Case 2:19-cv-00054-SPC-NPM Document
                               Dr. 38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 1 of 114 PageID 282
                                 January 23, 2020                               ·




      · · · · · · · ·UNITED STATES DISTRICT COURT
      · · · · · · · · MIDDLE DISTRICT OF FLORIDA
      · · · · · · · · · ·FORT MYERS DIVISION

      · · · · · · · CASE NO.:· 2:19-CV-054-SPC-UAM


      DR. NELAYDA FONTE, an
      individual,

      · · · · · Plaintiff,

      -vs-

      LEE MEMORIAL HEALTH SYSTEM,

      · · · · · Defendant.
      ____________________________________/




      · · · · · · ·DEPOSITION OF DR. NELAYDA FONTE




      · · · · · · · · Thursday, January 23, 2020
      · · · · · · · · ·10:07 a.m. - 5:36 p.m.

      · · · · · · · · U. S. Legal Support, Inc.
      · · · · · · 2180 West First Street, Suite 230
      · · · · · · · · · ·Fort Myers, Florida




      · · · · · · · Stenographically Reported By:
      · · · · · · · · · · Jane Petersen, FPR
      · · · · · · · Florida Professional Reporter




                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 2:19-cv-00054-SPC-NPM Document
                               Dr. 38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 2 of 114 PageID 283
                                                      January 23, 2020                                                2 to 5
                                                          Page 2                                                            Page 4
     ·1· · · · · · · · · · · · · APPEARANCES                       ·1·   · · · · · ·Deposition taken before Jane Petersen, Florida
     ·2
     ·3·   ·On   behalf of the Plaintiff:
                                                                   ·2·   ·Professional Reporter, and Notary Public in and for the
     · ·   · ·   · YORMAK EMPLOYMENT AND DISABILITY LAW            ·3·   ·State of Florida at Large in the above cause.
     ·4·   · ·   · 9990 Coconut Road                               ·4·   · · · · · · · · · · · · · ·*****
     · ·   · ·   · Bonita Springs, FL 34135
     ·5· · · · 239.985.9691                                        ·5·   · · · · · ·THE COURT REPORTER:· Do you swear or affirm the
     · · · · · byormak@yormaklaw.com                               ·6·   · · · testimony you are about to give will be the truth,
     ·6· · · · BY: BENJAMIN H. YORMAK, ESQUIRE
                                                                   ·7·   · · · the whole truth, and nothing but the truth?
     ·7
     · · ·On behalf of the Defendant:                              ·8·   · · · · · ·THE WITNESS:· I do.
     ·8· · · · CONSTANGY, BROOKS, SMITH & PROPHETE, LLP            ·9·   ·Thereupon,
     · · · · · 100 North Tampa Street
                                                                   10·   · · · · · · · · · · ·DR. NELAYDA FONTE,
     ·9· · · · Suite 3350
     · · · · · Tampa, FL 33602                                     11·   ·having been first duly sworn or affirmed, was examined and
     10· · · · 813.223.7166                                        12·   ·testified as follows:
     · · · · · alyons@constangy.com
                                                                   13·   · · · · · · · · · · DIRECT EXAMINATION
     11· · · · tampa@constangy.com
     · · · · · BY: ANGELIQUE GROZA LYONS, ESQUIRE                  14·   ·BY MS. LYONS:
     12                                                            15·   · · · Q.· ·Could you state your full name for record.
     13
     · · · · · · · · · · · · · · · ·-· -      -
                                                                   16·   · · · A.· ·It's Nelayda Fonte.
     14                                                            17·   · · · Q.· ·Could you spell your first name, please.
     15                                                            18·   · · · A.· ·N-E-L-A-Y-D-A.
     16
     17
                                                                   19·   · · · Q.· ·Have you ever gone by any other name?
     18                                                            20·   · · · A.· ·No.
     19
                                                                   21·   · · · Q.· ·Dr. Fonte, we're here to take your deposition
     20
     21                                                            22·   ·in the lawsuit that you filed against Lee Health.· I'm
     22                                                            23·   ·the attorney representing Lee Health and I'll be asking
     23
                                                                   24·   ·you questions today.
     24
     25                                                            25·   · · · · · ·Have you ever had a deposition taken before?

                                                          Page 3                                                            Page 5
     ·1                                                            ·1·   · · · A.· ·Yes.
     · ·   · · · · · · · · · · · · I N D E X
     ·2                                                            ·2·   · · · Q.· ·You probably know the rules, but I'm going to
     · ·   ·DR. NELAYDA FONTE· · · · · · · · · · · · · · · · 4
     ·3·   ·DIRECT EXAMINATION· · · · · · · · · · · · · · · ·4     ·3·   ·go over them real quick just so that we're on the same
     · ·   ·BY MS. LYONS:
     ·4·   ·CERTIFICATE OF OATH· · · · · · · · · · · · · · · 218   ·4·   ·page before we get started.
     · ·   ·CERTIFICATE OF REPORTER· · · · · · · · · · · · · 219   ·5·   · · · · · ·We have a court reporter who's taking down
     ·5·   ·WITNESS NOTIFICATION LETTER· · · · · · · · · · · 220
     · ·   ·Errata Sheet (to be forwarded upon execution)· · 221   ·6·   ·everything that's said today, so for that reason I ask
     ·6
     ·7                                                            ·7·   ·that you provide verbal responses to my questions, such
     ·8
     ·9                                                            ·8·   ·as a yes or a no as opposed to merely nodding your head
     10·   · · · · · · · · · · ·E X H I B I T S                    ·9·   ·or saying uh-huh or huh-uh, because these don't come
     11·   ·Exhibit No. 1, 10/30/19 Letter· · · · · · · · · ·25
     · ·   ·Exhibit No. 2, Test message· · · · · · · · · · · 26    10·   ·across very clear in the written word.
     12·   ·Exhibit No. 3, Interfacility Transfer· · · · · · 58
     · ·   ·Guidelines                                             11·   · · · · · ·I also ask that you speak loudly.· I know that
     13·   ·Exhibit No. 4, On Call Requirements· · · · · · · 64
     · ·   ·Exhibit No. 5, Written transcript· · · · · · · · 69    12·   ·you're recovering from bronchitis, so if the court
     14·   ·Exhibit No. 6, Attestation of Completion· · · · ·89    13·   ·reporter can't hear you, she'll just let you know and ask
     · ·   ·Exhibit No. 7, AHCA Summary of Deficiencies· · · 93
     15·   ·Exhibit No. 8, Power Point Presentation· · · · · 101   14·   ·you to repeat yourself.
     · ·   ·Printout
     16·   ·Exhibit No. 9, Employee conference document· · · 102   15·   · · · · · ·I also ask that if I ask you a question at any
     · ·   ·Exhibit No. 10, Text message exchange· · · · · · 110
     17·   ·Exhibit No. 11, Performance Improvement· · · · · 112   16·   ·point during the day that you don't understand for any
     · ·   ·Planning Form                                          17·   ·reason, let me know.· I'm happy to rephrase the question
     18·   ·Exhibit No. 12, Written transcript· · · · · · · ·127
     · ·   ·Exhibit No. 13, Text messages· · · · · · · · · · 152   18·   ·or repeat it.· I want to make sure you understand my
     19·   ·Exhibit No. 14, Text messages· · · · · · · · · · 154
     · ·   ·Exhibit No. 15, Text messages· · · · · · · · · · 156   19·   ·question before you provide the answer.
     20·   ·Exhibit No. 16, Text messages· · · · · · · · · · 160
     · ·   ·Exhibit No. 17, Psychiatric Assessment· · · · · ·162   20·   · · · · · ·So can you agree that if you don't understand
     21·   ·Exhibit No. 18, Psychiatric Assessment· · · · · ·166   21·   ·my question, you will let me know?
     · ·   ·Exhibit No. 19, Text messages· · · · · · · · · · 191
     22·   ·Exhibit No. 20, Text messages· · · · · · · · · · 193   22·   · · · A.· ·Yes.
     · ·   ·Exhibit No. 21, Text messages· · · · · · · · · · 194
     23·   ·Exhibit No. 22, Text messages· · · · · · · · · · 197   23·   · · · Q.· ·Also, I will probably be taking your deposition
     · ·   ·Exhibit No. 23, Termination letter· · · · · · · ·213
     24·   ·Exhibit No. 24, Employment Agreement· · · · · · ·214   24·   ·most of the day, so if for any reason you need a break,
     · ·   ·Exhibit No. 25, Amendment to Employment· · · · · 215   25·   ·I'm happy to take a break.· Just let me know and we can
     25·   ·Agreement



                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                               YVer1f
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 3 of 114 PageID 284

                                                              Page 6                                                             Page 8
     ·1·   ·do that.· The only caveat is if I've asked a question,      ·1·   ·therefore, created the separate branch that he called
     ·2·   ·you'll need to answer that specific question before we      ·2·   ·osteopathic medicine.· Its basis is on the body
     ·3·   ·can begin taking the break.                                 ·3·   ·structures, what we call the rule of the artery, blood
     ·4·   · · · · · ·Do you have any questions before we get           ·4·   ·and bones using manipulation to help to relieve some of
     ·5·   ·started?                                                    ·5·   ·the symptoms of illnesses.
     ·6·   · · · A.· ·No.                                               ·6·   · · · · · ·As it progressed, I think by the 1920s when
     ·7·   · · · Q.· ·What is your date of birth?                       ·7·   ·antibiotics and other medications that legitimately
     ·8·   · · · A.· ·          , 1964.                                 ·8·   ·helped patients, they incorporated that into the
     ·9·   · · · Q.· ·Are you married?                                  ·9·   ·practice, and so we are fully licensed clinicians, but we
     10·   · · · A.· ·Yes.                                              10·   ·do have training in what we call osteopathic manipulation
     11·   · · · Q.· ·How many times have you been married?             11·   ·or, basically, using the body to help to relieve some of
     12·   · · · A.· ·Once.                                             12·   ·the symptoms that have resulted from the illness.
     13·   · · · Q.· ·What year were you married?                       13·   · · · Q.· ·What year did you graduate from the University
     14·   · · · A.· ·1995.                                             14·   ·of Medicine and Dentistry of New Jersey?
     15·   · · · Q.· ·Do you have any children?                         15·   · · · A.· ·I graduated medical school in 1989.
     16·   · · · A.· ·Two girls.                                        16·   · · · Q.· ·Did you receive any training after your
     17·   · · · Q.· ·What are their ages?                              17·   ·graduation from medical school?
     18·   · · · A.· ·17 and 18.                                        18·   · · · A.· ·Yes.· I did a surgical -- I did a rotating
     19·   · · · Q.· ·When is the last time you gave a deposition?      19·   ·internship followed by a surgical residency, followed
     20·   · · · A.· ·I don't recall exactly, but it will be a little   20·   ·business a trauma critical care fellowship.
     21·   ·over two years at least.                                    21·   · · · Q.· ·Where did you do your rotating internship?
     22·   · · · Q.· ·Have the depositions you've given previously      22·   · · · A.· ·It was at Kennedy Memorial Hospital System in
     23·   ·been related to your services as a physician?               23·   ·South Jersey.
     24·   · · · A.· ·Correct.                                          24·   · · · Q.· ·What year did you complete that program?
     25·   · · · Q.· ·Approximately how many times, total, have you     25·   · · · A.· ·The internship?

                                                              Page 7                                                             Page 9
     ·1·   ·been deposed?                                               ·1·   · · · Q.· ·Yes.
     ·2·   · · · A.· ·Maybe 100 times.· I really couldn't even          ·2·   · · · A.· ·In 1990.
     ·3·   ·quantify.· It's probably one of the more common things we   ·3·   · · · Q.· ·Where did you do your surgical residency?
     ·4·   ·do as trauma surgeons with the cases that we take care      ·4·   · · · A.· ·Same place.· And I completed that in 1994.
     ·5·   ·of.                                                         ·5·   · · · Q.· ·And you said you did a trauma -- what was the
     ·6·   · · · Q.· ·You're a medical doctor, correct?                 ·6·   ·rest of that?
     ·7·   · · · A.· ·I'm an osteopathic physician, yes, a DO.          ·7·   · · · A.· ·Critical care.
     ·8·   · · · Q.· ·Where did you attend medical school?              ·8·   · · · Q.· ·And where did you do that at?
     ·9·   · · · A.· ·It was the University of Medicine and Dentistry   ·9·   · · · A.· ·That was at Cooper Hospital in Camden, New
     10·   ·in New Jersey, the School of Osteopathic Medicine.· It      10·   ·Jersey.
     11·   ·has recently changed names, I believe -- I think two        11·   · · · Q.· ·What year did you complete that?
     12·   ·years ago it changed to Rowan School of Osteopathic         12·   · · · A.· ·That was in '95.
     13·   ·Medicine, R-O-W-A-N.                                        13·   · · · Q.· ·Are you board certified?
     14·   · · · Q.· ·What does osteopathic medicine mean?              14·   · · · A.· ·I am.
     15·   · · · A.· ·So there are two branches of fully licensed       15·   · · · Q.· ·What are you board certified in?
     16·   ·physicians in the United States.· There's the allopathic    16·   · · · A.· ·General surgery.
     17·   ·or MD branch, and there's the osteopathic branch.           17·   · · · Q.· ·Is it possible to be board certified as a
     18·   ·Osteopathic came into existence in the 1890s with a         18·   ·trauma surgeon?
     19·   ·physician, an MD named Andrew Still.· Basically, in the     19·   · · · A.· ·No.· There's no certification.· There's a
     20·   ·nutshell, his wife had gotten very, very ill, and using     20·   ·certificate of specialization that's provided after that
     21·   ·their modalities of the time, the cathartics, the           21·   ·fellowship.
     22·   ·leaches, that sort of thing, she was getting worse          22·   · · · Q.· ·Are you required, as part of your board
     23·   ·instead of better, and he had an intensive study of the     23·   ·certification, to complete continuing education
     24·   ·human body at the time and kind of turned away from the     24·   ·requirements?
     25·   ·practice of medicine as it existed at the time and,         25·   · · · A.· ·Yes, ma'am.
Case 2:19-cv-00054-SPC-NPM Document
                               Dr. 38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 4 of 114 PageID 285
                                                     January 23, 2020                                                 10 to 13
                                                            Page 10                                                            Page 12
     ·1·   · · · Q.· ·What is that requirement?                         ·1·   · · · A.· ·Correct.
     ·2·   · · · A.· ·So that's recently changed.· The requirement      ·2·   · · · Q.· ·What efforts have you made since January 2019
     ·3·   ·was, I believe, 90 CMEs, or continuing medical education    ·3·   ·to find other work?
     ·4·   ·credits every three years.· It goes on a three-year         ·4·   · · · A.· ·So I reached out to some of the closer trauma
     ·5·   ·cycle.· I think they decreased it to 60, very recently,     ·5·   ·centers including Sarasota and Lakeland, speaking with
     ·6·   ·like this year or the end of last year.· I don't recall.    ·6·   ·their directors of trauma in regards to availability or
     ·7·   · · · Q.· ·What year did you become board certified in       ·7·   ·job potentials.· Neither one of them was actively looking
     ·8·   ·general surgery?                                            ·8·   ·or had open positions.· They certainly said that if
     ·9·   · · · A.· ·That was in 2000.                                 ·9·   ·something came up, they had my CVs and they would call.
     10·   · · · Q.· ·Since 2000 when you became board certified in     10·   · · · · · ·In addition to that, I also had reached out to
     11·   ·general surgery have you met your required continuing       11·   ·locum tenens organizations to see if they could be of
     12·   ·education requirements?                                     12·   ·help in trying to find positions through locums, and
     13·   · · · A.· ·I've always exceeded it.                          13·   ·then, obviously, reaching out to Innovative Health Care
     14·   · · · Q.· ·When did you begin working for Lee Health?        14·   ·where that did provide a position at Lehigh for covering
     15·   · · · A.· ·1996.                                             15·   ·their critical care.
     16·   · · · Q.· ·In 1996 when you were hired, was that the first   16·   · · · Q.· ·When did you reach out to the trauma center in
     17·   ·position you'd held in Florida?                             17·   ·Sarasota?
     18·   · · · A.· ·Yes.· In Florida.                                 18·   · · · A.· ·Sarasota would have been -- I think that was in
     19·   · · · Q.· ·What were you hired to do when you were hired     19·   ·July.
     20·   ·in 1996 by Lee Health?                                      20·   · · · Q.· ·Of 2019?
     21·   · · · A.· ·To provide trauma and surgical critical care      21·   · · · A.· ·Correct.
     22·   ·coverage.                                                   22·   · · · Q.· ·And when did you reach out to Lakeland?
     23·   · · · Q.· ·Your employment ended in January 2019, correct?   23·   · · · A.· ·Lakeland was in June of 2019.
     24·   · · · A.· ·Correct.                                          24·   · · · Q.· ·Who did you speak with there?
     25·   · · · Q.· ·Since then have you been employed or received     25·   · · · A.· ·I'd have to refer to my phone for his name.

                                                            Page 11                                                            Page 13
     ·1·   ·compensation for performing medical services?               ·1·   ·Sobowale.· It's difficult to -- I couldn't spell it for
     ·2·   · · · A.· ·Not employed, but I am helping to cover           ·2·   ·you.
     ·3·   ·critical care at Lehigh Regional Medical Center, and that   ·3·   · · · Q.· ·Who did you reach out to at Sarasota?
     ·4·   ·started in December of '19.                                 ·4·   · · · A.· ·At Sarasota, again, I'd have to refer to my
     ·5·   · · · Q.· ·What is your arrangement with Lehigh Regional     ·5·   ·phone for his name, but he -- he was the director at the
     ·6·   ·to help cover critical care?                                ·6·   ·time.· I don't know if he still is, but he was the
     ·7·   · · · A.· ·I am contracted, actually, with a medical group   ·7·   ·director at the time of the trauma program.
     ·8·   ·called Innovative Health Care and they -- I get paid        ·8·   · · · Q.· ·Could you check for his name, please?
     ·9·   ·through them, basically.· And I do four or five days of     ·9·   · · · A.· ·Yes.· So it's Brockhurst,
     10·   ·coverage for their ICU a month.                             10·   ·B-R-S-O-C-K-H-U-R-S-T.· And if you want the spelling on
     11·   · · · Q.· ·Are you paid hourly?                              11·   ·Dr. --
     12·   · · · A.· ·It's a 24-hour shift, so it's paid for the        12·   · · · Q.· ·Sobowale.· Yes, please.
     13·   ·24 hours of coverage.                                       13·   · · · A.· ·Yeah.· S-O-B-O-W-A-L-E.
     14·   · · · Q.· ·What is the rate for the 24-hour shift?           14·   · · · Q.· ·Thank you.
     15·   · · · A.· ·$1,800.                                           15·   · · · A.· ·Uh-huh.
     16·   · · · Q.· ·Are you paid as a 1099?                           16·   · · · Q.· ·What locum tenens organization did you reach
     17·   · · · A.· ·Correct.                                          17·   ·out to?
     18·   · · · Q.· ·Between January 2019 and December 2019 did you    18·   · · · A.· ·I had spoken with Fusion, Hayes Locums.
     19·   ·perform any other work for which you were paid?             19·   · · · Q.· ·Is that H-A-Y-S or H-A-Y-E-S?
     20·   · · · A.· ·No.· I gave a -- ATLS is Advanced Trauma Life     20·   · · · A.· ·H-A-Y-E-S.
     21·   ·Support and I'm an instructor.· I believe at the end of     21·   · · · · · ·And I had kind of preliminary discussions with
     22·   ·June of 2019 I taught at an ATLS class at Tampa General,    22·   ·Weatherby.
     23·   ·and there's a remuneration for teaching for the day. I      23·   · · · Q.· ·Any others?
     24·   ·don't recall exactly how -- $500 maybe.                     24·   · · · A.· ·No.
     25·   · · · Q.· ·And you did that one time?                        25·   · · · Q.· ·When did you first reach out to Fusion?


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                               Dr. 38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 5 of 114 PageID 286
                                                     January 23, 2020                                                 14 to 17
                                                            Page 14                                                             Page 16
     ·1·   · · · A.· ·Fusion, I think, was sometime in March of '19.    ·1·   · · · Q.· ·When did you work with Hayes Locums?
     ·2·   · · · Q.· ·Who did you speak with there?                     ·2·   · · · A.· ·So Hayes, we actually went through the
     ·3·   · · · A.· ·There's a woman named Bre, B-R-E White.           ·3·   ·credentialing process with them, so a full application
     ·4·   · · · Q.· ·Did they have any locum assignments that are      ·4·   ·was made with them, and then when they were kind of
     ·5·   ·available?                                                  ·5·   ·finalizing the credentialing process they said that --
     ·6·   · · · A.· ·She initially was hoping to place me at -- I'm    ·6·   ·I'm going to try to remember the wording on the e-mail.
     ·7·   ·trying to remember the name of the hospital.· Sorry. I      ·7·   ·That I was too high risk because of this case, and that
     ·8·   ·can refer to my phone and give you the exact information.   ·8·   ·they would relook at my application once this case was
     ·9·   ·I don't remember the name of the hospital, but it wasn't    ·9·   ·resolved.
     10·   ·too far.· It was, like, in Punta Gorda, Port Charlotte,     10·   · · · Q.· ·And by this case, you mean the case you have
     11·   ·and they were looking, but they were not getting back to    11·   ·filed against Lee Health?
     12·   ·her and finally she just said this looks like it's a dead   12·   · · · A.· ·Correct.
     13·   ·end; they're not being very responsive, so there was        13·   · · · Q.· ·Who told you that?
     14·   ·never a contract signed.                                    14·   · · · A.· ·So the agent, I guess, at Locums was a last
     15·   · · · · · ·It was her -- you know, my CV was presented to    15·   ·name Prefontaine.
     16·   ·them.· I believe they wound up filling the position with    16·   · · · Q.· ·Is it a man or a woman?
     17·   ·a full timer and that's why they weren't getting back to    17·   · · · A.· ·It was a man.· And basically, he said that
     18·   ·her, but I can't swear to that.· I think that was like      18·   ·that's what their legal department had advised him, and
     19·   ·the rumor on the grapevine.                                 19·   ·that he was sorry and he was as frustrated by it as I
     20·   · · · Q.· ·Were there any other positions that Fusion        20·   ·was, but that was their recommendation -- their legal
     21·   ·was -- had available or knowledge of?                       21·   ·department's recommendation.
     22·   · · · A.· ·I know she had asked me about something in        22·   · · · Q.· ·When did those conversations take place?
     23·   ·Tennessee.· I don't have a license in Tennessee, so my      23·   · · · A.· ·I want to say -- and I might be off by a month
     24·   ·comment to her was there are positions that look like       24·   ·or so, but I want to say that was maybe around August.
     25·   ·they would match my expertise; I'm certainly willing to     25·   · · · Q.· ·When you are looking for a locums assignment,

                                                             Page 15                                                           Page 17
     ·1·   ·license outside of the state.· Unfortunately, Bre wound     ·1·   ·do you have to go through credentialing?
     ·2·   ·up leaving Fusion and so my application -- I guess my       ·2·   · · · A.· ·Yes.
     ·3·   ·file kind of wound up falling out.                          ·3·   · · · Q.· ·Had you gone through credentialing with Fusion?
     ·4·   · · · · · ·I actually reached out to them again in --        ·4·   · · · A.· ·No.
     ·5·   ·would have been, like, October, November, thereabouts,      ·5·   · · · Q.· ·When did you speak to someone at Weatherby?
     ·6·   ·because I hadn't heard from them in a little bit, because   ·6·   · · · A.· ·So Weatherby had been reaching out to me fairly
     ·7·   ·initially there was a lot of phone calls, and that's        ·7·   ·regularly almost a year even before my contract had
     ·8·   ·where I found out that she had left the company.            ·8·   ·terminated.· They kind of send out e-mails, generally, to
     ·9·   · · · Q.· ·And did they have anyone else there that you      ·9·   ·physicians saying if you're interested in locums, you
     10·   ·worked with?                                                10·   ·know, we can find something for you.· So after I was
     11·   · · · A.· ·There was another woman that I was supposed to    11·   ·terminated at the beginning of January, I reached out to
     12·   ·kind of be given to, but I haven't heard any job            12·   ·them.· I don't know if it was mid January, end of
     13·   ·potentials from her.· And again, that would have been end   13·   ·January.· Thereabouts, mid to end of January.
     14·   ·of October, November '19.                                   14·   · · · Q.· ·Who did you speak with there?
     15·   · · · Q.· ·What specifically were you looking for as far     15·   · · · A.· ·Again, I'd have to refer back to my phone,
     16·   ·as an assignment goes?                                      16·   ·because there's different people from Weatherby that have
     17·   · · · A.· ·Trauma or surgical critical care positions.       17·   ·reached out.· I can give you her name, but I'd have to
     18·   · · · Q.· ·Did you have any geographic restrictions?         18·   ·refer to my phone.
     19·   · · · A.· ·Again, just based on I don't have a license       19·   · · · Q.· ·Go ahead.
     20·   ·outside of New Jersey and Florida, but I told them that I   20·   · · · A.· ·Sorry.· I'm horrible with names.· There was a
     21·   ·was willing to get licensed if there was a position         21·   ·Kaitlin Owen, O-W-E-N.· There was also a Veronica Simons.
     22·   ·that -- that fit those criteria.                            22·   · · · Q.· ·Did Weatherby have any positions that met your
     23·   · · · Q.· ·So would that be no, you didn't have any          23·   ·criteria?
     24·   ·geographic restrictions?                                    24·   · · · A.· ·No.· They -- they called a couple of times
     25·   · · · A.· ·Correct.                                          25·   ·again.· There were out-of-state positions that were


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                               Dr. 38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 6 of 114 PageID 287
                                                     January 23, 2020                                                 18 to 21
                                                            Page 18                                                            Page 20
     ·1·   ·filling up before -- because, again, I'm not licensed out   ·1·   · · · Q.· ·Do you know if they have contracts with anyone
     ·2·   ·of the state, so they would ask me are you interested       ·2·   ·other than Lehigh?
     ·3·   ·in -- I think at one point there was a potential for        ·3·   · · · A.· ·I don't know that.
     ·4·   ·something in Georgia, but again, by the time they got to    ·4·   · · · Q.· ·Did they offer you the opportunity to perform
     ·5·   ·me -- these positions fill up rather quickly, and           ·5·   ·work anywhere other than Lehigh?
     ·6·   ·usually, there's someone that has a license in the state,   ·6·   · · · A.· ·No.
     ·7·   ·so they're able to get those positions quicker.· So I       ·7·   · · · Q.· ·At one point when we were talking about -- I
     ·8·   ·never had a formal offer of a position from them.           ·8·   ·think it was Weatherby, but one of the locum places, you
     ·9·   · · · Q.· ·Were you ever credentialed through them?          ·9·   ·said, we were talking to them.· Were you working with
     10·   · · · A.· ·No.                                               10·   ·another doctor or physician to be placed as a -- like as
     11·   · · · Q.· ·Did they have any positions in the State of       11·   ·a group or as a duo?
     12·   ·Florida --                                                  12·   · · · A.· ·No.
     13·   · · · A.· ·I --                                              13·   · · · Q.· ·During the period from January 2019 to today,
     14·   · · · Q.· ·-- that they told you about?                      14·   ·were there any other avenues you took to secure work of
     15·   · · · A.· ·No.                                               15·   ·any sort?
     16·   · · · Q.· ·How long of a period -- when did you stop         16·   · · · A.· ·So between --
     17·   ·communicating with Weatherby?                               17·   · · · Q.· ·January 2019 and today.
     18·   · · · A.· ·Probably October of '19.                          18·   · · · A.· ·I've talked to colleagues in trauma, again,
     19·   · · · Q.· ·What is the process to get licensed in another    19·   ·about potential openings or letting them know that I was
     20·   ·state?· I realize it varies state by state, but             20·   ·looking for a job.
     21·   ·generally?                                                  21·   · · · Q.· ·Anything else?
     22·   · · · A.· ·Yeah.· So generally, there's an application       22·   · · · A.· ·No.· I think the locums, the position in Lehigh
     23·   ·that has to be placed with the Board of Medicine for the    23·   ·and talking to colleagues in Sarasota and Lakeland.
     24·   ·state, whatever the state is, and it basically goes         24·   · · · Q.· ·Other than your colleagues at Sarasota and
     25·   ·through -- similar to a credentialing process where they    25·   ·Lakeland, have you talked to any other colleagues?

                                                            Page 19                                                             Page 21
     ·1·   ·have to do the background check, and check your             ·1·   · · · A.· ·Yes.· I talked to David Kaderis, who is a
     ·2·   ·credentials, medical school, your training, et cetera,      ·2·   ·trauma surgeon in Pensacola.
     ·3·   ·and then there's some variation from state to state, but    ·3·   · · · Q.· ·Could you spell his last name?
     ·4·   ·that's at least the common denominator for most states.     ·4·   · · · A.· ·K-A-D-E-R-I-S, I believe, Kaderis.
     ·5·   · · · Q.· ·Since January 2019 have you placed an             ·5·   · · · Q.· ·Anyone else?
     ·6·   ·application with the Board of Medicine of any other         ·6·   · · · A.· ·No.
     ·7·   ·state?                                                      ·7·   · · · Q.· ·Have you reached out to anyone else other than
     ·8·   · · · A.· ·No.                                               ·8·   ·people you've already told us about to discuss whether
     ·9·   · · · Q.· ·What is Innovative Health --                      ·9·   ·they were aware of any openings or any way to assist you
     10·   · · · A.· ·Health Care.                                      10·   ·in finding a position or an assignment?
     11·   · · · Q.· ·-- Health Care?                                   11·   · · · A.· ·I believe I had a discussion with Dr. Goldberg,
     12·   · · · A.· ·They're a -- a group that provides critical       12·   ·Dean Goldberg.· He does trauma and general surgery in
     13·   ·care services.                                              13·   ·Tampa.
     14·   · · · Q.· ·Where are the -- where are they located?          14·   · · · Q.· ·Anyone else?
     15·   · · · A.· ·I believe they're based -- their office is in     15·   · · · A.· ·To the best of my recollection, I think
     16·   ·Naples.                                                     16·   ·that's -- that's it.
     17·   · · · Q.· ·Do they provide these services on, like, a        17·   · · · Q.· ·Are you currently looking for additional work
     18·   ·temporary basis to fill in at hospitals or trauma centers   18·   ·or are you going to continue just working the four or
     19·   ·or is it a more permanent relationship?                     19·   ·five days of coverage a month with Lehigh Regional?
     20·   · · · A.· ·I believe it's a more permanent relationship      20·   · · · A.· ·No.· I am -- I do have ongoing efforts to find
     21·   ·that the hospital would contract with them to provide       21·   ·positions with trauma locums and I am in the process of
     22·   ·health care coverage at that institution.                   22·   ·negotiating a position with a local general surgery group
     23·   · · · Q.· ·Do you know if they provide health care           23·   ·to help provide them with some coverage as well.
     24·   ·coverage at institutions outside of the State of Florida?   24·   · · · Q.· ·What ongoing efforts do you have to find locum
     25·   · · · A.· ·I don't know that.                                25·   ·positions?


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                               Dr. 38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 7 of 114 PageID 288
                                                     January 23, 2020                                                 22 to 25
                                                             Page 22                                                            Page 24
     ·1·   · · · A.· ·Well, like I said, I have an open file with       ·1·   ·that's my area of expertise, because of trauma, because
     ·2·   ·Fusion as well as Weatherby, so they reach out to me if     ·2·   ·we only do open bellies, so we were looking at a position
     ·3·   ·they think there's a position or an opportunity.            ·3·   ·where I could be available to them when they did have
     ·4·   · · · Q.· ·When is the last time you spoke to someone from   ·4·   ·open belly cases, and in exchange, they were going to try
     ·5·   ·Fusion?                                                     ·5·   ·to train me with some of the laparoscopy and robotics,
     ·6·   · · · A.· ·Fusion, I think, like I said, was sometime in     ·6·   ·which is, at this point, not part of my surgical
     ·7·   ·October, November when Bre left and I had an introduction   ·7·   ·expertise.
     ·8·   ·to the lady that was taking over for Bre, but I haven't     ·8·   · · · Q.· ·Where are you in the negotiation of a position?
     ·9·   ·heard from them since.                                      ·9·   ·Is there a contract been --
     10·   · · · Q.· ·When is the last time you reached out to Fusion   10·   · · · A.· ·Contract hasn't been signed.
     11·   ·or Weatherby or another similar organization?               11·   · · · Q.· ·Have they offered you a position?
     12·   · · · A.· ·Again, that would have been October, November     12·   · · · A.· ·Yes.· They offered me the position.· We've gone
     13·   ·of this past year.                                          13·   ·through touring, meeting all the partners, but I was
     14·   · · · Q.· ·Is there a reason you haven't reached out since   14·   ·actually sick -- I had the flu, and then that developed
     15·   ·then?                                                       15·   ·into bronchitis, and that has made it, part of the month,
     16·   · · · A.· ·Well, I started the position with Innovative      16·   ·difficult to get together, so we're looking at,
     17·   ·Health Care and we started having discussions with this     17·   ·hopefully, within the next couple of weeks actually being
     18·   ·local general surgery group, and I was hoping that that     18·   ·able to finalize the contract.
     19·   ·would be enough.                                            19·   · · · Q.· ·Will you be working a certain number of shifts,
     20·   · · · Q.· ·You said, we started having discussions with      20·   ·performing a certain number of surgeries?· How is that
     21·   ·this local surgery group.· Who is the we?                   21·   ·going to be structured?
     22·   · · · A.· ·I guess I'm using the royal we.                   22·   · · · A.· ·Right now I don't even know, because I haven't
     23·   · · · Q.· ·Okay.                                             23·   ·got the contract in hand.· We're looking at it as a --
     24·   · · · A.· ·I'm sorry.                                        24·   ·almost an as-needed position.· Again, my expertise is in
     25·   · · · Q.· ·That's okay.· I just have to check.               25·   ·the open abdomen, with the added caveat that I'll help

                                                             Page 23                                                           Page 25
     ·1·   · · · A.· ·Yeah.                                             ·1·   ·them with some rounds or office hours, that sort of
     ·2·   · · · Q.· ·What is the local general surgery group?          ·2·   ·thing.· Again, I'm not a bariatric surgeon, so I don't --
     ·3·   · · · A.· ·That is Healing Arts -- Surgical Healing Arts.    ·3·   ·I don't do the type of surgeries that they do at this
     ·4·   ·I can't remember.· I'm sorry.                               ·4·   ·point.
     ·5·   · · · Q.· ·That's okay.                                      ·5·   · · · Q.· ·What is the compensation that you're
     ·6·   · · · A.· ·Surgical Healing Arts.· I just want to make       ·6·   ·considering?
     ·7·   ·sure I had that right.                                      ·7·   · · · A.· ·We really don't even know.· I had gotten an
     ·8·   · · · Q.· ·Where is that located?                            ·8·   ·e-mail from them, Moses Shieh, who's the -- basically,
     ·9·   · · · A.· ·Here in Fort Myers.                               ·9·   ·the senior partner, owner of that group, and he kind of
     10·   · · · Q.· ·When did you first begin speaking with them       10·   ·gave me a breakdown of what their remuneration is, and at
     11·   ·about a position?                                           11·   ·this point, because of the fact that I really won't be
     12·   · · · A.· ·That would have been probably about that same     12·   ·able to do their surgeries, I'm not trained to do their
     13·   ·time, October, November.                                    13·   ·surgeries, it would almost be as a first assist.· So the
     14·   · · · Q.· ·How did you come in contact with them?            14·   ·numbers that they quoted were -- or the way he phrased it
     15·   · · · A.· ·So they reached out to me.· They felt that my     15·   ·was, at this point you'd be coming in almost like one of
     16·   ·skills as a -- an open belly surgeon in the community       16·   ·our physician extenders, and that's about $40,000 a year
     17·   ·were necessary, and they did not want to see me leave the   17·   ·with the ability to, obviously, increase that after I've
     18·   ·community.· Their practice is very different from           18·   ·had more training, and can do the procedures and bill for
     19·   ·anything that I've done, because I'm not there -- they do   19·   ·those procedures as the primary surgeon.· Again, this is
     20·   ·general and bariatric surgery, but they wanted to make      20·   ·a -- right now, kind of like a part-time as-needed
     21·   ·sure that, again, my skills were available in the           21·   ·temporary position, because obviously, that's -- I cannot
     22·   ·community to -- with open bellies.· As surgery has become   22·   ·pay most of my bills.
     23·   ·more minimally invasive, surgeons are becoming more         23·   · · · Q.· ·I'm going to hand you a document that we will
     24·   ·comfortable with the laparoscopy and the robot and not      24·   ·mark as Exhibit 1 to your deposition.
     25·   ·too comfortable with actually open the abdomen, and         25·   · · · (Exhibit No. 1, 10/30/19 Letter was marked for


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                               Dr. 38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 8 of 114 PageID 289
                                                     January 23, 2020                                                 26 to 29
                                                             Page 26                                                           Page 28
     ·1·   ·identification.)                                            ·1·   · · · A.· ·Yes.
     ·2·   ·BY MS. LYONS:                                               ·2·   · · · Q.· ·Did he advise you there's a huge trauma need;
     ·3·   · · · Q.· ·If you could take a minute, look that over and    ·3·   ·critical care pays better?
     ·4·   ·let me know when you're done, please.                       ·4·   · · · A.· ·That's what the text says.
     ·5·   · · · A.· ·Okay.                                             ·5·   · · · Q.· ·Is there a difference between trauma and
     ·6·   · · · Q.· ·Have you had a chance to review Exhibit 1?        ·6·   ·critical care?
     ·7·   · · · A.· ·Yes, ma'am.                                       ·7·   · · · A.· ·Yes.
     ·8·   · · · Q.· ·Is this a letter you received from Lehigh         ·8·   · · · Q.· ·When you were looking for a position, were you
     ·9·   ·Regional Medical Center informing you that your request     ·9·   ·looking for either?
     10·   ·for an appointment to their medical staff was approved?     10·   · · · A.· ·Correct.
     11·   · · · A.· ·That's correct.                                   11·   · · · Q.· ·Do you agree with his assessment that there's a
     12·   · · · Q.· ·The letter references that you'd have to go       12·   ·huge trauma need?
     13·   ·through hospital orientation within 90 days of your         13·   · · · A.· ·There's a large trauma need.
     14·   ·appointment.                                                14·   · · · Q.· ·Is that because there are few or there are
     15·   · · · · · ·Have you done that orientation?                   15·   ·fewer trauma surgeons than there are positions?
     16·   · · · A.· ·Yes, ma'am.                                       16·   · · · A.· ·That's correct.
     17·   · · · Q.· ·When did you do that?                             17·   · · · Q.· ·Do you know what Dr. Vieux is doing now?
     18·   · · · A.· ·That would have been in November sometime. I      18·   · · · A.· ·Locums.
     19·   ·don't remember the date.                                    19·   · · · Q.· ·Do you know where he's doing his -- do you know
     20·   · · · Q.· ·I think you indicated you first started working   20·   ·if he's working through an organization to do his locums
     21·   ·shifts in December; is that correct?                        21·   ·or a company?
     22·   · · · A.· ·That's correct.                                   22·   · · · A.· ·I don't know that.· I think he is going through
     23·   · · · Q.· ·I'm going to hand you a document that we are      23·   ·a locums company, but I don't know which one.
     24·   ·going to mark as Exhibit 2 to your deposition.              24·   · · · Q.· ·Do you know where he's doing his locums at?
     25·   · · · (Exhibit No. 2, Test message was marked for            25·   · · · A.· ·I know of one position where he's covering

                                                            Page 27                                                            Page 29
     ·1·   ·identification.)                                            ·1·   ·neurocritical care and it's in the Dakotas.· I don't
     ·2·   ·BY MS. LYONS:                                               ·2·   ·remember if it's North or South Dakota.· There may be
     ·3·   · · · Q.· ·If you could look that over and let me know       ·3·   ·another position as well, but I just don't recall.
     ·4·   ·when you're done, please.                                   ·4·   · · · Q.· ·Do you agree with his assessment that he put in
     ·5·   · · · · · ·Have you had a chance to look over Exhibit 2?     ·5·   ·the text message to you that there were lots of jobs?
     ·6·   · · · A.· ·Yes.                                              ·6·   · · · A.· ·So I don't agree, in part because one of the
     ·7·   · · · Q.· ·Do you recognize this as a text message           ·7·   ·issues with these trauma physicians is many of them have
     ·8·   ·exchange that you had?                                      ·8·   ·converted to what's called an acute care service where
     ·9·   · · · A.· ·Yes.                                              ·9·   ·they provide trauma and acute care surgery.· Because I've
     10·   · · · Q.· ·Who is -- is it Ernst?                            10·   ·only been doing trauma for 25 years, I don't have the
     11·   · · · A.· ·Yes.                                              11·   ·current skills to provide standard of care in general
     12·   · · · Q.· ·Who is Ernst?                                     12·   ·surgery, so that has limited my options with some of the
     13·   · · · A.· ·Ernst Vieux.                                      13·   ·positions that have been brought up, because I cannot
     14·   · · · Q.· ·Could you spell the last name.                    14·   ·cover the general surgery component of the requirements
     15·   · · · A.· ·V-I-E-U-X.                                        15·   ·that they're looking for.
     16·   · · · Q.· ·Vieux?                                            16·   · · · Q.· ·So when you say that many places have converted
     17·   · · · A.· ·Vieux.                                            17·   ·to trauma and acute care --
     18·   · · · Q.· ·I just want to make sure I'm saying it right.     18·   · · · A.· ·Surgery.· Acute care surgery.
     19·   · · · A.· ·Dr. Vieux was one of the partners at Lee          19·   · · · Q.· ·Acute care surgery.· Can you explain what acute
     20·   ·Memorial trauma, as well as the past trauma director        20·   ·care surgery means?
     21·   ·prior to Dr. Diaz, who is the director currently.           21·   · · · A.· ·Yes.· So patients who come in through the
     22·   · · · Q.· ·Is he still at Lee Health?                        22·   ·emergency room with perforated bowel, GI bleeding,
     23·   · · · A.· ·No.· He resigned in January of '19.               23·   ·diverticulitis with perforation, incarcerated hernias; in
     24·   · · · Q.· ·Did you reach out to him at some point after      24·   ·other words, they're not trauma patients, they would fall
     25·   ·your contract ended about finding a position?               25·   ·under the general surgery umbrella, and again, I haven't


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                               Dr. 38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 9 of 114 PageID 290
                                                     January 23, 2020                                                 30 to 33
                                                             Page 30                                                           Page 32
     ·1·   ·done general surgery since my residency days, so            ·1·   ·contract with physicians who can do both trauma and acute
     ·2·   ·positions that have that combined trauma/acute care         ·2·   ·care surgery?
     ·3·   ·surgery model would not fit my -- my skill set, and         ·3·   · · · A.· ·They would have to, or come up with a backup
     ·4·   ·that's what's kind of limited my options with finding       ·4·   ·system where -- in my -- for example, with me.· If I were
     ·5·   ·locums work.                                                ·5·   ·to get contracted in a program that has the trauma/acute
     ·6·   · · · Q.· ·So you're not capable of fixing a perforated      ·6·   ·care surgery model, they would have to provide a backup
     ·7·   ·bowel?                                                      ·7·   ·surgeon so that if a case -- a general surgery case came
     ·8·   · · · A.· ·So I am totally capable of fixing a perforated    ·8·   ·in, that's -- I could refer to them to provide the care
     ·9·   ·bowel, but much of the surgery is done laparoscopically     ·9·   ·for that patient if it fell outside of the realm of my
     10·   ·and I don't do laparoscopic work and haven't in over        10·   ·expertise.· Again, if the case required opening the belly
     11·   ·25 years.                                                   11·   ·and taking care of whatever was happening, I could do
     12·   · · · · · ·So when you're talking about fixing something,    12·   ·that, but again, for example, with an appendectomy or a
     13·   ·I could fix just about anything with an open abdomen, but   13·   ·cholecystectomy, a gallbladder surgery, the standard of
     14·   ·that's not the standard of care in the community or         14·   ·care is laparoscopic.· Hernias is the same, laparoscopic.
     15·   ·nationally.· Much of this is done laparoscopically.         15·   ·So I could provide the surgery, open, but that would fall
     16·   ·Gallbladder surgery, appendicitis, those are being done     16·   ·outside of the realm of the standard of care that's
     17·   ·laparoscopically and are kind of the things that would      17·   ·provided, basically, nationally for those patients, so
     18·   ·come in through the emergency room.· I can certainly take   18·   ·that would not be in the patient's best interest.
     19·   ·care of it, again, with an open abdomen, but the standard   19·   · · · Q.· ·Does Dr. Vieux do laparoscopic surgery?
     20·   ·of care is laparoscopy and that's not something that I      20·   · · · A.· ·He had been in a model similar to the acute
     21·   ·can provide at this point.                                  21·   ·care surgery program before he joined us, so he had been
     22·   · · · Q.· ·The surgeries you'll be performing with           22·   ·doing general surgery and laparoscopy up until the time
     23·   ·Surgical Healing Arts, would those be laparoscopically or   23·   ·that he joined us for trauma.
     24·   ·open belly?                                                 24·   · · · Q.· ·When was that?
     25·   · · · A.· ·So they -- they do some open belly surgeries,     25·   · · · A.· ·I'm going to say 11 years ago, thereabouts.

                                                            Page 31                                                            Page 33
     ·1·   ·which is why they were reaching out to me to help them      ·1·   · · · Q.· ·So he hadn't done it for 11 years?
     ·2·   ·with those cases, and kind of the exchange is I'll be       ·2·   · · · A.· ·Correct.
     ·3·   ·scrubbing with them on the laparoscopic procedure so I      ·3·   · · · Q.· ·And is he currently now doing it?
     ·4·   ·could learn it.· Basically, I'm trying to learn -- get a    ·4·   · · · A.· ·I don't know.
     ·5·   ·skill set that I don't have.                                ·5·   · · · Q.· ·You never asked him?
     ·6·   · · · Q.· ·So just to make sure I understand what you're     ·6·   · · · A.· ·No.· I know he's doing the critical care
     ·7·   ·saying, you essentially agree that there's lots of jobs,    ·7·   ·position in the Dakotas, but that's critical care; that's
     ·8·   ·but many of those jobs you have to be able to do trauma     ·8·   ·not surgery.· I don't know if he's doing another job
     ·9·   ·and acute care surgery?                                     ·9·   ·somewhere else doing something different.
     10·   · · · A.· ·Correct.                                          10·   · · · Q.· ·In your opinion, what is the percentage of
     11·   · · · Q.· ·Which means laparoscopic surgery?                 11·   ·facilities that have switched to or are currently using
     12·   · · · A.· ·A large part of it.· Yeah.                        12·   ·the trauma and acute care surgery model versus just the
     13·   · · · Q.· ·So in the e-mail from Dr. Vieux where he said     13·   ·trauma model?
     14·   ·there is a huge trauma need, critical care pays better,     14·   · · · A.· ·So I wouldn't be able to give you a percentage,
     15·   ·what is the difference between trauma and critical care?    15·   ·but more than half, for sure, have gone to the acute care
     16·   · · · A.· ·So trauma surgery is the evaluating of a trauma   16·   ·surgery model/trauma.· I just couldn't tell you if it's
     17·   ·patient; taking them to the operating room, if necessary;   17·   ·60 percent, 70 percent at that point.
     18·   ·coordinating care of that patient with consultants, if      18·   · · · · · ·I know most of the physicians that we had
     19·   ·you need a neurosurgeon, an orthopedic surgeon,             19·   ·talked about with the locums, and the reason it was
     20·   ·et cetera.· The critical care component is actually the     20·   ·harder to find positions was because I had to give the
     21·   ·management of that patient while they're in the intensive   21·   ·disclosure of I don't do general surgery.
     22·   ·care unit.                                                  22·   · · · Q.· ·Did you and Dr. Vieux attempt to secure any
     23·   · · · Q.· ·When you stated earlier that many places had      23·   ·contracts or positions where you would both work at the
     24·   ·converted to trauma and acute care surgery, is it your      24·   ·same facility?
     25·   ·understanding that those places only hire physicians or     25·   · · · A.· ·Yes.· We had talked about sharing a position as


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 10 of 114 PageID 291
                                                      January 23, 2020                                                 34 to 37
                                                              Page 34                                                            Page 36
      ·1·   ·a means of trying to get a job, basically.· I do recall     ·1·   ·generated a discussion.
      ·2·   ·the name of the facility that Fusion was trying to place    ·2·   · · · Q.· ·Are there any others that they told you about
      ·3·   ·me at, and that was Blake Hospital.· I had mentioned it     ·3·   ·that didn't lead to a discussion for whatever reason?
      ·4·   ·was Punta Gorda or --                                       ·4·   · · · A.· ·Yeah.· Usually it would be a, there's a
      ·5·   · · · Q.· ·Yes.                                              ·5·   ·position, but its acute care surgery model, so I can't do
      ·6·   · · · A.· ·And at one point they were looking for filling.   ·6·   ·that one, so I couldn't pursue it, so it wouldn't
      ·7·   ·I think it was, like, 14 -- 14 days a month or -- they      ·7·   ·generate further discussion from then on.
      ·8·   ·were basically looking for a full-time position.· And we    ·8·   · · · Q.· ·How many times did they reach out to you about
      ·9·   ·had talked about the possibility of sharing that            ·9·   ·a position that was in the acute care surgery model and
      10·   ·position, but again, they just never got back.· I think     10·   ·you had to advise you were not qualified for it?
      11·   ·they actually wound up hiring somebody for the full time    11·   · · · A.· ·Maybe three or four times.
      12·   ·and they never --                                           12·   · · · Q.· ·How many times did one of the locums agencies
      13·   · · · Q.· ·And what was that position doing -- to do?        13·   ·reach out to you about a position either in trauma or
      14·   · · · A.· ·That was for trauma and critical care.            14·   ·critical care and describe the position to you, even if
      15·   · · · Q.· ·Why would you need to share it with Dr. Vieux?    15·   ·you don't remember the details of what they described?
      16·   · · · A.· ·That's a full-time position and too far to        16·   · · · A.· ·Other than the ones I already mentioned, I
      17·   ·travel from here.                                           17·   ·think the Tennessee and Georgia, I think those are the
      18·   · · · Q.· ·Where did you say it was?· I'm sorry.             18·   ·ones that we actually kind of had a discussion about.
      19·   · · · A.· ·It's either Port -- I can look it up and tell     19·   ·And Blake.
      20·   ·you exactly where they are.· It would be an                 20·   · · · Q.· ·So in a ten-month period there were only three
      21·   ·hour-and-a-half to two-hour drive, I think.                 21·   ·trauma critical care positions that were discussed with
      22·   · · · Q.· ·That's good enough.· I can look it up.· Don't     22·   ·you?
      23·   ·worry about it.                                             23·   · · · A.· ·Correct.
      24·   · · · A.· ·And he lives in St. Petersburg, so it would       24·   · · · Q.· ·And there were only three or four acute care
      25·   ·kind of be the same thing.· It's too -- it's too far to     25·   ·surgery positions?

                                                              Page 35                                                            Page 37
      ·1·   ·do -- to commute on a regular basis.· But to do it          ·1·   · · · A.· ·So I think those were automatically kind of
      ·2·   ·through locums where you can go for four or five days and   ·2·   ·taken off, because I don't fit that criteria.· So like in
      ·3·   ·then go home, basically, then it would be doable.           ·3·   ·a discussion about Tennessee, they could have mentioned,
      ·4·   · · · · · ·Actually, I think it's closer to Bradenton, if    ·4·   ·you know, there's this other position, but that involves
      ·5·   ·I recall.· But again --                                     ·5·   ·acute care.· Okay.· I don't do acute care, so fine, move
      ·6·   · · · Q.· ·Any other positions that you can recall having    ·6·   ·on.· Is there something else?
      ·7·   ·discussions with either the facility directly, through a    ·7·   · · · · · ·But so far as having conversations about actual
      ·8·   ·locum organization, whatever, any places, about             ·8·   ·positions that I could fit, those are the three major
      ·9·   ·performing services for them?· We've talked about Blake;    ·9·   ·ones -- or those are the ones that come to mind, so I
      10·   ·we've talked about a place in Georgia.                      10·   ·guess those are the ones that kind of had some serious
      11·   · · · A.· ·They had -- again, I don't know the -- the        11·   ·follow-up.
      12·   ·hospitals, because typically, when the locums agent         12·   · · · Q.· ·You may have said this and if so, I apologize.
      13·   ·reaches out, they don't give you the name of the            13·   ·When do you expect to have the contract finalized with
      14·   ·facility; they'll just kind of give you a broad, there's    14·   ·the --
      15·   ·a position in Tennessee, for example, that's looking for    15·   · · · A.· ·Healing Arts.
      16·   ·five nights of coverage at such and such a rate and it      16·   · · · Q.· ·-- surgical -- is it Surgical Healing Arts?
      17·   ·would be for critical care, for example.· So you never      17·   · · · A.· ·Surgical Healing Arts.
      18·   ·have, like, the name of a facility.                         18·   · · · · · ·We're hoping in the next couple weeks.
      19·   · · · Q.· ·Right.· Were there any others that were           19·   · · · Q.· ·Where would you perform those surgeries?
      20·   ·generally described to you?· You've described one in        20·   · · · A.· ·That would be at Lee Memorial Hospital and Gulf
      21·   ·Tennessee and one in Georgia, I think.                      21·   ·Coast Medical Center, I believe, are the two facilities.
      22·   · · · A.· ·Yeah.· And then -- well, obviously, Blake --      22·   ·I think they do work at HealthPark as well.· So it will
      23·   · · · Q.· ·And Blake.                                        23·   ·be wherever -- wherever they need me.
      24·   · · · A.· ·-- was one of the ones that they had reached      24·   · · · Q.· ·You stated earlier that you first began working
      25·   ·out about.· Those are the only ones that actually           25·   ·for Lee Health in 1996.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 11 of 114 PageID 292
                                                      January 23, 2020                                                 38 to 41
                                                             Page 38                                                            Page 40
      ·1·   · · · · · ·Was that as an employee or were you contracted    ·1·   · · · Q.· ·If an emergency call for EMT or medical
      ·2·   ·through a medical group?                                    ·2·   ·services is received and the patient has the -- meets the
      ·3·   · · · A.· ·An employed position.                             ·3·   ·criteria for what qualifies as a trauma, does that
      ·4·   · · · Q.· ·At some point did that change?                    ·4·   ·patient then go to Lee Memorial Hospital?
      ·5·   · · · A.· ·No.· That's an employed position.                 ·5·   · · · A.· ·If it's in our catchment area, then yeah.
      ·6·   · · · Q.· ·During the time that you've worked with Lee       ·6·   · · · Q.· ·What is that area?
      ·7·   ·Health, what facility did you work at?                      ·7·   · · · A.· ·So Lee Memorial covers Lee County, Collier
      ·8·   · · · A.· ·Trauma center is at the downtown facility in      ·8·   ·County, Charlotte, Glades and Hendry Counties.
      ·9·   ·Lee Memorial Hospital.                                      ·9·   · · · Q.· ·So then just to make sure the record is clear,
      10·   · · · Q.· ·And that's a Level 2 trauma center?               10·   ·if a emergency call comes in and it's determined by the
      11·   · · · A.· ·Correct.                                          11·   ·first responders that that patient meets the criteria for
      12·   · · · Q.· ·What does that mean?                              12·   ·what qualifies as trauma and is located in Lee, Collier,
      13·   · · · A.· ·So there's different levels of trauma             13·   ·Charlotte, Glades or Hendry County, that patient is
      14·   ·certification.· Level 1 would be a facility that is         14·   ·transported to Lee Memorial Hospital?
      15·   ·associated with a medical school, has residents, does --    15·   · · · A.· ·Correct.
      16·   ·participates in research.· A Level 2 has -- does not have   16·   · · · Q.· ·To the trauma center?
      17·   ·the residents, the teaching component of academic           17·   · · · A.· ·Correct.
      18·   ·position and research, and then there's level threes,       18·   · · · Q.· ·In that situation where the first responder
      19·   ·level fours and level fives.· They kind of get              19·   ·determines that the patient meets the criteria for what
      20·   ·categorized with what their categories are for providing    20·   ·qualifies as trauma in one of those counties, can Lee
      21·   ·trauma care.                                                21·   ·Memorial Hospital refuse to accept the patient, the
      22·   · · · Q.· ·Who or what certifies a facility as a trauma      22·   ·trauma patient?
      23·   ·center?                                                     23·   · · · A.· ·From EMS, no.
      24·   · · · A.· ·That comes down from the state.                   24·   · · · Q.· ·Is the EMS worker the person who determines
      25·   · · · Q.· ·Are there state guidelines and requirements       25·   ·whether the individual meets the criteria for what

                                                             Page 39                                                            Page 41
      ·1·   ·that must be met in order to reach the certification?       ·1·   ·qualifies as a trauma in the field?
      ·2·   · · · A.· ·Yes.· And it's an ongoing process.· I believe     ·2·   · · · A.· ·Yes.· It would be the first responder would
      ·3·   ·every three years they come and do site visits for          ·3·   ·determine the level of injury and therefore, whether or
      ·4·   ·recertification to make sure that you're maintaining the    ·4·   ·not the patient met trauma alert criteria.
      ·5·   ·standards.                                                  ·5·   · · · Q.· ·Does it ever happen that the first responder
      ·6·   · · · Q.· ·Are there also federal standards as it would      ·6·   ·makes the determination that the patient meets level
      ·7·   ·relate to reimbursement for trauma services that must be    ·7·   ·trauma alert criteria and then when the patient gets
      ·8·   ·met?                                                        ·8·   ·there it's determined that the patient truly didn't meet
      ·9·   · · · A.· ·I honestly don't know.· There certainly are       ·9·   ·that criteria?
      10·   ·state requirements and means of providing finances and      10·   · · · A.· ·Yes.· Often.
      11·   ·remuneration.                                               11·   · · · Q.· ·And when that happens and the patient shows up
      12·   · · · Q.· ·Are there any agencies that provide -- I don't    12·   ·at Lee Memorial Hospital being transported by the EMS,
      13·   ·know what the word would be.· Where they certify that a     13·   ·does Lee Memorial Hospital still have to accept that
      14·   ·facility has met their standards to be, you know, like a    14·   ·patient or could you send them off?
      15·   ·trauma center or anything like that?                        15·   · · · A.· ·No.· Once the patient arrives at our door, it's
      16·   · · · A.· ·There is.· So -- I'm not sure I'll be able to     16·   ·our patient, so even if it didn't meet criteria, once the
      17·   ·answer that accurately.· CMS reviews, the committee of      17·   ·patient's evaluated, we still provide care for that
      18·   ·trauma reviews, but I'm not sure who the actual -- I        18·   ·patient.
      19·   ·don't want to misspeak, so I'm going to defer on that.      19·   · · · Q.· ·Does a trauma center have to have a -- have to
      20·   · · · Q.· ·Are there certain -- certain criteria             20·   ·have certain equipment and supplies readily available to
      21·   ·established by the state for what constitutes a trauma?     21·   ·treat a trauma?
      22·   · · · A.· ·Yes.                                              22·   · · · A.· ·Yes.
      23·   · · · Q.· ·Do those apply to all trauma -- certified         23·   · · · Q.· ·Does a trauma center have to have a trauma room
      24·   ·trauma centers in the state?                                24·   ·designated and equipped with those -- with those -- with
      25·   · · · A.· ·Correct.                                          25·   ·that equipment and supplies?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 12 of 114 PageID 293
                                                      January 23, 2020                                                 42 to 45
                                                             Page 42                                                            Page 44
      ·1·   · · · · · ·MR. YORMAK:· Object to the form.· If you can      ·1·   · · · Q.· ·You explained it better than I did.· I'm just
      ·2·   · · · follow it.                                             ·2·   ·going to admit that right now.
      ·3·   · · · · · ·MS. LYONS:· You can object to the grammar.· I'm   ·3·   · · · · · ·MR. YORMAK:· You're a juris doctor, I believe.
      ·4·   · · · not sure the form is objectionable.· Let me try it     ·4·   · · · · · ·MS. LYONS:· It's not the same type of doctor.
      ·5·   · · · again.                                                 ·5·   · · · · · ·MR. YORMAK:· It's a little different.
      ·6·   ·BY MS. LYONS:                                               ·6·   · · · · · ·If I collapse here, I know who I'm calling.
      ·7·   · · · Q.· ·Does a trauma center have to have specially       ·7·   ·BY MS. LYONS:
      ·8·   ·equipped trauma rooms?                                      ·8·   · · · Q.· ·I think you said that if the patient's not
      ·9·   · · · A.· ·Yes.                                              ·9·   ·stable.· What does that mean, stable, as you use it?
      10·   · · · Q.· ·Does a trauma center also have to have a trauma   10·   · · · A.· ·So hemodynamic stability for trauma alerts or
      11·   ·surgeon available 24/7 to provide care to a trauma          11·   ·for trauma patients is considered a blood pressure less
      12·   ·patient?                                                    12·   ·than 90 systolic or a sustained heart rate greater than
      13·   · · · A.· ·Yes.                                              13·   ·120.· So a patient that looks like they have injuries
      14·   · · · Q.· ·You said earlier that a trauma open -- you said   14·   ·consistent with possible ongoing bleeding, that would
      15·   ·earlier that open belly is your area of expertise,          15·   ·make them hemodynamically unstable.
      16·   ·because with traumas, you only do open belly.               16·   · · · Q.· ·So I'm going to try and put that in words that
      17·   · · · A.· ·Correct.                                          17·   ·I can understand.
      18·   · · · Q.· ·That may be simplified just a tad bit, but I      18·   · · · · · ·If a trauma patient comes in and they are
      19·   ·understand that to mean that if a patient comes in and is   19·   ·hemodynamically unstable, meaning their systolic pressure
      20·   ·a trauma patient, meeting the criteria for trauma patient   20·   ·is less than 90 or they have a sustained heart rate
      21·   ·and you suspect that -- well, you explain it to me.         21·   ·greater than 120, then that is alarming --
      22·   ·You'll probably do a better job than I will of what that    22·   · · · A.· ·Correct.
      23·   ·means.                                                      23·   · · · Q.· ·-- because they could be losing blood
      24·   · · · · · ·Why does a trauma surgeon only do open belly?     24·   ·somewhere?
      25·   · · · A.· ·Right.· So trauma patients typically come in      25·   · · · A.· ·Correct.

                                                              Page 43                                                            Page 45
      ·1·   ·after a major injury.· So for example, if you step off      ·1·   · · · Q.· ·In that situation, a trauma surgeon such as
      ·2·   ·the sidewalk and twist your ankle, that's somebody who's    ·2·   ·yourself would open up the abdomen and explore where the
      ·3·   ·going to be seen in the emergency room, but doesn't         ·3·   ·blood loss is coming from?
      ·4·   ·necessarily require trauma services.· Patients usually      ·4·   · · · A.· ·So that's one possibility.· There's multiple
      ·5·   ·have to have what we call multisystem injuries, or          ·5·   ·reasons why a person could be losing blood.· Multiple
      ·6·   ·penetrating wound to the head, neck, chest, belly, that     ·6·   ·orthopedic injuries of large bones, like the femurs or
      ·7·   ·sort of thing.· With the trauma patient coming in, if we    ·7·   ·pelvic fractures can bleed a tremendous amount.· So to
      ·8·   ·see that they have, either through ultrasound or CAT        ·8·   ·put it in perspective, the body has five liters of blood.
      ·9·   ·scan, what we call fluid in the abdomen, it's typically     ·9·   ·You can lose two to three liters into your pelvis just
      10·   ·what we refer to as hemoperitoneum or blood in the          10·   ·from broken bones.
      11·   ·abdomen.· So with the trauma patients, if they're           11·   · · · · · ·So part of the job of the trauma surgeon is to
      12·   ·unstable or you identify a hemoperitoneum or a              12·   ·assess where the potential sites of blood are.· So an
      13·   ·pneumoperitoneum or air inside the abdomen, you need to     13·   ·exploratory laparotomy takes place if you have or
      14·   ·do a very quick and thorough evaluation of all of the       14·   ·suspect -- have evidence or suspect that the bleeding is
      15·   ·organs in the abdominal cavity, and that is very            15·   ·intraabdominally.
      16·   ·difficult to do with a camera, because if there's blood     16·   · · · Q.· ·If a patient is bleeding internally and you
      17·   ·in the abdomen, you would basically get blood on your       17·   ·have reason to believe that that's happening in the
      18·   ·camera; you wouldn't be able to see.                        18·   ·abdominal cavity, and that's not treated, could that
      19·   · · · · · ·In addition to which the whole setup of           19·   ·cause the patient to die?· Could they lose so much blood
      20·   ·laparoscopy requires time, whereas the scalpel to open      20·   ·into their abdominal cavity that they would die?
      21·   ·the abdomen requires seconds, less than a minute.· So       21·   · · · A.· ·Patients can exsanguinate into the abdominal
      22·   ·with the trauma patient, when there's need to operate in    22·   ·cavity.· Yes.
      23·   ·the abdomen, you're doing what's called an exploratory      23·   · · · Q.· ·So if a jury were ever to read this they would
      24·   ·laparotomy, and that is an opening of the abdomen so that   24·   ·say what's exsanguinate?
      25·   ·you can assess all of the organs at the same time.          25·   · · · A.· ·Basically, to lose your blood volume.· To bleed


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 13 of 114 PageID 294
                                                      January 23, 2020                                                 46 to 49
                                                              Page 46                                                           Page 48
      ·1·   ·out.                                                        ·1·   · · · A.· ·Correct.
      ·2·   · · · Q.· ·Is time of the essence when you suspect a         ·2·   · · · · · ·MR. YORMAK:· Do you want to take a quick break,
      ·3·   ·patient might -- when a patient is hemodynamically          ·3·   · · · Angelique?
      ·4·   ·unstable and you reasonably believe that the blood is in    ·4·   · · · · · ·MS. LYONS:· Sure.
      ·5·   ·the abdominal cavity?                                       ·5·   · · · · · ·MR. YORMAK:· We've been going for an hour and
      ·6·   · · · · · ·Did you forget the beginning of my question?      ·6·   · · · 40, so --
      ·7·   · · · A.· ·What was the question?                            ·7·   · · · · · ·MS. LYONS:· Sure.· That's fine.
      ·8·   · · · Q.· ·I know.· I'm sorry.                               ·8·   · · · (Whereupon, a recess commenced at 11:40 a.m. and
      ·9·   · · · · · ·Is time of the essence if the patient is          ·9·   ·concluded at 11:48 a.m.)
      10·   ·hemodynamically unstable and you believe that the           10·   ·BY MS. LYONS:
      11·   ·bleeding is occurring in the abdominal cavity?              11·   · · · Q.· ·When you worked at Lee Health, were you
      12·   · · · A.· ·Yes.· Absolutely.                                 12·   ·credentialed --
      13·   · · · Q.· ·Is there a period of time by which that needs     13·   · · · A.· ·Yes.
      14·   ·to be addressed, meaning is it known that in ten            14·   · · · Q.· ·-- to work there?
      15·   ·minutes -- if you don't take care of it in ten minutes,     15·   · · · · · ·What were you credentialed to do?
      16·   ·the patient will have lost too much blood volume, or does   16·   · · · A.· ·I was hired as a trauma and surgical critical
      17·   ·that just depend on many factors, such as their size        17·   ·care physician.
      18·   ·and --                                                      18·   · · · Q.· ·So were you credentialed to do trauma and
      19·   · · · A.· ·Yeah.· That becomes multifactorial.· Overall,     19·   ·critical care?
      20·   ·we talk about the golden hour in trauma, and the golden     20·   · · · A.· ·Correct.
      21·   ·hour, basically, means from the time of the injury until    21·   · · · Q.· ·You mentioned earlier an organization called
      22·   ·the time that you perform indicated interventions,          22·   ·ATLS or ALTS, one of the two.
      23·   ·whatever is required for that patient's injuries.           23·   · · · A.· ·ATLS.
      24·   · · · · · ·The reason we talk about the golden hour is       24·   · · · Q.· ·What is that organization?
      25·   ·there are three peaks in mortality in trauma patients.      25·   · · · A.· ·So that's not an organization; that's a course.

                                                             Page 47                                                             Page 49
      ·1·   ·There's the patients whose injuries are so severe that      ·1·   · · · Q.· ·A course?
      ·2·   ·they basically die at the scene.· The second peak comes     ·2·   · · · A.· ·It's Advanced Trauma Life Support, and it
      ·3·   ·in that -- that hour, and that would be from major          ·3·   ·provides the algorithm for assessing and managing trauma
      ·4·   ·injuries, such as a -- a major exsanguination, a horrific   ·4·   ·patients.
      ·5·   ·liver injury, for example, where if you don't intervene     ·5·   · · · Q.· ·And you are an instructor in that course?
      ·6·   ·in a timely fashion, a patient's going to die.              ·6·   · · · A.· ·Correct.
      ·7·   · · · · · ·Another example for that would be a tension       ·7·   · · · Q.· ·So are you certified as an instructor by them?
      ·8·   ·pneumothorax where the lung's collapsed so severely that    ·8·   · · · A.· ·Correct.
      ·9·   ·pressure builds up in their chest and it actually blocks    ·9·   · · · Q.· ·If an individual takes the ATLS course, are
      10·   ·off blood return to the heart, and that patient can die     10·   ·they then certified by ATLS in trauma?
      11·   ·if that's not addressed in a timely fashion.                11·   · · · A.· ·No.· So the American College of Surgeons, ACS
      12·   · · · · · ·And then the third peak occurs later during       12·   ·is the one who sponsors this course, and so if you take
      13·   ·their hospital stay if they have severe head injuries or    13·   ·the course and pass the exam, there's a written and a
      14·   ·multisystem organ failure, infection, et cetera.· So the    14·   ·practical part to the exam, then you become ATLS
      15·   ·trauma centers focus on that golden hour where we could     15·   ·certified.
      16·   ·make the -- the most difference in preventing morbidity     16·   · · · Q.· ·Are you ATLS certified?
      17·   ·and mortality in the care of these severely injured         17·   · · · A.· ·Yes, in addition to being ATLS instructor
      18·   ·patients.                                                   18·   ·certified.
      19·   · · · Q.· ·I want to circle back to something I had asked    19·   · · · Q.· ·So when I looked it up, the ATLS certified,
      20·   ·you earlier.· You said that traumas in Lee, Collier,        20·   ·according, I guess, to the ACS, means that the individual
      21·   ·Charlotte, Glades and Hendry County that are attended to    21·   ·is certified for initial assessment and stabilization of
      22·   ·by first responders are brought to Lee Memorial Hospital.   22·   ·all injured patients -- of all injured trauma patients to
      23·   ·I didn't ask this, so I want to make sure it's clear on     23·   ·include special populations.· Would you agree with that?
      24·   ·the record.· That means there is no other trauma center     24·   · · · A.· ·Yes.
      25·   ·in any of those counties, correct?                          25·   · · · Q.· ·So what is -- in that sense, what does


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 14 of 114 PageID 295
                                                      January 23, 2020                                                 50 to 53
                                                             Page 50                                                            Page 52
      ·1·   ·stabilization mean?                                         ·1·   ·process to do so is to contact -- well, what is the
      ·2·   · · · A.· ·We talked about hemodynamic instability or        ·2·   ·process to do so?
      ·3·   ·hemodynamic stability, and so stabilizing would be being    ·3·   · · · A.· ·We now have a transfer center, and so the
      ·4·   ·able to maintain a blood pressure greater than 90,          ·4·   ·process is the outside facility would contact the
      ·5·   ·obviously, a heart rate, perhaps if the patient had         ·5·   ·transfer center and then the transfer center triages the
      ·6·   ·respiratory issues, for example, I mentioned pneumothorax   ·6·   ·call to whatever service the -- the patient in question
      ·7·   ·or the collapsed lung.· Addressing that, putting a tube     ·7·   ·needs.
      ·8·   ·in to get that lung to reexpand.· So it's the               ·8·   · · · Q.· ·So if the patient in question needs trauma
      ·9·   ·interventions necessary to provide hemodynamic stability    ·9·   ·service, then the transfer center would contact the
      10·   ·for that patient.                                           10·   ·trauma department?
      11·   · · · Q.· ·And that's something trauma surgeons are          11·   · · · A.· ·Yeah.· Or the trauma surgeon on call.
      12·   ·equipped to do, to provide the interventions necessary to   12·   · · · Q.· ·And that transfer center is staffed by nurses;
      13·   ·provide hemodynamic stability to trauma patients?           13·   ·is that correct?
      14·   · · · A.· ·Correct.· That's one of the jobs.                 14·   · · · A.· ·I don't know.· They may have nurses; they may
      15·   · · · Q.· ·In a regular emergency room, would the doctors    15·   ·have EMS.· I don't know what the exact composition or job
      16·   ·there be -- are they generally ATLS certified, based on     16·   ·requirement is.
      17·   ·your experience?                                            17·   · · · Q.· ·When a patient is transferred to the trauma
      18·   · · · A.· ·It varies by hospital and whatever their          18·   ·center, what is the mode of transportation?· Do they come
      19·   ·requirements are, so I wouldn't be able to give you a       19·   ·by ambulance, by air?· That's probably the only two,
      20·   ·percentage of how many ERs have ATLS certified ER           20·   ·but --
      21·   ·physicians.                                                 21·   · · · A.· ·So typically, it depends on the distance, and
      22·   · · · · · ·To be clear, ATLS is actually a course that is    22·   ·it's the sending facility -- the transfer centers arrange
      23·   ·meant for physicians that are not at a trauma center,       23·   ·that, so --
      24·   ·because again, the basis is being able to identify and      24·   · · · Q.· ·Is there a general rule of thumb if it's going
      25·   ·stabilize that the trauma injuries in the trauma patient.   25·   ·to take longer than so many minutes by road, then we send

                                                              Page 51                                                           Page 53
      ·1·   ·A trauma center would go beyond that to not just            ·1·   ·it by air?
      ·2·   ·identifying and stabilizing, but then provide               ·2·   · · · A.· ·I'm sure there is, but I don't know what it is.
      ·3·   ·preventative care.                                          ·3·   · · · Q.· ·If a trauma is coming to Lee Memorial Health
      ·4·   · · · Q.· ·In addition to traumas coming to Lee Health       ·4·   ·from an outside facility, is it important that that
      ·5·   ·directly from EMS, they may also come to Lee Memorial       ·5·   ·trauma patient arrive within that golden hour?
      ·6·   ·Hospital from -- as a transfer from another medical         ·6·   · · · A.· ·If they're coming from another facility as a
      ·7·   ·facility --                                                 ·7·   ·transfer?
      ·8·   · · · A.· ·Correct.                                          ·8·   · · · Q.· ·Right.
      ·9·   · · · Q.· ·-- within that county area, correct?              ·9·   · · · A.· ·That never happens.
      10·   · · · A.· ·Correct.                                          10·   · · · Q.· ·Meaning by the time the trauma patient arrives
      11·   · · · Q.· ·Generally, during the time that you worked at     11·   ·at Lee Health -- Lee Memorial Hospital when they were
      12·   ·Lee Memorial Hospital in the trauma department, did most    12·   ·transferred from an outside facility, it's been more than
      13·   ·of the trauma patients come from EMS or did most come       13·   ·an hour since the patient experienced the trauma?
      14·   ·from transfers from other facilities?                       14·   · · · A.· ·Correct.
      15·   · · · A.· ·EMS.                                              15·   · · · Q.· ·Would it be preferable to get to the patient
      16·   · · · Q.· ·Are you able to assign a percentage as to how     16·   ·within that first hour after experiencing the trauma?
      17·   ·many would be EMS versus how many would be transfers?       17·   · · · A.· ·So again, we have the golden hour rule.· Any
      18·   ·And don't feel like you have to.· I was just --             18·   ·patient that has been subjected to a serious traumatic
      19·   · · · · · ·MR. YORMAK:· Object to the form.                  19·   ·event, the rule of thumb is they should be going to the
      20·   ·BY MS. LYONS:                                               20·   ·trauma center within that hour so that we can provide
      21·   · · · Q.· ·-- wondering if you can.                          21·   ·definitive care.· We have to find out what -- what
      22·   · · · A.· ·Yeah.· A majority, a great majority comes from    22·   ·injury -- why they didn't come to the trauma center.· Was
      23·   ·EMS, but I couldn't assign a percentage.                    23·   ·it not recognized by EMS or were they -- so for instance,
      24·   · · · Q.· ·When a medical facility wants to transfer a       24·   ·someone who is pulseless or extremely unstable, that
      25·   ·patient to the Lee Memorial Hospital trauma center, the     25·   ·won't make the transport, so if you're having CPR in


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 15 of 114 PageID 296
                                                      January 23, 2020                                                 54 to 57
                                                             Page 54                                                            Page 56
      ·1·   ·progress, for example, that has to go to the closest        ·1·   ·bleeding is occurring internally, so their blood pressure
      ·2·   ·hospital until --                                           ·2·   ·may be over 100, and even if they're a little
      ·3·   · · · Q.· ·Even if it meets trauma criteria?                 ·3·   ·tachycardic, meaning your heart rate is a little fast,
      ·4·   · · · A.· ·Yeah.· You can't -- you have to be able to try    ·4·   ·maybe it's 110 because they're young, and healthy and
      ·5·   ·to have a live patient and if the patient is already        ·5·   ·normally have a heart rate of 60.
      ·6·   ·receiving CPR, then that, technically, is no signs of       ·6·   · · · Q.· ·Right.
      ·7·   ·life, so they would have to go to the closest facility to   ·7·   · · · A.· ·Okay?· So when EMS arrives at the scene and
      ·8·   ·try to resuscitate, and stabilize and then provide -- if    ·8·   ·they've got a patient who is hemodynamically stable,
      ·9·   ·they could stabilize the patient, provide a transfer to     ·9·   ·blood pressure is okay and there's only minimal
      10·   ·the trauma center.                                          10·   ·tachycardia, they would take that patient to the closest
      11·   · · · Q.· ·This may seem like a silly question, but a        11·   ·hospital.
      12·   ·patient who is being transferred from another facility to   12·   · · · · · ·During the workup, i.e., they do a CAT scan and
      13·   ·Lee Memorial Hospital's trauma center typically would       13·   ·they identify a splenic injury and say they don't have a
      14·   ·meet the criteria for a trauma patient when they arrive     14·   ·general surgeon, they would then call for a transfer.· So
      15·   ·at the outside facility; would that be true?· In other      15·   ·I wouldn't classify that as a misdiagnosis.· They're
      16·   ·words, they don't get to the outside facility and then      16·   ·making their assessment based on the patient's condition
      17·   ·become a trauma patient; they were already meeting the      17·   ·at the time of their evaluation and then taking them to
      18·   ·criteria and they just ended up, essentially, at the        18·   ·what they think is the appropriate facility to care for
      19·   ·wrong place for whatever reason?                            19·   ·that patient.
      20·   · · · A.· ·No.                                               20·   · · · Q.· ·Right.· But the underlying injury existed prior
      21·   · · · Q.· ·Okay.                                             21·   ·to arriving at the outside facility; they were just
      22·   · · · A.· ·So oftentimes, again, as we mentioned earlier,    22·   ·unable to assess it for whatever reason?
      23·   ·EMS is the one who determines whether the patient meets     23·   · · · A.· ·Correct.
      24·   ·trauma alert criteria or not.                               24·   · · · Q.· ·Now, does a general surgeon typically open up
      25·   · · · Q.· ·Right.                                            25·   ·patients to do the splenectomy or would they do that

                                                             Page 55                                                             Page 57
      ·1·   · · · A.· ·Sometimes they don't assess the patient or the    ·1·   ·laparoscopically?
      ·2·   ·patient isn't showing signs of severe injury and they       ·2·   · · · A.· ·Again, typically when it comes to trauma
      ·3·   ·will take that patient to whatever the closest hospital     ·3·   ·patients, because of the blood factor, the -- I guess the
      ·4·   ·is, and then once the patient is assessed, worked up        ·4·   ·best way to explain it is if you have a camera, and
      ·5·   ·radiographically, et cetera, they may find injuries that    ·5·   ·you're trying to take a picture and the viewer gets
      ·6·   ·that facility cannot handle and then call for a transfer.   ·6·   ·covered with blood, or if you're outside --
      ·7·   · · · Q.· ·Right.· And in those situations, the patient      ·7·   · · · Q.· ·Because that happens all the time, right?
      ·8·   ·had those injuries; they just were not known at the time,   ·8·   · · · A.· ·Or I guess maybe it's snowing, or is raining --
      ·9·   ·correct?                                                    ·9·   · · · Q.· ·That's probably more likely to happen.
      10·   · · · A.· ·At the time of the EMS evaluation.· Correct.      10·   · · · A.· ·-- so the viewer, you know, you're trying to
      11·   · · · Q.· ·So it's not -- it would be atypical for someone   11·   ·kind of wipe it off so you can get a better view.· So
      12·   ·to arrive at an outside facility and suffer the trauma or   12·   ·with trauma, typically if you're going into the belly for
      13·   ·the injury in the hospital.· Like they came to the          13·   ·something that's bleeding, laparoscopically, you're
      14·   ·hospital, typically, with the trauma or injury; it was a    14·   ·putting a camera into a space that has blood in it, so
      15·   ·either misdiagnosed or they were nonresponsive and had to   15·   ·it's hard to see, because you have to keep pulling it
      16·   ·go to the closest facility, or maybe their neighbor         16·   ·out, wiping it off, putting it in.· So in those
      17·   ·brought them in and didn't know it was a trauma; they       17·   ·situations you would open the abdomen.
      18·   ·should have gone to Lee Health, something along those       18·   · · · Q.· ·And a general surgeon at a nontrauma center can
      19·   ·lines; would that be true?                                  19·   ·do that?
      20·   · · · A.· ·I don't know that we can term it as               20·   · · · A.· ·General surgery residency provides that
      21·   ·misdiagnosed.· So EMS does the best that they can at the    21·   ·training, yes, as part of the five-year surgical program.
      22·   ·scene, but they obviously don't have access to x-rays,      22·   · · · Q.· ·Does a general surgeon at a nontrauma center
      23·   ·ultrasound, CAT scans, so you can have a patient, for       23·   ·typically perform open belly surgeries after the
      24·   ·example, with, let's say, a splenic injury, but they're     24·   ·residency?
      25·   ·relatively young and are able to compensate for whatever    25·   · · · A.· ·They can.· Depends on what kind of practice


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 16 of 114 PageID 297
                                                       January 23, 2020                                                 58 to 61
                                                              Page     58                                                         Page 60
      ·1·   ·they have, but there are many things where you do have   to ·1·    · · · A.· ·I believe it's the updated.
      ·2·   ·open the abdomen.                                            ·2·   · · · Q.· ·Do you know when they were updated?
      ·3·   · · · Q.· ·So there are guidelines that have been             ·3·   · · · A.· ·I don't.
      ·4·   ·established that identify -- that are Interfacility          ·4·   · · · Q.· ·Do you know the difference between the prior
      ·5·   ·Transfer Guidelines For Trauma Patients, correct?            ·5·   ·version and this updated version that's Exhibit 3?
      ·6·   · · · A.· ·Correct.                                           ·6·   · · · A.· ·I would have to see them next to each other to
      ·7·   · · · Q.· ·I'm going to hand you a document that we'll        ·7·   ·be accurate in that answer.
      ·8·   ·mark as Exhibit 3 to your deposition.                        ·8·   · · · Q.· ·You understood when you were employed at Lee
      ·9·   · · · (Exhibit No. 3, Interfacility Transfer Guidelines   was ·9·   ·Memorial Hospital in the trauma department that you were
      10·   ·marked for identification.)                                  10·   ·supposed to be aware of the Interfacility Transfer
      11·   ·BY MS. LYONS:                                                11·   ·Guidelines; is that true?
      12·   · · · Q.· ·If you could review that, let me know when         12·   · · · A.· ·Rephrase -- or can you ask that again?
      13·   ·you're done.                                                 13·   · · · Q.· ·Well, was it -- was it necessary, as an
      14·   · · · A.· ·Okay.                                              14·   ·employee of the trauma department at Lee Memorial
      15·   · · · Q.· ·Have you had a chance to review Exhibit 3?         15·   ·Hospital, for you to be aware of the Interfacility
      16·   · · · A.· ·Yes.                                               16·   ·Transfer Guidelines?
      17·   · · · Q.· ·Do you recognize this document?                    17·   · · · A.· ·I don't believe that this was ever posted for
      18·   · · · A.· ·Yes.                                               18·   ·us to see, read, evaluate on an ongoing basis as they
      19·   · · · Q.· ·What it?                                           19·   ·were updated or revised.· We had practical protocols, so
      20·   · · · A.· ·It's the Interfacility Transfer Guidelines.        20·   ·to speak, within the department that we practiced by, and
      21·   · · · Q.· ·Do you know if this is a statewide guideline   or 21·    ·those involved determining whether the transfers facility
      22·   ·if it's a Lee Memorial Hospital guideline?                   22·   ·had a patient that, one, had multisystem injuries that
      23·   · · · A.· ·I -- I want to say state, but I'm not              23·   ·would require a trauma center or injuries that were above
      24·   ·100 percent sure.                                            24·   ·be beyond the facility's capacity to care for that
      25·   · · · Q.· ·At the bottom it says, all transfers must be   in 25·    ·patient.

                                                             Page 59                                                             Page 61
      ·1·   ·accordance with boost -- I'm just going to start that        ·1·   · · · Q.· ·But you knew there were Interfacility Transfer
      ·2·   ·sentence over again.                                         ·2·   ·Guidelines, correct?
      ·3·   · · · · · ·All transfers must be in accordance with both      ·3·   · · · A.· ·Correct.
      ·4·   ·state and federal EMTALA, which is spelled E-M-T-L-A         ·4·   · · · Q.· ·And you knew that that was the criteria that
      ·5·   ·laws.· What is EMTALA?                                       ·5·   ·was supposed to be used in determining whether a patient
      ·6·   · · · A.· ·EMTALA laws coordinate interfacility transfers     ·6·   ·was transferred from an outside facility to the trauma
      ·7·   ·of patients to make sure that patients aren't being          ·7·   ·department at Lee Memorial?
      ·8·   ·dumped from one facility to another.                         ·8·   · · · A.· ·So I knew that there were criteria.· Again, it
      ·9·   · · · Q.· ·When you were working at Lee Memorial Hospital     ·9·   ·was not something that we had been provided with in
      10·   ·in the trauma department, was it necessary for you to        10·   ·written form or posted anywhere.· We kind of just had
      11·   ·comply with EMTALA laws?                                     11·   ·this, I guess, practice that was fairly consistent
      12·   · · · A.· ·Yes.                                               12·   ·amongst the surgeons to accept or deny transfers based on
      13·   · · · Q.· ·Were these the Interfacility Transfer              13·   ·the patient's condition and the facility's ability to
      14·   ·Guidelines that were in effect during, say, the last few     14·   ·treat them.
      15·   ·years that you worked at Lee Memorial Hospital in the        15·   · · · Q.· ·So what was the practice that you followed?
      16·   ·trauma department?                                           16·   · · · A.· ·Right.· So again, if the patient had
      17·   · · · A.· ·I believe so.                                      17·   ·multisystem injuries, that would require trauma center
      18·   · · · Q.· ·As a trauma surgeon at Lee Memorial Hospital,      18·   ·transfer.· If the patient had an injury at a facility
      19·   ·you were familiar with and abided by these guidelines?       19·   ·that could provide care for that, like, isolated injury,
      20·   · · · A.· ·I was -- I knew that we had guidelines.· I had     20·   ·then the facility had the personnel to take care of that
      21·   ·not seen the updated guidelines, so I could not quote you    21·   ·injury.· A lot of what we did was, in essence -- because
      22·   ·all of the exact criteria, but I had an overall view of      22·   ·again, at that point, it's not a trauma alert; it's a
      23·   ·what we took and what we accepted.                           23·   ·transfer from one facility to another, and -- especially
      24·   · · · Q.· ·Are the guidelines that are Exhibit 3 the          24·   ·in season when beds are at a premium, we didn't just give
      25·   ·updated ones or the ones that you were familiar with?        25·   ·a trauma bed away to a patient that was at a facility


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 17 of 114 PageID 298
                                                      January 23, 2020                                                 62 to 65
                                                             Page 62                                                            Page 64
      ·1·   ·where they could provide the care.                          ·1·   · · · A.· ·Yes.· This was shown to me in -- I'll say March
      ·2·   · · · Q.· ·So if the outside facility could not provide      ·2·   ·or April of '18.
      ·3·   ·the care, then you would accept the transfer?               ·3·   · · · Q.· ·After it was shown to you in March or April of
      ·4·   · · · A.· ·Absolutely.                                       ·4·   ·2018, did you understand that these were the guidelines
      ·5·   · · · Q.· ·And the outside facility was the one who would    ·5·   ·that were to be followed in determining whether a patient
      ·6·   ·determine whether or not they could provide the care?       ·6·   ·should be transferred to the trauma center from another
      ·7·   · · · A.· ·Generally.                                        ·7·   ·facility?
      ·8·   · · · Q.· ·What circumstances would someone who worked at    ·8·   · · · A.· ·After I read this, I saw what are considered
      ·9·   ·Lee Memorial Hospital be better qualified to determine      ·9·   ·situations that should be transferred to a trauma center.
      10·   ·the capabilities of an outside facility?                    10·   · · · Q.· ·And you understood that the guidelines applied
      11·   · · · A.· ·I'm sorry.· Can you repeat the question?          11·   ·to you as the trauma surgeon at Lee Health at least as of
      12·   · · · Q.· ·Well, I said to you the outside facility would    12·   ·March or April 2018?
      13·   ·be the one to determine if they were capable of providing   13·   · · · A.· ·Correct.
      14·   ·the care and you said generally.                            14·   · · · Q.· ·I'm going to hand you a document that we're
      15·   · · · · · ·So were there circumstances where someone at      15·   ·going to mark as Exhibit 4 to your deposition.
      16·   ·Lee Memorial Hospital would be better equipped to           16·   · · · (Exhibit No. 4, On Call Requirements was marked for
      17·   ·determine the capabilities of a transferring facility?      17·   ·identification.)
      18·   · · · A.· ·So on occasion we would get a call from the       18·   ·BY MS. LYONS:
      19·   ·emergency room physician about a potential transfer, but    19·   · · · Q.· ·If you could take a moment, look that over and
      20·   ·they had not reached or spoken to their own physicians,     20·   ·let me know when you're done, please.
      21·   ·their own specialists, so sometimes they would place a      21·   · · · · · ·Have you had a chance to review the document
      22·   ·call and we would say, well, that sounds like something     22·   ·that has been marked as Exhibit 4?
      23·   ·that could be handled at any hospital and doesn't require   23·   · · · A.· ·Yes.
      24·   ·a transfer to the trauma center.· Did you speak to your     24·   · · · Q.· ·Have you ever seen that document before?
      25·   ·general surgeon --                                          25·   · · · A.· ·I don't recall seeing this specific document.

                                                              Page 63                                                            Page 65
      ·1·   · · · Q.· ·Right.                                            ·1·   ·No.
      ·2·   · · · A.· ·-- or intensivist or whatever the situation       ·2·   · · · Q.· ·Have you ever seen a document containing
      ·3·   ·was.· And so typically, we performed that type of triage    ·3·   ·similar content as the document that's marked as
      ·4·   ·to make sure that the physician on hand or the              ·4·   ·Exhibit 4?
      ·5·   ·appropriate physician on hand was able to take care of      ·5·   · · · A.· ·Yes.
      ·6·   ·the issues that the patient was trying to be transferred    ·6·   · · · Q.· ·When did you first see a document containing
      ·7·   ·for.                                                        ·7·   ·similar content to that document marked as Exhibit 4?
      ·8·   · · · Q.· ·And if the appropriate physician on hand, say,    ·8·   · · · A.· ·I'm going to say sometime in April of '18.
      ·9·   ·for example, the general surgeon, determined he was -- he   ·9·   ·Could have been March.
      10·   ·or she was not capable of providing the care to the         10·   · · · Q.· ·Did you understand the -- that the information
      11·   ·patient, then that patient would be transferred?            11·   ·contained on Exhibit 4 summarized the basic obligations
      12·   · · · A.· ·Generally, yeah.                                  12·   ·leading to on-call requirements?
      13·   · · · Q.· ·Well, in what circumstances would -- well, let    13·   · · · A.· ·Yes.
      14·   ·me rephrase that.                                           14·   · · · Q.· ·Did you understand that those obligations
      15·   · · · · · ·In that circumstance -- no.· Let me rephrase      15·   ·applied to you as a trauma surgeon at Lee Memorial
      16·   ·that again.                                                 16·   ·Hospital?
      17·   · · · · · ·The appropriate doctor at the transferring        17·   · · · A.· ·Yes.
      18·   ·facility was the one who would decide whether he or she     18·   · · · Q.· ·Did you understand that as a trauma surgeon at
      19·   ·had the capability to perform the care for the patient;     19·   ·Lee Memorial Hospital, that if you failed to comply with
      20·   ·is that correct?                                            20·   ·the obligations relating to on-call requirements as
      21·   · · · A.· ·Yes.                                              21·   ·outlined on Exhibit 4, that you'd be in violation of
      22·   · · · Q.· ·Had you ever seen Exhibit 3 before I showed it    22·   ·hospital policy?
      23·   ·to you, this physical document?· Not my exact piece of      23·   · · · A.· ·Yes.
      24·   ·paper, but a copy of the Interfacility Transfer             24·   · · · Q.· ·Did you understand that if you failed to comply
      25·   ·Guidelines.                                                 25·   ·with the on-call requirements as outlined on Exhibit 4,


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 18 of 114 PageID 299
                                                      January 23, 2020                                                 66 to 69
                                                             Page 66                                                            Page 68
      ·1·   ·that you could be subject to discipline?                    ·1·   · · · Q.· ·We'll call him the surgeon on call.
      ·2·   · · · A.· ·Yes.                                              ·2·   · · · A.· ·Okay.
      ·3·   · · · Q.· ·Do you recall being on call on March 3, 2018      ·3·   · · · Q.· ·At any time during the period from when the
      ·4·   ·and receiving a call from the transfer center regarding a   ·4·   ·first notification came in about the trauma to where the
      ·5·   ·patient at Lehigh Regional Medical Center who had a self    ·5·   ·request for transfer was denied, did you ever review any
      ·6·   ·inflicting stab wound to the stomach?                       ·6·   ·of the patient's medical records or scans?
      ·7·   · · · A.· ·I do.                                             ·7·   · · · A.· ·No.· We don't have access to that.· I had
      ·8·   · · · Q.· ·Do you recall what time of day you received       ·8·   ·verbal reports from the ER physician.
      ·9·   ·first notification of that patient?                         ·9·   · · · Q.· ·The patient was described during the call as
      10·   · · · A.· ·It was in the evening.· I don't remember the      10·   ·hemoperitoneum with considerable blood.· That means that
      11·   ·exact time.                                                 11·   ·there was bleeding inside the stomach in the peritoneum?
      12·   · · · Q.· ·Do you recall where you were at when you          12·   · · · A.· ·Read the description again.· I'm sorry.
      13·   ·received first notification?                                13·   · · · Q.· ·Hemoperitoneum with considerable blood.· Did I
      14·   · · · A.· ·I believe I was at the hospital.                  14·   ·say hemo?
      15·   · · · Q.· ·Were you the trauma surgeon on call that -- at    15·   · · · A.· ·Yes.· That's what I was trying to clarify.
      16·   ·the time that call came in?                                 16·   · · · Q.· ·I'm going to say it one more time.
      17·   · · · A.· ·I was.                                            17·   · · · · · ·I meant the patient was described as
      18·   · · · Q.· ·Now, I know we've talked about Lehigh a little    18·   ·hemoperitoneum with considerable blood.
      19·   ·bit before.· Where is that physically located, the          19·   · · · · · ·Does that mean that the patient was bleeding
      20·   ·hospital?                                                   20·   ·inside the peritoneum or their stomach cavity?
      21·   · · · A.· ·Lehigh Acres?· On Lee Boulevard.                  21·   · · · A.· ·That there had been some bleeding into the
      22·   · · · Q.· ·It so approximately how far is that from Lee      22·   ·abdominal cavity.· Yes.
      23·   ·Memorial Hospital?                                          23·   · · · Q.· ·And it was reported that the patient had two
      24·   · · · A.· ·35, 40 minutes drive.                             24·   ·stab wounds to the stomach area.
      25·   · · · Q.· ·Does that hospital have a trauma department?      25·   · · · · · ·If there was hemoperitoneum with considerable

                                                             Page 67                                                             Page 69
      ·1·   · · · A.· ·No.                                               ·1·   ·blood in a patient who had been stabbed in the abdomen,
      ·2·   · · · Q.· ·Does that hospital have an emergency              ·2·   ·does that mean that the stab wound pierced the
      ·3·   ·department, an emergency room?                              ·3·   ·peritoneum?
      ·4·   · · · A.· ·Yes.                                              ·4·   · · · A.· ·Yes.
      ·5·   · · · Q.· ·Do you know how large the emergency room is?      ·5·   · · · Q.· ·And the peritoneum is the wall of the cavity in
      ·6·   · · · A.· ·I'm going to guess at about ten beds.             ·6·   ·the -- that contains the abdomen?
      ·7·   · · · Q.· ·Do you recall that you were first notified of     ·7·   · · · A.· ·It's the lining of the abdominal cavity.
      ·8·   ·this patient when you received a call from Doug at the      ·8·   · · · · · ·MS. LYONS:· I want to take a break for a
      ·9·   ·transfer center?                                            ·9·   · · · minute, if we can.
      10·   · · · A.· ·Yes.· With the caveat I didn't know the           10·   · · · · · ·(Discussion off the record.)
      11·   ·gentleman's name, Doug, but it was a male from the          11·   ·BY MS. LYONS:
      12·   ·transfer center that had called.                            12·   · · · Q.· ·I'm going to play for you a recording of your
      13·   · · · Q.· ·And did you, thereafter, speak with Dr. Gatob     13·   ·call with Dr. Gatob and Dr. K.
      14·   ·in the emergency department at Lehigh?                      14·   · · · · · ·MR. YORMAK:· Are we abbreviating that to Dr. K?
      15·   · · · A.· ·Again, I don't remember the name, but there was   15·   · · · · · ·MS. LYONS:· I am for now.
      16·   ·a male ER physician that spoke with me.                     16·   · · · · · ·MR. YORMAK:· Okay.· I just want to make sure
      17·   · · · Q.· ·And then did you also speak with that male ER     17·   · · · it's not a different doctor.
      18·   ·physician plus the surgeon on call at Lehigh Regional       18·   · · · · · ·MS. LYONS:· Yes.· Yes.· Thank you.· Dr. K, the
      19·   ·Medical Center?                                             19·   · · · general surgeon at Lehigh Medical Center.· And I had
      20·   · · · A.· ·Yes.                                              20·   · · · it transcribed, because it's not very loud, and I
      21·   · · · Q.· ·Do you remember his name?                         21·   · · · thought it would be easier if we could all follow
      22·   · · · A.· ·No.                                               22·   · · · along with the transcript.· So --
      23·   · · · Q.· ·I'm going to tell you his name was                23·   · · · · · ·MR. YORMAK:· Are you going to mark it?
      24·   ·Dr. Kapadokis (phonetic)?                                   24·   · · · · · ·MS. LYONS:· Yes.
      25·   · · · A.· ·Okay.                                             25·   · · · (Exhibit No. 5, Written transcript was marked for


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 19 of 114 PageID 300
                                                      January 23, 2020                                                  70 to 73
                                                             Page 70                                                            Page 72
      ·1·   ·identification.)                                            ·1·   · · · A.· ·Yes.
      ·2·   ·BY MS. LYONS:                                               ·2·   · · · Q.· ·Would you agree with me that on more than one
      ·3·   · · · Q.· ·I'm going to mark it as Exhibit 5.· And you       ·3·   ·time during your phone call that's represented in Exhibit
      ·4·   ·don't have to type the recording when it plays.· So         ·4·   ·5 that Dr. K asked you to take this patient?
      ·5·   ·Exhibit 5 will be recording number                          ·5·   · · · A.· ·He insisted that it was a trauma and it needed
      ·6·   ·354-4142300-579443105657.· And there's a copy for you,      ·6·   ·to be transferred to Lee.
      ·7·   ·and there's copy for you, and Tracy has her copy?           ·7·   · · · Q.· ·I'm sorry.· That wasn't my question.
      ·8·   · · · · · ·MS. PYLES:· Thank you.                            ·8·   · · · · · ·Would you agree with me that on more than one
      ·9·   · · · (Whereupon, the recording is played.)                  ·9·   ·occasion Dr. K specifically asked you to accept the
      10·   ·BY MS. LYONS:                                               10·   ·transfer of the patient?
      11·   · · · Q.· ·So we just listened to the audio recording of     11·   · · · A.· ·Yes.
      12·   ·your conversation with Doug, Dr. Gatob and Dr. Kapadokis,   12·   · · · Q.· ·Would you agree with me that on at least more
      13·   ·who we're calling Dr. K; is that correct?                   13·   ·than one -- on more than one occasion during that phone
      14·   · · · A.· ·Correct.                                          14·   ·call Dr. K made it clear that he did not think they had
      15·   · · · Q.· ·And you followed along with the audio recording   15·   ·the capability to handle the case?
      16·   ·by reading the transcript that has been marked as           16·   · · · A.· ·I don't agree with that.· He --
      17·   ·Exhibit 5, correct?                                         17·   · · · Q.· ·Would you look on line 18 -- or page 18,
      18·   · · · A.· ·Correct.                                          18·   ·please, line 24.· You say to him, you told me you're not
      19·   · · · Q.· ·And do you agree that the transcript accurately   19·   ·skilled at bowel work.
      20·   ·transcribes what was said during the phone conversation?    20·   · · · · · ·Do you recall Dr. K telling you he was not
      21·   · · · A.· ·Yes, what was audible.                            21·   ·skilled at bowel work?
      22·   · · · Q.· ·And there were certainly large portions of it     22·   · · · A.· ·I think up higher I was asking him if he had
      23·   ·that were inaudible and that were marked as such in the     23·   ·performed -- or if he was comfortable with the open
      24·   ·written transcript.                                         24·   ·abdomen and bowel resections or repairs.
      25·   · · · · · ·During that telephone call that we just           25·   · · · Q.· ·And he never answered that question?

                                                              Page 71                                                            Page 73
      ·1·   ·listened to, Dr. Kapadokis was the general surgeon on       ·1·   · · · A.· ·He never answered that.· And that was the
      ·2·   ·call at Lehigh Regional Medical Center, correct?            ·2·   ·question that I was trying to get answered.· Because had
      ·3·   · · · A.· ·Correct.                                          ·3·   ·he said that he did not feel comfortable in the
      ·4·   · · · Q.· ·And Dr. Kapadokis told you on at least one        ·4·   ·abdomen -- and I think I say that in the transcript.· If
      ·5·   ·occasion that he could not do the surgery -- he doesn't     ·5·   ·you tell me you're not comfortable with that, then the
      ·6·   ·feel he could perform the surgery, correct?                 ·6·   ·discussion needs to go no further, but if you're telling
      ·7·   · · · A.· ·I don't know if that was the way he phrased it,   ·7·   ·me that you are comfortable in the belly; that you do
      ·8·   ·but --                                                      ·8·   ·bowel resections, then should be a case that falls within
      ·9·   · · · Q.· ·Well, essentially what he was telling you was     ·9·   ·the realm of your expertise.
      10·   ·he did not feel that they had the capabilities at the --    10·   · · · Q.· ·Is he the one who can determine whether he
      11·   ·at Lehigh Regional Medical Center to handle that case,      11·   ·feels he's capable of performing a surgery or is that
      12·   ·correct?                                                    12·   ·you, someone who's never met him?
      13·   · · · A.· ·I think he was insistent that this was a trauma   13·   · · · A.· ·So when we are on trauma call, we often have to
      14·   ·and all traumas go to Lee.· I'm trying to find --           14·   ·do triage for the calls that we get for transfers, for
      15·   · · · Q.· ·Did he specifically say to you that he did not    15·   ·example.
      16·   ·have the capabilities at that facility --                   16·   · · · Q.· ·That wasn't my question.
      17·   · · · A.· ·That's what I'm trying to find.                   17·   · · · · · ·MR. YORMAK:· Let her finish her answer, though.
      18·   · · · Q.· ·Well, to speed this along, look at page 15 of     18·   · · · She was getting to it.
      19·   ·the transcript, Exhibit 5 at line 16.· He says, I'm         19·   · · · · · ·MS. LYONS:· I don't think she was.
      20·   ·not -- I'm not -- again, I'm not -- I don't have the --     20·   · · · · · ·MR. YORMAK:· Well, she's entitled to explain
      21·   ·the facilities to take care of a trauma at this place. I    21·   · · · herself.
      22·   ·just don't.· Isn't that what he -- Dr. K told you?          22·   · · · · · ·THE WITNESS:· So sometimes we would get a call
      23·   · · · A.· ·Yes.                                              23·   · · · for a transfer on a patient who has, for example, two
      24·   · · · Q.· ·And Dr. K requested that the patient be           24·   · · · rib fractures.· Two rib fractures don't need to come
      25·   ·transferred to Lee Memorial Hospital's trauma center?       25·   · · · to a trauma center.· If they have pulmonary


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                       YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 20 of 114 PageID 301
                                                       January 23, 2020                                                 74 to 77
                                                              Page 74                                                       Page 76
      ·1·   ·service -- sometimes they go home.· But if they have     ·1· · · · A.· ·He told me that they did not have the means to
      ·2·   ·a pulmonary service or an intensivist service, then      ·2· ·do it there; however, if you also follow, he said, if she
      ·3·   ·that is something that falls within the realm of         ·3· ·was unstable, I would take her to the operating room.· So
      ·4·   ·their expertise and they can take care take of it.       ·4· ·it kind of contradicts itself.· Either you have the
      ·5·   · · · If fact, when this call was first put through,      ·5· ·ability to take care of it or you don't have the ability
      ·6·   ·the transfer center -- and I don't think you have --     ·6· ·to take care of it.
      ·7·   ·it's not part of this transcript, but when they          ·7· · · · Q.· ·Didn't you tell me earlier that the person who
      ·8·   ·initially contacted me, their question was, I don't      ·8· ·determines whether they have the ability to take care of
      ·9·   ·know why they're even calling.· They have a general      ·9· ·it is the surgeon on call at the transferring facility?
      10·   ·surgeon on call.· So even the transfer center, in        10· · · · A.· ·That's in response to the EMTALA forms, because
      11·   ·their triage, had determined that they had the           11· ·the EMTALA forms say that it's the sending facility,
      12·   ·ability and the capacity to take care of this            12· ·either ER physician or whoever that determines whether
      13·   ·patient.                                                 13· ·the patient needs to go to a different facility.
      14·   · · · So that kind of sets a mindset when you start       14· · · · Q.· ·Right.· So therefore, the referring physician,
      15·   ·talking to them and it's, well, I'm told you have a      15· ·or Dr. K in this case, is the one to determine whether
      16·   ·general surgeon.· This certainly sounds, based on CAT    16· ·the referring facility has the capability to take care of
      17·   ·scan, that there's no major vascular injuries;           17· ·the patient, correct?
      18·   ·there's no liver injuries; there's no major              18· · · · A.· ·By EMTALA standards, yes.
      19·   ·intraabdominal catastrophic injuries.· It sounds like    19· · · · Q.· ·And you're required, when you worked at Lee
      20·   ·a simple straightforward case that should fall under     20· ·Health, to follow EMTALA standards, correct --
      21·   ·the realm of the general surgeon's expertise.            21· · · · A.· ·That --
      22·   · · · In fact, since I'm working at Lehigh, I can         22· · · · Q.· ·-- because they were the law, right?
      23·   ·tell you that they do much more complicated cases        23· · · · A.· ·That is correct, although --
      24·   ·than this, because I'm now providing critical care       24· · · · Q.· ·And --
      25·   ·for their surgical patients.· So at the time, even       25· · · · A.· ·Sorry.

                                                             Page 75                                                             Page 77
      ·1·   · · · when I asked if he was general surgery certified,       ·1·   · · · Q.· ·Go ahead.
      ·2·   · · · which he didn't answer either, but at the time I        ·2·   · · · A.· ·Although as I mentioned, there are the written
      ·3·   · · · think I said -- and I'm not sure I came through         ·3·   ·rules and then there is what the practice was at our
      ·4·   · · · audibly, but it was a, if you tell me you're a breast   ·4·   ·facility, and if we felt that the sending facility had
      ·5·   · · · surgeon and you're covering the emergency room, then    ·5·   ·the ability to take care of whatever isolated injury
      ·6·   · · · there's no discussion; I'll take the patient, because   ·6·   ·there was, we did not accept those patients.
      ·7·   · · · this falls outside of your expertise, but if you're     ·7·   · · · Q.· ·Well, if the sending facility agreed, after
      ·8·   · · · telling me that you're a general surgeon and you do     ·8·   ·further consult with you, that they had the ability to
      ·9·   · · · bowel resections and bowel repairs, then there's        ·9·   ·care for the patient then that makes sense, but in a
      10·   · · · nothing about this case that falls outside of your      10·   ·situation like this where Dr. K repeatedly pleaded with
      11·   · · · level of expertise.                                     11·   ·you on multiple occasions to take this patient and you
      12·   ·BY MS. LYONS:                                                12·   ·responded by saying things to him such as, a second year
      13·   · · · Q.· ·Did you ask him what his practice was in?          13·   ·resident could do this kind of operation.
      14·   · · · A.· ·I asked him if he -- actually, I asked him if      14·   · · · A.· ·A second year resident should be able to do
      15·   ·he did bowel surgery; if he was comfortable with bowel       15·   ·that kind of operation.
      16·   ·resections and repairs.                                      16·   · · · Q.· ·Do you think you have -- do you think that was
      17·   · · · Q.· ·Did he ever tell you he was comfortable with       17·   ·consistent with EMTALA's directive that the person who
      18·   ·those?                                                       18·   ·gets to determine whether the transferring facility has
      19·   · · · A.· ·He kept focusing on, it's a trauma; it needs to    19·   ·the capability is, in fact, the transferring facility?
      20·   ·go to you.                                                   20·   · · · A.· ·That is what it says on the EMTALA form.
      21·   · · · Q.· ·Did he ever tell you he was comfortable doing a    21·   · · · Q.· ·And you did not accept the transferring
      22·   ·bowel resection?                                             22·   ·physician's conclusion that the transferring facility did
      23·   · · · A.· ·He never answered the question.                    23·   ·not have the capabilities to handle that patient,
      24·   · · · Q.· ·Did he tell you that he was not comfortable        24·   ·correct?
      25·   ·doing the surgery?                                           25·   · · · A.· ·Correct.


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 21 of 114 PageID 302
                                                      January 23, 2020                                                 78 to 81
                                                              Page 78                                                           Page 80
      ·1·   · · · Q.· ·And if we look at Exhibit 3, this patient meets   ·1·   ·deliver the appropriate level of care.
      ·2·   ·the definition for Interfacility Transfer Guidelines,       ·2·   · · · Q.· ·Does it say on that form, Exhibit 3, that you
      ·3·   ·correct?· Because if you look under abdominal injuries,     ·3·   ·can refuse -- you can refuse the transfer if you, as the
      ·4·   ·there was a penetrating wound of the abdomen with           ·4·   ·trauma surgeon, determine that the other facility is
      ·5·   ·suspicion of penetration of the peritoneum, correct?        ·5·   ·capable of doing the care even though the other facility
      ·6·   · · · A.· ·Correct.                                          ·6·   ·has said they aren't?
      ·7·   · · · Q.· ·So there -- just to make sure the record's        ·7·   · · · A.· ·So there's nothing about the transfer
      ·8·   ·clear, the patient, on March 3, 2018, that Dr. K, at        ·8·   ·guidelines that talks about when a patient can be
      ·9·   ·Lehigh Regional Medical Center, tried to transfer to Lee    ·9·   ·refused; it just provides guidelines for patients that
      10·   ·Memorial Hospital's trauma department, that you refused,    10·   ·would fall under the auspices of transferring to a trauma
      11·   ·did meet the definition for a trauma under the              11·   ·center.
      12·   ·Interfacility Transfer Guidelines, correct?                 12·   · · · Q.· ·And are you aware of any written document,
      13·   · · · A.· ·The patient did match the criteria for            13·   ·either a Lee Health document, or an ATLS document or
      14·   ·abdominal injuries, but as you can see in the first line,   14·   ·otherwise that says the accepting facility's surgeon gets
      15·   ·it says, patients with any of the following                 15·   ·to determine whether the transferring facility has the
      16·   ·trauma-related diagnoses should be transferred to a         16·   ·capability to handle the patient?
      17·   ·trauma center.· We interpreted this as it should be if      17·   · · · A.· ·I'm sorry.· Repeat that.· Is there a written
      18·   ·the facility is not capable of handling it.                 18·   ·document --
      19·   · · · · · ·For example, if you look under head injuries,     19·   · · · Q.· ·Are you aware of any written document anywhere,
      20·   ·there's areas that call for brain hemorrhage.· I can tell   20·   ·regardless of the source of the document, that says that
      21·   ·you that when they called us about a subdural or an         21·   ·the accepting facility's surgeon gets to determine
      22·   ·epidural hematoma from a facility such as Naples            22·   ·whether the transferring facility has the capability to
      23·   ·Community Hospital, which has neurosurgical coverage,       23·   ·care for the patient?
      24·   ·those patients would not be accepted, because they have     24·   · · · A.· ·I don't recall anything in writing other than
      25·   ·neurosurgical coverage in an isolated injury where the      25·   ·our practice, which, for the 23 years that I was there,

                                                             Page 79                                                            Page 81
      ·1·   ·facility -- the sending facility had the ability to take    ·1·   ·how we managed these patients.
      ·2·   ·care of that patient.· They had the appropriate             ·2·   · · · Q.· ·In fact, the ATLS guidelines, which you are
      ·3·   ·subspecialty.                                               ·3·   ·certified, say that it is the transferring facility's
      ·4·   · · · · · ·At Lehigh, when I was called by the transfer      ·4·   ·doctor who gets to decide if they're capable of handling
      ·5·   ·center, they, offhand, said I don't know why they're even   ·5·   ·the patient, correct?
      ·6·   ·calling; they have general surgery coverage.· And, in       ·6·   · · · A.· ·They are the ones who decide whether their
      ·7·   ·fact, on the day following this exchange, our practice --   ·7·   ·facility can handle the patient.· Correct.
      ·8·   ·again, because we did deny transfers on occasion -- our     ·8·   · · · Q.· ·And in this case, Dr. K very clearly indicated
      ·9·   ·practice was, we would then talk to Michael Marcus, who's   ·9·   ·to you that he did not think the facility could handle
      10·   ·the trauma nurse coordinator and let him know about the     10·   ·the patient, correct?· Whether you agreed with his
      11·   ·exchange.                                                   11·   ·conclusion or not, that's what he told you?
      12·   · · · · · ·And even Michael Marcus, who is the trauma        12·   · · · A.· ·Yes.
      13·   ·nurse coordinator, when I said, look, I refused this.       13·   · · · Q.· ·And when you spoke with Michael Marcus the day
      14·   ·They had a general surgery patient; she had some blood in   14·   ·after this incident, did you tell him that on multiple
      15·   ·the belly from a self-inflicted stab wound; they'd          15·   ·occasions the transferring physician told you he did not
      16·   ·already worked her up; the CAT scan showed there was no     16·   ·think Lehigh Regional Medical Center could handle the
      17·   ·major injuries, and she remained hemodynamically stable.    17·   ·patient?
      18·   ·She's in there for hours.· And Michael's response to me     18·   · · · A.· ·I remember telling him that they wanted to
      19·   ·was, yeah, that's fine.· They should be able to handle      19·   ·transfer the patient; that they didn't think they were
      20·   ·that at that facility.                                      20·   ·qualified.· And his answer to me was, yes, this falls
      21·   · · · · · ·So up until later when the complaints came        21·   ·under what a general surgeon can do; I don't see a
      22·   ·through I didn't think anything more of this case.          22·   ·problem with it.
      23·   ·Because again, these criteria, you know, these are, yes,    23·   · · · · · ·So it wasn't until it was reported, and then
      24·   ·they should be transferred, but not, they must be           24·   ·legal got involved and wanted us to review the case that
      25·   ·transferred if that patient is in a facility that can       25·   ·I had any idea that there was going to be a problem with


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 22 of 114 PageID 303
                                                      January 23, 2020                                                 82 to 85
                                                              Page 82                                                           Page 84
      ·1·   ·this case.                                                  ·1·   · · · Q.· ·Where the transferring doctor -- the
      ·2·   · · · Q.· ·As you sit here today, do you think you should    ·2·   ·transferring surgeon on call said, we are not capable of
      ·3·   ·have accepted that transfer?                                ·3·   ·handling this case.
      ·4·   · · · A.· ·Not because of the care that it required, but     ·4·   · · · A.· ·I would have to do a QI chart review.
      ·5·   ·because of the --                                           ·5·   ·Anecdotally, I can give you examples where there were
      ·6·   · · · Q.· ·The law?                                          ·6·   ·discussions between, for example, neurosurgeons with NCH
      ·7·   · · · A.· ·Again, we have many patients -- I mean, if you    ·7·   ·when NCH, Naples Community Hospital, wanted to transfer
      ·8·   ·look at the transcript, their ER doc actually talks about   ·8·   ·patients with subdurals and having those physicians, you
      ·9·   ·other cases that had been denied by Lee that were sent to   ·9·   ·know, get into verbal discussion as to the capabilities
      10·   ·Blake, et cetera.· So this wasn't the first time that a     10·   ·and abilities of the sending neurosurgeon, and that's,
      11·   ·patient had been denied from Lehigh, certainly not just     11·   ·basically, what was happening here.· We were discussing a
      12·   ·by me, but other services, because he actually had a        12·   ·general surgery case, which the sending surgeon, Dr. K,
      13·   ·backup plan.                                                13·   ·kept focusing on, it's a trauma, it's a trauma, and I was
      14·   · · · · · ·I'm trying to find where --                       14·   ·trying to focus on the injury and not the mechanism that
      15·   · · · Q.· ·I know where it says that.                        15·   ·created that injury.
      16·   · · · · · ·But do you know why those patients were denied    16·   · · · Q.· ·The example you gave with the neurosurgeon at
      17·   ·by Lee?                                                     17·   ·Naples, did the neurosurgeon at Naples and the Lee
      18·   · · · A.· ·No idea.                                          18·   ·Memorial Hospital surgeon reach an agreement as to what
      19·   · · · Q.· ·Do you know if it's maybe they were at capacity   19·   ·was going to happen?
      20·   ·and didn't have availability to accept patients?            20·   · · · A.· ·Again, I said that that was discussions
      21·   · · · A.· ·No idea.· I don't know anything about those       21·   ·afterwards, so I don't know the entire discussion or
      22·   ·cases other than he knows that there were cases that were   22·   ·scope of the discussion.· I know that there were patients
      23·   ·not accepted at Lee.                                        23·   ·and there have been patients that have been refused, just
      24·   · · · Q.· ·But you don't know that those other examples      24·   ·like orthopedics.· We've had fractures that try to be
      25·   ·that Dr. Gatob at Lehigh Regional Medical Center            25·   ·sent in and the orthopedic surgeon will get on the phone

                                                              Page 83                                                           Page 85
      ·1·   ·mentioned had anything to do with the on-call physician     ·1·   ·and say, no, I want to speak to your orthopedic surgeon,
      ·2·   ·in the trauma center at Lee Memorial Hospital deciding to   ·2·   ·because I know that they do that type of surgery there
      ·3·   ·reject a transfer or refuse a transfer when the Lehigh      ·3·   ·and they just don't want to get up at 9:00 o'clock at
      ·4·   ·Regional Medical Center doctor said that he did not think   ·4·   ·night or 10:00 o'clock at night to take care of it.
      ·5·   ·they were qualified or had the capabilities to perform      ·5·   · · · Q.· ·And in those situations does the orthopedic
      ·6·   ·the task, do you?                                           ·6·   ·surgeon at the transferring facility agree to handle the
      ·7·   · · · A.· ·So I'm not familiar with the case, but I think    ·7·   ·case, ultimately?
      ·8·   ·Dr. Gatob actually mentioned something about a patient      ·8·   · · · A.· ·I don't know.· Again, I know that there have
      ·9·   ·with a splenic injury that had been refused by Lee and      ·9·   ·been those discussions --
      10·   ·was sent elsewhere.                                         10·   · · · Q.· ·So you don't know if it's the same situation as
      11·   · · · · · ·And I can tell you that the trauma center, we     11·   ·here where the transferring facility never agreed to
      12·   ·didn't divert.· I mean, in the 23 years that we were        12·   ·handle the case and had to transfer it to somewhere
      13·   ·there, we would not divert a patient based on bed           13·   ·further away?
      14·   ·capacity and capabilities.· So I don't know the specifics   14·   · · · A.· ·Correct.
      15·   ·of that case, but he actually mentions cases that had to    15·   · · · Q.· ·Do you think your tone of voice and manner of
      16·   ·go to other trauma centers and he mentioned a splenic       16·   ·speaking to the doctors at Lehigh Regional was
      17·   ·injury in here somewhere.· I'd have to kind of go back      17·   ·professional?
      18·   ·and try to find it.                                         18·   · · · A.· ·I think I was insistent in trying to assess
      19·   · · · Q.· ·Do you know of any doctor at Lee Health who       19·   ·what his skill level was, which he was hesitant to give
      20·   ·refused a transfer request when the transferring            20·   ·me that information.· So I think I was persistent in
      21·   ·facility's surgeon said they did not have the capability    21·   ·trying to figure out if this was just a, I don't want to
      22·   ·to do it?                                                   22·   ·get up at 9:00 o'clock at night versus, no, I truly don't
      23·   · · · A.· ·I can't name cases, but --                        23·   ·know how to do this.
      24·   · · · Q.· ·Can you name doctors?                             24·   · · · Q.· ·Did you ask him how long it had been -- or did
      25·   · · · A.· ·That have refused cases?                          25·   ·you have any knowledge as to how long it had been since


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 23 of 114 PageID 304
                                                      January 23, 2020                                                 86 to 89
                                                             Page 86                                                            Page 88
      ·1·   ·he had worked in an open belly?                             ·1·   · · · A.· ·That's what I'm assuming.
      ·2·   · · · A.· ·I tried to elicit that from him when I asked      ·2·   · · · Q.· ·So this was reported as an EMTALA violation; is
      ·3·   ·him if he felt comfortable doing bowel resections and       ·3·   ·what your understanding?
      ·4·   ·repairs.· He never gave me an answer.                       ·4·   · · · A.· ·It was self-reported.· Yes.
      ·5·   · · · Q.· ·Would you agree that you were condescending       ·5·   · · · Q.· ·And it was investigated by AHCA as well?
      ·6·   ·when you spoke to him?                                      ·6·   · · · A.· ·I believe so.
      ·7·   · · · A.· ·No.· I think I was just trying to be very         ·7·   · · · Q.· ·And the ultimate finding was it was, in fact,
      ·8·   ·persistent in trying to get a straight answer from him.     ·8·   ·an EMTALA violation for you to refuse to accept the
      ·9·   ·I even gave him the option of if you're a breast surgeon    ·9·   ·March 3rd patient transfer?
      10·   ·and don't feel comfortable in the belly, then this          10·   · · · A.· ·So I was never given closure either in writing
      11·   ·discussion is over; send the patient.· I understand your    11·   ·or verbally as to the actual AHCA findings.· I was told
      12·   ·discomfort.· But if you work in the abdomen, this is        12·   ·that the system -- that AHCA investigated and that the
      13·   ·something that should fall within the scope of your         13·   ·system came up with new procedures and protocols to be
      14·   ·practice.                                                   14·   ·implemented systemwide based on the number of other
      15·   · · · Q.· ·Was Lee Memorial Hospital close -- the closest    15·   ·issues that they had uncovered when they did the internal
      16·   ·trauma center to Lehigh?                                    16·   ·investigation on this case, and that that -- those
      17·   · · · A.· ·We're the only trauma center in five counties.    17·   ·policies and procedures were accepted by AHCA as being
      18·   · · · Q.· ·So was it the closest trauma center to Lehigh?    18·   ·adequate and no further action was taken.· I believe
      19·   · · · A.· ·Yes.                                              19·   ·there was no fines to the system or to myself.
      20·   · · · Q.· ·Was Lee Memorial Hospital full -- let me phrase   20·   · · · Q.· ·What other problems do you think were
      21·   ·that.                                                       21·   ·discovered in the investigation other than your refusal?
      22·   · · · · · ·Did Lee Memorial Hospital have capacity to take   22·   · · · A.· ·There were other -- other refusals.· Other
      23·   ·that patient?                                               23·   ·refusals from other physicians, other services, again,
      24·   · · · A.· ·Again, we never diverted trauma cases. I          24·   ·from hospitals outside of our system, as well as within
      25·   ·couldn't tell you right now what the bed situation was in   25·   ·the facility, because there's -- Lee Memorial Health

                                                             Page 87                                                            Page 89
      ·1·   ·2018 that night, but that was -- that did not play a role   ·1·   ·System has five hospitals, and so they had identified
      ·2·   ·in my decision-making.                                      ·2·   ·other issues, refusals, delays based on the practice that
      ·3·   · · · Q.· ·Do you know who reported the incident to the      ·3·   ·had -- the practice that had been going on, and so the
      ·4·   ·hospital?                                                   ·4·   ·new policies and procedures were created to prevent
      ·5·   · · · A.· ·I'm assuming somebody from Lehigh called to       ·5·   ·situations like this from happening systemwide.
      ·6·   ·complain, and that's an assumption on my part.              ·6·   · · · Q.· ·Let me hand you a document that we'll mark as
      ·7·   · · · Q.· ·Do you know if the hospital did an internal       ·7·   ·Exhibit 6 to your deposition.
      ·8·   ·investigation?                                              ·8·   · · · (Exhibit No. 6, Attestation of Completion was marked
      ·9·   · · · A.· ·Yes, they did.                                    ·9·   ·for identification.)
      10·   · · · Q.· ·Do you know who was in charge of that             10·   ·BY MS. LYONS:
      11·   ·investigation?                                              11·   · · · Q.· ·Have you had a chance to look at Exhibit 6?
      12·   · · · A.· ·I believe it was Mary Lorah.                      12·   · · · A.· ·Yes.
      13·   · · · Q.· ·Do you know how long the investigation lasted?    13·   · · · Q.· ·Do you recognize that?
      14·   · · · A.· ·I'm going to say -- I'm going to say a month,     14·   · · · A.· ·Yes.
      15·   ·because in the process of the investigation they found      15·   · · · Q.· ·Is it an Attestation of Completion signed by
      16·   ·multiple issues systemwide with transferring patients       16·   ·you?
      17·   ·from outside of the facility, as well as intrafacility,     17·   · · · A.· ·Yes.
      18·   ·meaning within Lee Memorial Health System, and so because   18·   · · · Q.· ·Is that your signature that appears on the line
      19·   ·of the multitude of issues with transferring, they          19·   ·employee signature?
      20·   ·actually came up with a series of new protocols and         20·   · · · A.· ·Yes.
      21·   ·procedures that were to be implemented systemwide and       21·   · · · Q.· ·Did you sign this on April 12, 2018?
      22·   ·were provided to the entire system, basically, as an        22·   · · · A.· ·Yes.
      23·   ·educational process.                                        23·   · · · Q.· ·Did you read the document before you signed it?
      24·   · · · Q.· ·Well, they had to do that because your refusal    24·   · · · A.· ·Yes.
      25·   ·is an EMTALA violation, right?                              25·   · · · Q.· ·Was the information that you signed -- did you


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 24 of 114 PageID 305
                                                      January 23, 2020                                                 90 to 93
                                                              Page 90                                                            Page 92
      ·1·   ·agree with what you were signing?                           ·1·   ·case, right?
      ·2·   · · · · · ·MR. YORMAK:· Object to the form.                  ·2·   · · · A.· ·Yeah.· My partners did, too.
      ·3·   · · · · · ·THE WITNESS:· I'm not sure --                     ·3·   · · · Q.· ·And you knew it was found to be an EMTALA
      ·4·   ·BY MS. LYONS:                                               ·4·   ·violation, correct?
      ·5·   · · · Q.· ·Well, it says, I acknowledge that I attended      ·5·   · · · A.· ·After the fact, yes.
      ·6·   ·the presentation that was presented by risk management on   ·6·   · · · Q.· ·So at the time you signed this, did you
      ·7·   ·4/12/18 that addressed the following.                       ·7·   ·understand what contributed to the recent EMTALA
      ·8·   · · · · · ·So had you, in fact, attended the presentation    ·8·   ·citation?
      ·9·   ·on 4/12/18?                                                 ·9·   · · · A.· ·Yes.
      10·   · · · A.· ·Yes.                                              10·   · · · Q.· ·When you signed this had you had an opportunity
      11·   · · · Q.· ·And did that presentation address the things      11·   ·to ask questions and obtain clarification as needed?
      12·   ·listed?                                                     12·   · · · A.· ·Yes.
      13·   · · · A.· ·Yes.                                              13·   · · · Q.· ·And when you signed this had you reviewed the
      14·   · · · Q.· ·When you signed this, did you understand your     14·   ·transfer guidelines?
      15·   ·obligations under EMTALA and Florida Access to Care         15·   · · · A.· ·Yes.· That was provided to us during that
      16·   ·regulations?                                                16·   ·presentation.
      17·   · · · A.· ·Yes.                                              17·   · · · Q.· ·When you signed this had you reviewed the plan
      18·   · · · Q.· ·And when you signed this, did you agree to        18·   ·of correction that was -- that will be -- that was going
      19·   ·comply with the regulations as discussed in the             19·   ·to be submitted to AHCA?
      20·   ·presentation?                                               20·   · · · A.· ·I'm sorry.· One more time.
      21·   · · · A.· ·Yes.                                              21·   · · · Q.· ·When you signed this document had you reviewed
      22·   · · · Q.· ·Did you -- when you signed this, did you          22·   ·the plan of correction that was going to be submitted to
      23·   ·understand what contributed to the recent EMTALA            23·   ·AHCA?
      24·   ·citation?                                                   24·   · · · A.· ·She presented -- she, Mary Lorah presented to
      25·   · · · A.· ·So Mary Lorah did the presentation for my         25·   ·us the new policies and procedures moving forward for

                                                             Page 91                                                            Page 93
      ·1·   ·entire department, and the presentation did not focus on    ·1·   ·accepting transfer patients.· Yes.
      ·2·   ·me and this case; it focused on multiple issues within      ·2·   · · · Q.· ·I'm going to hand you a document that we're
      ·3·   ·the system that involved transferring patients either       ·3·   ·going to mark as Exhibit 7 to your deposition.
      ·4·   ·interfacility or intrafacility, and that there were going   ·4·   · · · (Exhibit No. 7, AHCA Summary of Deficiencies was
      ·5·   ·to be changes in policies and procedures for transferring   ·5·   ·marked for identification.)
      ·6·   ·patients and accepting of patients.· So there was a -- I    ·6·   ·BY MS. LYONS:
      ·7·   ·forget -- 30-minute, 45-minute presentation of this --      ·7·   · · · Q.· ·Have you ever seen this document before?· The
      ·8·   ·you had asked me if I had seen this form on the             ·8·   ·actual document itself, and then we'll talk about the
      ·9·   ·Interfacility Transfer Guidelines.· She provided this for   ·9·   ·content of it.
      10·   ·us, as well as the EMTALA laws and then explained what      10·   · · · A.· ·I don't think so.
      11·   ·the procedures were going to be moving forward and          11·   · · · Q.· ·Well, take your time, review it.· Let me know
      12·   ·accepting transfer patients.                                12·   ·when you're done.
      13·   · · · Q.· ·Was there a case study of the case cited in the   13·   · · · · · ·MR. YORMAK:· While she's reading that, I'm
      14·   ·deficiency report from AHCA at any point?                   14·   · · · going to take a little break.
      15·   · · · A.· ·I don't remember the specifics of the case, if    15·   · · · · · ·MS. LYONS:· Absolutely.
      16·   ·that was presented versus there was a transfer that was     16·   · · · (Whereupon, a recess commenced at 2:14 p.m. and
      17·   ·denied and created an EMTALA violation.· So I think she     17·   ·concluded at 2:21 p.m.)
      18·   ·kind of did it in a -- in broad strokes, but also           18·   ·BY MS. LYONS:
      19·   ·mentioned that in the discovery or in the evaluation,       19·   · · · Q.· ·Have you had a chance to review Exhibit 7?
      20·   ·there were multiple cases of issues that were potential     20·   · · · A.· ·Yes.
      21·   ·EMTALA violations, whether intrafacility or                 21·   · · · Q.· ·I know you told me you haven't seen this actual
      22·   ·interfacility, so I don't remember that the details of      22·   ·physical form of this document.
      23·   ·this case were discussed as more of generalized, there      23·   · · · · · ·Have you seen the information that's contained
      24·   ·was a transfer that was refused and this is a problem.      24·   ·in Exhibit 7 before today?
      25·   · · · Q.· ·Well, you certainly knew the details of the       25·   · · · A.· ·The second column, which provides the


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 25 of 114 PageID 306
                                                      January 23, 2020                                                 94 to 97
                                                              Page 94                                                           Page 96
      ·1·   ·information from risk management that was provided to all   ·1·   · · · A.· ·So yes.· We were provided with the EMTALA
      ·2·   ·of the staff.· Yes.                                         ·2·   ·on-call emergency services obligations.· During Mary
      ·3·   · · · Q.· ·So just to make sure the record's clear, the      ·3·   ·Lorah's conversation with us or education of the new
      ·4·   ·second column or the right-hand column on Exhibit 7 is      ·4·   ·policies and procedures, we also discussed the conundrum
      ·5·   ·the provider's plan of correction, according to its         ·5·   ·of accepting patients when the sending facility feels
      ·6·   ·heading, correct?                                           ·6·   ·they can't handle it, whether or not we would be the
      ·7·   · · · A.· ·Correct.                                          ·7·   ·appropriate receiving facility if the services that the
      ·8·   · · · Q.· ·And the information provided under that           ·8·   ·patient required exceeded our capabilities, and I think
      ·9·   ·provider's plan of correction column is information that    ·9·   ·that's part of the fifth bullet point on that page that
      10·   ·you were made aware of through the risk management          10·   ·says if a hospital's requesting transfer of a patient
      11·   ·presentation you attended on April 12, 2018?                11·   ·with an emergent medical condition, because the hospital
      12·   · · · A.· ·That's correct.                                   12·   ·lacks the service capability to care for the patient and
      13·   · · · Q.· ·During that presentation on April 12, 2018 did    13·   ·Lee Memorial Health System Hospital has the service
      14·   ·Mary Lorah clarify that the sending hospital determines     14·   ·capability and is the geographically closest hospital,
      15·   ·whether or not the individual has an emergency medical      15·   ·the on-call physician must provide the necessary consult
      16·   ·condition requiring transfer?                               16·   ·and treatment.
      17·   · · · A.· ·Yes.                                              17·   · · · · · ·And the reason I'm saying that is the service
      18·   · · · Q.· ·During that presentation on April 12, 2018 did    18·   ·capability.· For example, if they call with us a burn
      19·   ·Mary Lorah clarify that on-call specialists may discuss     19·   ·patient, we're not a burn center.· We may be the closest
      20·   ·cases with the sending hospitals, but may not refuse        20·   ·hospital; we may be a higher level of care than that
      21·   ·transfers?                                                  21·   ·hospital than the sending hospital, but we would not be
      22·   · · · A.· ·Yes.                                              22·   ·the appropriate facility, because we're not a burn
      23·   · · · Q.· ·During that -- during that training on            23·   ·center.· The burn center is up in Tampa.· So that
      24·   ·April 12, 2018 did Mary Lorah clarify that if a physician   24·   ·conversation also ensued within the educational part of
      25·   ·refuses an emergency transfer from another hospital when    25·   ·this, because the law becomes very black and white, but

                                                              Page 95                                                            Page 97
      ·1·   ·Lee Health has capability and capacity to accept the        ·1·   ·we're also trying to do the right thing for the patient
      ·2·   ·emergency transfer, then that needs to be reported to the   ·2·   ·and make sure that they get to the right hospital to
      ·3·   ·transfer center staff up the chain of command?              ·3·   ·provide definitive care.
      ·4·   · · · A.· ·I'm not sure I understand the question.           ·4·   · · · Q.· ·So bullet five says, if a hospital is
      ·5·   · · · Q.· ·During the presentation on April 12, 2018 did     ·5·   ·requesting transfer of a patient with an emergent medical
      ·6·   ·Mary Lorah explain that there was a chain of command        ·6·   ·condition because the hospital lacks the service
      ·7·   ·to -- that should be engaged if there was a situation       ·7·   ·capability to care for the patient and the LMHS hospital
      ·8·   ·where you observed or learned that a physician refused a    ·8·   ·has the service capability and it's the geographically
      ·9·   ·transfer?                                                   ·9·   ·closest hospital, the on-call physician will provide the
      10·   · · · A.· ·Yes.                                              10·   ·necessary consult and treatment.
      11·   · · · Q.· ·During that presentation -- at the conclusion     11·   · · · · · ·So it was your understanding based on that,
      12·   ·of that presentation did you understand that the            12·   ·that if a transfer was coming into the trauma department
      13·   ·transferring facility is the facility that will determine   13·   ·for trauma services and you had capability to perform
      14·   ·whether or not they have the capabilities to care for a     14·   ·trauma services there, then you would accept the patient,
      15·   ·patient or whether that patient needs to be transferred?    15·   ·correct?
      16·   · · · A.· ·Yes.                                              16·   · · · A.· ·If the -- again, we're a Level 2; we're not a
      17·   · · · Q.· ·Following the presentation on April 12, 2018      17·   ·Level 1, so if there's, for example, pediatric
      18·   ·did you understand that the Interfacility Transfer          18·   ·neurosurgery.· We have no pediatric neurosurgeons.· So if
      19·   ·Guidelines would apply to all future trauma interfacility   19·   ·they're trying to transfer a trauma patient in to us that
      20·   ·transfers at Lee Health?                                    20·   ·we cannot provide the care for, we would refer them to
      21·   · · · A.· ·Yes.                                              21·   ·Tampa General, because they have the appropriate
      22·   · · · Q.· ·Following the presentation on April 12, 2018      22·   ·subspecialists to take care of that patient.
      23·   ·did you understand that the EMTALA on-call emergency        23·   · · · · · ·As I mentioned previously, burns would be
      24·   ·services obligations applied to the on-call requirements    24·   ·another example of a case where we cannot provide -- we
      25·   ·for physicians at Lee Health?                               25·   ·are a trauma center.· We're a Level 2 trauma center.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 26 of 114 PageID 307
                                                      January 23, 2020                                                98 to 101
                                                             Page 98                                                           Page 100
      ·1·   ·We're not a burn center.· We don't have the capacity to     ·1·   ·came in by EMS, Lee Memorial Hospital would still accept
      ·2·   ·take care of those patients and we, in fact, transfer       ·2·   ·that patient and may transfer them to Tampa, but would
      ·3·   ·them out to Tampa ourselves, so we don't keep those         ·3·   ·accept that trauma patient initially, correct?
      ·4·   ·patients even if they come to us directly.                  ·4·   · · · A.· ·So all trauma alerts called in the field within
      ·5·   · · · Q.· ·But if they come to you directly, you stabilize   ·5·   ·our catchment area come to Lee Memorial.
      ·6·   ·them before you transfer them out, right?                   ·6·   · · · Q.· ·Right.
      ·7·   · · · A.· ·That's the initial facility's primary job is to   ·7·   · · · A.· ·So we don't pick and choose who comes.
      ·8·   ·stabilize before you transfer.                              ·8·   · · · Q.· ·Right.
      ·9·   · · · Q.· ·Right.· And that's a trauma center's job is to    ·9·   · · · A.· ·It's EMS determines whether a patient meets
      10·   ·stabilize patients who come in with traumas, correct?       10·   ·trauma alert criteria and they get brought to our ER.
      11·   · · · A.· ·It's any emergency room's job to stabilize a      11·   · · · Q.· ·Right.· So even though Lee Memorial Hospital
      12·   ·patient.· As we mentioned earlier, some trauma patients     12·   ·doesn't have a pediatric neurosurgeon, if a trauma
      13·   ·make it to nontrauma centers and it's their job to          13·   ·patient who is a child with a head injury comes by EMS,
      14·   ·stabilize the patient before transferring it to a trauma    14·   ·he would come to Lee Health, correct, or -- yeah, to Lee
      15·   ·center.· Correct.                                           15·   ·Health, correct?
      16·   · · · Q.· ·If a burn patient -- if a burn victim came in     16·   · · · A.· ·All trauma alerts within the five county
      17·   ·by EMS, they would be brought to Lee Health -- Lee          17·   ·region, regardless of age --
      18·   ·Memorial Hospital, correct --                               18·   · · · Q.· ·I know that.· I just want to yes or no to my
      19·   · · · A.· ·Yeah.                                             19·   ·specific question.· I'm going to ask it again.· Just a
      20·   · · · Q.· ·-- in the county area?                            20·   ·yes or no, is all I need.· I know the general rule.
      21·   · · · A.· ·Right.                                            21·   · · · · · ·If EMS brings a trauma patient who is a
      22·   · · · Q.· ·In that situation, the trauma department would    22·   ·pediatric patient, i.e., a child, and has suffered a head
      23·   ·work on that patient until they were stable enough to be    23·   ·injury, EMS would bring that child to Lee Memorial
      24·   ·transferred to wherever the nearest burn hospital is,       24·   ·Hospital even though you don't have a pediatric
      25·   ·correct?                                                    25·   ·neurosurgeon, correct?

                                                             Page 99                                                           Page 101
      ·1·   · · · A.· ·Correct.· We would assess the patient, assess     ·1·   · · · A.· ·Correct.· All trauma alerts come to Lee
      ·2·   ·the percentage of total body surface area involved, get     ·2·   ·Memorial Hospital.
      ·3·   ·IV access and start fluids, because burn patients tend to   ·3·   · · · Q.· ·And in that situation with the child with the
      ·4·   ·just lose a lot of fluids because of the burns and, I       ·4·   ·head injury, you would stabilize the child and determine
      ·5·   ·mean, as soon as the patient hits the door, our social      ·5·   ·if he needed to go to Tampa general via transfer for a
      ·6·   ·worker's calling Tampa to initiate the transfer to the      ·6·   ·pediatric neurosurgeon?
      ·7·   ·burn center, which is Tampa General.                        ·7·   · · · A.· ·So we would stabilize the child, but any child
      ·8·   · · · Q.· ·What if you can never stabilize the patient       ·8·   ·with a head injury goes Tampa general, because we do not
      ·9·   ·enough for transfer?                                        ·9·   ·have pediatric neurosurgery capabilities.· And so any
      10·   · · · A.· ·Then that patient stays with us.· You can't --    10·   ·child -- and the age cutoff for -- in trauma terms for
      11·   ·you cannot transfer an unstable patient.· You do not want   11·   ·pediatric is 16 and under.· So any child 16 and under
      12·   ·a patient to arrest in a helicopter or in an ambulance on   12·   ·that has a head injury automatically goes to Tampa
      13·   ·their way to another facility, so you keep the patient      13·   ·general.
      14·   ·until you can stabilize them for transfer.                  14·   · · · Q.· ·How far is Tampa general?
      15·   · · · Q.· ·You said that Tampa -- I'm sorry.· Lee Memorial   15·   · · · A.· ·By air or by ground?
      16·   ·Hospital a Level 2 trauma center and you don't do           16·   · · · Q.· ·By air.
      17·   ·pediatric neurosurgery.                                     17·   · · · A.· ·About 40 minutes, 45 minutes maybe.
      18·   · · · A.· ·Right.                                            18·   · · · Q.· ·From Lee Memorial Hospital?
      19·   · · · Q.· ·That that would be a very limited specialty,      19·   · · · A.· ·From Lee Memorial.· Yeah.
      20·   ·pediatric neurosurgery.                                     20·   · · · Q.· ·I'm going to hand you a document that we'll
      21·   · · · A.· ·They have that in Tampa General.                  21·   ·mark as Exhibit 8 to your deposition.
      22·   · · · Q.· ·And neurosurgery is on the brain; is that         22·   · · · (Exhibit No. 8, Power Point Presentation Printout was
      23·   ·correct?                                                    23·   ·marked for identification.)
      24·   · · · A.· ·Brain, spine.                                     24·   ·BY MS. LYONS:
      25·   · · · Q.· ·But if a pediatric patient with a head injury     25·   · · · Q.· ·This is a printout of a power point


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                       YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 27 of 114 PageID 308
                                                      January 23, 2020                                             102 to 105
                                                            Page 102                                                           Page 104
      ·1·   ·presentation.· And if you could take a moment and review    ·1·   ·notions as to why he would pursue a final warning.
      ·2·   ·that and let me know when you're done.                      ·2·   · · · · · ·And actually, that's how the meeting started
      ·3·   · · · · · ·Have you had a chance to review Exhibit 8?        ·3·   ·when they said this is your final warning.· And I kind of
      ·4·   · · · A.· ·Yes.                                              ·4·   ·said, wait, I never had a first warning.· And their
      ·5·   · · · Q.· ·Is that part of the materials that Mary Lorah     ·5·   ·answer was that it was their prerogative to choose the
      ·6·   ·shared during the April 12, 2018 presentation that you      ·6·   ·severity of the reprimand.
      ·7·   ·attended?                                                   ·7·   · · · · · ·My comment was there were certainly physicians,
      ·8·   · · · A.· ·Yes.· This looks like the presentation that she   ·8·   ·even within my department, who had had multiple warnings
      ·9·   ·had.                                                        ·9·   ·and kind of never got this, and so I was surprised that
      10·   · · · Q.· ·Following the March 3rd refusal to accept a       10·   ·after an essentially clean record for 23 years without
      11·   ·patient transfer, you were given a final written warning    11·   ·issue, that, you know, it would go to this after that one
      12·   ·for that action, correct?                                   12·   ·episode.
      13·   · · · A.· ·That's correct.                                   13·   · · · · · ·I understood that after the inservice, and
      14·   · · · Q.· ·I'm going to hand you what we'll mark as          14·   ·being clarified on the law and on EMTALA, that I could
      15·   ·Exhibit 9, which is the employee conference form            15·   ·have handled that situation differently and should have
      16·   ·documenting that final written warning.                     16·   ·handled that situation differently, but I thought that
      17·   · · · · · ·Have you seen this document before?               17·   ·this --
      18·   · · · A.· ·Yes.                                              18·   · · · Q.· ·Level?
      19·   · · · (Exhibit No. 9, Employee conference document was       19·   · · · A.· ·-- level of reprimand was in excess of my
      20·   ·marked for identification.)                                 20·   ·record.
      21·   ·BY MS. LYONS:                                               21·   · · · Q.· ·Did you think it was unfair?
      22·   · · · Q.· ·Is this a document you received on or about       22·   · · · A.· ·Yes.
      23·   ·April 30, 2018?                                             23·   · · · Q.· ·Do you think there was particular reason they
      24·   · · · A.· ·Yes.                                              24·   ·were picking on you or being unfair to you?
      25·   · · · Q.· ·Who gave you this -- physically handed you this   25·   · · · A.· ·Again, I had met Dr. Prasad once prior to this,

                                                            Page 103                                                           Page 105
      ·1·   ·document?                                                   ·1·   ·so I have no history with him at all.· Kris Fay, I had
      ·2·   · · · A.· ·Dr. Prasad and Kris Fay.                          ·2·   ·known a little bit longer.
      ·3·   · · · Q.· ·Was anyone else present during that meeting?      ·3·   · · · · · ·And actually, when I said I've never had a
      ·4·   · · · A.· ·No.                                               ·4·   ·first reprimand or even what they call a cup of coffee
      ·5·   · · · Q.· ·Where did that meeting take place?                ·5·   ·where you sit down with someone and just kind of discuss
      ·6·   · · · A.· ·In their office, the administration building.     ·6·   ·whatever the issue is, and I said in light of the history
      ·7·   · · · Q.· ·How long did the meeting last?                    ·7·   ·of not letting physicians go for much worse behavior, I
      ·8·   · · · A.· ·Not very long.· 15, maybe -- thereabouts,         ·8·   ·thought that this was excessive.· Kris Fay's been with
      ·9·   ·15 minutes.                                                 ·9·   ·Lee Memorial longer, so she said, I know -- I know the
      10·   · · · Q.· ·Were you surprised you were written up?           10·   ·cases you're referring to, but this was our decision.
      11·   · · · A.· ·I was surprised that I was given a final          11·   · · · · · ·And so, you know, like in my department we had
      12·   ·warning when I had never received any kind of warning in    12·   ·a physician who, for more than a decade, had multiple
      13·   ·the 23 years of employ.                                     13·   ·issues of sexual harassment, and Lee Memorial has a zero
      14·   · · · Q.· ·Why do you think you were given a final           14·   ·tolerance policy for sexual harassment and even though
      15·   ·warning?                                                    15·   ·multiple nurses had come forward, invariably, the nurses
      16·   · · · A.· ·I don't know.· You'd have to ask Dr. Prasad and   16·   ·were removed and that physician was maintained in place.
      17·   ·Kris Fay.                                                   17·   ·And so I kind of thought, well, you have a zero tolerance
      18·   · · · Q.· ·Do you think they were mad at you?                18·   ·policy with a physician who's had multiple issues and
      19·   · · · A.· ·That's not for me to say.                         19·   ·didn't get this, and I had one incident in 23 years and
      20·   · · · Q.· ·I'm asking what your belief is.                   20·   ·it was raised to this.· So did I think it was unfair?
      21·   · · · · · ·Do you think they were mad at you?                21·   ·Yes.· Do I know why?· You'd have to ask them.
      22·   · · · A.· ·I truthfully don't know.· Dr. Prasad was          22·   · · · Q.· ·Do you know of any physician who committed an
      23·   ·recently hired.· He had not been with Lee very long at      23·   ·EMTALA violation and was -- for which the hospital was
      24·   ·this point.· I had met him all of one time prior to this    24·   ·cited?
      25·   ·meeting, so I didn't -- I don't have any preconceived       25·   · · · A.· ·I do not.· I wouldn't be privy to that within


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 28 of 114 PageID 309
                                                      January 23, 2020                                             106 to 109
                                                            Page 106                                                           Page 108
      ·1·   ·the system.· Usually that's something that risk             ·1·   · · · A.· ·Correct.
      ·2·   ·management and legal handles.                               ·2·   · · · Q.· ·So understood the write-up was for refusing to
      ·3·   · · · Q.· ·Did Dr. Prasad or Kris Fay review the contents    ·3·   ·accept the transfer of the patient, in part, correct?
      ·4·   ·of the employee conference form with you when you met on    ·4·   · · · A.· ·In part.
      ·5·   ·April 30th?                                                 ·5·   · · · Q.· ·And you understood it was a final written
      ·6·   · · · A.· ·Did they review the contents?                     ·6·   ·warning, correct?
      ·7·   · · · Q.· ·Yes.                                              ·7·   · · · A.· ·Correct.
      ·8·   · · · A.· ·To the best of my recollection, they gave me      ·8·   · · · Q.· ·And you understood a final written warning
      ·9·   ·the form to read and asked me to sign it.· I believe        ·9·   ·means future violations will lead to termination,
      10·   ·Dr. Prasad's comment was, your signature just means that    10·   ·correct?
      11·   ·you were provided with this and that you read it.· It       11·   · · · A.· ·Correct.· And again, my interpretation of
      12·   ·does not imply that you necessarily agree with it.· And     12·   ·future violations was behavioral, because that last
      13·   ·so I signed it and said thank you and left the room.        13·   ·sentence that you read was related to the EMTALA
      14·   · · · Q.· ·Did you, at some point, read the document and     14·   ·investigation of the case from March and nothing further
      15·   ·everything it said?                                         15·   ·came out from that case, so there was no new findings or
      16·   · · · A.· ·Oh.· Yeah.· Yeah.· Yeah.· They gave it to me to   16·   ·new issues that resulted in any further action being
      17·   ·read.· But there wasn't a discussion.· It was, they         17·   ·taken from administration.
      18·   ·provided it to me; I read it, and then he made the          18·   · · · Q.· ·So when you read this, did you understand that
      19·   ·comment of your signature does not imply that you agree;    19·   ·you could violate EMTALA or Lee Health's transfer
      20·   ·it just implies that you read it and we provided you with   20·   ·guidelines and you wouldn't be terminated?
      21·   ·the form.                                                   21·   · · · A.· ·So I believe that this occurred -- this meeting
      22·   · · · Q.· ·Did you understand that as a final written        22·   ·occurred after the educational component.
      23·   ·warning, any future violations, as outlined in the form,    23·   · · · Q.· ·Yes.· It did.
      24·   ·would lead to termination?                                  24·   · · · A.· ·And so at that point, you know, now I'd been
      25·   · · · A.· ·I'm sorry.· Repeat the question.                  25·   ·educated.· I had the EMTALA rules, and regs and transfer

                                                            Page 107                                                           Page 109
      ·1·   · · · Q.· ·Did you understand after receiving the            ·1·   ·agreements, and so I interpreted this as it's behavioral,
      ·2·   ·write-up, the final written warning on April 30, 2018,      ·2·   ·and at that point, they were still pending final
      ·3·   ·that any future violations of EMTALA or the transfer        ·3·   ·discovery, I guess, although I think it had been pretty
      ·4·   ·policy at Lee Health could lead to termination?             ·4·   ·much completed at that point, from AHCA and the hospital
      ·5·   · · · A.· ·The way I was interpreting this paragraph         ·5·   ·internal investigation.
      ·6·   ·referred -- and again, the latter part of it talks about    ·6·   · · · Q.· ·So my question to you was, after you read this
      ·7·   ·conduct, behavior, so conduct detrimental to the image,     ·7·   ·document and were issued a final written warning on
      ·8·   ·disruptive behavior, conduct which disturbs the patient.    ·8·   ·April 30, 2018, did you understand that any future
      ·9·   ·So I was interpreting this as a last warning for            ·9·   ·violation of EMTALA or Lee Health's transfer policies
      10·   ·behavioral issues, since they considered my exchange with   10·   ·would lead to termination, yes or no?
      11·   ·Dr. K as unprofessional.                                    11·   · · · A.· ·I understood that any violation could lead to
      12·   · · · Q.· ·Do you see at the last two sentences of the       12·   ·termination, since this is a final warning, period.
      13·   ·main paragraph where it says, based upon these behaviors    13·   · · · Q.· ·Is there anything else that was said during
      14·   ·and the incorrect medical decision-making related to this   14·   ·that meeting other than what we've already talked about?
      15·   ·situation, Dr. Fonte is being issued a final warning.       15·   · · · A.· ·No.· Like I said, I think it was fairly brief.
      16·   ·Should Dr. Fonte persist in these behaviors by repeating    16·   ·They gave me the last warning.· I told them I was
      17·   ·the same or similar offenses, her employment will be        17·   ·surprised and shocked at the severity of the warning
      18·   ·terminated?                                                 18·   ·considering my record, and we discussed, as I said, the
      19·   · · · A.· ·Correct.· Again, I'm looking at it as -- I        19·   ·other physicians, even within my own department, that had
      20·   ·interpreted it as behaviors, so --                          20·   ·had even more complicated and repetitive misbehaviors
      21·   · · · Q.· ·Okay.· So did you see where it says,              21·   ·that had gone known by administration and no action had
      22·   ·additionally, administration reserves the right to issue    22·   ·been taken.
      23·   ·additional corrective action, up to and including           23·   · · · · · ·And then at that point it was, well, your
      24·   ·termination, if additional unknown facts are discovered     24·   ·signature just implies that we gave you the form and that
      25·   ·from the EMTALA AHCA investigation?                         25·   ·you read it, and it does not imply that you agree with


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 29 of 114 PageID 310
                                                       January 23, 2020                                             110 to 113
                                                            Page 110                                                            Page 112
      ·1·   ·it.· So I signed it.· And I think we discussed my having     ·1·   · · · (Exhibit No. 11, Performance Improvement Planning
      ·2·   ·to do -- so if you look at number two, there were a          ·2·   ·Form was marked for identification.)
      ·3·   ·number of options for remediation, I guess, including        ·3·   ·BY MS. LYONS:
      ·4·   ·courses that I could take, and so we looked at that -- I     ·4·   · · · Q.· ·Is this a Performance Improvement Planning Form
      ·5·   ·mean, they mentioned that, that that was part of the         ·5·   ·that you and Dr. Diaz completed?
      ·6·   ·remediation process, and I would be meeting with our         ·6·   · · · A.· ·Correct.
      ·7·   ·trauma director, I think -- I think it was monthly for       ·7·   · · · Q.· ·Did this outline specific things you had to do
      ·8·   ·three months, maybe.· It could be four months.· I don't      ·8·   ·to meet the action plan required by the final written
      ·9·   ·remember, exactly, the length of time that might be in       ·9·   ·warning?
      10·   ·there.· But I would be meeting with him on a regular         10·   · · · A.· ·Yes.
      11·   ·basis to make sure we didn't have any issues and that        11·   · · · Q.· ·Is any of this your handwriting other than the
      12·   ·there weren't any ongoing problems and we did that and       12·   ·signature?
      13·   ·was basically cleared by him.                                13·   · · · A.· ·The courses and the dates that I took them on.
      14·   · · · Q.· ·That was Dr. Diaz?                                 14·   · · · Q.· ·The top three ones, correct?
      15·   · · · A.· ·Correct.                                           15·   · · · A.· ·Correct.
      16·   · · · Q.· ·Let me hand you a document we'll mark as           16·   · · · Q.· ·The fourth one is Dr. Diaz's?
      17·   ·Exhibit 10 to your deposition.                               17·   · · · A.· ·Yes.
      18·   · · · (Exhibit No. 10, Text message exchange was marked for   18·   · · · Q.· ·What is A-S-S-E-T?
      19·   ·identification.)                                             19·   · · · A.· ·The ASSET course is a course that reviews
      20·   ·BY MS. LYONS:                                                20·   ·surgical dissections for different types -- it's a
      21·   · · · Q.· ·Have you had a chance to review Exhibit 10?        21·   ·cadaver lab, basically, and we do dissections and
      22·   · · · A.· ·Yes.                                               22·   ·exposures for different parts of the body with different
      23·   · · · Q.· ·Is this an e-mail exchange between you and --      23·   ·type of injuries, so it's kind of like a practice,
      24·   ·I'm sorry.                                                   24·   ·cadaver course.
      25·   · · · · · ·Is this a text message exchange between you and    25·   · · · Q.· ·And the ATLS is the course that we've been

                                                            Page 111                                                            Page 113
      ·1·   ·another individual --                                        ·1·   ·talking about previously?
      ·2·   · · · A.· ·Yes.                                               ·2·   · · · A.· ·Right.· The Advanced Trauma Life Support.
      ·3·   · · · Q.· ·-- named Scott?                                    ·3·   · · · Q.· ·What was the General Surgery Board Review
      ·4·   · · · A.· ·Scott Wolf.                                        ·4·   ·course?
      ·5·   · · · Q.· ·Who is Scott Wolf?                                 ·5·   · · · A.· ·It's a Board Review course.· It's four-day
      ·6·   · · · A.· ·He's the chief administrative officer at Lee       ·6·   ·course that basically covers everything in general
      ·7·   ·Memorial Hospital.                                           ·7·   ·surgery.
      ·8·   · · · Q.· ·And this e-mail exchange took place right after    ·8·   · · · Q.· ·Where was that offered, if you remember?
      ·9·   ·you were issued the final written warning, correct?          ·9·   · · · A.· ·I don't.· Sorry.
      10·   · · · A.· ·Correct.                                           10·   · · · Q.· ·Did you meet with Dr. Diaz regarding this on --
      11·   · · · Q.· ·He states in here, this was an unfortunate         11·   ·this Performance Improvement Planning Form on May 16,
      12·   ·circumstance.· You will learn from it an emerge a            12·   ·2018?
      13·   ·stronger, better physician.                                  13·   · · · A.· ·Yes.· That's the date on the form.
      14·   · · · · · ·Did you agree that you had learned from that       14·   · · · Q.· ·And is that your signature above the line that
      15·   ·circumstance?                                                15·   ·says employee signature?
      16·   · · · A.· ·Yeah.                                              16·   · · · A.· ·Yes, it is.
      17·   · · · Q.· ·And do you think following the March incident      17·   · · · Q.· ·And did you and Dr. Diaz agree that these would
      18·   ·and the subsequent retraining by Mary Lorah, the             18·   ·be the -- this would be your action plan and those would
      19·   ·write-up, that you had a better understanding of EMTALA      19·   ·be your completion dates?
      20·   ·and Lee Health's policies regarding accepting transfers?     20·   · · · A.· ·Yes.
      21·   · · · A.· ·Yes.                                               21·   · · · Q.· ·During the discussion with Dr. Diaz, was there
      22·   · · · Q.· ·You mentioned that you had some follow-up steps    22·   ·anything else that was covered during that discussion
      23·   ·you took with Dr. Diaz.· I'm going to hand you a document    23·   ·other than this Performance Improvement Planning Form?
      24·   ·that I think references those follow-up steps you took.      24·   · · · A.· ·No.· Like I said, I'd been there for 23 years
      25·   ·And we'll mark that document as Exhibit 11.                  25·   ·with exemplary behavior.· There's no reason for that to


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 30 of 114 PageID 311
                                                      January 23, 2020                                             114 to 117
                                                            Page 114                                                           Page 116
      ·1·   ·change after that one incident, and so he basically sat     ·1·   ·had no pulses, so they were, on and off, doing CPR to try
      ·2·   ·down with me and said, you know, there haven't been any     ·2·   ·to get return of signs of life.
      ·3·   ·issues; we weren't expecting any and none came up, so it    ·3·   · · · Q.· ·Anything else they told you about him?
      ·4·   ·was a fairly short sit and meet to, basically, fill out     ·4·   · · · A.· ·That he'd been a trauma arrest; that's why he
      ·5·   ·the forms and provide them back to LPG, Lee Physicians      ·5·   ·was brought to them, and they, you know, were trying to
      ·6·   ·Group administration.                                       ·6·   ·transfer him out.
      ·7·   · · · Q.· ·Do you remember a call that came through the      ·7·   · · · Q.· ·Did you accept the -- did the doctor at Lehigh
      ·8·   ·trauma center in November 2018 involving a five-year-old    ·8·   ·Regional Medical Center ask to transfer the patient to
      ·9·   ·boy who had been in a motor vehicle accident?               ·9·   ·Lee Memorial Hospital?
      10·   · · · A.· ·Yes.                                              10·   · · · A.· ·She did.
      11·   · · · Q.· ·The transfer center.                              11·   · · · Q.· ·Did you accept the transfer?
      12·   · · · A.· ·Transfer center.                                  12·   · · · A.· ·Well, at the time of her call, with her telling
      13·   · · · Q.· ·Let me reask it altogether.· I'm sorry.· I know   13·   ·me that he was in and out of PEA, that would not be an
      14·   ·it sounded wrong when I said it.                            14·   ·acceptable transfer, because he's unstable; that they
      15·   · · · · · ·Do you recall a -- receiving a telephone call     15·   ·would need to stabilize him and get signs of life before
      16·   ·from the transfer center in November 2018 regarding a       16·   ·they transferred, and I also said that if she could
      17·   ·five-year-old boy who had been in a motor vehicle           17·   ·stabilize him enough for a transfer, that he should go to
      18·   ·accident?                                                   18·   ·Tampa General where they could provide definitive care;
      19·   · · · A.· ·Yes.                                              19·   ·that if he came to us, we wouldn't keep him, because we
      20·   · · · Q.· ·That patient had been transferred to -- not       20·   ·could not provide definitive care, and in fact, we would
      21·   ·transferred.· I'm sorry.· That patient had initially been   21·   ·only be able to stabilize and ship out, and that sending
      22·   ·taken to Lehigh Regional Medical Center by the first        22·   ·him directly to Tampa would get him to the facility that
      23·   ·responders, correct?                                        23·   ·could provide definitive care quickly.· He wouldn't waste
      24·   · · · A.· ·Correct.                                          24·   ·time with us as middleman, so to speak.
      25·   · · · Q.· ·Do you know why that patient was not originally   25·   · · · Q.· ·How far of a helicopter ride is it from Lehigh

                                                            Page 115                                                           Page 117
      ·1·   ·brought to Lee Memorial Hospital following the motor        ·1·   ·Regional to Lee Memorial Hospital?
      ·2·   ·vehicle accident?                                           ·2·   · · · A.· ·From Lehigh to -- I believe he would have come
      ·3·   · · · A.· ·I believe he was a trauma arrest.                 ·3·   ·by ground and that would have been about a 35-minute
      ·4·   · · · Q.· ·What does that mean?                              ·4·   ·ride.
      ·5·   · · · A.· ·That he had no signs of life.· They were doing    ·5·   · · · Q.· ·How far of a helicopter ride is it?
      ·6·   ·CPR or compressions.                                        ·6·   · · · A.· ·I don't know.
      ·7·   · · · Q.· ·Were you the trauma surgeon on call?              ·7·   · · · Q.· ·What makes you think he would have come by
      ·8·   · · · A.· ·I was.                                            ·8·   ·ground?
      ·9·   · · · Q.· ·Do you remember what time of day the call came    ·9·   · · · A.· ·They don't usually fly them when they're in PEA
      10·   ·in?                                                         10·   ·or unstable.· It's hard to do CPR in a helicopter, so if
      11·   · · · A.· ·Again, it was evening, but not -- not really --   11·   ·they're that unstable, they would typically come by
      12·   ·I remember I was in the intensive care unit still, but, I   12·   ·ground.
      13·   ·don't know, 8:00, 9:00, 10:00 o'clock.· Evening, but not    13·   · · · Q.· ·Is it your under -- so the reason that you did
      14·   ·early hour evening.                                         14·   ·not accept the transfer patient in November 2018 is
      15·   · · · Q.· ·Had that child not coded and had been brought     15·   ·because it was your understanding that he was not stable
      16·   ·by EMS to Lee Memorial Hospital, would you have accepted    16·   ·enough to transfer?
      17·   ·the patient?                                                17·   · · · A.· ·Correct.
      18·   · · · A.· ·We accept all trauma alerts.                      18·   · · · Q.· ·Had he been stable enough to transfer, would
      19·   · · · Q.· ·So is that a yes?                                 19·   ·you have accepted him?
      20·   · · · A.· ·Yes.                                              20·   · · · A.· ·No.· I think a child with multisystem organ
      21·   · · · Q.· ·When you received the call from the emergency     21·   ·injuries that's that sick needed to go to the appropriate
      22·   ·room staff at Lehigh Regional Medical Center, what did      22·   ·facility that could provide definitive care, and that
      23·   ·they explain to you was the child's condition?              23·   ·would have been Tampa General.
      24·   · · · A.· ·The ER physician said that he was in and out of   24·   · · · · · ·Again, I think I even mentioned to her, you
      25·   ·PEA, which is pulseless electrical activity, meaning he     25·   ·know, if he has a bad liver injury, we don't have the


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 31 of 114 PageID 312
                                                      January 23, 2020                                             118 to 121
                                                            Page 118                                                           Page 120
      ·1·   ·right size catheters to do an embolization.· If he has a    ·1·   · · · Q.· ·You have -- wouldn't you agree that the trauma
      ·2·   ·neurosurgical injury, we don't have pediatric               ·2·   ·surgeons at Lee Memorial Hospital have more experience in
      ·3·   ·neurosurgeons.· We, in fact, don't keep those patients at   ·3·   ·stabilizing trauma patients than, say, the physician at
      ·4·   ·our facility.· They stabilize and transfer out.· So my      ·4·   ·Lehigh Regional Medical Center?
      ·5·   ·comment to her was, if you can stabilize him enough for     ·5·   · · · A.· ·So ER stabilization is very different from what
      ·6·   ·transfer, then he needs to go to the correct facility       ·6·   ·we do.· So as a trauma surgeon -- you know, our ER docs
      ·7·   ·that could provide definitive care.                         ·7·   ·respond to the trauma alerts as well.· It's about getting
      ·8·   · · · Q.· ·Did she tell you that she thought she could       ·8·   ·IV access; it's about controlling their airway, so if
      ·9·   ·stabilize him enough to get him to you and that he needs    ·9·   ·they need to be intubated, which this child was; placing
      10·   ·further stabilization before he'd get all the way to        10·   ·a chest tube if they need it, which she said he didn't,
      11·   ·Tampa?                                                      11·   ·because I did go through certain things with her.· You
      12·   · · · A.· ·I think she said she wasn't sure that he would    12·   ·know, is he intubated, is his ET tube in good position;
      13·   ·make it to Tampa -- or make it up to Tampa, but the         13·   ·does he have pneumothorax.· I went through some basic
      14·   ·difference in timing from getting him to Lee to getting     14·   ·steps that she could go through to try to stabilize the
      15·   ·him to Tampa is about a five-minute difference, and so      15·   ·child, which is what we would have done in the emergency
      16·   ·my -- my judgment was if we're talking about a              16·   ·room.
      17·   ·five-minute difference, then we're wasting time, because    17·   · · · · · ·So it's fluids, maybe blood if he needs it, the
      18·   ·you could have the helicopter there and the child up to     18·   ·airway, putting in a chest tube.· Those are all things
      19·   ·Tampa getting appropriate care from the physicians who      19·   ·that can be done in any emergency room.· It's the next
      20·   ·can do it.                                                  20·   ·steps, it's the providing definitive care that makes the
      21·   · · · · · ·For example, I can tell you that we've had        21·   ·difference really between a trauma center and a nontrauma
      22·   ·cases where I've had to take a child to the operating       22·   ·center.
      23·   ·room and calling in specialists that I need.· I mean,       23·   · · · · · ·And so in my discussions with her, the child
      24·   ·case in point, I had a child whose grandfather transected   24·   ·was in and out of PEA, so not stable enough to transfer
      25·   ·his trachea, so he tried to decapitate the baby.· I had     25·   ·at that time anyway, but I went through certain things

                                                            Page 119                                                           Page 121
      ·1·   ·to take him to the operating room.· I called around to      ·1·   ·with her to make sure that she was following, you know,
      ·2·   ·ENTs, including the ear, nose, throat doctor that was on    ·2·   ·everything that she could do to stabilize that child, and
      ·3·   ·called and nobody would come in to help.· I actually        ·3·   ·then it was, and if you can stabilize him, he needs to go
      ·4·   ·wound up having to call up to Tampa and have their          ·4·   ·to the appropriate facility that can provide definitive
      ·5·   ·pediatric trauma surgeon talk me through the procedure,     ·5·   ·care, and that's not us.· Because if you stabilize him
      ·6·   ·because we don't have pediatric support within this         ·6·   ·enough to get him to me and he's stable, I'm calling for
      ·7·   ·community.                                                  ·7·   ·the helicopter to send him up to Tampa and now we've
      ·8·   · · · · · ·So in my opinion, sending the child to the        ·8·   ·wasted and an hour of time that can make a difference
      ·9·   ·appropriate facility that could -- that had the experts     ·9·   ·with this baby.
      10·   ·and could provide definitive care was the best shot that    10·   · · · · · ·So that was -- that was where I was coming from
      11·   ·that child would have.· I thought sending him to me when    11·   ·in trying do the best thing for the patient and trying to
      12·   ·the difference in transfer times is about five minutes,     12·   ·not waste more time in having him come to us only to go
      13·   ·would be, basically, letting him die at my campus versus    13·   ·back up to Tampa.· The difference in timing, again,
      14·   ·having him die at her hospital.· And I understand her       14·   ·transport time is about five minutes or so, and that's
      15·   ·urgency to get him out, but I was trying to get him out     15·   ·considered very negligible in transport times when you're
      16·   ·to the facility that would give him the best chance of      16·   ·trying to save a life.
      17·   ·survival.                                                   17·   · · · Q.· ·Would you agree with me that that patient met
      18·   · · · Q.· ·So did you understand he was stable enough to     18·   ·the criteria for a trauma -- let's go back.
      19·   ·fly to Tampa?                                               19·   ·Interfacility Transfer Guidelines for a trauma?
      20·   · · · A.· ·At the time that she spoke to me, he was -- her   20·   · · · A.· ·He was a trauma arrest initially, and at the
      21·   ·comment was he was in and out of PEA, so at that point he   21·   ·time that she called me he was in PEA.· That is not a
      22·   ·was not stable enough to go anywhere, and that's why my     22·   ·stable patient for transfer to anywhere.
      23·   ·conversation was, if you can stabilize him enough for       23·   · · · Q.· ·In looking at those Interfacility Transfer
      24·   ·transfer, then you should transfer him to the appropriate   24·   ·Guidelines, was he hemodynamically unstable patient with
      25·   ·facility that could provide definitive care.                25·   ·physical evidence of abdominal trauma?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 32 of 114 PageID 313
                                                      January 23, 2020                                             122 to 125
                                                            Page 122                                                           Page 124
      ·1·   · · · A.· ·I don't know if he had abdominal trauma. I        ·1·   ·met the definition of a trauma sufficient for
      ·2·   ·didn't examine the patient and she hadn't sent him to CAT   ·2·   ·Interfacility Transfer Guidelines?· He was
      ·3·   ·scan, because he was so unstable.· He was hemodynamically   ·3·   ·hemodynamically unstable and he had physical evidence of
      ·4·   ·unstable, certainly.· What his injuries were, I don't       ·4·   ·abdominal trauma.
      ·5·   ·know.                                                       ·5·   · · · A.· ·So nobody's arguing the point that he met
      ·6·   · · · Q.· ·Didn't she indicate that she thought there was    ·6·   ·criteria for transfer.
      ·7·   ·abdominal trauma?                                           ·7·   · · · Q.· ·I just want a yes or no.· I --
      ·8·   · · · A.· ·She, at one point, said his abdomen's             ·8·   · · · A.· ·So yes.· The patient with hemodynamic
      ·9·   ·distended, but babies can have distended abdomens just      ·9·   ·stabilization, not PEA.· You have to have a pulse in
      10·   ·from being on the ventilator.· We -- children, opposed to   10·   ·order to leave your ER.· PEA means they were doing CPR.
      11·   ·adults, have different types of endotracheal tube, so the   11·   ·So while they were doing CPR -- and again, she told me --
      12·   ·tube that goes down the throat to inflate the lungs, in     12·   ·our conversation started with, he's in and out of PEA, so
      13·   ·adults we use what's called a cuffed tube, so there's,      13·   ·a patient in PEA cannot be transferred until they get
      14·   ·like, a balloon attached to it and it prevents air from     14·   ·signs of life.· Once they have signs of life and they've
      15·   ·getting into the intestinal tract.· In children, because    15·   ·stabilized that patient, he absolutely met every criteria
      16·   ·of their anatomy, they use uncuffed tubes, so there's no    16·   ·for a transfer to an appropriate facility that could
      17·   ·balloon, so you can get air into the abdomen.· At that      17·   ·provide definitive care.
      18·   ·point I don't think she had dropped what we call an NG      18·   · · · Q.· ·And what is stabilize in that situation?· What
      19·   ·tube or a tube into the stomach to try to suck out that     19·   ·would make that child stable enough for transfer?
      20·   ·extra air.                                                  20·   · · · A.· ·At least a pulse.· I mean, you have to have a
      21·   · · · · · ·So in fact, that conversation is when I said if   21·   ·heart --
      22·   ·he has a liver injury, we won't be able to take care of     22·   · · · Q.· ·Well, he was in and out of having a pulse.
      23·   ·it here.· So I was -- I was relying on what our             23·   · · · A.· ·Right.
      24·   ·capabilities were.· I know what their capabilities were.    24·   · · · Q.· ·So what's enough to be stable?
      25·   ·I know they did not have the capability to handle the       25·   · · · A.· ·Well, enough to get him to the receiving

                                                            Page 123                                                           Page 125
      ·1·   ·child, but in return, I didn't think we were the right      ·1·   ·facility.
      ·2·   ·facility with the right capabilities to take care of such   ·2·   · · · Q.· ·So it would be a pulse that lasted an hour?
      ·3·   ·an injured child.· Different from he arrives at my          ·3·   · · · A.· ·Possibly.
      ·4·   ·doorstep and I have to do -- you know, he's there and       ·4·   · · · Q.· ·How do you know that as the doctor --
      ·5·   ·it's my job to try to do the best I can.· But to take a     ·5·   · · · A.· ·I don't.
      ·6·   ·transfer from another hospital to us to just send it to     ·6·   · · · Q.· ·-- if it's -- the pulse is good enough to last
      ·7·   ·the appropriate facility is a step and waste in time in a   ·7·   ·an hour?
      ·8·   ·very sick patient.                                          ·8·   · · · A.· ·So that comes in medical judgment.· That comes
      ·9·   · · · Q.· ·What is evidence of abdominal trauma?· Would      ·9·   ·in you're the physician taking care of the patient.
      10·   ·that include bruising above the abdomen?                    10·   ·Certainly if -- so during a code, when a patient is
      11·   · · · A.· ·Bruising could be, yeah, a sign of injury, but    11·   ·pulseless and they're doing CPR, there's a number of
      12·   ·you could have bruises without intraabdominal injuries,     12·   ·medications that we also use to trying and jump start the
      13·   ·right?                                                      13·   ·heart, to so to speak.· If the patient responds
      14·   · · · Q.· ·Right.· Well, this defines a trauma as            14·   ·transiently, meaning for a very short period of time --
      15·   ·hemodynamically unstable patient with physical evidence     15·   ·for example, Epinephrine is one of the code medications.
      16·   ·of abdominal trauma.· So I'm asking you, could bruising     16·   ·So if you give a patient, whether it's a child or an
      17·   ·or redness be physical evidence of abdominal trauma?        17·   ·adult, Epinephrine and their heart kicks up and you start
      18·   · · · A.· ·It can.· Yes.                                     18·   ·to develop a pulse, right?· So you're like, okay, we got
      19·   · · · Q.· ·Could a distended stomach be physical evidence    19·   ·him back, and the medication wears off five minutes later
      20·   ·of abdominal trauma?                                        20·   ·and, basically, what you were seeing is what we call the
      21·   · · · A.· ·It can, yes.                                      21·   ·Epi kick, so it's the effects of the medication, not that
      22·   · · · Q.· ·And could those two things combined be physical   22·   ·the heart is actually beating effectively to create a
      23·   ·evidence of abdominal trauma?                               23·   ·pulse, then you know that, well, you know, that's not
      24·   · · · A.· ·Yes.· Absolutely.                                 24·   ·going to transfer.· That's, basically, Epi kick.
      25·   · · · Q.· ·So would you agree with me then that this child   25·   · · · · · ·But if you do that and you stabilize the


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 33 of 114 PageID 314
                                                      January 23, 2020                                             126 to 129
                                                            Page 126                                                           Page 128
      ·1·   ·patient, they got their heart rate back; they have a        ·1·   ·BY MS. LYONS:
      ·2·   ·pulse; they're maintaining a blood pressure; doesn't have   ·2·   · · · Q.· ·So I've handed you what we've marked as
      ·3·   ·to be a normal blood pressure, but they're maintaining a    ·3·   ·Exhibit 12 which is transcript of the call with the
      ·4·   ·blood pressure, then -- then that's at least stable         ·4·   ·doctor, and I'm going to play it simultaneous, so we can
      ·5·   ·enough.· Because you're never going to get them normal,     ·5·   ·listen to it.· We don't need the court reporter to type
      ·6·   ·right?                                                      ·6·   ·the call, because we do have the transcript of it that
      ·7·   · · · Q.· ·Right.                                            ·7·   ·we're marking as an exhibit.
      ·8·   · · · A.· ·I mean, this is a multisystem injured person,     ·8·   · · · · · ·For the record, this is designated as file
      ·9·   ·but you want to make sure that they've got at least some    ·9·   ·437075.
      10·   ·kind of a blood pressure and heart rate that will           10·   · · · · · ·MR. YORMAK:· And just for the record, we don't
      11·   ·tolerate a transfer.· And then it's -- and then it's kind   11·   · · · necessarily agree with the transcription, because
      12·   ·of a guess.                                                 12·   · · · we're only hearing this for the first time.· We
      13·   · · · Q.· ·In that situation when they have some kind of     13·   · · · would, of course, reserve the right to have the
      14·   ·blood pressure and a pulse, then you would put them on a    14·   · · · actual audio transcribed by a different court
      15·   ·helicopter to Tampa?                                        15·   · · · reporter.
      16·   · · · A.· ·Yeah.                                             16·   · · · · · ·MS. LYONS:· You're free to have a different
      17·   · · · Q.· ·Or you could put them on a helicopter to Lee      17·   · · · court reporter do it.· I'm not sure why one court
      18·   ·Memorial Hospital, correct, if you were at Lehigh Acres?    18·   · · · reporter you think would be better than another,
      19·   · · · A.· ·Typically, they come by ground from Lehigh.       19·   · · · but --
      20·   · · · Q.· ·But there's no rule that says they can't take a   20·   · · · · · ·MR. YORMAK:· On the previous audio recording I
      21·   ·helicopter from Lehigh to Lee Memorial, correct?            21·   · · · saw some discrepancies in what I heard versus what I
      22·   · · · A.· ·Correct.                                          22·   · · · saw on the page.· So we just reserve that right just
      23·   · · · Q.· ·And had a patient been -- had some blood          23·   · · · so the record is clear.
      24·   ·pressure and some pulse and not real stable, but stable     24·   · · · (Whereupon, the recording is played.)
      25·   ·enough for transport, it would have been a lot quicker to   25

                                                            Page 127                                                           Page 129
      ·1·   ·transport them to Lee Memorial Hospital by helicopter       ·1·   ·BY MS. LYONS:
      ·2·   ·than to transport the patient to Tampa General by           ·2·   · · · Q.· ·Is that an accurate recording of your telephone
      ·3·   ·helicopter, correct?                                        ·3·   ·call with Dr. Hessler?
      ·4·   · · · A.· ·It's a shorter ride to -- in and out of a         ·4·   · · · A.· ·Heisler.
      ·5·   ·facility to manage that child, but -- yes, it's a shorter   ·5·   · · · Q.· ·Heisler?
      ·6·   ·ride.                                                       ·6·   · · · A.· ·Yeah.
      ·7·   · · · Q.· ·I'm going to hand you what we're going to mark    ·7·   · · · Q.· ·And does the transcript that is Exhibit 12
      ·8·   ·as Exhibit 12.                                              ·8·   ·accurately reflect that conversation with Dr. Heisler?
      ·9·   · · · (Exhibit No. 12, Written transcript was marked for     ·9·   · · · A.· ·Yes.
      10·   ·identification.)                                            10·   · · · Q.· ·At any point did you tell her he's not stable
      11·   ·BY MS. LYONS:                                               11·   ·enough to transfer?
      12·   · · · Q.· ·Exhibit 12 is a transcript of one of the calls    12·   · · · A.· ·She was saying it herself; he kept on losing
      13·   ·regarding this patient.· The first call you didn't          13·   ·his pulses and was in and out of PEA.
      14·   ·actually speak to anyone, but a staff member in the         14·   · · · Q.· ·Did you ever tell her, I can't accept him,
      15·   ·operating -- in the emergency department, because they      15·   ·because he's not stable enough to transfer?
      16·   ·were busy intubating the child, so this is the call after   16·   · · · A.· ·I don't see it in the transcript.
      17·   ·that.· We've marked that as Exhibit 13?                     17·   · · · Q.· ·In fact, you told her he -- now that you've got
      18·   · · · A.· ·This says 12.                                     18·   ·a pulse, you need to send him to Tampa, correct?
      19·   · · · · · ·MR. YORMAK:· I have 12.                           19·   · · · A.· ·Right.· And I think she followed up with, he
      20·   ·BY MS. LYONS:                                               20·   ·keeps losing his pulse.
      21·   · · · Q.· ·Then where did 13 go?                             21·   · · · Q.· ·Did she tell you that she didn't think he was
      22·   · · · · · ·MR. YORMAK:· You put it on mine.                  22·   ·stable enough to get all the way to Tampa?
      23·   · · · · · ·MS. LYONS:· Oh.                                   23·   · · · A.· ·Yes.
      24·   · · · · · ·MR. YORMAK:· It's on mine.                        24·   · · · Q.· ·And did she tell you that she thought you could
      25·   · · · · · ·(Discussion off the record.)                      25·   ·better stabilize him and had -- were more capable to


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 34 of 114 PageID 315
                                                      January 23, 2020                                             130 to 133
                                                            Page 130                                                           Page 132
      ·1·   ·stabilize him than she was?                                 ·1·   · · · Q.· ·Did you ask though?
      ·2·   · · · A.· ·Yes.                                              ·2·   · · · A.· ·Wouldn't need to.
      ·3·   · · · Q.· ·Did you refuse the transfer?                      ·3·   · · · Q.· ·Did you ask them if his periods of being -- of
      ·4·   · · · A.· ·If you read the transcript, she said, all         ·4·   ·having a pulse were connected to when he was given the
      ·5·   ·right; she was okay with the transfer to Tampa.· So this    ·5·   ·Epi?
      ·6·   ·was not a refusal; this was a redirection to an             ·6·   · · · A.· ·My interactions with Dr. Heisler were about
      ·7·   ·appropriate facility.                                       ·7·   ·trying to get the child to the appropriate facility as
      ·8·   · · · Q.· ·That's your opinion?                              ·8·   ·quickly as possible.· Spending time on the phone with her
      ·9·   · · · A.· ·Correct.                                          ·9·   ·was wasting time for the child.
      10·   · · · Q.· ·Did you take the transfer?                        10·   · · · Q.· ·You told me earlier that you did not accept him
      11·   · · · A.· ·No.· I referred them to the appropriate           11·   ·as a transfer because he was not stable enough to
      12·   ·facility.                                                   12·   ·transfer, correct?
      13·   · · · Q.· ·Did you ask what his vitals were at any point?    13·   · · · A.· ·I said he was not stable enough to transfer and
      14·   · · · A.· ·If he's in and out of PEA, he wouldn't have       14·   ·if he stabilized enough to transfer, he should go to the
      15·   ·vitals.                                                     15·   ·appropriate facility that could provide definitive care,
      16·   · · · Q.· ·Well, at some points he does, right?              16·   ·and that was not Lee Memorial.
      17·   · · · A.· ·Again, you know, a picture in time isn't the      17·   · · · Q.· ·So did you make any effort to assess his
      18·   ·whole picture.· While -- you can get Epi and had have a     18·   ·stability?
      19·   ·blood pressure of 200 over 90, and then lose it two         19·   · · · A.· ·He was in and out of PEA.· He was not stable by
      20·   ·minutes later and have no blood pressure and no pulse.      20·   ·her comments.· He kept losing his pulse.
      21·   ·So vitals on a patient who's in and out of PEA mean         21·   · · · Q.· ·And yet you told her, send him to Tampa.
      22·   ·nothing unless you've obtained vitals that are now          22·   · · · A.· ·If you can stabilize him, you need to send him
      23·   ·consistently there, and then you have, you know, this is    23·   ·to the appropriate hospital that can provide definitive
      24·   ·what his blood pressure is and what he's holding --         24·   ·care.
      25·   · · · Q.· ·Did you --                                        25·   · · · Q.· ·You actually say, on page 7, at line 16, and I

                                                            Page 131                                                           Page 133
      ·1·   · · · A.· ·-- but when they're in and out and you're         ·1·   ·don't want to waste time if, you know, you've got him
      ·2·   ·losing your vitals, your in and out; you're losing your     ·2·   ·back and you've got -- you know, you've got vitals, then
      ·3·   ·vitals.                                                     ·3·   ·let's try and get him to the appropriate facility.
      ·4·   · · · Q.· ·Did you ask what his blood pressure was at any    ·4·   · · · A.· ·Correct.
      ·5·   ·point?                                                      ·5·   · · · Q.· ·You never indicate there that he's not stable
      ·6·   · · · A.· ·I didn't need to.· He was in and out of PEA.      ·6·   ·enough to go to the appropriate facility, correct?· Your
      ·7·   · · · Q.· ·Yes or no, did you ask what his blood pressure    ·7·   ·statement is, let's send him to the appropriate facility.
      ·8·   ·was at any point?                                           ·8·   · · · A.· ·Yeah.· Don't waste time.· Send him to the
      ·9·   · · · A.· ·I didn't need to.· It was --                      ·9·   ·appropriate facility.· Absolutely.
      10·   · · · Q.· ·I need a yes or no, ma'am.                        10·   · · · Q.· ·So then you did think he was stable enough to
      11·   · · · A.· ·No.· It wouldn't -- wouldn't have mattered.       11·   ·transfer at that time.
      12·   · · · Q.· ·Did you ask how long he was keeping a pulse --    12·   · · · A.· ·That is not my call.· That is the ER physician
      13·   · · · A.· ·No.                                               13·   ·taking care of the patient.
      14·   · · · Q.· ·-- for?                                           14·   · · · Q.· ·I know.· I'm asking you what did you think,
      15·   · · · · · ·Did you ask if he was on any Epinephrine or       15·   ·though.
      16·   ·anything that would, you know, give a false indication      16·   · · · A.· ·That he needed to go to Tampa if she could
      17·   ·that he was going to keep his pulse?                        17·   ·stabilize him for transfer.
      18·   · · · A.· ·I wouldn't need to ask that, because a patient    18·   · · · Q.· ·Did you think -- at the time this call
      19·   ·who's in PEA would be treated under ACLS protocol, which    19·   ·concluded when you made these statements, did you think
      20·   ·is the Advanced Cardiac Life Support, and Epinephrine is    20·   ·that patient was stable enough to transfer?
      21·   ·one of the cardiac support medications.                     21·   · · · A.· ·At that time when she said he's in and out of
      22·   · · · Q.· ·Do you know if they had given it to him?          22·   ·PEA, I did not think he was stable enough to transfer.
      23·   · · · A.· ·I assumed that if the child is under -- in and    23·   ·Again, by her statements, he kept losing his pulses.· The
      24·   ·out of PEA that they would be following protocol, and       24·   ·a patient that's losing their pulses and is in and out of
      25·   ·protocol includes Epi as part of the resuscitation drugs.   25·   ·PEA is not stable for transfer.· But if she gets his


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 35 of 114 PageID 316
                                                      January 23, 2020                                             134 to 137
                                                            Page 134                                                           Page 136
      ·1·   ·pulses back, then get him to Tampa as quickly as            ·1·   ·need quicker transport, then they'll go by air, correct?
      ·2·   ·possible, so he could be treated at the appropriate         ·2·   · · · A.· ·The -- that would actually create even a longer
      ·3·   ·facility that could provide definitive care.                ·3·   ·time, because now they -- you know, they have to wait for
      ·4·   · · · Q.· ·You told me earlier if you get some blood         ·4·   ·the helicopter to get warmed up and brought in.· And at
      ·5·   ·pressure and some pulse, then they're stable enough to      ·5·   ·the end of the game, it would have taken about a half
      ·6·   ·transfer.· So did you know what his blood pressure was      ·6·   ·hour to get the helicopter to them regardless of whether
      ·7·   ·and how long he was being in or out of PEA to determine     ·7·   ·it was coming to Lee or not.
      ·8·   ·if he was stable enough to transfer?                        ·8·   · · · Q.· ·But it takes that long to get it even if it's
      ·9·   · · · A.· ·Again, that's not my determination.· I had a      ·9·   ·going to Tampa, right?
      10·   ·conversation, which is a moment in time, and in that        10·   · · · A.· ·Yeah.· But then it would have arrived at the
      11·   ·moment in time her comments were, he's in and out of PEA.   11·   ·appropriate facility to provide definitive care.
      12·   ·Another time she said, he keeps losing his pulses.· And     12·   · · · · · ·I think the difference is, you know, there's
      13·   ·so based on the information that she was providing to me,   13·   ·a -- a dictum that says you have to take everything, and
      14·   ·the child was not stable to transfer anywhere at that       14·   ·then there's the trying to do the best thing for the
      15·   ·point.· And so --                                           15·   ·patient, having the patient's best interest at heart and
      16·   · · · Q.· ·Did you ever say that to her?                     16·   ·trying to make sure that they're going to get the
      17·   · · · A.· ·That he was unstable?                             17·   ·appropriate care at the appropriate facility.· So when
      18·   · · · Q.· ·That you were --                                  18·   ·you look at ATLS, the Advanced Trauma Life Support
      19·   · · · A.· ·She said it.                                      19·   ·course, the first thing that they teach is you don't go
      20·   · · · Q.· ·Did you ever say, I can't accept him, because     20·   ·to the closest hospital.· You go to the closest hospital
      21·   ·he's not stable enough to transfer?                         21·   ·that could provide definitive care.· And I did not feel
      22·   · · · A.· ·No.· Because --                                   22·   ·that we could provide definitive care.
      23·   · · · Q.· ·Doesn't she get to decide if he's stable enough   23·   · · · · · ·And in fact, we would actually be delaying care
      24·   ·to transfer or not?                                         24·   ·in the patient if he -- if he had stabilized enough to
      25·   · · · A.· ·Yes.· She has to decide if he's stable enough     25·   ·transport, then to send him to us so that we could then

                                                            Page 135                                                           Page 137
      ·1·   ·to transfer and I --                                        ·1·   ·turn around and send him to Tampa would be a delay in his
      ·2·   · · · Q.· ·And she --                                        ·2·   ·care, and that would not be in his best interest.
      ·3·   · · · A.· ·-- was directing her to send the child to the     ·3·   · · · Q.· ·Notwithstanding the fact that the transferring
      ·4·   ·pediatric trauma center if she could stabilize him enough   ·4·   ·physician requested a transfer of a patient who met the
      ·5·   ·for transfer.                                               ·5·   ·trauma criteria and stated, I need your help to stabilize
      ·6·   · · · Q.· ·And she indicated to you that he was stable       ·6·   ·him enough to get him to Tampa, you still refused that
      ·7·   ·enough for transfer, but probably not to make it as far     ·7·   ·patient, correct?
      ·8·   ·as Tampa, correct?                                          ·8·   · · · A.· ·I believe if you read the last page of the
      ·9·   · · · A.· ·Correct.· But the difference in transfer times    ·9·   ·transcript, Hope said, all right, and said thank you.
      10·   ·is about five minutes.                                      10·   ·This was not an acrimonious exchange.
      11·   · · · Q.· ·The difference in helicopter rides is not five    11·   · · · Q.· ·I didn't say it was.· I said you refused the
      12·   ·minutes, is it?                                             12·   ·transfer, correct?
      13·   · · · A.· ·No, but my understanding is they had an           13·   · · · A.· ·I did not refuse the transfer.· I directed --
      14·   ·ambulance there the child was going to be sent by           14·   · · · Q.· ·Did not accept the transfer, did you?
      15·   ·ambulance.                                                  15·   · · · A.· ·I directed it to a level of appropriate care.
      16·   · · · Q.· ·Where does it say that in the transcript?         16·   · · · Q.· ·You did not accept the transfer, did you?
      17·   · · · A.· ·It doesn't.· Michael Marcus, our trauma nurse     17·   · · · A.· ·I directed it to the level of care that would
      18·   ·coordinator is the one who let me know that.                18·   ·provide definitive care for this child.
      19·   · · · Q.· ·So at the time you made the statement you         19·   · · · Q.· ·So let me just ask my question again, because
      20·   ·didn't know that?                                           20·   ·you're not answering the question I'm asking you.· The
      21·   · · · A.· ·No, I didn't, but again, typically, transfers     21·   ·transfer physician determined that the patient was stable
      22·   ·from Lehigh come by ground, not by air.                     22·   ·enough to transfer to Lee Health.· The transferring
      23·   · · · Q.· ·Typically, though, transfers from Lehigh aren't   23·   ·physician determined the patient met the trauma criteria.
      24·   ·people who are not stable enough to go by ground, because   24·   ·The transferring physician determined that the
      25·   ·if they're not stable enough to go by ground and they       25·   ·transferring physician could not provide the immediate


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 36 of 114 PageID 317
                                                      January 23, 2020                                             138 to 141
                                                            Page 138                                                           Page 140
      ·1·   ·services that person needed, i.e., stabilization, and       ·1·   · · · · · ·When you talk about the procedures, the chain
      ·2·   ·asked that you take the transfer, correct?                  ·2·   ·of command, that is the transfer center that is supposed
      ·3·   · · · A.· ·She wanted to get the child out of her ER.        ·3·   ·to intervene if they think there's an inappropriate
      ·4·   · · · Q.· ·She asked you to take the child as a transfer,    ·4·   ·refusal, as you're trying to get at, and they're the ones
      ·5·   ·correct?                                                    ·5·   ·that are supposed to then call the chief administrative
      ·6·   · · · A.· ·That is correct.                                  ·6·   ·officer or whoever else is on that list, and then the
      ·7·   · · · Q.· ·And you did not take that child as a transfer,    ·7·   ·policy that had come through was, if there's an
      ·8·   ·did you?                                                    ·8·   ·inappropriate refusal, the transfer center calls the
      ·9·   · · · A.· ·I directed it to the appropriate facility.        ·9·   ·administrator on call, the CAO or whoever's the next
      10·   · · · Q.· ·Did that child come in to Lee Memorial Hospital   10·   ·person on call for that chain of command, and the patient
      11·   ·that night as a transfer patient?                           11·   ·gets accepted to the emergency room and then it has to be
      12·   · · · A.· ·No.· I directed the patient to an appropriate     12·   ·seen, because it's already in the facility.
      13·   ·facility that could provide definitive care.                13·   · · · · · ·But the transfer center didn't feel that the
      14·   · · · Q.· ·And that doctor had specifically said to you, I   14·   ·patient should come to us, and therefore, they did not
      15·   ·don't think the child will make it that far, correct?       15·   ·follow their own policies and procedures that had come
      16·   · · · A.· ·She wasn't sure he could make it.· If you look    16·   ·through from legal, and gone up the chain of command, and
      17·   ·at the transcript, she says, he keeps losing his pulses.    17·   ·called administration and had administration call,
      18·   · · · · · ·My comment was, I don't want to waste time        18·   ·because they felt that the child needed to go to Tampa
      19·   ·if -- if you get him back and you've got vitals, then       19·   ·even before I was put on the line.
      20·   ·let's try to get him to the appropriate facility.           20·   · · · Q.· ·The transfer center are not the trauma
      21·   · · · Q.· ·After this happened, did you report it up the     21·   ·surgeons, correct?
      22·   ·chain of command?                                           22·   · · · A.· ·Correct.· But again, it's their policy for them
      23·   · · · A.· ·Did I report it?                                  23·   ·to follow that chain of command and they didn't follow
      24·   · · · Q.· ·Yeah.                                             24·   ·the policy, because they didn't feel that we were the
      25·   · · · A.· ·So -- yeah.· I discussed it with, actually,       25·   ·right facility to begin with; otherwise, they would have

                                                            Page 139                                                           Page 141
      ·1·   ·Dr. Vieux the following morning.· I said, oh, my God,       ·1·   ·triggered this chain of command reporting, and they
      ·2·   ·they tried to send me this kid last night who had been a    ·2·   ·didn't do that.· That's not my job; that's transfer
      ·3·   ·trauma arrest and I told them to send him up to Tampa.      ·3·   ·center's job to do.
      ·4·   · · · · · ·His comment was absolutely.· What were we going   ·4·   · · · Q.· ·It was your job to accept the transfer --
      ·5·   ·to do.· I would have done the exact same thing.             ·5·   · · · A.· ·No.
      ·6·   · · · Q.· ·Was he in the chain of command that we            ·6·   · · · Q.· ·-- when the transferring facility --
      ·7·   ·discussed earlier?                                          ·7·   · · · A.· ·Not if it's an inappropriate --
      ·8·   · · · A.· ·Was he --                                         ·8·   · · · Q.· ·You can't interrupt --
      ·9·   · · · Q.· ·Dr. Vieux.                                        ·9·   · · · A.· ·Sorry.
      10·   · · · A.· ·From the policy?                                  10·   · · · Q.· ·-- when I'm talking.
      11·   · · · Q.· ·Yeah.                                             11·   · · · A.· ·I apologize.
      12·   · · · A.· ·So actually, the interesting thing is, before     12·   · · · Q.· ·It was your job to accept the transfer when the
      13·   ·the transfer center connected me with Dr. Heisler, they     13·   ·transferring physician requests a transfer of a patient
      14·   ·had already told Lehigh to send the patient to Tampa,       14·   ·who meets the Interfacility Transfer Guidelines, correct?
      15·   ·because when he called me he said -- or she said, I can't   15·   · · · A.· ·If I --
      16·   ·remember -- that the transfer operator had said they        16·   · · · · · ·MR. YORMAK:· I'm going to object to the form.
      17·   ·called about this child that was a trauma arrest, and       17·   · · · It's been asked and answered several times.
      18·   ·we've already told them that they should sent it to         18·   · · · · · ·THE WITNESS:· If I can refer to the EMTALA
      19·   ·Tampa, but the ER physician is insisting on talking to      19·   · · · on-call emergency services obligation.· Again, at
      20·   ·you.· So I said, okay, go ahead and put it through.· So     20·   · · · bullet point five.· If a hospital is requesting
      21·   ·at that point, Lehigh had already been told by our          21·   · · · transfer of a patient with an emergent medical
      22·   ·transfer center that the right facility would have been     22·   · · · condition because the hospital lacks the service
      23·   ·Tampa.· When she spoke with me, this was the exchange       23·   · · · capability to care for the patient and the Lee
      24·   ·where I reiterated the patient needs to go to the           24·   · · · Memorial Hospital has -- has the service capability
      25·   ·appropriate facility, and that's not us.                    25·   · · · and is geographically closest, the on-call physician


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 37 of 114 PageID 318
                                                      January 23, 2020                                             142 to 145
                                                            Page 142                                                           Page 144
      ·1·   · · · must provide the necessary consult and treatment.      ·1·   ·intubate them, get IVs into them, start fluids and ship
      ·2·   · · · · · ·And I am standing by the fact that we did not     ·2·   ·them up to Tampa, because we just don't have the
      ·3·   · · · have the service capability to provide care for a      ·3·   ·capability to take care of a multisystem organ injured
      ·4·   · · · five-year-old when we have no pediatric services at    ·4·   ·pediatric patient at the downtown facility.
      ·5·   · · · the downtown campus.                                   ·5·   · · · Q.· ·Do you think the doctor at Lehigh Acres had the
      ·6·   ·BY MS. LYONS:                                               ·6·   ·capability of taking care of that patient?
      ·7·   · · · Q.· ·Yet the downtown campus frequently stabilizes     ·7·   · · · A.· ·No.· Absolutely not.· The patient needed to be
      ·8·   ·five-year-old trauma patients, correct?                     ·8·   ·at a pediatric trauma center.· I'll give you case in
      ·9·   · · · A.· ·And ships them when they come directly through    ·9·   ·point.· Thanksgiving week of this past year they had four
      10·   ·our door.· We do not --                                     10·   ·pediatric deaths under the age of 12.· So kudos to them.
      11·   · · · Q.· ·My question was --                                11·   ·Let them accept things even when it's without -- you
      12·   · · · A.· ·We do not deny any trauma alert that comes        12·   ·know, exceeds the scope of their abilities and
      13·   ·through the door.· We do the best that we can in the        13·   ·capabilities and have four pediatric deaths, which I can
      14·   ·patient's best interest to stabilize and ship.· My --       14·   ·tell you, in the 23 years that I was there, we had never
      15·   · · · Q.· ·My question was, the downtown hospital, Lee       15·   ·had four pediatric deaths in one week.· But now there's a
      16·   ·Health -- Lee Memorial Hospital campus frequently accepts   16·   ·fear of not accepting, because it's going to become a
      17·   ·trauma patients who are children, correct?                  17·   ·legal issue, and so you accept things that maybe you
      18·   · · · A.· ·Are you talking about transfers or are you        18·   ·can't take care of, but I guess it's better and easier to
      19·   ·talking about from EMS?                                     19·   ·legally defend that than to actually do the right thing
      20·   · · · Q.· ·I'm talking about in general.· You accept and     20·   ·by the patient.
      21·   ·care for trauma patients who are children, correct?         21·   · · · · · ·In my interaction with Dr. Heisler, I thought
      22·   · · · A.· ·In transfer, multisystems, we do not accept.      22·   ·that the patient, if he could be stabilized -- and again,
      23·   ·We refer them to Tampa.· We are not a pediatric trauma      23·   ·when she talked to me, he was in and out of PEA, so
      24·   ·center.                                                     24·   ·that's not a patient that's even stabile enough to
      25·   · · · Q.· ·I don't care how they got there.· I'm saying      25·   ·transfer.· But if he could be stabilized to transfer,

                                                            Page 143                                                           Page 145
      ·1·   ·you care for them.                                          ·1·   ·then getting him the appropriate facility that could give
      ·2·   · · · · · ·The physicians, the trauma physicians at Lee      ·2·   ·him the best chance was, in my opinion, in the child's
      ·3·   ·Memorial Hospital frequently care for trauma patients who   ·3·   ·best interest.
      ·4·   ·are children, correct?                                      ·4·   · · · · · ·This was not about refusing the child because I
      ·5·   · · · A.· ·So on average, we operate on anywhere from        ·5·   ·didn't want to take care of the child.· I even said, if
      ·6·   ·eight to 12 pediatric case as year, and that's a review     ·6·   ·he's 16, send him.· You know, I'm happy to take care of
      ·7·   ·that we did -- so we did that review in about -- I think    ·7·   ·him.· If he's ten, send him.· But when you're talking
      ·8·   ·it was 2017, 2018.· And so the experience of the entire     ·8·   ·about a five-year-old where you have very limited
      ·9·   ·department of trauma surgeons revolves around eight to 12   ·9·   ·instrumentation -- I mean, we have a cart in the ER that
      10·   ·surgical cases a year.· I do not consider that expertise    10·   ·has a little bit of everything, again, to basically try
      11·   ·when we've got six trauma surgeons dividing up those        11·   ·to mediate when they arrive, but we -- you know, I had a
      12·   ·eight to 12 cases.· That means, basically, on average, we   12·   ·case a couple years ago where the child's bladder was
      13·   ·may operate on one to two patients a year, pediatric        13·   ·filling up.· I had to open his belly, and the bladder was
      14·   ·patients.                                                   14·   ·halfway up and we had no Foleys, the catheter that goes
      15·   · · · · · ·That being said, not all of those are             15·   ·in to drain the urine.· I had to send for a Foley
      16·   ·exploratory laparotomies.· We have extensive wounds that    16·   ·catheter from HealthPark that they sent in a cab.
      17·   ·need cleaning, and it's too much for a child in the         17·   · · · · · ·So that's the kind of environment that we work
      18·   ·emergency room, so we take them up to the operating room    18·   ·under for the pediatric patients at Lee Memorial.· Again,
      19·   ·so we can sedate them and do that.                          19·   ·we do the best that we can when they hit our door and
      20·   · · · · · ·So our experience with pediatric exploratory      20·   ·they're ours, but if they're not at our facility, to
      21·   ·laparotomies is extremely limited.· Now, we do the best     21·   ·refer the patient to the appropriate hospital -- I think
      22·   ·that we can under the circumstances that we have in         22·   ·I even said in the audio, I would feel negligent
      23·   ·trying to stabilize these patients when we have no          23·   ·accepting a patient that I knew we could not provide
      24·   ·choice, but in most situations where there's multisystem    24·   ·definitive care for.
      25·   ·injuries and a child is very sick, we, basically,           25·   · · · Q.· ·If that child was bleeding out in the abdomen


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 38 of 114 PageID 319
                                                      January 23, 2020                                             146 to 149
                                                            Page 146                                                           Page 148
      ·1·   ·and had to have open belly surgery, who was better          ·1·   · · · Q.· ·Was it Mary Lorah?
      ·2·   ·qualified to do it, you or the doctor at Lehigh?            ·2·   · · · A.· ·No.
      ·3·   · · · A.· ·That's not a fair question.· The doctor in        ·3·   · · · Q.· ·Was it Debbie Wiles?
      ·4·   ·Lehigh is an ER physician and I'm a surgeon.                ·4·   · · · A.· ·I don't know.
      ·5·   · · · Q.· ·That's why I'm asking you the question.· Who is   ·5·   · · · Q.· ·That's okay.· If you don't know, that's all
      ·6·   ·better qualified to do it?                                  ·6·   ·right.
      ·7·   · · · A.· ·Of the two, myself.· But that would not be        ·7·   · · · A.· ·I definitely don't remember.· I mean there's
      ·8·   ·definitive care for the patient, and certainly with         ·8·   ·certain people I know very well and I know their names
      ·9·   ·multisystem injuries, his best shot at surviving his        ·9·   ·and there's.
      10·   ·injuries would be at a facility where there are             10·   · · · Q.· ·Right.· So it was a phone call you received
      11·   ·specifically trained pediatric subspecialists.              11·   ·that advised you of a meeting or was it an e-mail?
      12·   · · · Q.· ·But that doctor specifically said to you, I       12·   · · · A.· ·I don't remember.
      13·   ·don't think he can make it as far as Tampa, didn't she?     13·   · · · Q.· ·So you went up --
      14·   · · · A.· ·And my --                                         14·   · · · A.· ·I met up with her.
      15·   · · · Q.· ·Didn't she, yes or no, ma'am?                     15·   · · · Q.· ·-- to risk management?
      16·   · · · A.· ·Yes.                                              16·   · · · A.· ·Yeah.· Met up with her and brought her,
      17·   · · · Q.· ·And that doctor specifically said to you, this    17·   ·basically, the literature, ATLS recommendations of
      18·   ·child needs to come to your facility to be further          18·   ·sending patients to the appropriate closest facility.
      19·   ·stabilized before the child is stable enough to go to       19·   ·Not just the closest facility, but the appropriate
      20·   ·Tampa, correct?                                             20·   ·closest facility that could provide definitive care and,
      21·   · · · · · ·MR. YORMAK:· Object to the form.                  21·   ·basically, that was the rule that I was following.
      22·   · · · · · ·THE WITNESS:· Again, my comment was --            22·   · · · Q.· ·How long was your meeting with the person from
      23·   ·BY MS. LYONS:                                               23·   ·risk management?
      24·   · · · Q.· ·Yes or no, ma'am?                                 24·   · · · A.· ·I'll say maybe a half hour.
      25·   · · · A.· ·That's what she said.· And my answer was, if      25·   · · · Q.· ·Was it just the two of you?

                                                            Page 147                                                           Page 149
      ·1·   ·you can stabilize him enough for transfer, let's send him   ·1·   · · · A.· ·Yeah.
      ·2·   ·to the appropriate facility.                                ·2·   · · · Q.· ·Did the person from risk management, what that
      ·3·   · · · Q.· ·So you knew almost immediately that there was     ·3·   ·a female?
      ·4·   ·going to be a problem, right, with your actions?            ·4·   · · · A.· ·Yes.
      ·5·   · · · A.· ·No.                                               ·5·   · · · Q.· ·So I can call her a she.
      ·6·   · · · Q.· ·When did you first learn that there was going     ·6·   · · · A.· ·Yeah.
      ·7·   ·to be a problem?                                            ·7·   · · · Q.· ·Did she give you any indication as to whether
      ·8·   · · · A.· ·I'm going to say a week, maybe a                  ·8·   ·there was going to be an investigation or what was going
      ·9·   ·week-and-a-half later.                                      ·9·   ·to happen next?
      10·   · · · Q.· ·Do you remember what date this transfer           10·   · · · A.· ·No.
      11·   ·situation arose?· I'll tell you, it was November 12,        11·   · · · Q.· ·What did happen next?
      12·   ·2018.                                                       12·   · · · A.· ·So we sat -- you know, we had the discussion;
      13·   · · · A.· ·Okay.                                             13·   ·we reviewed the case; I provided her with the
      14·   · · · Q.· ·How did you learn there was an issue?             14·   ·literature --
      15·   · · · A.· ·I had a call, I think, from risk management       15·   · · · Q.· ·Right.
      16·   ·that said that they wanted to review the case with me.      16·   · · · A.· ·-- and I think later that week -- because I was
      17·   · · · Q.· ·Who at risk management called you?                17·   ·very confused about this.· Honestly, this was -- you
      18·   · · · A.· ·I don't remember.                                 18·   ·know, again, we get calls for burns; we refer them to
      19·   · · · Q.· ·Did you review the case with someone from risk    19·   ·Tampa.· We get calls about peds; we refer them to Tampa.
      20·   ·management?                                                 20·   ·It had never been an issue.
      21·   · · · A.· ·I did and I --                                    21·   · · · · · ·So I think later that week -- I think it was
      22·   · · · Q.· ·Who was it?                                       22·   ·later that week after I'd met with her, I had called or
      23·   · · · A.· ·I've got to check my phone for a name.            23·   ·texted Mary McGullicuddy and asked her to call me at --
      24·   · · · Q.· ·Go ahead.                                         24·   ·you know, at her convenience.· So she called me on the --
      25·   · · · A.· ·Sorry.· I'm sorry.                                25·   ·I don't remember the date, but it was that Friday, late


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 39 of 114 PageID 320
                                                      January 23, 2020                                             150 to 153
                                                            Page 150                                                           Page 152
      ·1·   ·in the day.· And I told her.· I said, I'm really            ·1·   ·to be the loop closure.
      ·2·   ·confused; I don't understand.· I followed ATLS protocol.    ·2·   · · · Q.· ·And when you talked to Mary and she said, no,
      ·3·   ·I referred the child to the appropriate facility, so I'm    ·3·   ·you're supposed to take every transfer, did you believe
      ·4·   ·not sure what the issue is.· And Hope and I did not have    ·4·   ·that a conclusion had been reached; that you had done
      ·5·   ·an acrimonious conversation.· There was no behavioral       ·5·   ·something wrong?
      ·6·   ·issues where I was being belligerent or unprofessional.     ·6·   · · · A.· ·No.· I believed that, you know, she was being a
      ·7·   ·I was trying to direct the child to the appropriate care.   ·7·   ·lawyer and saying this is what the law says, but
      ·8·   · · · · · ·And Mary had said, well, you have to take every   ·8·   ·oftentimes when they do reviews, it's, well, the law says
      ·9·   ·transfer.                                                   ·9·   ·this, but your actions fall within acceptable protocols
      10·   · · · · · ·And I know -- I remember saying, even if it's     10·   ·and practices within your specialty, so in effect, there
      11·   ·not in the patient's best interest?· Even if it causes a    11·   ·was nothing there.· As far as I knew, there had been no
      12·   ·delay in care?                                              12·   ·complaints from Lehigh or issues from Lehigh to have
      13·   · · · · · ·And she said, yes.· By EMTALA, you have to        13·   ·brought this up, so I wasn't even sure why the situation
      14·   ·accept every patient.                                       14·   ·had arisen, but --
      15·   · · · · · ·So I remember saying, okay, so if it's a burn,    15·   · · · Q.· ·Do you know who had reported it?
      16·   ·and we're not a burn center, and they decide they want to   16·   · · · A.· ·No.
      17·   ·send it to us, we have to take that patient even if it      17·   · · · Q.· ·I'm going to hand you a document that we're
      18·   ·would cause a delay in care and a detriment to their        18·   ·going to mark as Exhibit 13 to your deposition?
      19·   ·outcome?                                                    19·   · · · (Exhibit No. 13, Text messages was marked for
      20·   · · · · · ·And her comment was, you know, yes.· That's the   20·   ·identification.)
      21·   ·law and that's what we have to do.· That's easier to        21·   ·BY MS. LYONS:
      22·   ·defend.                                                     22·   · · · Q.· ·This is a text message exchange between you and
      23·   · · · · · ·So at that point I remember thinking, well,       23·   ·Michael.
      24·   ·this is crazy.· Now you're asking me to practice law        24·   · · · · · ·Do you recognize this document?
      25·   ·instead of medicine and not use my medical judgment in      25·   · · · A.· ·Yes.

                                                            Page 151                                                           Page 153
      ·1·   ·trying to do the right thing by the patient, but just       ·1·   · · · Q.· ·Is this a copy of a number of texts you and
      ·2·   ·doing whatever is supposed to be legally more defensible.   ·2·   ·Michael -- is it Michael Marcus?
      ·3·   ·And I remember at one point I said, okay, I can't argue     ·3·   · · · A.· ·Correct.
      ·4·   ·the law; you're the lawyer, but this makes absolutely no    ·4·   · · · Q.· ·That you and Michael Marcus sent to each other
      ·5·   ·sense to me.· And that was the last I heard about that      ·5·   ·on November 15th and 16th, 2018?
      ·6·   ·case.                                                       ·6·   · · · A.· ·Correct.
      ·7·   · · · Q.· ·So when you spoke with Mary, was it your          ·7·   · · · Q.· ·And you sent to Michael Marcus on
      ·8·   ·impression that Mary believed that what you had done was    ·8·   ·November 15th, which is just three days after the
      ·9·   ·a -- was not the right thing to have done?                  ·9·   ·transfer incident, so I guess I'm meeting with legal
      10·   · · · A.· ·Well, when she said, you have to accept every     10·   ·again.· Correct?
      11·   ·patient, that -- you know, and I said, okay, that makes     11·   · · · A.· ·Yes.· Risk management.· That's who I met with.
      12·   ·no sense medically, but I can't argue the law with you,     12·   ·Correct.
      13·   ·and so -- so yeah.· But that was our last exchange.         13·   · · · Q.· ·So you knew at least three days later that you
      14·   · · · Q.· ·Right.· So did you believe, based upon that       14·   ·were meeting with risk management?
      15·   ·conversation with Mary, that as of that time a decision     15·   · · · A.· ·Right.· That's what this was about.
      16·   ·had been made or people had reached the conclusion that     16·   · · · Q.· ·So it didn't take a week or a week-and-a-half,
      17·   ·your actions were wrong?                                    17·   ·as you said earlier, but a mere three days?
      18·   · · · A.· ·Honestly, I didn't know what to think at that     18·   · · · A.· ·Well, that's not when the meeting occurred.
      19·   ·point, because, you know, risk management investigates      19·   ·You asked me when I had met with someone.· I met with
      20·   ·cases all the time.· And I had provided the literature      20·   ·risk management.
      21·   ·from ATLS that stated very clearly that you don't           21·   · · · Q.· ·No.· I asked when did you first hear something
      22·   ·transfer to the closest hospital; you transfer to the       22·   ·about this.
      23·   ·closest appropriate hospital.· So, you know, I thought it   23·   · · · A.· ·Okay.· In three days.
      24·   ·was -- they're going to review it; they're going to see     24·   · · · Q.· ·So within three days you had heard from risk
      25·   ·the literature that supports my actions and that's going    25·   ·management that they wanted to meet with you?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 40 of 114 PageID 321
                                                      January 23, 2020                                             154 to 157
                                                            Page 154                                                           Page 156
      ·1·   · · · A.· ·Yes.· That's what the text says.                  ·1·   · · · A.· ·Not far from accurate.· Yeah.
      ·2·   · · · Q.· ·And did you fear at that point that your          ·2·   · · · Q.· ·What about it is not accurate?
      ·3·   ·employment could be in jeopardy?                            ·3·   · · · A.· ·I didn't think I was going to be /TERL natured,
      ·4·   · · · A.· ·No.· I felt that I had literature to support my   ·4·   ·but I certainly thought that it's not a bad idea to see
      ·5·   ·actions.                                                    ·5·   ·what else is out there, because it had become such a
      ·6·   · · · Q.· ·Let me hand you a document that we'll mark as     ·6·   ·toxic environment at this point, tore many reasons, not
      ·7·   ·Exhibit 14 to your deposition.                              ·7·   ·jaws for me but for many physicians and I thought it was
      ·8·   · · · (Exhibit No. 14, Text messages was marked for          ·8·   ·a good idea to see what else is out there and what other
      ·9·   ·identification.)                                            ·9·   ·options were available.· But again, all of the trauma
      10·   ·BY MS. LYONS:                                               10·   ·surgeons had their full-time jobs at Lee and did locums
      11·   · · · Q.· ·This is a copy of a text exchange between you     11·   ·in addition, so it wasn't a, I'm doing locums instead of
      12·   ·and Robert O.                                               12·   ·my job, it's, I'm doing locums in addition to my job.
      13·   · · · · · ·Do you recognize this document?                   13·   · · · Q.· ·Do you know -- you -- would you agree with me,
      14·   · · · A.· ·I do.                                             14·   ·though, that you at least had a little bit of concern
      15·   · · · Q.· ·Is this an accurate representation of the text    15·   ·given that you were on a final written warning?
      16·   ·exchange between you and Robert O. on November 15th and     16·   · · · A.· ·Once I heard on this November 15th that risk
      17·   ·16th, 2018?                                                 17·   ·management wanted to talk to me, yeah.· I'd be dumb not
      18·   · · · A.· ·Yes, it is.                                       18·   ·to be concerned.
      19·   · · · Q.· ·Who's Robert O.?                                  19·   · · · Q.· ·Right.· I'm going to hand you a document we're
      20·   · · · A.· ·Robert O'Connor?· Bobby O'Connor is one of the    20·   ·going to mark as Exhibit 15.
      21·   ·trauma surgeons.                                            21·   · · · (Exhibit No. 15, Text messages was marked for
      22·   · · · Q.· ·On November 15th at 8:27 p.m., did you ask him    22·   ·identification.)
      23·   ·about headhunters?                                          23·   ·BY MS. LYONS:
      24·   · · · A.· ·Yes.                                              24·   · · · Q.· ·This is an e-mail -- sorry -- text message
      25·   · · · Q.· ·Were you going to start looking for another       25·   ·exchange between you and Ernst Vieux from November 16,

                                                            Page 155                                                           Page 157
      ·1·   ·job?                                                        ·1·   ·2018, correct?
      ·2·   · · · A.· ·Most of the trauma surgeons were doing locums     ·2·   · · · A.· ·Correct.
      ·3·   ·work, and it's fairly lucrative, so I was asking him        ·3·   · · · Q.· ·And on November 16th at 10:30 a.m. he sent you
      ·4·   ·about locums.· Headhunters are, basically, locums           ·4·   ·a text message that says, focus on patient was never
      ·5·   ·companies.· I was probably the only trauma surgeon that     ·5·   ·stable to transfer, not where should have gone.· Correct?
      ·6·   ·was not doing locums so I did reach out to him.· As I       ·6·   · · · A.· ·Correct.
      ·7·   ·said earlier, Weatherby and other locums had been just      ·7·   · · · Q.· ·What was the preceding text to this, because
      ·8·   ·calling around on a fairly regular basis, and at this       ·8·   ·you didn't produce that, that caused him to even bring up
      ·9·   ·point I thought, you know, maybe I should start doing       ·9·   ·this issue of the patient transfer?
      10·   ·some locums as well and see what else is going out there.   10·   · · · A.· ·I think I had said something about do you
      11·   · · · Q.· ·Bus you were worried about the stability of       11·   ·remember the case I told you about, and he said yeah.
      12·   ·your job?                                                   12·   ·Because he's the one who the -- was on call with me the
      13·   · · · A.· ·Having had a last warning in April, I figured,    13·   ·morning after, and I discussed the case with him and I
      14·   ·you know, truthfully, so many physicians had been let go    14·   ·said, yeah, the kid should never come here, you know,
      15·   ·in that year and there was so much turmoil within Lee       15·   ·he'd basically come here to die.
      16·   ·Memorial Health System with people being let go or having   16·   · · · · · ·So I called him up and said, oh, my God, you're
      17·   ·just leaving or contracts being terminated, that I          17·   ·never going to believe this; they're calling me about
      18·   ·thought it would probably be a good idea to know what       18·   ·this case.· And he thought that was crazy, and then the
      19·   ·else is out there.                                          19·   ·response was, you know, just focus on the fact that he
      20·   · · · Q.· ·So you had the situation with the transfer        20·   ·wasn't stable enough to transfer.· And I was going to
      21·   ·issue, three days later you hear from legal or risk         21·   ·provide the literature from the ATLS manual that talked
      22·   ·management that there -- they need to talk to you and in    22·   ·about being send to the not the closest facility, but the
      23·   ·a same day you're, you know, maybe my job's in jeopardy I   23·   ·closest appropriate facility.· But at the time of the
      24·   ·better at least look what's out there, is that an           24·   ·call, the kid was in and out of PEA, so he wasn't stable
      25·   ·accurate summary?                                           25·   ·enough to transfer anywhere.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 41 of 114 PageID 322
                                                      January 23, 2020                                             158 to 161
                                                            Page 158                                                           Page 160
      ·1·   · · · Q.· ·But the material you gave to Mary -- sorry --     ·1·   · · · Q.· ·So just out of the blue he sent you a text
      ·2·   ·risk management was about transferring to the appropriate   ·2·   ·message that said -- that told you how to argue your
      ·3·   ·facility, not whether they were stable enough to            ·3·   ·case?
      ·4·   ·transfer, right?                                            ·4·   · · · A.· ·So we may have had a telephone conversation and
      ·5·   · · · A.· ·You can't transfer a patient without a pulse.     ·5·   ·he sent that text as a follow-up to the conversation. I
      ·6·   · · · Q.· ·I need you to answer my question.                 ·6·   ·don't recall exactly what the circumstances were, if we'd
      ·7·   · · · A.· ·I don't understand it.                            ·7·   ·been on call and talked and then he sent that text or --
      ·8·   · · · Q.· ·You didn't provide -- when you went and spoke     ·8·   ·so I'm not sure about what preceded it, but certainly,
      ·9·   ·with risk management, you provided them what you felt was   ·9·   ·there was nothing texted prior to this, as I showed you.
      10·   ·information supporting your position that you were not      10·   · · · Q.· ·I'm going to hand you a document that we're
      11·   ·the proper facility to accept the transfer of that          11·   ·going to mark as Exhibit 16 to your deposition.
      12·   ·patient, correct?                                           12·   · · · (Exhibit No. 16, Text messages was marked for
      13·   · · · A.· ·I also talked to them --                          13·   ·identification.)
      14·   · · · Q.· ·I need you to answer my question first, yes or    14·   ·BY MS. LYONS:
      15·   ·no?                                                         15·   · · · Q.· ·Exhibit 16 is a text message exchange between
      16·   · · · A.· ·I provided her with the ATLS recommendations      16·   ·you and Michael Marcus on November 16, 2018 at 11:49 a.m.
      17·   ·for transferring patients to appropriate facilities, yes.   17·   ·Do you recognize this document?
      18·   · · · Q.· ·Who is Lottenberg?                                18·   · · · A.· ·Yes.
      19·   · · · A.· ·Dr. Lottenberg is a trauma surgeon who was on     19·   · · · Q.· ·So if we look back at Exhibit 15, Ernst --
      20·   ·the Florida -- FCOT, the Florida Committee on Trauma and    20·   ·Dr. Vieux told you, at 10:31 a.m.-ish, that he thought
      21·   ·is one of the physicians involved in trauma protocols,      21·   ·someone like Dr. Lottenberg would be good review the
      22·   ·state criteria and coming up with, basically,               22·   ·matter, and then about an hour later you were then
      23·   ·requirements for trauma centers.· He's kind of              23·   ·talking to Michael Marcus as to who he thought would be
      24·   ·administrative -- he's practicing surgeon, but he's at      24·   ·good review the matter, correct?
      25·   ·the state level administratively coming up with             25·   · · · A.· ·Correct.

                                                            Page 159                                                           Page 161
      ·1·   ·protocols.                                                  ·1·   · · · Q.· ·So I would discern, based upon your reaching
      ·2·   · · · Q.· ·So you wanted Mr. Vieux to talk to risk           ·2·   ·out to so many people and looking for other folks to come
      ·3·   ·management or legal on your behalf?                         ·3·   ·in and help you explain the situation, that as of
      ·4·   · · · A.· ·I wanted to him to explain what practices and     ·4·   ·November 16, 2018 you were pretty concerned about the
      ·5·   ·protocols were for trauma.· Dr. Diaz -- so Dr. Vieux was    ·5·   ·incident and the effect on your future employment,
      ·6·   ·the trauma director prior to Dr. Diaz taking over.· Diaz    ·6·   ·correct?
      ·7·   ·was going to be in meetings all day, so I asked if he       ·7·   · · · A.· ·I think at that point I was concerned that risk
      ·8·   ·would be available to talk to them to provide further       ·8·   ·management wasn't independently well informed enough to
      ·9·   ·support of the -- you know, the ATLS, basically, policies   ·9·   ·be able to make a decision, and therefore, outside
      10·   ·and procedures for transferring patients, trauma patients   10·   ·corroboration or outside explanation would enlighten them
      11·   ·to appropriate facilities.                                  11·   ·to ATLS protocols and transfer agreements.
      12·   · · · Q.· ·So what did the text message -- do you still      12·   · · · · · ·Dr. Lottenberg, being an outside reviewer,
      13·   ·have these text messages?                                   13·   ·somebody who was heavily involved at the state level and
      14·   · · · A.· ·I should.· You have to bear with me.· I have to   14·   ·coming up with these agreements, and these procedures and
      15·   ·go back a year.                                             15·   ·protocols would be a good person to review.· He didn't
      16·   · · · · · ·There's nothing -- I mean, November 15th, so      16·   ·have a pony in the race.· He wasn't a partner.· And so we
      17·   ·the day before.· Hey, are you still around?· I can drop     17·   ·thought that, if necessary, he could be a good person to
      18·   ·in to sign papers.· I think my answer was your e-mail       18·   ·review the case and give an opinion as to whether or not
      19·   ·bounced back, and yes, please, in lounge.· On my way.       19·   ·this was appropriate or not.
      20·   ·Thank you.· How are you doing.· And then focus on patient   20·   · · · Q.· ·Right.· And you were concerned, at least as of
      21·   ·was never -- so there was no --                             21·   ·November 16th, that because you were in a final written
      22·   · · · Q.· ·Can I see it?                                     22·   ·warning, this could result in your termination, correct?
      23·   · · · A.· ·Um-hum.                                           23·   · · · A.· ·I did not feel that this was a refusal of care.
      24·   · · · Q.· ·Did you delete any text messages?                 24·   ·I felt that this was a referral to an appropriate
      25·   · · · A.· ·No.                                               25·   ·facility.· So I was concerned that they were even


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 42 of 114 PageID 323
                                                      January 23, 2020                                             162 to 165
                                                            Page 162                                                           Page 164
      ·1·   ·bringing it up.· I certainly wasn't concerned about         ·1·   · · · Q.· ·Have you ever read her notes as to what she
      ·2·   ·losing my job, because I didn't equate this with EMTALA;    ·2·   ·said you said during the visit?
      ·3·   ·I equated this with medical judgment trying to provide      ·3·   · · · A.· ·No.
      ·4·   ·the right care to the patient at the right facility.        ·4·   · · · Q.· ·Do you have any reason to believe she'd make
      ·5·   · · · Q.· ·So you had no fear whatsoever as of               ·5·   ·stuff up?
      ·6·   ·November 16th that you would lose your job?                 ·6·   · · · A.· ·No.
      ·7·   · · · A.· ·You know, can I say that there was a zero         ·7·   · · · Q.· ·In the second page of Exhibit 17, in the 7th
      ·8·   ·percent chance?· No.· But was I concerned that I'm going    ·8·   ·paragraph it starts, she has had three work -- you're on
      ·9·   ·to be fired now?· No.· Because I felt that I had made a     ·9·   ·the wrong page.
      10·   ·decision based on my best medical judgment, and that        10·   · · · A.· ·Sorry.
      11·   ·that -- it certainly was corroborated by Dr. Vieux; it      11·   · · · Q.· ·Second page of the exhibit, not the summary.
      12·   ·was corroborated by Dr. Kasiewicz, so other partners        12·   · · · A.· ·Sorry.
      13·   ·that, you know, we talked about as we were on call said,    13·   · · · Q.· ·She has had three work incidences that appear
      14·   ·oh, my God, that would have been a disaster here --         14·   ·to be threaten to her continued employment.· Do you see
      15·   · · · Q.· ·I'm going to hand you a document that we're       15·   ·that?
      16·   ·going to mark as Exhibit 17 to your deposition.· These      16·   · · · A.· ·Yes.
      17·   ·are medical records from Margaret Walsh's practice.         17·   · · · Q.· ·Did you tell your counselor on November 20th
      18·   · · · (Exhibit No. 17, Psychiatric Assessment was marked     18·   ·that you'd had three work incidences that could threaten
      19·   ·for identification.)                                        19·   ·your continued employment?
      20·   ·BY MS. LYONS:                                               20·   · · · A.· ·I don't remember if the number is correct.
      21·   · · · Q.· ·Do you know who that is?                          21·   · · · Q.· ·Okay.· Did you tell her about an incident where
      22·   · · · A.· ·Yes.                                              22·   ·you were -- yelled at the OR staff because they put a
      23·   · · · Q.· ·And who is she?                                   23·   ·case ahead of your trauma patient?
      24·   · · · A.· ·She's a therapist.                                24·   · · · A.· ·Yes.
      25·   · · · Q.· ·Did you see Therapist Walsh in November 2018?     25·   · · · Q.· ·Did you tell her, then there were two

                                                            Page 163                                                           Page 165
      ·1·   · · · A.· ·At the end of November.· Yes.                     ·1·   ·incidences where she declined to accept a transfer from
      ·2·   · · · Q.· ·So November 20th, which is just four days after   ·2·   ·two different hospitals.· One is currently being
      ·3·   ·you were out marshaling forces to help argue your case to   ·3·   ·investigated and decision has not been made, although
      ·4·   ·Lee Health, you met with Therapist Walsh, correct?          ·4·   ·hospital attorneys said she is in the wrong?
      ·5·   · · · · · ·MR. YORMAK:· Object to the characterization.      ·5·   · · · A.· ·Yes.· That was my phone call with Mary
      ·6·   · · · · · ·THE WITNESS:· Yes.                                ·6·   ·McGillicuddy when she said that EMTALA required me to
      ·7·   ·BY MS. LYONS:                                               ·7·   ·accept every case.· And that's followed by the statement
      ·8·   · · · Q.· ·I'll rephrase it.                                 ·8·   ·that the next senior surgical colleague agreed with me
      ·9·   · · · · · ·Just four days after you were looking for         ·9·   ·that the patient was too unstable to be transported and
      10·   ·someone to assist you in addressing the transfer issue,     10·   ·if child stabilized, needed to go to Tampa where there's
      11·   ·you were talking with Therapist Walsh, correct?             11·   ·a pediatric trauma center.
      12·   · · · A.· ·So --                                             12·   · · · Q.· ·Then a little while later did you tell her that
      13·   · · · Q.· ·Is that a yes or no, ma'am?                       13·   ·you feel like your head is on the chopping block like a
      14·   · · · A.· ·I saw Ms. Walsh at the end of November.· Yes.     14·   ·guillotine?
      15·   · · · Q.· ·On November 20th, according to this medical       15·   · · · A.· ·After my conversations with Mary, yes.
      16·   ·record that's Exhibit 17, correct?                          16·   · · · Q.· ·Did you tell her that now you were threatened
      17·   · · · A.· ·Yes.· That's correct.                             17·   ·with losing your job, a job you had worked hard at and is
      18·   · · · Q.· ·Do you have any reason to think that she wrote    18·   ·at the top of her field and loved?
      19·   ·down the wrong date?                                        19·   · · · A.· ·Yes.
      20·   · · · A.· ·No.                                               20·   · · · Q.· ·On the next page in the third full paragraph
      21·   · · · Q.· ·So it was just four days later, correct?          21·   ·did you tell her that your self esteem was normally high,
      22·   · · · A.· ·Correct.                                          22·   ·but at the moment, when you were being threatened with
      23·   · · · Q.· ·Did you -- your visit with her was about three    23·   ·the loss of the job you loved, you were down on yourself?
      24·   ·hours long; is that correct?                                24·   · · · A.· ·Yes.
      25·   · · · A.· ·That's correct.                                   25·   · · · Q.· ·And did you tell her, at the third to the


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 43 of 114 PageID 324
                                                      January 23, 2020                                             166 to 169
                                                            Page 166                                                           Page 168
      ·1·   ·bottom paragraph, that you are afraid something terrible    ·1·   · · · Q.· ·Do you recall seeing him on November 28, 2018?
      ·2·   ·would happen, namely, that you would be fired?              ·2·   · · · A.· ·Yes.
      ·3·   · · · A.· ·Yes.                                              ·3·   · · · Q.· ·Under the section that says additional reasons
      ·4·   · · · Q.· ·So we can agree then, can't we, that you          ·4·   ·for visit.· One of the things he wrote down in that first
      ·5·   ·knew -- or at least suspected that the incident involving   ·5·   ·paragraph is, there are administrative problems at work.
      ·6·   ·the November transfer could lead to your termination,       ·6·   · · · · · ·And in the next paragraph he wrote down, she
      ·7·   ·correct?· Whether you thought it was fair or not, it        ·7·   ·reports she may be in danger of losing her job due to
      ·8·   ·could lead to your termination?                             ·8·   ·friction with admin.· Do you see those two?
      ·9·   · · · A.· ·Correct.                                          ·9·   · · · · · ·Did you tell both of those things to
      10·   · · · Q.· ·I'm going to hand you a document I'm going to     10·   ·Dr. Burdzy?
      11·   ·mark as Exhibit 18 to your deposition.                      11·   · · · A.· ·Yes.
      12·   · · · (Exhibit No. 18, Psychiatric Assessment was marked     12·   · · · Q.· ·And what was the friction with the admin you
      13·   ·for identification.)                                        13·   ·were referring to?
      14·   ·BY MS. LYONS:                                               14·   · · · A.· ·So we had spent -- I was chief of surgery at
      15·   · · · Q.· ·Exhibit 18 is records that were sent to us, I'm   15·   ·the time, and for most of 2018 -- I'm trying to get the
      16·   ·assuming, pursuant to a subpoena, perhaps by you.· But      16·   ·dates correct.· For most of -- end of 2017 and 2018 there
      17·   ·someone sent them to us as part of this lawsuit.· And       17·   ·were contractual revisions and issues between
      18·   ·they are from John Burdzy's office?                         18·   ·administration and the employed physicians.
      19·   · · · A.· ·Correct.                                          19·   · · · · · ·As chief of surgery, I was brought into a lot
      20·   · · · Q.· ·Burdzy is B-U-R-D-Z-Y?                            20·   ·of the medical staff meetings and discussions and had had
      21·   · · · A.· ·Correct.                                          21·   ·to represent the medical staff on occasion to
      22·   · · · Q.· ·Do you know who that is?                          22·   ·administration voicing the concerns over the contractual
      23·   · · · A.· ·That's my primary care provider.                  23·   ·changes, so there was a lot of -- again, there was just a
      24·   · · · Q.· ·Did you visit Dr. Burdzy -- am I saying that      24·   ·lot of tension between the medical staff and
      25·   ·right?                                                      25·   ·administration.

                                                            Page 167                                                           Page 169
      ·1·   · · · A.· ·Yes.                                              ·1·   · · · Q.· ·And do you feel that that had a negative impact
      ·2·   · · · Q.· ·Did you visit Dr. Burdzy on or about, I guess     ·2·   ·on your relationship with administration?
      ·3·   ·February 21, 2019?                                          ·3·   · · · A.· ·Oh, yeah.
      ·4·   · · · A.· ·That's the -- that's what this medical record     ·4·   · · · Q.· ·And did you feel at least as of November 28,
      ·5·   ·copy is from.· Yes.                                         ·5·   ·2018 that that tension caused by the contract
      ·6·   · · · Q.· ·So it looks like you visited him twice, if you    ·6·   ·negotiations could lead to you losing your job, or would
      ·7·   ·look at the first page.· Encounter one occurred on          ·7·   ·that be combined with --
      ·8·   ·11/28/2018 and encounter two occurred on February 21,       ·8·   · · · A.· ·I think there was a combination of things, so
      ·9·   ·2019.· Do you see those?                                    ·9·   ·certainly, Lee Memorial is not enamored of the squeaky
      10·   · · · A.· ·Yes.                                              10·   ·wheel, and unfortunately, as a physician leader, being
      11·   · · · Q.· ·And do you recall both of those visits?           11·   ·chief of surgery, I was elected to be the voice of
      12·   · · · A.· ·Yes.                                              12·   ·medical staff, at least for the surgery department, so I
      13·   · · · Q.· ·If you could turn to page 5 of Exhibit 18.· At    13·   ·know that they were not necessarily happy with the fact
      14·   ·the top it says encounter number one.                       14·   ·that I wasn't a yes man, that I had to actually voice the
      15·   · · · A.· ·Page 5 for me has laboratories.                   15·   ·objections of the medical staff.
      16·   · · · Q.· ·Are you counting the first page?                  16·   · · · · · ·But I'd been in physician leadership in the
      17·   · · · A.· ·No.· I'm going by the --                          17·   ·past.· I mean, I'm a past president of the medical staff
      18·   · · · Q.· ·Oh, it's page 6 if you go by the page             18·   ·and this was my third term elected as the chief of
      19·   ·numbering.· I was using the cover page as page 1.           19·   ·surgery.· So this -- it wasn't new to me to have to voice
      20·   · · · · · ·So it says encounter one.· Have you ever seen     20·   ·where the medical staff stood, but there had been a
      21·   ·this medical record before?                                 21·   ·dramatic change in the relationship after the change in
      22·   · · · A.· ·I have not read that.                             22·   ·administration and how they were dealing with the medical
      23·   · · · Q.· ·Do you have any reason to believe Dr. Burdzy      23·   ·staff, and so there was an ongoing list, I guess, of
      24·   ·would put stuff in here that wasn't true?                   24·   ·physicians who were verbal and, therefore, losing their
      25·   · · · A.· ·No.                                               25·   ·positions, so there was some tension, as I knew this was


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 44 of 114 PageID 325
                                                      January 23, 2020                                             170 to 173
                                                            Page 170                                                           Page 172
      ·1·   ·happening.· And basically, by the time the second case      ·1·   ·chair of surgery.
      ·2·   ·came along, even though I felt that I was doing what was    ·2·   · · · Q.· ·Had that -- had those contract revisions been
      ·3·   ·in the patient's best interest, I was starting to feel      ·3·   ·finalized by November 12, 2018?
      ·4·   ·almost gaslighted, and that's why we thought about          ·4·   · · · A.· ·No.· So the --
      ·5·   ·bringing in outside review, so it couldn't be seen as --    ·5·   · · · Q.· ·Were they --
      ·6·   ·or wouldn't be seen as, you know, as a partner you're       ·6·   · · · A.· ·So trauma -- we had actually -- our department
      ·7·   ·covering for each other or, you know, bringing in an        ·7·   ·had actually gone ahead and signed the revised contracts
      ·8·   ·independent outside physician to review the case and        ·8·   ·in, I think it was -- I'm going to say maybe October of
      ·9·   ·provide an opinion.· So that wasn't about garnering         ·9·   ·'17.· So from -- from my perspective and our department's
      10·   ·support; it was about having an objective outside           10·   ·perspective we had already agreed to their contractual
      11·   ·physician reviewing the case and rendering an opinion.      11·   ·changes.· It was in that ensuing year when the
      12·   · · · Q.· ·Did you feel that you were being targeted by      12·   ·contracted -- so it was the rest of the medical staff,
      13·   ·administration and watched more closely?                    13·   ·the contracted -- the employed medical staff that was
      14·   · · · A.· ·I think towards the end, yes --                   14·   ·having issues.
      15·   · · · Q.· ·Do you --                                         15·   · · · Q.· ·Okay.· And you started to speak up on their
      16·   · · · A.· ·-- because --                                     16·   ·behalf, because of your job?
      17·   · · · Q.· ·-- think the reason the November transfer issue   17·   · · · A.· ·I was on the medical executive committee. I
      18·   ·became a big deal and led to your termination is because    18·   ·was on the credentialing committee.· I was on quality
      19·   ·you were being targeted by administration due to the --     19·   ·improvement committee.· I was on the physician hospital
      20·   ·you know, your speaking out about the contractual           20·   ·organization.· I was -- I mean, you know, so there -- I
      21·   ·revisions?                                                  21·   ·was on a multitude of committees based on my role as a
      22·   · · · A.· ·So again, in the big picture, the meeting in      22·   ·physician leader in the hospital --
      23·   ·April occurred just weeks after I had had a conference      23·   · · · Q.· ·And do you think --
      24·   ·call with Dr. Prasad and Kris Fay relative to these         24·   · · · A.· ·-- and so issues came up and I -- you know,
      25·   ·contractual changes and the physicians, you know, getting   25·   ·you're at a meeting and issues come and so yes, I would

                                                            Page 171                                                           Page 173
      ·1·   ·outside legal counsel and my, basically, warning them       ·1·   ·sit there and say, you know, this is going to be a
      ·2·   ·that they really needed to reach out to the medical         ·2·   ·problem, you know, you need to talk to the medical staff,
      ·3·   ·staff, that I had never seen them so unified on any         ·3·   ·so --
      ·4·   ·issue, and that it was really in their best interest to     ·4·   · · · Q.· ·Do you think that role contributed to the
      ·5·   ·meet -- to not come down with dictums, but to meet with     ·5·   ·escalation of the November transfer incident?· In other
      ·6·   ·the medical staff and try to understand their concerns.     ·6·   ·words, had you not been in that role, that would never
      ·7·   · · · · · ·In fact, shortly thereafter or just within days   ·7·   ·have become an issue?
      ·8·   ·of that conversation, there had been a letter sent to the   ·8·   · · · A.· ·I think partly, yes.· I think that played a
      ·9·   ·board, Lee Memorial Hospital's board and signed by I        ·9·   ·role in --
      10·   ·don't know how many physicians in regards to the issues     10·   · · · Q.· ·It was a factor?
      11·   ·with the contracting.· So when I had the first meeting      11·   · · · A.· ·Yeah.
      12·   ·with them in April, and it was a last warning after never   12·   · · · Q.· ·So do you think it was a factor in the decision
      13·   ·having had any warnings or any issues in 23 years, I        13·   ·to end your contract?
      14·   ·thought that that was rather strict and unfair, but in      14·   · · · A.· ·So I believe that come April when they gave the
      15·   ·the back of my mind I did think that perhaps it was         15·   ·final warning, which I found out through Michael Marcus,
      16·   ·because of my verbalizing the issues with the medical       16·   ·and Dr. Diaz and even through legal that LPG, Lee
      17·   ·staff, and again, being the squeaky wheel, bringing it to   17·   ·Physicians Group had actually wanted to fire me at that
      18·   ·their attention that there was a problem.· Nothing I        18·   ·point, and that legal had said, no, that my actions did
      19·   ·could do about it, that was just -- that's what it was.     19·   ·not warrant losing my job.· So when I found that out, you
      20·   · · · Q.· ·So between April and November did you continue    20·   ·know, you have to sit back and go, you know, I've had a
      21·   ·to be the squeaky wheel --                                  21·   ·23 year of no issues, no problems, you know, no cups of
      22·   · · · A.· ·I had --                                          22·   ·coffees, no written or verbal warnings about anything,
      23·   · · · Q.· ·-- about those issues?                            23·   ·and now all of the sudden they want to fire me after one
      24·   · · · A.· ·I had a job to do.· Again, I was elected, you     24·   ·incident, and legal has to actually step in and say that,
      25·   ·know, to represent the surgery department.· I was the       25·   ·no, it doesn't meet the grounds for termination, it


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 45 of 114 PageID 326
                                                      January 23, 2020                                             174 to 177
                                                            Page 174                                                           Page 176
      ·1·   ·certainly makes you think that they're trying to get rid    ·1·   ·work, do you recall what date you requested FMLA leave,
      ·2·   ·of me.                                                      ·2·   ·where you actually made the request for leave?
      ·3·   · · · Q.· ·Right.· But my question is, do you think the      ·3·   · · · A.· ·The date, I don't remember.· I can tell you it
      ·4·   ·termination of your contract was caused, at least in        ·4·   ·was -- I was in the emergency room the Sunday before
      ·5·   ·part, by the fact that you were the squeaky wheel on        ·5·   ·Thanksgiving.
      ·6·   ·addressing contractual and other issues with                ·6·   · · · Q.· ·That would have been in 2018, right?
      ·7·   ·administration?                                             ·7·   · · · A.· ·Correct.
      ·8·   · · · A.· ·So I -- I'm going to assume that it was part of   ·8·   · · · Q.· ·So Thanksgiving was November 22, 2018, so the
      ·9·   ·it.· I don't know if that was the only reason, but it       ·9·   ·Sunday before was November 18th.
      10·   ·certainly would contribute to the big picture.              10·   · · · A.· ·Yep.
      11·   · · · · · ·MR. YORMAK:· Can we take a quick break?           11·   · · · Q.· ·So you were in the emergency room --
      12·   · · · · · ·MS. LYONS:· Let me just make sure there's         12·   · · · A.· ·That evening.
      13·   · · · nothing else about this before we do.                  13·   · · · Q.· ·-- on November 18th.
      14·   ·BY MS. LYONS:                                               14·   · · · · · ·And November 16th was the last date you worked,
      15·   · · · Q.· ·So when you were referring to the friction with   15·   ·according to our records --
      16·   ·admin that you thought would -- might cause you to lose     16·   · · · A.· ·Correct.
      17·   ·your job, that was the stuff you've now described as the    17·   · · · Q.· ·-- which was a Friday.
      18·   ·contractual revisions and the other issues that you were    18·   · · · · · ·And then after you -- how long were you in the
      19·   ·advocating for on behalf of the medical staff --            19·   ·emergency room for?· Were you admitted?
      20·   · · · A.· ·Correct.                                          20·   · · · A.· ·I was admitted to the intensive care unit.
      21·   · · · Q.· ·-- is that correct?· All right.                   21·   ·Yeah.
      22·   · · · · · ·MS. LYONS:· Yeah.                                 22·   · · · Q.· ·How long were you in the hospital for overall?
      23·   · · · · · ·MR. YORMAK:· Okay.· Thanks.                       23·   · · · A.· ·I was discharged the following late afternoon.
      24·   · · · (Whereupon, a recess commenced at 4:24 p.m. and        24·   · · · Q.· ·So that would be November 19th?
      25·   ·concluded at 4:32 p.m.)                                     25·   · · · A.· ·Correct.

                                                            Page 175                                                           Page 177
      ·1·   ·BY MS. LYONS:                                               ·1·   · · · Q.· ·When did you first contact someone at Lee
      ·2·   · · · Q.· ·Did you ever talk to Dr. Diaz about this          ·2·   ·Health regarding a request to take FMLA leave for
      ·3·   ·situation, the November transfer issue during the month     ·3·   ·those -- for that incident?
      ·4·   ·of November?                                                ·4·   · · · A.· ·So I notified our office the morning of the
      ·5·   · · · A.· ·I'm sure we had an exchange.· Again --            ·5·   ·19th.· I think I called early enough that there was no
      ·6·   · · · Q.· ·Do you recall anything about it?                  ·6·   ·one in the office, so initially I left a message, and
      ·7·   · · · A.· ·Other than, you know, this is being questioned,   ·7·   ·that would have been with Shelly Fay, who is our office
      ·8·   ·you know, risk management's reviewing it, but I don't       ·8·   ·manager, but I also texted Michael Marcus, our trauma
      ·9·   ·remember anything other than it's being reviewed.           ·9·   ·nurse coordinator to let him know that I was in the ICU.
      10·   · · · Q.· ·Okay.                                             10·   · · · Q.· ·Did you contact someone and request FMLA leave?
      11·   · · · A.· ·So again, at the time, it's not like we had a     11·   · · · A.· ·So at that point, I did not.· At that point, I
      12·   ·decision on anything, it was, it was being reviewed, and    12·   ·was more concerned with I had call later that week, and I
      13·   ·I recommended, again, an outside review as a potential so   13·   ·wanted to make sure that arrangements were being made to
      14·   ·that we could have an objective --                          14·   ·get coverage, since I wouldn't be able to work it.· And
      15·   · · · Q.· ·At some point you took FMLA leave shortly         15·   ·then once I was discharged, I think it was -- so I was
      16·   ·thereafter, correct?                                        16·   ·discharged that -- the Monday afternoon.· I think Tuesday
      17·   · · · A.· ·Yeah.                                             17·   ·I spoke with Shelly Fay, again, our office manager, about
      18·   · · · Q.· ·Do you recall what your last physical date of     18·   ·FMLA.
      19·   ·work was?                                                   19·   · · · Q.· ·And that would have been the 20th of
      20·   · · · A.· ·It would have been the Friday --                  20·   ·November --
      21·   · · · Q.· ·Our records show November 16th.· Does that        21·   · · · A.· ·I believe so.
      22·   ·sound accurate to you?                                      22·   · · · Q.· ·-- if it was Tuesday.
      23·   · · · A.· ·Yeah.                                             23·   · · · A.· ·I may be off by a day, but it was -- I believe
      24·   · · · Q.· ·I'm not trying to trick you, so --                24·   ·it was the Tuesday.
      25·   · · · · · ·Now, while that was your actual last day of       25·   · · · Q.· ·When you spoke to Shelly, was that by phone?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 46 of 114 PageID 327
                                                      January 23, 2020                                             178 to 181
                                                            Page 178                                                           Page 180
      ·1·   · · · A.· ·Yeah.                                             ·1·   ·stress, and that's what you deal with and that's your
      ·2·   · · · Q.· ·And what was the conversation you had with        ·2·   ·life, but then eventually there's just more stress than
      ·3·   ·Shelly?                                                     ·3·   ·you can handle.
      ·4·   · · · A.· ·Basically, you know, she knew at that point       ·4·   · · · · · ·And after I had spoken with Mary McGillicuddy
      ·5·   ·that I'd been in the hospital, and that I had a multitude   ·5·   ·on the Friday when she said, you know, you need to take
      ·6·   ·of doctor visits that week, that I'd had very, very high    ·6·   ·everything, and my answer was, even if it's not in the
      ·7·   ·blood pressure coming into the emergency room and that,     ·7·   ·best interest of the patient, I think that started --
      ·8·   ·you know, I had talked to Jose -- to Dr. Diaz about the     ·8·   ·that created anxiety for me, because now all of the
      ·9·   ·call schedule, and he had said to just take time off and    ·9·   ·sudden I thought I no longer am going to be able use
      10·   ·make sure that you're healthy before you come back,         10·   ·medical judgment.· I have to practice medical-legal
      11·   ·because it's, basically, hard to -- we do 24-hour shifts.   11·   ·medicine, and, basically, play to the attorneys as
      12·   ·It's hard last minute to try to get them filled.· And so    12·   ·opposed to what's in the best interest of my patients.
      13·   ·looking ahead, he kind of said, you know, don't worry       13·   ·That -- that was just -- that created a tremendous amount
      14·   ·about it, take the rest of November off and, you know,      14·   ·of stress for me, because Mary was somebody -- Mary
      15·   ·we'll talk about December and see how you're doing.         15·   ·McGillicuddy was somebody that I trusted, and respected
      16·   · · · · · ·But at that point after visiting with the         16·   ·and liked, and so when she basically said, you know, it's
      17·   ·doctors -- so basically, I came in to the emergency room    17·   ·not about the patient, it's about the law, is how I
      18·   ·with extremely high blood pressure.· My diastolic, the      18·   ·interpreted her -- what she was saying, that gave me a
      19·   ·low one was, like, 128, so I was, like, 240/128 and they    19·   ·tremendous amount of anxiety that I think just built up
      20·   ·had to give me three Nitros under the tongue to try to      20·   ·over the weekend, and then by Sunday night I -- I mean, I
      21·   ·get my blood pressure down.· I was having chest pressure    21·   ·was -- I was huffing and puffing.· Like I said, I wound
      22·   ·and feeling some shortness of breath.· So they put me in    22·   ·up in the emergency room with a diastolic of 127, and the
      23·   ·for a cardiac workup, and that included blood work, the     23·   ·ER doc thought he had seen some EKG changes because of
      24·   ·troponins, and then on a Monday I was sent over to Cape     24·   ·the blood pressure, and the tachycardia and my heart rate
      25·   ·Coral to have a CTA, basically, an angio of my heart,       25·   ·was very fast.· And at that point he had read and

                                                            Page 179                                                           Page 181
      ·1·   ·evaluate the vessels.· So once that came back okay, that    ·1·   ·interpreted my EKG as having some EKG changes.· That's
      ·2·   ·I didn't have a blockage, they were going to transfer me    ·2·   ·why I was admitted to the intensive care unit to have
      ·3·   ·out of the ICU to the floor, and that's when I requested    ·3·   ·cardiac workup.
      ·4·   ·to be discharged, because quite frankly, by then I was on   ·4·   · · · Q.· ·So -- but when did you actually ask to take
      ·5·   ·pills, and you can imagine, as a physician having worked    ·5·   ·FMLA?
      ·6·   ·at that hospital for 23 years, there was no rest for the    ·6·   · · · A.· ·Again, I think it was that -- so like that
      ·7·   ·weary, and I thought if I can go out of the unit and        ·7·   ·Tuesday -- it was right after I was discharged.· I was
      ·8·   ·manage this, then I can go see a doctor the next -- you     ·8·   ·discharged --
      ·9·   ·know, see the cardiologist, and see my primary and kind     ·9·   · · · Q.· ·Oh, yeah.· You told me that.· I'm sorry.
      10·   ·of line everybody up that way instead of sitting in the     10·   · · · A.· ·Yeah.· I had spoken with Shelly Fay about it.
      11·   ·hospital and having 75 visitors an hour, so that's why I    11·   ·And so she actually -- it used to be, years ago, FMLA was
      12·   ·was discharged right from the ICU as opposed to being       12·   ·handled through HR, but I'm not sure when -- there was a
      13·   ·transferred to the floor and then discharged.               13·   ·transition at some point in the last few years where they
      14·   · · · · · ·So it was after I was seeing the physicians --    14·   ·outsourced their FMLA, I believe, to Aetna.· And so she
      15·   ·you know, when I was discharged I had three different       15·   ·gave me that -- that information, and I had to reach out
      16·   ·blood pressure medicines.· I had never had high blood       16·   ·to Aetna at that point.
      17·   ·pressure, so this was all kind of very new.· My blood       17·   · · · Q.· ·Did she say anything negative about you taking
      18·   ·sugar had been elevated.· I was now on Metformin for my     18·   ·FMLA when you spoke with Shelly Fay about it?
      19·   ·blood sugar.· And there was an anxiety component to all     19·   · · · A.· ·Did she say anything negative?
      20·   ·of this, which is why I initiated the process of seeing a   20·   · · · Q.· ·Yes.
      21·   ·therapist, as well, and a psychiatrist, because, quite      21·   · · · A.· ·No.
      22·   ·frankly, at that point, I was -- I think the -- you know,   22·   · · · Q.· ·When you spoke with Dr. Diaz while you were in
      23·   ·I deal in a very stressful world, but that's my world.      23·   ·the hospital and he said, you know, take off the rest of
      24·   ·And there were just a number of -- it's almost the straw    24·   ·November, did you talk to him at that time about FMLA?
      25·   ·that broke the camel's back.· So, you know, you deal with   25·   · · · A.· ·I had been talking to him.· I actually didn't


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 47 of 114 PageID 328
                                                      January 23, 2020                                             182 to 185
                                                            Page 182                                                           Page 184
      ·1·   ·talk to him while I was in the hospital.· He had come to    ·1·   ·just redo the December schedule without you in it.
      ·2·   ·visit while I was at the Cape Hospital having the CTA,      ·2·   · · · Q.· ·I thought you had said you were dizzy and you
      ·3·   ·the angio of the heart, so I didn't see him while I was     ·3·   ·couldn't operate.
      ·4·   ·in the hospital.· I spoke with him the next day, and his    ·4·   · · · A.· ·Correct.· That was end of November.· So when I
      ·5·   ·comment was just, you know, take whatever time you need;    ·5·   ·came out of the hospital, I was -- I was not able to
      ·6·   ·don't rush to come back.· I'll redo the schedule so we're   ·6·   ·operate.· And so we were thinking about -- I was trying
      ·7·   ·not, you know, changing it on a daily basis; we'll just     ·7·   ·to do it a week at a time.· I didn't know how my symptoms
      ·8·   ·keep you off the schedule for November.· And then as I      ·8·   ·were going to -- you know, is it something that lasts a
      ·9·   ·was having my -- like I said, that week was pretty --       ·9·   ·week or two?· And he said, no, you know, if you're still
      10·   ·like I got out of the hospital so I could follow up with    10·   ·adjusting medication, just go ahead and take all of
      11·   ·the docs.· So that week was pretty much a follow-up with    11·   ·December off, get yourself healthy so you can come back
      12·   ·a physician almost every other day.                         12·   ·in January.
      13·   · · · · · ·And so it was in those follow-ups, I was          13·   · · · Q.· ·So would you describe him of supportive of your
      14·   ·keeping in touch with him.· At one point I said, you        14·   ·need to take time off in November and December?
      15·   ·know, I feel really bad, you know, the holidays are         15·   · · · A.· ·Yes.· Absolutely.
      16·   ·coming; it's messing everybody's holiday schedule up.       16·   · · · Q.· ·Did you ever talk to Dr. Prasad about your need
      17·   ·And he had said -- because they were adjusting some of my   17·   ·to take time off for FMLA?
      18·   ·medications, my blood pressure medications and whatnot.     18·   · · · A.· ·There's no need to.· He wasn't part of that
      19·   ·I don't know if you've ever been on blood pressure          19·   ·chain.
      20·   ·medication.· It makes you very dizzy when you first         20·   · · · Q.· ·So with just a yes or no, could you tell me
      21·   ·started up on stuff.· And I didn't feel like I could        21·   ·whether you ever talked to Dr. Prasad about taking time
      22·   ·safely be able to operate and do our 24-hour shifts, so     22·   ·off for your need for FMLA?
      23·   ·it was after Thanksgiving, I think, that we had texted      23·   · · · A.· ·No.
      24·   ·and I said, you know, I don't feel like I could safely      24·   · · · Q.· ·You had taken FMLA before during your
      25·   ·do -- you know, safely operate and be dizzy and, you        25·   ·employment at Lee Health, correct?

                                                            Page 183                                                           Page 185
      ·1·   ·know, be up for these shifts.                               ·1·   · · · A.· ·Yes.
      ·2·   · · · · · ·So he had said, you know, just take December      ·2·   · · · Q.· ·What years had you taken it prior?
      ·3·   ·off, because we need you to be able to come back and do     ·3·   · · · A.· ·So I took FMLA for both of my pregnancies.
      ·4·   ·the job, you know, we can't have you come back and -- and   ·4·   ·That was 2001, May, beginning of May for maternity leave,
      ·5·   ·not be able to do the job and then we're fixing the         ·5·   ·and then I took maternity leave FMLA in 2002, October.
      ·6·   ·schedule.· So the side effects of the medication were       ·6·   ·And then in 2011, February of 2011 I took an FMLA leave
      ·7·   ·such that I was -- I wasn't even driving at that point,     ·7·   ·for -- my husband had gotten very, very sick, almost
      ·8·   ·because it made me so dizzy.                                ·8·   ·died, wound up being fixed-winged up to Johns Hopkins in
      ·9·   · · · Q.· ·Did you ever actually talk to him about FMLA?     ·9·   ·Baltimore and we were up there for a bit, so during that
      10·   ·Were the words FMLA used?                                   10·   ·part of his illness I was on FMLA as well.
      11·   · · · A.· ·I don't know if I actually said that to him.      11·   · · · Q.· ·Did you ever have difficulty taking leave on
      12·   ·Certainly to Shelly, to our office manager.                 12·   ·any of those occasions?
      13·   · · · Q.· ·Right.· But I'm asking about Dr. Diaz.            13·   · · · A.· ·No.
      14·   · · · A.· ·I don't remember actually saying it to him, but   14·   · · · Q.· ·Do you feel as if you were -- as if you had any
      15·   ·it -- you know, once you're taking time off, and he's in    15·   ·difficulty taking your leave in 2018 and getting it
      16·   ·communication with our office manager, she's the one that   16·   ·approved or --
      17·   ·kind of referenced me to -- not HR, but Aetna, and what     17·   · · · A.· ·No.
      18·   ·to call and what not, so our trauma nurse coordinator       18·   · · · Q.· ·-- being approved for it?
      19·   ·certainly knew.                                             19·   · · · A.· ·No.
      20·   · · · Q.· ·Was Dr. Diaz supportive of your need to take      20·   · · · Q.· ·Did anyone at Lee Health ever tell you you
      21·   ·November and December off?                                  21·   ·wouldn't use FMLA in November, December 2018?
      22·   · · · A.· ·Yeah.· It was actually his suggestion.· I had     22·   · · · A.· ·No.
      23·   ·kind of wanted to just do -- I said, you know, let's do a   23·   · · · Q.· ·Did anyone try to talk you out of using FMLA?
      24·   ·week at a time and see what happens, and he said, no, you   24·   · · · A.· ·No.
      25·   ·know, just take the -- take the time.· It's easier to       25·   · · · Q.· ·Did anyone say anything negative to you about


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 48 of 114 PageID 329
                                                      January 23, 2020                                             186 to 189
                                                            Page 186                                                           Page 188
      ·1·   ·the fact that you had used FMLA leave?                      ·1·   ·until after the credentialing committee meeting on the
      ·2·   · · · A.· ·No.                                               ·2·   ·7th.· So I had not planned on coming back until the 8th,
      ·3·   · · · Q.· ·At some point you notified the hospital that      ·3·   ·because I had to wait for credentialing to approve my
      ·4·   ·you were set to return from FMLA leave on January 17,       ·4·   ·privileges coming off of the leave of absence.
      ·5·   ·2000 -- no.· January 7th --                                 ·5·   · · · · · ·So initially, the phone call, like I said, was
      ·6·   · · · A.· ·I was --                                          ·6·   ·about an hour after I handed in my medical release that
      ·7·   · · · Q.· ·I'm going to start offer.                         ·7·   ·they wanted to meet on Monday at 9:00 a.m. and I was not
      ·8·   · · · · · ·At some point you notified the hospital that      ·8·   ·able to be there, because, again, I hadn't anticipated on
      ·9·   ·you were going to return from FMLA leave on January 7,      ·9·   ·being back until the 8th.· So then she called me back
      10·   ·2019, correct?                                              10·   ·after she had told him that I was not available, and the
      11·   · · · A.· ·Correct.                                          11·   ·meeting was set for the 8th at noon.
      12·   · · · Q.· ·After that you received a phone call or a text    12·   · · · Q.· ·Did you ask her what the meeting was about?
      13·   ·message from the hospital to schedule a meeting with you    13·   · · · A.· ·I did and she said she didn't know.
      14·   ·and Dr. Prasad; is that correct?                            14·   · · · Q.· ·Did you suspect what the meeting was about?
      15·   · · · A.· ·Can I just check the calendar for the --          15·   · · · A.· ·Frankly, no.· I had had text exchanges with
      16·   · · · Q.· ·Yeah.                                             16·   ·Dr. Diaz at the end -- or mid November -- not November.
      17·   · · · A.· ·-- for the dates?                                 17·   ·I'm sorry.· Like mid December about schedules up, I think
      18·   · · · · · ·So I had handed -- faxed my medical --            18·   ·until March, and coming back to work and requesting days
      19·   · · · Q.· ·Faxed?                                            19·   ·off, that sort of thing for him to come up with a
      20·   · · · A.· ·Yeah.· Believe it or not, our HR still uses       20·   ·schedule, and so -- and that was, like I said, mid to end
      21·   ·faxes.                                                      21·   ·of December, and his comment had been, yeah, that
      22·   · · · Q.· ·Okay.· So --                                      22·   ·shouldn't be a problem, you know, I'll look at the
      23·   · · · A.· ·So I had faxed my medical release to go back to   23·   ·schedule, you know, to that effect.
      24·   ·work on January 4th to HR.· And I'm going to say about an   24·   · · · · · ·So when they called for this meeting, again, my
      25·   ·hour after I had faxed the medical release, I had a call    25·   ·exchanges with Dr. Diaz had -- you know, job expectancy

                                                            Page 187                                                           Page 189
      ·1·   ·from Shelly Fay, our office manager saying that             ·1·   ·through March, because he had said that the schedule --
      ·2·   ·Dr. Prasad wanted a meeting with me at 9:00 o'clock in      ·2·   ·the dates that I was requesting for March were okay and
      ·3·   ·the morning on the 7th.                                     ·3·   ·shouldn't be a problem.· There was no indication that
      ·4·   · · · Q.· ·Is that the date your medical release said        ·4·   ·there had been any ongoing issues, so I was anticipating
      ·5·   ·you'd be returning, or were available to return?            ·5·   ·coming back to work.
      ·6·   · · · A.· ·Correct.                                          ·6·   · · · Q.· ·Were you nervous at all about the meeting?
      ·7·   · · · Q.· ·What did you -- did you actually speak to         ·7·   · · · A.· ·I think you're nervous at all any time you have
      ·8·   ·Shelly or did she leave you a message?                      ·8·   ·to meet with administration.· But again, I wasn't --
      ·9·   · · · A.· ·No.· I spoke with her directly.                   ·9·   ·there had been no indication during that month of
      10·   · · · Q.· ·Did she tell you what the meeting was about?      10·   ·December that there had been a problem, an issue.· Again,
      11·   · · · A.· ·No.· And in fact, I was not available on the      11·   ·even my exchanges with Dr. Diaz with talking about future
      12·   ·7th.· When you're gone for an extended period of time,      12·   ·dates, his response hadn't been, oh, I'll get back to
      13·   ·you have to take a -- so separate from FMLA, but just       13·   ·you; it had been, oh, sounds okay, shouldn't be a
      14·   ·medical staff, you have to take leave of absence from       14·   ·problem.· There had not been an indication that there was
      15·   ·your medical staff privileges so that you're not assigned   15·   ·a problem, so I wasn't sure what the meeting was about.
      16·   ·call or -- you're not expected to be at meetings, that      16·   · · · · · ·The interesting thing is I had a release to go
      17·   ·sort of thing.                                              17·   ·back to work, and the only stipulation that my physician
      18·   · · · · · ·So the credentialing committee is the one         18·   ·made was that my calls be limited to 48 hours for, like,
      19·   ·that's responsible for putting you on a leave of absence    19·   ·two months, while my medications were being adjusted,
      20·   ·and reinstating your medical privileges when you come       20·   ·even though at that point, I was feeling better.· We
      21·   ·back.· And the credentialing committee didn't meet until    21·   ·didn't think that, you know, being out for three or four
      22·   ·Monday night, so the 7th in the evening.· So I would not    22·   ·days in a row would be beneficial in the beginning, and
      23·   ·have been able to -- so I was cleared to go back to work,   23·   ·so -- but it was just for a -- again, I think it was for,
      24·   ·medically, on the 7th, but I wouldn't be able to actually   24·   ·like, one or two months after I started.· And that was
      25·   ·practice and my privileges wouldn't have been instituted    25·   ·not like an unusual request.· We sometimes broke our


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 49 of 114 PageID 330
                                                      January 23, 2020                                             190 to 193
                                                            Page 190                                                           Page 192
      ·1·   ·calls out that way, although, as I mentioned earlier, the   ·1·   ·that, I'm hoping to start back soon, but I guess we will
      ·2·   ·guys did a lot of locums, so they would try to do, you      ·2·   ·see how this rides out?
      ·3·   ·know, five or six days in a row so they could have          ·3·   · · · A.· ·Yes.
      ·4·   ·stretches of time off so they could go off and do locums    ·4·   · · · Q.· ·What were you referring to when you said, but I
      ·5·   ·elsewhere.· So it wasn't an unusual request.                ·5·   ·guess we will see how this rides out?
      ·6·   · · · · · ·When I was talking to HR after I'd handed in --   ·6·   · · · A.· ·I was going to be limited to 48-hour shifts
      ·7·   ·faxed the letter of release, because it had that            ·7·   ·instead of the four or five, six day stretches.· I was
      ·8·   ·stipulation, I did ask them, is there someone I need to     ·8·   ·going to see how that would be received.
      ·9·   ·talk to to make sure that that's going to be okay.          ·9·   · · · Q.· ·Did anyone at Lee Health ever indicate to you
      10·   ·Dr. Diaz hadn't verbalized that there would be a problem,   10·   ·that that was not acceptable?
      11·   ·and I had said -- and I've got to paraphrase, because I     11·   · · · A.· ·No, because like I said, I handed in the letter
      12·   ·don't remember exactly how I said it, but I said, you       12·   ·that gave me my medical clearance with the stipulation of
      13·   ·know, because it's, like, two months, would this be         13·   ·the -- of the two months of 48 hours.· That was Friday
      14·   ·considered like an ADA accommodation?· It's not             14·   ·afternoon, and I never got -- went back to work.· I was,
      15·   ·permanent, but it's just a, how do I, you know, get back    15·   ·basically, called to this meeting with Dr. Prasad and
      16·   ·to work and have my calls limited to the 48 hours.          16·   ·there was no discussion with anybody about anything.
      17·   · · · · · ·And the person in HR actually gave me somebody    17·   ·Basically, it's here's my letter with the stipulations,
      18·   ·else's name that handled ADA, and -- but she was out of     18·   ·and then I was fired.
      19·   ·town and was going to be not available, so I never was      19·   · · · Q.· ·I'm going to hand you a document that --
      20·   ·able to talk to her.· So that's the only other caveat.      20·   · · · · · ·Oh, when you were told that there was a meeting
      21·   ·Again, it wasn't a permanent condition, but it was, you     21·   ·with you and Dr. Prasad, were you told whether anyone
      22·   ·know, a two-month condition and I wanted to make sure       22·   ·else would be present?
      23·   ·that that was provided.                                     23·   · · · A.· ·I think I was told that Dr. Diaz might be
      24·   · · · Q.· ·Who did you speak with in HR?                     24·   ·there, but he was on call, so it depended on whether or
      25·   · · · A.· ·In HR, I spoke with -- I want to say it was       25·   ·not he was involved in a trauma.

                                                            Page 191                                                           Page 193
      ·1·   ·Fran Caleiro, C-A-L-I-E-R-O.                                ·1·   · · · Q.· ·I'm going to hand you a document that we'll
      ·2·   · · · Q.· ·Why did you speak to her at all?                  ·2·   ·mark as Exhibit 20.
      ·3·   · · · A.· ·Because I had to let her know that I was faxing   ·3·   · · · (Exhibit No. 20, Text messages was marked for
      ·4·   ·back my medical release.· She was the one who was           ·4·   ·identification.)
      ·5·   ·receiving.· So HR receives your medical release to go       ·5·   ·BY MS. LYONS:
      ·6·   ·back to work.                                               ·6·   · · · Q.· ·It is a copy of a text message exchange between
      ·7·   · · · Q.· ·Who's the person that Fran told you you'd have    ·7·   ·you and Dr. Diaz, correct?
      ·8·   ·to speak with?· Do you remember that person's name?         ·8·   · · · A.· ·Correct.
      ·9·   · · · A.· ·I don't.                                          ·9·   · · · Q.· ·Does it accurately reflect the text you and
      10·   · · · Q.· ·It's okay.· And you never spoke to that person,   10·   ·Dr. Diaz exchanged on January 6, 2019?
      11·   ·correct?                                                    11·   · · · A.· ·Correct.
      12·   · · · A.· ·No.· They were -- I think it was, like, they      12·   · · · Q.· ·And you asked him what was on the agenda,
      13·   ·were on vacation or they were out of town and I had         13·   ·correct?
      14·   ·called, but, basically, it was -- she wasn't going to be    14·   · · · A.· ·Correct.
      15·   ·around, so I never actually got to speak with her.          15·   · · · Q.· ·Why did you tell him I really want you there?
      16·   · · · Q.· ·I'm going to hand you a document that we're       16·   · · · A.· ·Because it's a well-known fact that meeting
      17·   ·going to mark as Exhibit 19 to your deposition.             17·   ·with administration without a witness is not a good
      18·   · · · (Exhibit No. 19, Text messages was marked for          18·   ·thing, and so it's always good to have another person in
      19·   ·identification.)                                            19·   ·the room.
      20·   ·BY MS. LYONS:                                               20·   · · · Q.· ·Were you surprised when he told you,
      21·   · · · Q.· ·That is copy of a text message exchange between   21·   ·unfortunately, can't discuss that until Tuesday?
      22·   ·you and Dr. Vieux.                                          22·   · · · A.· ·Was I surprised?· No, not necessarily.· I'm --
      23·   · · · · · ·Do you recognize this document?                   23·   · · · Q.· ·Did you take that as a bad omen?
      24·   · · · A.· ·Yes.                                              24·   · · · A.· ·I didn't take it as a good omen.· But I know
      25·   · · · Q.· ·Did you tell him on Wednesday, January 2nd        25·   ·that administratively, again, through physician


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 50 of 114 PageID 331
                                                      January 23, 2020                                             194 to 197
                                                            Page 194                                                           Page 196
      ·1·   ·leadership, even there are times when things have to be     ·1·   · · · Q.· ·Did you think the reason you were being
      ·2·   ·kept -- I'm not going to say confidential, but they're      ·2·   ·terminated is because you had asked not to work more than
      ·3·   ·just not discussed until the time of.· So that's not an     ·3·   ·three shifts in a row?
      ·4·   ·unusual practice systemwide.· And that's why I actually     ·4·   · · · A.· ·No.· 48 hours.
      ·5·   ·phrased it in a, am I allowed to ask what's on the          ·5·   · · · Q.· ·Oh, sorry.· Let me ask the question over again.
      ·6·   ·agenda, not, you know, hey, tell me what this is all        ·6·   · · · · · ·Did you think the reason you were being
      ·7·   ·about.· I kind of know the process, and the process is      ·7·   ·terminated is because you had asked not to work more than
      ·8·   ·often a, you don't discuss it until you walk into the       ·8·   ·48 hours in a row?
      ·9·   ·room.                                                       ·9·   · · · A.· ·I did think that, especially because of the
      10·   · · · Q.· ·I'm going to hand you a document we're going to   10·   ·fact that I had mentioned, again, just as a -- trying to
      11·   ·mark this as Exhibit 21 to your deposition.                 11·   ·educate myself, would this fall under kind of an ADA
      12·   · · · (Exhibit No. 21, Text messages was marked for          12·   ·ruling to make sure that, you know, this 48-hour limit
      13·   ·identification.)                                            13·   ·would ensue.· And then, like I said, it was an hour later
      14·   ·BY MS. LYONS:                                               14·   ·that I got a call from admin -- you know, that
      15·   · · · Q.· ·You can review that.· It is a text message        15·   ·administration wanted to meet.· So, yeah, when they did
      16·   ·exchange between you and Dr. Vieux dated January 6, 2019.   16·   ·that I thought, well, what the heck, this is a temporary
      17·   · · · · · ·Do you recognize this document?                   17·   ·thing just while medication is being adjusted, but, you
      18·   · · · A.· ·Yes.                                              18·   ·know, are they doing, oh, my God, she's an ADA problem
      19·   · · · Q.· ·Is it an accurate copy of the text message        19·   ·and now, you know, she's not going to do the job?· So
      20·   ·exchange between you and Dr. Vieux?                         20·   ·yeah, that did cross my mind that the -- just the timing
      21·   · · · A.· ·Yes.                                              21·   ·of it was so, kind of --
      22·   · · · Q.· ·In this document you say to Dr. Vieux on          22·   · · · Q.· ·So you think that could have been one of the
      23·   ·January 6th at 8:00 p.m., it may be I no longer work at     23·   ·reasons why you were terminated or a factor in your
      24·   ·Lee come Tuesday.                                           24·   ·termination?
      25·   · · · · · ·Why do you write that to him?                     25·   · · · A.· ·Yes.

                                                            Page 195                                                           Page 197
      ·1·   · · · A.· ·Well, everything was in the possibility, right?   ·1·   · · · Q.· ·Let me hand you a document that we're going to
      ·2·   ·So --                                                       ·2·   ·mark as Exhibit 22.
      ·3·   · · · Q.· ·Well, that's -- you didn't write -- you didn't    ·3·   · · · (Exhibit No. 22, Text messages was marked for
      ·4·   ·write, it may be that I win a million dollars; you didn't   ·4·   ·identification.)
      ·5·   ·write it may be that I get struck by lightning.             ·5·   ·BY MS. LYONS:
      ·6·   · · · · · ·I mean, why did you write that specific           ·6·   · · · Q.· ·It's a text message exchange between you and
      ·7·   ·sentence?                                                   ·7·   ·Michael Marcus.· It doesn't have the date on it.· I'm
      ·8·   · · · A.· ·Because I was called to administration.           ·8·   ·going to go into the document you produced in the lawsuit
      ·9·   · · · Q.· ·So were you concerned that you might be           ·9·   ·and see if that has a date on it.· Just give me one
      10·   ·terminated?                                                 10·   ·second.
      11·   · · · A.· ·I was concerned, yes, that at that point --       11·   · · · · · ·While we're waiting for the date, I'm going to
      12·   ·it's kind of -- so if you think about it from a timing      12·   ·assume it's sometime after January 4th, because it says,
      13·   ·standpoint, I hand in my medical clearance and within an    13·   ·you know I have a meeting with Prasad on Tuesday.· So we
      14·   ·hour, I get a phone call from administration that they      14·   ·can assume it's between January 4th and January 8th, but
      15·   ·want to meet, and I'm never allowed to actually start       15·   ·I was just wanting to know the exact date so we can have
      16·   ·back to work before this meeting ensues.· That doesn't      16·   ·the record clear.
      17·   ·usually bode well.                                          17·   · · · · · ·But is this an accurate representation of your
      18·   · · · · · ·And then I asked to know what's on the agenda     18·   ·text exchange with Michael Marcus --
      19·   ·and I'm told, no, I can't discuss it.· So at that point,    19·   · · · A.· ·Yes.
      20·   ·yeah, I mean, there were plenty of physicians that were     20·   · · · Q.· ·-- around that time period?
      21·   ·being let go in 2018.· I mean, in April of 2018, 25         21·   · · · · · ·And when you state to him, you know I have a
      22·   ·physicians were let go.· So, you know, I think within the   22·   ·meeting with Prasad on Tuesday; that may be my swan song,
      23·   ·realm of reason, when you're being asked, within an hour    23·   ·are you referring to the fact that you may be terminated
      24·   ·of getting medical clearance, to meet with                  24·   ·during that meeting?
      25·   ·administration, that certainly isn't to have lunch.         25·   · · · A.· ·I did have that impression because of the


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 51 of 114 PageID 332
                                                      January 23, 2020                                             198 to 201
                                                            Page 198                                                           Page 200
      ·1·   ·timing of the request for a meeting coming on the heels     ·1·   · · · A.· ·Like I said, I had noted spoken with or --
      ·2·   ·of my medical clearance.                                    ·2·   · · · Q.· ·Yes or no, ma'am?
      ·3·   · · · · · ·What gave me kind of the opposite, you know, I    ·3·   · · · A.· ·No.· -- since April of that year.
      ·4·   ·guess, feeling was that our trauma nurse coordinator        ·4·   · · · Q.· ·It looks like, based on the documents produced,
      ·5·   ·didn't know anything about it, so his response when I       ·5·   ·that the text with Michael Marcus was January 4th at
      ·6·   ·said that may be my swan song, his answer is, first I've    ·6·   ·5:53 p.m.· I just wanted to make the record clear.
      ·7·   ·heard.· So he had not been privy to any meetings,           ·7·   · · · · · ·Did you appear for the meeting with Dr. Prasad?
      ·8·   ·discussions about my being terminated or my not being       ·8·   · · · A.· ·Yes, ma'am.
      ·9·   ·able to do the job, and that's highly unusual.              ·9·   · · · Q.· ·Where did that take place at?
      10·   · · · · · ·I mean, in the past we've had physicians that     10·   · · · A.· ·In the administrative building.
      11·   ·were let go from the trauma department and there had        11·   · · · Q.· ·Was anyone else there?
      12·   ·always been departmental meetings, group meetings,          12·   · · · A.· ·Dr. Diaz.
      13·   ·including the trauma nurse coordinator, the physicians,     13·   · · · Q.· ·How long did the meeting last?
      14·   ·so that decisions could be made about keeping that          14·   · · · A.· ·Five minutes.
      15·   ·physician in the group or not.· This appeared to be a       15·   · · · Q.· ·What was said?
      16·   ·very limited discussion between administration and          16·   · · · A.· ·Dr. Prasad thanked me for the decades of
      17·   ·Dr. Diaz.· None of my partners were aware of this going     17·   ·service to the hospital, the trauma district, the county,
      18·   ·on or there being an issue, and as Michael said, it's the   18·   ·thousands of lives that I'd saved, but that I was being
      19·   ·first he'd heard.· He had not been privy to any             19·   ·let go without cause, that he felt we were no longer a
      20·   ·discussions about my employ prior to that.                  20·   ·good fit.
      21·   · · · · · ·So actually, when I -- when I read that, it       21·   · · · Q.· ·Is that language he used, good fit?
      22·   ·kind of made me feel a little bit better, because I         22·   · · · A.· ·Yes.
      23·   ·assumed if there was going to be a big change like that     23·   · · · Q.· ·What did you say?
      24·   ·with a senior partner, that he certainly would have been    24·   · · · A.· ·He handed me the letter of termination. I
      25·   ·part of that discussion.                                    25·   ·asked him if that was my copy.· He said yes, and he said

                                                            Page 199                                                           Page 201
      ·1·   · · · Q.· ·By use of the phrase swan song, you were          ·1·   ·that my insurance coverage would end on Friday and --
      ·2·   ·referencing termination of employment?                      ·2·   ·which was incorrect, because it covers for a two-week
      ·3·   · · · A.· ·Yes.                                              ·3·   ·period.· I actually had insurance for another two weeks
      ·4·   · · · Q.· ·Just so the record is clear.                      ·4·   ·and was able to get COBRA, and then he said that I should
      ·5·   · · · · · ·Did Michael Marcus ever say anything negative     ·5·   ·coordinate with Shelly Fay to clear my office.· Shelly
      ·6·   ·about you taking FMLA leave?                                ·6·   ·Fay being the office manager.· And I folded up the paper,
      ·7·   · · · A.· ·No.· If anything, he encouraged me to take the    ·7·   ·put it in my purse, said thank you and walked out.
      ·8·   ·time to get healthy and come back.                          ·8·   · · · Q.· ·Did Dr. Diaz say anything?
      ·9·   · · · Q.· ·So was he supportive of your need for leave?      ·9·   · · · A.· ·No.· He kind of sat there looking at his feet
      10·   · · · A.· ·Yes.· Very much so.                               10·   ·most of the time.
      11·   · · · Q.· ·Did Dr. Prasad ever say anything negative about   11·   · · · Q.· ·Is there anything else that was said during
      12·   ·you taking FMLA leave?                                      12·   ·that meeting?
      13·   · · · A.· ·I had not seen, spoken to or communicated in      13·   · · · A.· ·After -- after he'd given me the paper as I was
      14·   ·any way with Dr. Prasad, I think, since that meeting in     14·   ·getting ready to leave, Dr. Prasad said that -- and
      15·   ·April.                                                      15·   ·again, I'm paraphrasing, but something along the lines of
      16·   · · · Q.· ·So no, he never said anything negative about      16·   ·your partners -- oh, by the way, your partners didn't
      17·   ·taking FMLA leave to you?                                   17·   ·think you could do the job anymore, or something to that
      18·   · · · A.· ·I had no exchanges, interactions with him at      18·   ·effect.· Jose didn't -- Dr. Diaz didn't say anything.
      19·   ·all.                                                        19·   · · · · · ·And then, like I said, when I was -- went back
      20·   · · · Q.· ·But I need a yes or no.                           20·   ·to clear out my office and talk to my partners, they had
      21·   · · · · · ·Did Dr. Prasad ever say anything negative to      21·   ·no clue.· They had not been part of any discussion.· The
      22·   ·you about you taking FMLA leave?                            22·   ·office manager had not been part of any discussion.· I,
      23·   · · · A.· ·No.                                               23·   ·frankly, asked them.· I said was there something that
      24·   · · · Q.· ·Did he ever discuss the FMLA with you in any      24·   ·made you guys feel I couldn't do the job?· Was there an
      25·   ·form?                                                       25·   ·issue with my performance?· I said, sometimes you're too


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 52 of 114 PageID 333
                                                      January 23, 2020                                             202 to 205
                                                            Page 202                                                           Page 204
      ·1·   ·close to something and you don't see it, you know, was      ·1·   ·already said, then a yes or no is really what I was
      ·2·   ·there a problem?                                            ·2·   ·looking for.
      ·3·   · · · · · ·And the unanimous answer was, no.· They'd never   ·3·   · · · A.· ·It's hard to do yes and no when you're getting
      ·4·   ·had a discussion.· They had no problems with the patient    ·4·   ·mixed messages.· So I had Mary's phone call, which made
      ·5·   ·care that I was providing; that this was all done,          ·5·   ·me very anxious, because she was asking me to be --
      ·6·   ·basically, secrecy.                                         ·6·   ·practice medical-legal medicine instead of medicine
      ·7·   · · · · · ·Dr. Kasiewicz, in particular, was near tears      ·7·   ·that's in the best interest of my patients, but then I
      ·8·   ·and said, I hate the way this happened.· Why did this       ·8·   ·had communication from Dr. Diaz planning a schedule out
      ·9·   ·happen this way?· I don't understand.                       ·9·   ·to March, and I had the exchange that we just saw with
      10·   · · · Q.· ·Did you ever think to yourself, maybe it's        10·   ·Michael Marcus, the trauma nurse coordinator saying he
      11·   ·because you were in a final written warning stemming from   11·   ·had had no participation or had no knowledge of anything
      12·   ·a patient transfer issue and you had a second patient       12·   ·about terminating my job.
      13·   ·transfer issue?                                             13·   · · · Q.· ·Okay.
      14·   · · · A.· ·I did not believe that the second transfer        14·   · · · A.· ·And so, you know, there was a -- did they
      15·   ·issue was a problem.· I felt strongly that once --          15·   ·review it and find that everything was okay?
      16·   · · · Q.· ·You were already told that --                     16·   · · · Q.· ·Right.· So you had had mixed messages.
      17·   · · · A.· ·-- I had an outside review -- I felt very         17·   · · · A.· ·Yeah.
      18·   ·strongly that once I'd had an outside independent review,   18·   · · · Q.· ·So come your termination, did you say, well,
      19·   ·that I would be vindicated.                                 19·   ·I've had some mixed messages, some of them indicating
      20·   · · · Q.· ·Was there ever an outside independent review?     20·   ·that maybe the reason I'm terminated is because I was on
      21·   · · · A.· ·I can't tell you.· I -- I got sick.· I went on    21·   ·a final written warning and I was involved in this --
      22·   ·FMLA.· I had no further communications from the hospital,   22·   ·another issue involving a transfer?
      23·   ·from my partners, from the trauma --                        23·   · · · A.· ·No, because --
      24·   · · · Q.· ·I just wanted a yes-or-no answer.                 24·   · · · Q.· ·Okay.· I didn't --
      25·   · · · A.· ·Okay.· Well, I'm just trying to be clear.         25·   · · · A.· ·-- the last message from Mary was that

                                                            Page 203                                                           Page 205
      ·1·   · · · Q.· ·Did -- but you already told us that after you     ·1·   ·communication in November.· But I had spoken through
      ·2·   ·spoke with Mary McGillicuddy you felt to yourself, well,    ·2·   ·December and into January with members of the trauma
      ·3·   ·maybe there's an problem here given what Mary had told      ·3·   ·department, Dr. Diaz, Michael Marcus --
      ·4·   ·you.                                                        ·4·   · · · Q.· ·Do you think --
      ·5·   · · · · · ·So in light of that, come January and your --     ·5·   · · · A.· ·-- that did not indicate that there was a
      ·6·   ·your employment contract ended, did you ever say to         ·6·   ·problem.
      ·7·   ·yourself, wow, I had been on a final written warning;       ·7·   · · · Q.· ·Do you think it would have been appropriate for
      ·8·   ·Mary told me she thought I had made a mistake, that I       ·8·   ·either Dr. Diaz or Michael Marcus to advise you that your
      ·9·   ·should have accepted that transfer, maybe that's why I      ·9·   ·employment was being terminated over a text message when
      10·   ·was terminated?                                             10·   ·you asked about scheduling?
      11·   · · · A.· ·So I had a lot of mixed messages --               11·   · · · A.· ·So Michael and I --
      12·   · · · Q.· ·Just yes or no, did that --                       12·   · · · Q.· ·Yes or no?
      13·   · · · A.· ·No --                                             13·   · · · A.· ·-- often talked on the phone.
      14·   · · · Q.· ·-- thought run in your mind?                      14·   · · · Q.· ·But --
      15·   · · · A.· ·-- because there were so many mixed messages      15·   · · · A.· ·I'm just letting you know that we had
      16·   ·that they would have canceled each other out.· So --        16·   ·conversations on the phone.· It wasn't limited to text
      17·   · · · Q.· ·Okay.                                             17·   ·messages.
      18·   · · · A.· ·-- after I talked to Mary --                      18·   · · · Q.· ·Would Michael Marcus be the person to tell you
      19·   · · · Q.· ·I didn't ask you all of that.                     19·   ·if your employment was being terminated or would that be
      20·   · · · · · ·Only -- I mean, you -- you're free, if you        20·   ·Dr. Prasad?
      21·   ·think there's something I really need to know.· It's        21·   · · · A.· ·Michael Marcus certainly was in a position to
      22·   ·5:17.· Your answers are very long now to my questions       22·   ·tell me that there were ongoing issues with the transfer,
      23·   ·when I'm just looking for a yes-or-no answer, so if it's    23·   ·which is typically what happens, and that had not come
      24·   ·something you really think I need to know about, please     24·   ·out that --
      25·   ·tell me, but if you're just going to repeat stuff you've    25·   · · · Q.· ·Had you asked him?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 53 of 114 PageID 334
                                                      January 23, 2020                                             206 to 209
                                                            Page 206                                                           Page 208
      ·1·   · · · A.· ·-- there had been --                              ·1·   · · · A.· ·Well, I was on FMLA.
      ·2·   · · · · · ·Well, we had multiple conversations and I know    ·2·   · · · Q.· ·Okay.· So you --
      ·3·   ·I asked --                                                  ·3·   · · · A.· ·I had inquired about accommodations and I was
      ·4·   · · · Q.· ·Had you asked him?                                ·4·   ·fired before I was allowed to come back to work.
      ·5·   · · · A.· ·Yes.· I asked him had there been a complaint;     ·5·   · · · Q.· ·So do you think you were fired because you'd
      ·6·   ·had there been an EMTALA issue?· And the answer was no.     ·6·   ·been on FMLA leave?
      ·7·   ·There's been no complaint.· There's not been any            ·7·   · · · A.· ·I think I was fired because they were concerned
      ·8·   ·reporting of an EMTALA issue.· And that was part of our     ·8·   ·about potential ADA issues.
      ·9·   ·discussions, because, again, when I left, it was up in      ·9·   · · · Q.· ·Is there any other reason you think you were
      10·   ·the air, so during our discussions in December and into     10·   ·fired?
      11·   ·January, you know, it felt like, well, that had been put    11·   · · · A.· ·I think that's the main reason.
      12·   ·to rest, because there's nothing else ongoing.· There's     12·   · · · Q.· ·Is there any other reason?· I know you've told
      13·   ·no further issues, and when I talked to our program         13·   ·us you think your issues with administration because you
      14·   ·director, Dr. Diaz, about scheduling through into March,    14·   ·were believing the contract negotiations and the issues
      15·   ·he -- again, this was mid December, he did not verbalize    15·   ·that the staff -- medical staff was having with
      16·   ·any issues with a schedule into March other than saying,    16·   ·administration was a factor.
      17·   ·no, that should be fine; I'll look into it, shouldn't be    17·   · · · · · ·Other than those two things, the fact that you
      18·   ·a problem.· So I did not feel that that was an issue.       18·   ·had asked for a limited number of shifts per week --
      19·   · · · · · ·It was certainly something -- HR -- or not HR.    19·   · · · A.· ·48 hours.
      20·   ·Risk management certainly reviews a lot of charts, and      20·   · · · Q.· ·Right.· Let me rephrase that then.
      21·   ·sometimes they review there's a problem, and sometimes at   21·   · · · · · ·Other than the fact that you were vocal in
      22·   ·the end of the review it's like, okay, no, this is          22·   ·the -- in addressing issues with management regarding
      23·   ·acceptable or this --                                       23·   ·medical staff concerns and that you had requested an
      24·   · · · Q.· ·Okay.                                             24·   ·accommodation of the schedule because of your condition,
      25·   · · · A.· ·-- follows the practice and --                    25·   ·are there any other, other than those two things that you

                                                            Page 207                                                           Page 209
      ·1·   · · · Q.· ·Do you know when risk management's                ·1·   ·believe caused your termination?
      ·2·   ·investigation ended?                                        ·2·   · · · A.· ·I believe that the -- the biggest one was the
      ·3·   · · · A.· ·No.· I have no clue.· Like I said, I was not      ·3·   ·FMLA.· Because let's face it, I had been a physician
      ·4·   ·allowed to come back to work --                             ·4·   ·advocate for years --
      ·5·   · · · Q.· ·Do you know --                                    ·5·   · · · Q.· ·Let me clarify something first.
      ·6·   · · · A.· ·-- to get that information.                       ·6·   · · · · · ·The FMLA meaning what?· Meaning when you came
      ·7·   · · · Q.· ·-- who made the decision to terminate your        ·7·   ·and said, I need to not work more than 48 hours in a row
      ·8·   ·employment?                                                 ·8·   ·upon my return?
      ·9·   · · · A.· ·No.                                               ·9·   · · · A.· ·I think they were concerned that that was going
      10·   · · · Q.· ·Did anyone ever tell you that you were being      10·   ·to be a -- maybe an ongoing issue.
      11·   ·terminated because you'd used FMLA leave?                   11·   · · · Q.· ·Right.· And that would be --
      12·   · · · A.· ·I was terminated without --                       12·   · · · A.· ·And that it would be --
      13·   · · · Q.· ·I'm asking you --                                 13·   · · · Q.· ·-- hard to schedule around?
      14·   · · · A.· ·-- cause for not --                               14·   · · · A.· ·Yeah.
      15·   · · · Q.· ·-- a question.                                    15·   · · · Q.· ·Yeah, that's you're thought?
      16·   · · · A.· ·-- being a good fit.                              16·   · · · A.· ·Yeah.
      17·   · · · Q.· ·I just want a yes-or-no answer.                   17·   · · · Q.· ·So when you say, I -- the biggest thing was the
      18·   · · · · · ·Did anyone ever tell you that you were being      18·   ·FMLA issue, it's not that they were mad you took FMLA
      19·   ·terminated in retaliation for using FMLA leave?             19·   ·leave, because Dr. Diaz was very supportive of that,
      20·   · · · A.· ·No.                                               20·   ·correct?
      21·   · · · Q.· ·At the time of your termination did anyone        21·   · · · A.· ·Correct.
      22·   ·mention the fact that you'd been on FMLA leave?             22·   · · · Q.· ·It was that when you were coming back from FMLA
      23·   · · · A.· ·No.                                               23·   ·leave you needed an accommodation of your schedule for
      24·   · · · Q.· ·Do you know what the basis of your lawsuit is,    24·   ·your medical condition?
      25·   ·what you're suing for, under what law?                      25·   · · · A.· ·Correct.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 54 of 114 PageID 335
                                                      January 23, 2020                                             210 to 213
                                                            Page 210                                                           Page 212
      ·1·   · · · Q.· ·Any other reason at all I think that you were,    ·1·   ·answer is no; is that correct?
      ·2·   ·you know, targeted for termination or that you were         ·2·   · · · A.· ·That's correct.
      ·3·   ·terminated?                                                 ·3·   · · · Q.· ·So therefore, you don't know of any physician
      ·4·   · · · A.· ·Like I said, my partners felt that my care was    ·4·   ·who was on a final written warning and committed a
      ·5·   ·fine.· They didn't think that there had been any            ·5·   ·similar violation as that which had placed them on the
      ·6·   ·issues --                                                   ·6·   ·final written warning and yet who was not terminated,
      ·7·   · · · Q.· ·Right.· I'm not asking why you shouldn't have     ·7·   ·correct?· Because if you don't --
      ·8·   ·been terminated.                                            ·8·   · · · A.· ·So the closest I can come to that is we had a
      ·9·   · · · A.· ·I'm trying to --                                  ·9·   ·trauma surgeon, I think I mentioned earlier, who had been
      10·   · · · Q.· ·I'm asking --                                     10·   ·accused of sexual harassment, inappropriate behavior
      11·   · · · A.· ·-- brain storm.                                   11·   ·multiple times.· Lee Memorial has a zero tolerance policy
      12·   · · · Q.· ·Right.· No.· Brain storm inside your head.        12·   ·for that.
      13·   · · · A.· ·Okay.                                             13·   · · · Q.· ·When was this?
      14·   · · · Q.· ·I think we've covered everything.· I just need    14·   · · · A.· ·This would have been in 2000 -- I want to say
      15·   ·you to tell me we have, because if there's something else   15·   ·'15.· '14, '15.
      16·   ·I need to ask you about, I want to do it before the         16·   · · · Q.· ·At some point was he terminated?
      17·   ·depo's over, but I think we've covered everything.          17·   · · · A.· ·But not for the sexual harassment --
      18·   · · · A.· ·I think they were concerned about the             18·   · · · Q.· ·Right.
      19·   ·accommodations and what issues --                           19·   · · · A.· ·-- issues.
      20·   · · · Q.· ·That would present?                               20·   · · · Q.· ·Just at some point was he terminated --
      21·   · · · A.· ·-- that would present to the department.          21·   · · · A.· ·Yes.
      22·   · · · Q.· ·Okay.· I may have asked you this.· Do you know    22·   · · · Q.· ·-- yes or no?
      23·   ·who made the decision to terminate you?                     23·   · · · A.· ·Yes.
      24·   · · · A.· ·You asked, but I don't know.                      24·   · · · Q.· ·Do you know what year he was terminated?
      25·   · · · Q.· ·Okay.                                             25·   · · · A.· ·Again, I think the -- the year of termination

                                                            Page 211                                                           Page 213
      ·1·   · · · A.· ·Again, I think it was -- I know it was not a      ·1·   ·would have been, I think, '15.
      ·2·   ·departmental decision, because my partners, and the         ·2·   · · · Q.· ·Oh, sorry.
      ·3·   ·trauma nurse coordinator and office manager had no idea,    ·3·   · · · A.· ·Yeah.
      ·4·   ·so I'm assuming it was a decision between Dr. Diaz and      ·4·   · · · Q.· ·Was he ever placed on a final written warning?
      ·5·   ·Dr. Prasad.· That's an assumption, because --               ·5·   · · · A.· ·Again, I don't know about what -- what they
      ·6·   · · · Q.· ·Right.                                            ·6·   ·termed his final warning, because technically, there's a
      ·7·   · · · A.· ·-- that's who signed the letter.                  ·7·   ·zero tolerance policy, so the first warning would have
      ·8·   · · · Q.· ·Do you know any other physicians who were on a    ·8·   ·been the last warning, and he continued to work for years
      ·9·   ·final written warning and then committed a similar          ·9·   ·after these accusations came through.· They had sent him
      10·   ·violation and were not terminated?                          10·   ·to --
      11·   · · · A.· ·Similar violation, EMTALA?                        11·   · · · Q.· ·Ma'am, I don't want the details.
      12·   · · · Q.· ·No.· Similar to what they had been placed on a    12·   · · · A.· ·Okay.
      13·   ·warning for.                                                13·   · · · Q.· ·I don't care, honestly, because it's not the
      14·   · · · · · ·Let's start with, do you know any other           14·   ·same, so --
      15·   ·physicians who were on a final written warning?· That       15·   · · · A.· ·Okay.
      16·   ·will make it easier.                                        16·   · · · Q.· ·-- I don't want all the details.
      17·   · · · A.· ·No.· It doesn't make it easier, because that's    17·   · · · · · ·I think I handed you a document that I marked
      18·   ·considered protected information between the physician --   18·   ·as Exhibit 23 and then I didn't ask you any questions
      19·   · · · Q.· ·Right.                                            19·   ·about it.
      20·   · · · A.· ·-- and administration and --                      20·   · · · (Exhibit No. 23, Termination letter was marked for
      21·   · · · Q.· ·Do you know --                                    21·   ·identification.)
      22·   · · · A.· ·-- whatnot, so I would not be privy to who's on   22·   ·BY MS. LYONS:
      23·   ·a final warning.                                            23·   · · · Q.· ·So the document which I have marked as
      24·   · · · Q.· ·So then my question is, do you know of any        24·   ·Exhibit 23, is that the letter that was given to you by
      25·   ·physician who's on a final written warning and your         25·   ·Dr. Prasad advising you that you were going to be paid


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                      YVer1f
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 55 of 114 PageID 336
                                                      January 23, 2020                                             214 to 217
                                                            Page 214                                                           Page 216
      ·1·   ·out 13 weeks of severance under the contract and that       ·1·   ·signature that appears on the signature page of that
      ·2·   ·your employment at Lee Health had ended?                    ·2·   ·document.
      ·3·   · · · A.· ·Yes.                                              ·3·   · · · A.· ·Yes.
      ·4·   · · · · · ·MS. LYONS:· I just want to take a quick two       ·4·   · · · Q.· ·So in the second page where it says physician,
      ·5·   · · · minutes and look through my notes.· I think we might   ·5·   ·that is your signature?
      ·6·   · · · be done.                                               ·6·   · · · A.· ·Correct.
      ·7·   · · · · · ·(Discussion off the record.)                      ·7·   · · · Q.· ·So as an addendum, this would mean -- your
      ·8·   ·BY MS. LYONS:                                               ·8·   ·understanding is the Employment Agreement that is
      ·9·   · · · Q.· ·I just want to mark a few documents and have      ·9·   ·Exhibit 24 is still in effect and the addendum, which is
      10·   ·you agree that these are your Employment Agreement.         10·   ·Exhibit 25, replaces some portions, namely
      11·   · · · · · ·I'm going to hand you a document that we're       11·   ·compensation --
      12·   ·going to mark as Exhibit 24 to your deposition.             12·   · · · A.· ·Correct.
      13·   · · · (Exhibit No. 24, Employment Agreement was marked for   13·   · · · Q.· ·-- correct?
      14·   ·identification.)                                            14·   · · · · · ·And at the time of your termination, these --
      15·   ·BY MS. LYONS:                                               15·   ·this was the most recent contract and addendum in effect,
      16·   · · · Q.· ·This is an Employment Agreement that was signed   16·   ·correct?
      17·   ·by you in 2005.· If you could please just glance at it      17·   · · · A.· ·Correct.
      18·   ·and let me know when you're done.                           18·   · · · · · ·MS. LYONS:· I don't have any other questions
      19·   · · · · · ·You're free to read the whole thing.· I'm not     19·   · · · for you.· I don't know if Ben does or not.
      20·   ·going to ask you questions other than to authenticate       20·   · · · · · ·MR. YORMAK:· I do not.· There's no cross, but
      21·   ·your signature.                                             21·   · · · she will read.
      22·   · · · · · ·So if you could turn to the signature page        22·   · · · · · ·MS. LYONS:· We'll order it.
      23·   ·which appears at page 7 of the document.· Is that your      23·   · · · · · ·THE COURT REPORTER:· Would you like to order a
      24·   ·signature that appears on the -- as the physician?          24·   · · · copy?
      25·   · · · A.· ·Yes, it is.                                       25·   · · · · · ·MR. YORMAK:· I'll let you know.

                                                            Page 215                                                         Page 217
      ·1·   · · · Q.· ·Was this the -- now, you told us you first        ·1· · · · · · ·(Reading and signing of the deposition was not

      ·2·   ·started working for Lee Health in 1990 --                   ·2· ·waived by the witness and all parties.)

      ·3·   · · · A.· ·Six.                                              ·3

      ·4·   · · · Q.· ·-- six.                                           ·4

      ·5·   · · · · · ·And this agreement, which is an Employment        ·5

      ·6·   ·Agreement for a trauma surgeon, is dated April 2005.        ·6

      ·7·   · · · A.· ·Correct.                                          ·7

      ·8·   · · · Q.· ·Is this the last full contract that you signed    ·8

      ·9·   ·with Lee Health?                                            ·9

      10·   · · · A.· ·No.· We had -- I think I mentioned earlier that   10

      11·   ·there was a -- there was a change to the contract. I        11

      12·   ·think it was September or October of '17.· So it would      12

      13·   ·have been like an addendum.                                 13

      14·   · · · Q.· ·So addendums are different than a full contract   14

      15·   ·like this though.                                           15

      16·   · · · · · ·Is this the last full contract you recall         16

      17·   ·signing?                                                    17

      18·   · · · A.· ·Correct.                                          18

      19·   · · · Q.· ·I'm going to hand you what is the addendum that   19

      20·   ·I think you signed in 2017, and we'll mark that as          20

      21·   ·Exhibit 25.                                                 21

      22·   · · · (Exhibit No. 25, Amendment to Employment Agreement     22

      23·   ·was marked for identification.)                             23

      24·   ·BY MS. LYONS:                                               24

      25·   · · · Q.· ·If you could just let me know if that is your     25




                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com
Case 2:19-cv-00054-SPC-NPM Document
                                Dr.38-5 Filed 04/30/20
                                    Nelayda    Fonte Page 56 of 114 PageID 337
                                                      January 23, 2020                                            218 to 221
                                                        Page 218                                                              Page 220
      ·1· · · · · · · · · · · CERTIFICATE OF OATH                      ·1·   · · · · · · · · WITNESS NOTIFICATION LETTER
                                                                       ·2
      ·2
                                                                       · ·   ·February 6, 2020
      ·3                                                               ·3
      ·4· ·THE STATE OF FLORIDA,                                       ·4·   ·DR. NELAYDA FONTE
                                                                       · ·   ·C/O· YORMAK EMPLOYMENT AND DISABILITY LAW
      ·5· ·COUNTY OF LEE.
                                                                       ·5·   · · · 9990 Coconut Road
      ·6                                                               · ·   · · · Bonita Springs, FL 34135
      ·7                                                               ·6·   · · · byormak@yormaklaw.com
                                                                       · ·   · · · BY: BENJAMIN H. YORMAK, ESQUIRE
      ·8
                                                                       ·7
      ·9· · · · · · ·I, Jane Petersen, Florida Professional            ·8·   ·IN RE:· DR. NELAYDA FONTE VS. LEE MEMORIAL
      10· ·Reporter, Notary Public, State of Florida, certify that     · ·   · · · · ·Deposition, taken on January 23, 2020
                                                                       ·9·   · · · · ·U.S. Legal Support Job No. 2057806
      11· ·DR. NELAYDA FONTE personally appeared before me on the      10
      12· ·23rd of January, 2020 and was duly sworn.                   11·   ·The transcript of the above proceeding is now available
                                                                       · ·   ·for your review.
      13
                                                                       12
      14· · · · · · ·Signed this February 6, 2020.                     13·   ·Please call to schedule an appointment between the hours
      15                                                               · ·   ·of 9:00 a.m. and 4:00 p.m., Monday through Friday, at a
                                                                       14·   ·U.S. Legal Support office located nearest you.
      16
                                                                       15
      17                                                               · ·   ·Please complete review of your transcript within 30 days,
      18                                                               16·   ·and return the errata sheet to our office.
                                                                       17
      19· · · · · · ·______________________________________
                                                                       · ·   ·Sincerely,
      · · · · · · · ·Jane Petersen, FPR                                18
      20· · · · · · ·Notary Public, State of Florida                   19·   ·______________________________
                                                                       · ·   ·U.S. Legal Support, Inc.
      · · · · · · · ·Commission No.:· GG931553                         20·   ·2180 West First Street
      21· · · · · · ·Commission Expires:· December 18, 2023            · ·   ·Fort Myers, Florida· 33901
                                                                       21·   ·239.561.3526
      22
                                                                       22·   ·CC via transcript:
      23                                                               · ·   ·BENJAMIN H. YORMAK, ESQUIRE
      24                                                               23·   ·ANGELIQUE GROZA LYONS, ESQUIRE
                                                                       24
      25
                                                                       25


                                                        Page 219                                                              Page 221
      ·1· · · · · · · · · · CERTIFICATE OF REPORTER                    ·1· · · · · · · · · · · · · ERRATA SHEET
      ·2                                                               ·2· ·DO NOT WRITE ON THE TRANSCRIPT~ENTER CHANGES ON THIS PAGE
                                                                       ·3· · · · · ·IN RE:· DR. NELAYDA FONTE vs. LEE MEMORIAL
      ·3· ·THE STATE OF FLORIDA,
                                                                       · · · · · · · · · · · · ·DR. NELAYDA FONTE
      ·4· ·COUNTY OF LEE.
                                                                       ·4· · · · · · · · · · · · · ·01/23/2020
      ·5
                                                                       · · · · · · · · · · · · · ·JOB#· 2057806
      ·6· · · · · · ·I, Jane Petersen, Florida Professional            ·5
      ·7· ·Reporter, certify that I was authorized to and did          · · ·Page No.· ·Line No.· · Change· · · · · · · Reason
      ·8· ·stenographically report the deposition of DR. NELAYDA       ·6· ·_________________________________________________________

      ·9· ·FONTE; pages 1 through 221; that a review of the            ·7· ·_________________________________________________________
                                                                       ·8· ·_________________________________________________________
      10· ·transcript was requested; and that the transcript is a
                                                                       ·9· ·_________________________________________________________
      11· ·true record of my stenographic notes.
                                                                       10· ·_________________________________________________________
      12· · · · · · ·I further certify that I am not a relative,
                                                                       11· ·_________________________________________________________
      13· ·employee, attorney, or counsel of any of the parties, nor   12· ·_________________________________________________________
      14· ·am I a relative or employee of any of the parties'          13· ·_________________________________________________________
      15· ·attorneys or counsel connected with the action, nor am I    14· ·_________________________________________________________

      16· ·financially interested in the action.                       15· ·_________________________________________________________
                                                                       16· ·_________________________________________________________
      17
                                                                       17· ·_________________________________________________________
      18· · · · · · ·Dated this February 6, 2020.
                                                                       18· ·_________________________________________________________
      19                                                               19· ·_________________________________________________________
      20· · · · · · ·____________________________________              20· ·_________________________________________________________
      · · · · · · · ·Jane Petersen, FPR                                21· ·_________________________________________________________

      21· · · · · · ·Florida Professional Reporter                     22· ·Under penalties of perjury, I declare that I have read the
                                                                       · · ·foregoing document and that the facts stated in it are
      22
                                                                       23· ·true.
      23
                                                                       24· ·__________· · · · · · · · _________________________
      24
                                                                       · · ·Date· · · · · · · · · · · DR. NELAYDA FONTE
      25                                                               25



                                                U.S. LEGAL SUPPORT
                                              www.uslegalsupport.com
 Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 57 of 114 PageID 338


                                           Lehigh Regional
                                           Medical Center


     October 30, 2019


     Nelayda Fonte, DO
     12620 Treeline Court
     North Fort Myers,   FI.    33903

     Dear Dr. Fonte:

     On behalf of the subcommittee of the Board of Trustees, and based on the
                                                                                   recommendationfrom the
     Medical Executive Committee, I wish to inform you that your request for appointment
                                                                                         to Lehigh Regional
     Medical Staff was approved on October 22, 2019 as follows:

     Specialty:        Critidal Care
     Status:           Active
     Department:       Medicine
     Fromffo:          November 1,      2019 through   October 31,   2021

    A period of focused professional Practice Evaluatiori (FPPE) is implemented at
                                                                                         Lehigh Regional Medical
    Centers for all initially requested privileges, which includes monitoring of the
                                                                                     physiclan's clinical activities.
    Physician's Orientation to the hospital is an essential and required
                                                                         component of the initial appointment
    process, please contact Charlene J. Fisher RN, LHRM, Director of
                                                                                 Medical Staff Services at
    239.368.4563 to schedule your Hospital Orientation within 90-days of your appointment.
                                                                                                For training on
    EPIC, which is our Electronic Medical Record System, please contact
                                                                          the Medical Records Department          at
    239.368.4570.

    We are pleased to welcome you to Lehigh Regional Medical
                                                                      Center, and look forwardto your
    participation in our organization. I think you will find that our care partners are
                                                                                         dedicated to providing
    high-quality patient care and customer service. Always feel free to bring
                                                                                  matters that you deem important
    to the attention of our managementstaff or myself as our
                                                                   goal is to work together as a team for the
    benefit of our patients. If you have any question's please do not hesitate
                                                                                   to contact me at 239.368.4503.


    Sincerely,




     ary C. Bell, LFACHE
    Chief Executive Officer

                                                                                                                        EXHIBIT




1500 Lee Boulevard       •
                               Lehigh Acres, FL 33936 • Phone (239) 369.2101                 •   Fax: (239) 368.4510
                                          www.LehighRegional.com
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 58 of 114 PageID 339
       .sil T-Mobile ?            3:56 PM                  V 38% i




                                    Ernst


           Your certainly a cute tack.
           It will be fine. There is a
           huge trauma need critical
           care pays better. And 12 hr
           shifts. Draw a map with 3,
           4 ,5 hrs flight range
           ( including layover). Lots
           of jobs. Do some and see
           if you like it. You can
           commit to a little or a lot.
           It will be fine.




              .N.one       for Loo


                                            A get some         rest
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 59 of 114 PageID 340




                                           INTERFACILITY TRANSFER GUIDELINES

    Patients with any of the      following trauma         related diagnoses should be     transferred to   a   trauma center.

                            HEAD INJURIES                                                   ABDOMINAL INJURIES
    +       GCS    less than 12 or a decrease of2   or more points       Conditions requiring celiotomy:
            from   the time of injury                                    +   Hemodynamically unstable patient with physical
    +       Open or depressed skull fracture                                 evidence of abdominal trauma
    +       Brain hemorrhage                                             +   Evidence of peritoneal hemorrhage via ultrasound,
    +       Meningeal hemorrhage                                                 DPL, or CT
    +       Presentation of new neurological    deficits                 +       Penetrating wound of abdomen with suspicion         of
            Lateralized extremity weakness                                       penetration of the peritoneum
    +
                                                                         +       Ruptured hollow viscous
                        THORACIC INJURIES                                                        BURN INJURIES
    +       Tension pneumothorax with respiratory failure                +       Second or third-degree thermal or chemical burns
    +       Open pneumothorax with respiratory failure                           involving more than *10% of the total body surface
                                                                                 area in patient under
                                                                                                       **15 years or over 55 years of age
    +       Hemothorax with respiratory failure
    +       Flail chest with respiratory failure                         +       Second or third-degree thermal or chemical burns
    +       Pulmonary contusion with respiratory failure
                                                                                 involving the face, eyes, ears, hands, feet, genitalia,
                                                                                 perineum, and major joints
    +       Cardiac tamponade
                                                                         +       Third-degree burns greater than 5%     of the   body surface
    +       Aortie disruption
                                                                                 area m any age group
    *       Diaphragmatic rupture
                                                                         +       Electrical burns, including lightning injury
    +       Tracheobronchial    tree injuries
                                                                         +       Burns associated with other significant major injury or
    +       Esophageal trauma
                                                                                 pre-existmg disease
                                                                         +       Burn injury with inhalation injury
     "With respiratory failure" means requiring ventilator
    suppori                                                              *
                                                                            Taken from the Adult Trawna Triage Criteria
                                                                         Methodologv (Criteriafor burns are >l5% for adults)
                                                                         **Taken from the Pediatric Trauma Triage Criteria
                                                                         Methodologv
                                                                          Burn injuries are to be trans(erredto a burn center
                        EXTREMlTY INJURIES                                          SPINE & SPINAL CORD INJURIES
        +   Amputation of extremity proximal to wrist or ankle            +   Fractures, unstable or potentially unstable
        +   Pelvic fractures with hemodynamic instability                    +   Subluxations
        +   Two or   more long bone fracture sites                           +   Neurogenic shock
        +    Major vascular injuries documented by arteriogram               +   Open spinal wounds
             or loss of distal pulses                                        +   Paralysis or any loss of sensory or motor function


        Long bone sites are defined as the (l) shaft ofthe
        humerus, (2) radius and ulna. (3) shafi ofthe fomur,
        (4) tibia and lìbula
                    HEMODYNAMIC INSTABILITY
        +    For an adult, a blood pressure consistently less than
             90 systolic after 2 liters of normal saline and/or 2
             units of blood after 2 readings, 5 minutes apart
        +    For a child, a blood pressure consistently less than
             90 systolic after 20cc per kilogram of resuscitation
             fluid after 2 readings, 5 minutes apart

        Notes:

        All transfers   should be initiated with a physician-to-physician phone call to the           SATC or SAPTRC
        All transfers   must be in accordance with both state and federal EMTALA laws


                                                                                                                             EXHIBIT
    Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 60 of 114 PageID 341




                                           MEDICAL STAFF SERVICES


                              EMTALA      On-Call / Emergency Services Obligations

The   following bullet points summarize   the basic   obligations relating to on-call requirements.

•    If an emergency medical condition exists, Florida law requires the hospital to provide care, treatment, or
     surgery to relieve or eliminate the condition, within the services capability ofthefacility.
•    Hospitals providing emergency services are legally required to ensure the provision of services within the
     service capability of the hospital, 24 hours per day, 7 days per week either directly or indirectly through
     arrangements with other hospitals and/or physicians.
•    Hospitals must maintain an on-call list of physicians who are on the hospital's medical staff or who have
     privileges at the hospital, to provide treatment necessary after the initial examination to stabilize individuals
     with emergency medical conditions who are receiving services required in accordance with resources
     available to the hospital.
•    The determination as to whether the on-call physician must respond in order to further assess the patient is
     the sole decision of the Emergency physician requesting the consultation.
•     If a hospital is requesting transfer of a patient with an emergent medical condition because the hospital
     lacks the service capability to care for the patient and the LMHS hospital has the service capability and is
     the geographically closest hospital the on- call Physician must provide the necessary consult and treatment.
•    A basic responsibility of members of the Medical Staff is to recognize the hospital's obligations relating to
     access to emergency services and to share in the responsibility for providing physician coverage on an
     emergency basis. (Medical Staff Bylaws Part I, subsection 2.7.15)
•    Members of the Medical Staff must meet their Emergency Department call responsibilities in accordance
     with facility specific rules and regulations, unless exempted from Emergency Department call
     responsibilities as defined by their Section or Department and approved by the FMEC. (Medical Staff
     Bylaws Part I, subsection 4.1.3.5 & 4.2.3)
•    If a physician who is on the on-call list to provide emergency services refuses to either appear or respond
     within a reasonable period of time, the physician may be subject to significant fines, penalties and liability
     under state and federal law and may be the subject of corrective action under the Medical Staff Bylaws.
     Apparent violations are required to be reported to the state and federal government for investigation.


I acknowledge that I have read the information listed above and I understand my        on   call obligations as defined
in state and federal law and as a member of the Medical staff.




Physician Name: (Please Print)



Physician Signature:                                                                Date:




                                                                                                            EXHIBIT

05/2017
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 61 of 114 PageID 342
                                                   File     4




    1


    2                       Audio    Transcription:
    3


    4                      Dr.   Fonte    vs.     Lee     Health

    5


    6       File:   4-   recording-354-4142300-579443105657.pcm
    7


    8


    9


   10

   11

   12

   13

   14

   15

   16

   17

   18

  19

  20

  21

  22

  23
                                                                      EXHIBIT
  24

  25

        |




                                         U.S.     LEGAL     SUPPORT
                                                866-339-2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 62 of 114 PageID 343
                                                                                                                                   File           4
                                                                                                                                                                                                                                                                                                      2              to              5

                                                                                                                         Page            2                                                                                                                                                                           Page                4
        1                      W:         Yeah,      this is          Amy.                                                                    1       barely hear you; but I have Dr. Gatab, the energency rom
        2                      DOUG      MCKENNA:         Amy, sorry;                  I dropped Dr. Gatab's                                  2       physician that you just spoke to, and his surgeon Doctor                                                                                                                   -



        3   (phonetic) call.                                                                                                                  3       I apologize,                    I can't pronounce                                       that             --




        4                      Would you be nice enough to reconnect                                           me   with him,                 4                            DR.         KOPIDAKIS:                          Kopidakis.
        5   please.                                                                                                                           5                            DOUG         MCKENNA:                      Kopidakis.                                    Go     ahead.
        6                      H:         Absolutely.                                                                                         6                           ER          DOCTOR:               Hey,                like               I said,                 we       don't usually do
        7                      DOUG      MCKENNA:         Thank you.                                                                          7       trauma surgery here, and our staff                                                                      is kind of limited; so
        8                      M:         Uh-huh.                                                                                             8       that's        what         I conferred with the                                                   surgeon,                who's on the
        9                           (Phone rings.)                                                                                            9       phone,        Dr. Kopidakis, and he's                                                   still                 wanting to consider
       10                      ER      DOC10R:       Hello?                                                                                  10       transferring                    her.        And I figured the best way is to get us
       11                      DOUG      MCKENNA:         Sorry,           Dr. Gatab.               I     --

                                                                                                                I   --

                                                                                                                                             11       all talking together                                 and figure                              out what's best for this
       12   that's        my   --

                                        my bad.                                                                                              12       patient.
       13                      ER      DOCTOR:       Okay.                                                                                   13                            DR.         ENTE:               Okay.
       14                      DOUG      MCKENNA:         Hold on              a    second.         I'm going to                             14                            ER         DOCTOR:               Dr. Kopidakis                                      --


       15   first    --

                            I'm going to first                connect                you with your doctor                                    15                            (Talking simultaneously.)
       16   first.        Hold on.                                                                                                           16                            DR.         EONTE:               --
                                                                                                                                                                                                                      is (inaudible) there?
       17                      ER      DOCTOR:       Okay.       And           tell        him we're holding for                             17       (Inaudible).                     Yeah.               Hello?
       18   their    --

                            their        surgeon.                                                                                            18                            DR.         KOPIDAKIS:                          Hello?
       19                           (Silence.)                                                                                               19                           ER          DOCTOR:               Hey, Doug                              --




       20                           (Phone rings.)                                                                                           20                            DR.         KOPIDAKIS:                          Yeah, I                       --

                                                                                                                                                                                                                                                                    I'm not                  --
                                                                                                                                                                                                                                                                                                        I'm not
       21                      DOUG      MCKENNA:         Are you              still        with    me,        Dr. Gatab?                    21       part of        --

                                                                                                                                                                            this is               a        trauma for the energency                                                               room.                  All
       22                      ER      DOCTOR:       Yeah.                                                                                   22       trauma goes to Lee.                                  I mean, they did that at (inaudible)
       23                      DOUG      bcKENNA:         Hold on one second.                                                                23       Park and Cape Coral                             --




       24                      DR.      KOPIDAKIS:         Hello?                                                                            24                            DR.         FONTE:              Um
                                                                                                                                                                                                                      --




       25                      DOUG      bcKENNA:         Dr. Kopidakis; hey,                           this is              Doug            25                            DR.         KOPIDAKIS:                          I don't                       --

                                                                                                                                                                                                                                                                     I don't understand



                                                                                                                         Page            3                                                                                                                                                                           Page                5
        1   McKenna that works as                    a   nurse        in       the Transfer Center                           for    --
                                                                                                                                              1       why     it's        an issue           --


        2   for Lee Memorial.                    (Phonetic)       .        I       have your doctor,                                          2                            (Talking simultaneously.)
        3   Dr. Gatab, your emergency rom physician;                                              we're going to                              3                            DR.         FONTE:              No.                  No,           we         don't.                 And I                  --

                                                                                                                                                                                                                                                                                                                 I       --




        4   connect momentarily with the trauma surgeon here,                                                                                 4       it's     not an issue, and                                 we        don't do                           it     out of Cape Coral and
        5   Dr. Fonte.               Hold on, please.                                                                                         5           (inaudible)            Park.            I've been                           here for                       22     years.                          On       an
        6                           (Phone rings.)                                                                                            6       isolated            stab wound to the abdomen with no couplicated
        7                      MALE      SPEAKER:         Trauma Department;                        is this              a                    7       internal abdoinal injuries (inaudible) to transfer her to
        8   trauma        alert or        a    transfer?                                                                                      8       a    trauma center.
        9                      DOUG      MCKENNA:         Trauma transfer.                         It's        Doug          again            9                            So         based on your                             CAT           scans,                 this isn't                             an
       10   in   the Transfer Center,                    (inaudible)                  if    you can be nice                                  10           (inaudible)            --

                                                                                                                                                                                        it's          stuff that your                                          ER         doctor                  -
                                                                                                                                                                                                                                                                                                            to read
       11   enough to connect                  me   with Dr. Fonte again, please.                                                            11       the     CAT    scan findings                          to        me             and there was no evidence                                                                of an
       12                      MALE      SPEAKER:         Just        a   mnent.                                                             12       (inaudible)               -



       13                      DOUG      MCKENNA:         Hold,           please.                                                            13                            (Talking simultaneously.)
       14                      MALE      SPFAKER:         Calling for                  the transfer?                                         14                            DR.         KOPIDAKIS:                          Hey            -
                                                                                                                                                                                                                                                        hey,         I'm going to                                make
       15                      DOUG      MCKENNA:         Yeah.                                                                              15       this really simple for                                     you            --




       16                      MALE      SPFAKER:         All right.                   One    moent;            I'll try                     16                            DR.         FUNTE:               --

                                                                                                                                                                                                                                (inaudible)                          --




       17   and put you through.                                                                                                             17                            DR.         KOPIDAKIS:                          --

                                                                                                                                                                                                                                      right                   now.          I       -



       18                      DOUG      K'KENNA:         Thanks.                                                                            18                            DR.         FONTE:               Yeah.
       19                           (Music.)                                                                                                 19                            DR.         KOPIDAKIS:                          -
                                                                                                                                                                                                                                          this is                    --

                                                                                                                                                                                                                                                                            you can deal with
       20                      DOUG      MCKENNA:         Dr. Kopidakis and Dr. Gatab; hold                                                  20       me    tomorrow or the next day;                                                 I       --

                                                                                                                                                                                                                                                         this is                a
                                                                                                                                                                                                                                                                                        --

                                                                                                                                                                                                                                                                                                      this           a        stab
       21   on, please, we're going to connect                                     moentarily.                                               21       wound to the abdomen with                                            a         hemoperitoneum.                                         This is                      a

       22                      MALE      SPEARER:         You're connected,                        Doug.                                     22       trauma.

       23                      DOUG      MCKENNA:         Dr. Fonte?                                                                         23                            DR.         EONTE:               Right.
       24                      DR.      EDNTE:       Yeah.        (Inaudible)                 -
                                                                                                                                             24                            DR.         KOPIDAKIS:                          And            this is                     something                             (inaudible)
       25                      DOUG      K'KENNA:         Hey,        this is              Doug    again.            I can                   25       -




                                                                                                   U.S.                      LEGAL                SUPPORT
                                                                                                                866-339-2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 63 of 114 PageID 344
                                                                                                                                                                                     File           4
                                                                                                                                                                                                                                                                                                                                                   6               to           9

                                                                                                                                                                     Page                  6                                                                                                                                                                       Page             8

        1                       DR.          ENTE:                 This is                      a       general surgery case; so                                                     --

                                                                                                                                                                                                1                             (Talking simultaneously.)
        2   okay.         So
                                --

                                            so you're                    telling                    me       that you don't know                                           --

                                                                                                                                                                                                2                             DR.    FONTE:                           (Inaudible)                    --




        3                             (Talking simultaneously.)                                                                                                                                 3                             DR.    KOPIDAKIS:                           --

                                                                                                                                                                                                                                                                                  of course I would take care of

        4                      DR.          KOPIDAKIS:                               I would                 like          --

                                                                                                                                          like I'm going to                                     4       it     --




        5   make        this really                simple                    for you                    --

                                                                                                                                                                                                5                             DR.    UNTE:                           (Inaudible)                 .             Okay.                    Well, I               --

                                                                                                                                                                                                                                                                                                                                                                        I
        6                       DR.          ENTE:                 --

                                                                                 how to (inaudible)                                             -
                                                                                                                                                                                                6       think that this is                               a    general surgical case; any general
        7                             (Talking simultaneously.)                                                                                                                                 7       surgeon should be able to do an exploratory                                                                                      laparotoy,                         and
        8                       DR.          KOPIDAKIS:                              I'm not going to                                                                                           8       repair her bowel and ligate (inaudible)                                                                                   -



        9   argue        (inaudible)                -
                                                                                                                                                                                                9                             (Talking simultaneously.)
       10                       DR.          UNTE:            --

                                                                                 bleeders, and you don't know how                                                                              10                             DR.    KOPIDAKIS:                           I'm not                    --




       11   to repair           -
                                                                                                                                                                                               11                             DR.    UNTE:                      --

                                                                                                                                                                                                                                                                         (inaudible) that is
       12                       DOUG          ICKENNA:                           -
                                                                                              I'm not going to                                      argue with                                 12       not (inaudible)                    --




       13   you    --

                                                                                                                                                                                               13                             DR.    KOPIDAKIS:                           This is                    a         trauma                   patient.                    It's
       14                        DR.         UNTE:            --

                                                                             a       small bowel?                                    Well, neither                         am         I.       14
                                                                                                                                                                                                        --




       15   I'm not (inaudible)                          --

                                                                                                                                                                                               15                             DR.    UNTE:                      --

                                                                                                                                                                                                                                                                         (inaudible)                                it            is trauma
       16                       DR.          KOPIDAKIS:                              I'm not going to                                       argue with you.                                    16            (inaudible)       .     I'm not accepting                                         your case.                                This is not                        a

       17   You can           tell it to                me         tomorrow or tenday,                                                    or whatever you                                      17       cœplex surgery.                              This is              a      simple isolated mechanism that
       18   want to do (inaudible)                                       -
                                                                                                                                                                                               18       any general surgeon is perfectly                                                        capable                               of handling.

       19                        DR.         UNTE:                 Okay.                       But the                   patient is                       -
                                                                                                                                                                                               19                             DR.    KOPIDAKIS:                           Doctor                --

                                                                                                                                                                                                                                                                                                               Dr. Gatab                      --




       20                        DR.         KOPIDAKIS:                              I have never                           --

                                                                                                                                                                                               20                             DR.    UNTE:                            (Inaudible)                    --




       21                        DR.         KNIE:                  --

                                                                                 in           your emergency room; you're                                                                      21                             (Talking sinultaneously.)
       22   going to have to take care of                                                       it.                All right.                                                                  22                             ER    DOCTOR:                     Yeah.

       23                       You've got                    a          stable patient with                                                a       CT    reading that                         23                             DR.    KOPIDAKIS:                           Dr. Gatab                            --




       24   says that she's probably got mesenteric bleed                                                                                            in        the        right                24                             ER    DOCTOR:                     Right.
       25   lower quadrant                    --

                                                                                                                                                                                               25                             DR.    KOPIDAKIS:                           --

                                                                                                                                                                                                                                                                                  in           your experience there, how



                                                                                                                                                                      Page                 7                                                                                                                                                                       Page             9
        1                             (Talking simultaneously.)                                                                                                                                 1       many times             if    --
                                                                                                                                                                                                                                                did (inaudible) patients stay,                                                                      how many

        2                        DR.         KOPIDAKIS:                              But I               didn't                 say mesenteric                              --

                                                                                                                                                                                                2       times       did they              go         to trauma?
        3                        DR.         KNTE:                  --

                                                                                     (inaudible)                         small bowel.                                                           3                             ER    DOCIOR:                      100 percent for the                                                   last (inaudible)
        4   Obviously            --

                                                                                                                                                                                                4       years       --




        5                        DR.         KOPIDAKIS:                              I don't                  --

                                                                                                                                                                                                5                             (Talking simultaneously.)
        6                             (Talking simultaneously.)                                                                                                                                 6                             DR.    KOPIDAKIS:                           I'm sorry.                                         Was       that 100 percent?
        7                       ER          DOCTOR:                     I said                 it       has         a     hemoperitoneum.                                        I              7                             ER    DOCTOR:                     Yeah.             I've               never done                           a        trauma here.

        8   don't know where the source of the hem-                                                                                  --

                                                                                                                                            where the                                           8       I mean, not us.                         I        --

                                                                                                                                                                                                                                                                as far            as           I can                         --




        9   (inaudible)                is coming from                                     -
                                                                                                                                                                                                9                             (Talking simultaneously.)
       10                             (Talking simultaneously.)                                                                                                                                10                             DR.    ENTE:                      An isolated                           stab wound with general
       11                        DR.         KOPIDAKIS:                              --

                                                                                                but could be bowel.                                                                            11       surgery coverage                        --

                                                                                                                                                                                                                                                              an isolated                      stab wound, with general
       12                        DR.         KOPIDAKIS:                              That           is        -
                                                                                                                         it could                    be        --

                                                                                                                                                                                               12       surgery          --
                                                                                                                                                                                                                               we're not talking                                  a        multi-trauma patient, we're
       13                        DR.         UNTE:                 Right.                       Until (inaudible)                                         --

                                                                                                                                                                                               13       talking          about       a      stable (inaudible)                                            --




       14                        DR.         KOPIDAKIS:                              --

                                                                                               it's           established.                                                                     14                             DR.    KOPIDAKIS:                            It     --

                                                                                                                                                                                                                                                                                               it         doesn't matter.                                          This
       15                        DR.         ENTE:                  --

                                                                                 and so you                         --

                                                                                                                                     you        don't               know how                   15       isn't (inaudible)                            -


       16   to    fix     a    small bowel injury?                                                                                                                                             16                             (Talking simultaneously.)
       17                        DR.         KOPIDAKIS:                              It's           a        trauma                  patient.                       It's like                  17                             DR.    UNTE:                       --

                                                                                                                                                                                                                                                                         (inaudible)                                --




       18   a    gunshot wound, you don't                                                     (inaudible)                       --

                                                                                                                                                                                               18                             DR.    KOPIDAKIS:                            --

                                                                                                                                                                                                                                                                                       this is considered                                                --

                                                                                                                                                                                                                                                                                                                                                                   this is
       19                        DR.         ENTE:                 You don't know how to                                                        fix       --

                                                                                                                                                                                               19       considered             a    trauma.

       20                             (Talking simultaneously.)                                                                                                                                20                             DR.    UNTE:                      This is                a       general surgery (inaudible)
       21                        DR.         KOPIDAKIS:                              --

                                                                                                    (inaudible)                            same          thing                                 21
                                                                                                                                                                                                        --




       22   (inaudible)                --

                                                                                                                                                                                               22                             DR.    KOPIDAKIS:                            Look            -


       23                        DR.         ENTE:                 No.                    No.           No.              No.              Way        different.                                23                             DR.    UNTE:                       This is               a       general surgery
       24   (Inaudible)                --

                                                                                                                                                                                               24            (inaudible.)
       25                            DR.     KOPIDAKIS:                               If the patient                                      was unable                  -
                                                                                                                                                                                               25                             DR.    KOPIDAKIS:                                 (Inaudible)                              .        No,    I'm        --

                                                                                                                                                                                                                                                                                                                                                                   I'm not
                                                                                                                                                                                                                                                                                                                                                                                        i




                                                                                                                                           U.S.                           LEGAL                     SUPPORT
                                                                                                                                                                    866-339-2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 64 of 114 PageID 345
                                                                                                                                                                                 File                   4
                                                                                                                                                                                                                                                                                                                                      10 to                                                 13
                                                                                                                                                                                               I




                                                                                                                                                                     Page 10                                                                                                                                                                                                Page 12
        1
                --

                       well,    I'm not doing it.                                          I mean, I                       --

                                                                                                                                        it's         --

                                                                                                                                                                you got                   --

                                                                                                                                                                                                    1       have          injuries to           liver; you said,
                                                                                                                                                                                                                                                      the                                                             no, there's                                      no
        2                        DR.        FONTE:                      That's your problem with                                                           it.         I'm not                      2       evidence            of     injury to the liver.
        3       accepting the transfer.                                            Okay?                                                                                                            3                            DR.            KOPIDAKIS:                      Right.                    But         --

                                                                                                                                                                                                                                                                                                                                  but you don't know
        4                        DR.        KOPIDAKIS:                              Dr. Gatab,                         can she do that?                                                             4             (inaudible)          --




        5                        ER    DOC2DR:                           I mean             --

                                                                                                        I mean, I can find                                                                          5                            DR.            FUNTE:                 And (inaudible)                                 --




            6   somewhere else to take her.                                                  I mean, I can                                --          I can send                                    6                            (Talking simultaneously.)
        7       her to Blake.                    I can send her to Miami.                                                               I can             try         Naples.                       7                            DR.            KOPIDAKIS:                     Again, I understand that                                                                     --




            8                    I mean            --

                                                                   and then you guys can deal with                                                                     it,       but                8                            DR.            EONTE:                      (Inaudible)                   a     problem                         --




            9
                --

                       I mean, I       --

                                                  I can't give                              her legal advice.                                                  But I can                            9                            DR.            KOPIDAKIS:                      --

                                                                                                                                                                                                                                                                                                but you don't                                   --




       10       find somebody to take her, even                                                    if            we        have to                    fly            her to                        10                            DR.            EONTE:                      (Inaudible)                   --




       11       Miami        (inaudible)                 --
                                                                                                                                                                                                   11                            DR.            KOPIDAKIS:                      --

                                                                                                                                                                                                                                                                                                but you don't know                                                --

                                                                                                                                                                                                                                                                                                                                                                                 you
       12                        (Talking simultaneously.)                                                                                                                                         12       don't know that until you                                           go         in.            I don't have                                     --

                                                                                                                                                                                                                                                                                                                                                                       I mean, I
       13                        DR.         EONTE:                     You guys                  (inaudible)                             do not have                                              13
                                                                                                                                                                                                             --

                                                                                                                                                                                                                      I get     it,         and        --




       14       general surgical coverage                                            --

                                                                                             so    if            you guys do not have                                                              14                            ER         DOCTOR:                     If it's                 a    vascular, then                                       we

       15       general surgical coverage,                                                and the                patient                  needed an                                                15       definitely don't                          have vascular                                 either.
       16       exploratory laparotoy, there is absolutely no doubt                                                                                                                                16                            DR.            KOPIDAKIS:                     We          don't have vascular surgery
       17            (inaudible) she would (inaudible)                                                  she would (inaudible)                                                         .            17       here.          We    don't have angio.                                         We        don't have                       --


       18                        You guys don't have (inaudible)                                                                         to call, you have                                         18                            DR.            BONTE:                 Okay.               But you did                            tell                   me      you did                     a

       19       to (inaudible) practice.                                                  (Inaudible)                  .            You have                                                       19       CT
                                                                                                                                                                                                                     --




       20            (inaudible) you don't have (inaudible)                                                                     coverage,                        they       come                   20                            (Talking simultaneously.)
       21       up here.         If    you have multi-trauma,                                                         they              come         over here.                                    21                            DR.            KOPIDAKIS:                           (Inaudible)                      --




       22                        ER    DOCIOR:                           I mean,                 I might                   mention                        (inaudible)                              22                            DR.            EONTE:
                                                                                                                                                                                                                                                                       --

                                                                                                                                                                                                                                                                              of the                 belly; did                       they coment on
       23       --

                                                                                                                                                                                                   23       a       (inaudible)                 injury or                    an (inaudible)                                  injury or
       24                        (Talking simultaneously.)                                                                                                                                         24             (inaudible)           injury                  --




       25                        DR.        EONTE:                           (Inaudible)                --

                                                                                                                                                                                                   25                            (Talking simultaneously.)


                                                                                                                                                                     Page 11                                                                                                                                                                                                Page 13
        1                        ER    DOCTOR:                               (Inaudible)                 I might mention                                               thing
                                                                                                                                                                     one                            1                            ER         DOCTOR:                    No,      I     --




        2       --

                                                                                                                                                                                                    2                            DR.            KOPIDAKIS:                           (Inaudible)                      --




        3                        DR.        EONTE:                           (Inaudible)                --

                                                                                                                                                                                                    3                            DR.            EONTE:                      (Inaudible) concerned about.
        4                        (Talking simultaneously.)                                                                                                                                          4                            DR.            KOPIDAKIS:                      I     --

                                                                                                                                                                                                                                                                                                    but I'm telling you as                                                             --

                                                                                                                                                                                                                                                                                                                                                                                            as
        5                        ER    DOCTOR:                           I    --

                                                                                          I might mention                                 she does have                                             5
                                                                                                                                                                                                            --

                                                                                                                                                                                                                    we    don't have anybody if                                       --

                                                                                                                                                                                                                                                                                                    if    I do find any of that,                                                            I
        6       three-plus blood in her urine, and                                                               --

                                                                                                                           but there's no                                  CT                       6       don't have anybody to help me.                                                           I mean,                     that's                   --

                                                                                                                                                                                                                                                                                                                                                                       you're               --




        7       evidenœ of urological injury.                                                      We            don't have                          a         urologist.                           7       you're in            a     trauma center.
        8       So     I'm going to throw that out there, too.                                                                                                                                      8                            DR.            FONTE:                 I'm not understanding                                               --




        9                       But         --
                                                  but              --

                                                                                   but the rest of the                                              CT         is just like                         9                            DR.            KOPIDAKIS:                      I     mean,               this              --




       10       I read it.                                                                                                                                                                         10                            DR.            EONTE:                 --
                                                                                                                                                                                                                                                                               why              a    hemodynamically                                            stable
       11                        DR.        KOPIDAKIS:                              We're          --

                                                                                                                      we're limited by what                                                        11       patient with                    a    stab wound to the                                       belly,                  who has (inaudible)                                             i




       12       we     can (inaudible)                        --

                                                                                                                                                                                                   12
                                                                                                                                                                                                            --




       13                        DR.        EONTE:                           (Inaudible)                     .                                                                                     13                            DR.            KOPIDAKIS:                     Because by                        --

                                                                                                                                                                                                                                                                                                                                 by   definition                                       --




       14                        (Talking simultaneously.)                                                                                                                                         14                            (Talking simultaneously.)
       15                        DR.        KOPIDAKIS:                              --

                                                                                                 what            we        can do.                        I     just        --

                                                                                                                                                                                          I        15                            ER         DOCTOR:                    Okay.
       16       just don't        --

                                            look              --

                                                                        look, just do                                 me        a       favor             --

                                                                                                                                                                                                   16                            DR.            KOPIDAKIS:                     By          --

                                                                                                                                                                                                                                                                                                     by        definition it                                     --

                                                                                                                                                                                                                                                                                                                                                                                 by
       17                        DR.        EONTE:                      I'm         not understanding                                          --
                                                                                                                                                                                                   17       definition, it                       is         a        trauma.               I mean,               that's                    --

                                                                                                                                                                                                                                                                                                                                                          I mean,
       18                        DR.        KOPIDAKIS:                              --
                                                                                            take        --

                                                                                                                                                                                                   18       that's all               I can            --




       19                        DR.        EDNTE:                      --

                                                                                    why you don't know how                                                      --

                                                                                                                                                                       you                         19                            DR.            FONTE:                 An     isolated injury (inaudible)                                                                         --




       20       can't do an exploratory laparotomy.                                                                    I'm just                      --

                                                                                                                                                                I     just       --

                                                                                                                                                                                                   20                            (Talking simultaneously.)
       21       I'm     --

                             I'm trying                 --

                                                                   again,                  if this                    was           a    (inaudible)                        --

                                                                                                                                                                                                   21                            DR.            KOPIDAKIS:                      I mean, what else can I                                                                tell
       22                       DR.         KOPIDAKIS:                                    (Inaudible) this                                --
                                                                                                                                                                                                   22             (inaudible)          --




       23                        (Talking simultaneously.)                                                                                                                                         23                            DR.            FONTE:                 --

                                                                                                                                                                                                                                                                                it's                an    isolated injury                                              --

                                                                                                                                                                                                                                                                                                                                                                                  it's
       24                       DR.         EDNTE:                      --
                                                                                   (inaudible)                         I mean, I would say:                                                        24       an      isolated           --

                                                                                                                                                                                                                                                 that's                a     general surgery case.                                                         I do not
       25       You know what               --

                                                  and I have (inaudible)                                                            any evidence                           to                      25       take every case from Health Park.                                                                  (Phonetic)                            .          I do not




                                                                                                                                          U. S.                            LEGAL                        SUPPORT
                                                                                                                                                                     866-339-2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 65 of 114 PageID 346
                                                                                                                                                                                                            File           4
                                                                                                                                                                                                                                                                                                                                                                                      14                to                    17
                                                                                                                                                                                                Page 14                                                                                                                                                                                              Page 16
            1   take every                        case           fro       (inaudible).                                           I             know that they have                                                    1                             DR.            KOPIMKIS:                                Look               --

                                                                                                                                                                                                                                                                                                                                               look, I                           --

                                                                                                                                                                                                                                                                                                                                                                                            I     don't. I
        2       general surgery.                                   I   know that they can handle these cases.                                                                                                          2       mean,       I   --

                                                                                                                                                                                                                                                          I don't               know what to                                         tell                you.                         I    mean,              I   --




        3                                        Not everything gets transferred                                                                                      out just because                                 3       I've    -        I haven't done trauma                                                         in      years.
        4       the general surgeon doesn't want to do an exploratory                                                                                                                                                  4                             DR.            EONTE:                You haven't done                                                        a        bowel resection                                            in
        5       laparotomy.                                                                                                                                                                                            5       years?          You haven't done                                          a        bowel repair                                             in         years?
            6                                    Complex surgeries?                                    Absolutely.                                                         Gunshot wounds,                             6       You don't             --




        7       absolutely.                                                                                                                                                                                            7                             DR.            KOPIMKIS:                                I'm not going to                                                         --




            8                                    DR.        KOPIDAKIS:                      But             if it                     becoe                                --

                                                                                                                                                                                                                       8                             DR.            FONTE:
                                                                                                                                                                                                                                                                                           --

                                                                                                                                                                                                                                                                                                         do bowel resection?                                                                     You don't                        -



            9                                    DR.        KNIE:            --

                                                                                            (inaudible)                                         --

                                                                                                                                                                                                                       9       I guess         I'm not (inaudible)                                                 --

                                                                                                                                                                                                                                                                                                                                     I'm not understanding                                                             your
       10                                         (Talking simultaneously.)                                                                                                                                           10       hesitancy to take                            a
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                a        (inaudible)                                     --

                                                                                                            --
       11                                        DR.        KOPIDAKIS:                      But                    but                      --

                                                                                                                                                                                                                      11                             DR.            KOPImKIS:                                The          --


       12                                        DR.        EDNTE:           --

                                                                                            (inaudible)                                     transfers,                                    there's                     12                             DR.            EUNTE:
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                         (inaudible)                                     --




       13       a
                     --

                               that's                  a    whole different mechanism of injury.                                                                                                     So    it's       13                                  (Talking simultaneously.)
       14       isolated,                        general stab wound to the belly with                                                                                                --

                                                                                                                                                                                                you know,             14                            DR.             KOPIMKIS:                                The         --

                                                                                                                                                                                                                                                                                                                                      the trauma                                           (inaudible)                       --




       15       injury              down to the bowel.                                          Now,              that's                                  something                            any                    15       but that's the                        --

                                                                                                                                                                                                                                                                            that's the                                  reason                      we            transfer them; if
       16       general surgeon can handle.                                                       Truth-                              --

                                                                                                                                                          truthfully,                            I mean,              16       there (inaudible) on the table,                                                                       I would take everything                                                                 it
       17       it        --

                                you know,                        if you're telling m                                                        you don't know how to                                                     17       takes       to stabilize them and transfer the trauma.
       18       do bowel resection or                                       a         bowel repair                                         or you don't know how                                                      18                             I        mean,         that's                       what            I would do.                                                  I    mean,             I'm        --




       19       to (inaudible),                                  that's           a    different (inaudible).                                                                                                         19       but I'm         --

                                                                                                                                                                                                                                                          you know, I mean,                                             like I                      --

                                                                                                                                                                                                                                                                                                                                                                  like                     Dr. Gatab                   told
       20                                        So, you know,                        if        you              tell                 me                  I'm              a     (inaudible)                    and   20       you,    100 percent of the time                                                          this              goes to lee.                                             100 percent
       21       I don't                 work               in the belly at all,                                         and                          I'm just doing                                                   21       of the time.
       22       general surgery coverage,                                                   then I get                                          it.                                                                   22                            DR.             fŒTE:                 Well, I (inaudible) beg to                                                                                differ.
       23                                        If you're             a     general surgeon and you know your way                                                                                                    23       Because         like                I said,                I've               been here for                                             22             years and I can
       24       around              a       belly,               you   certainly                            know how to do                                                       a   bowel repair                     24       tell    you on an isolated                                           stab wound with general surgery
       25       and you                 certainly                  know how to (inaudible).                                                                                     You know,                             25       coverage,             I don't expect                                      thm to transfer.                                                                  That is not                       a




                                                                                                                                                                                                Page 15                                                                                                                                                                                                      Page 17
        1       unless you're telling                                      me          you        don't.                                                                                                               1       multi-trauma patient.                                            That is not sœething                                                                        --
                                                                                                                                                                                                                                                                                                                                                                                                   again,
        2                                        DR.        KOPIDAKIS:                      I'm sorry?                                                                                                                 2       unless you're telling                                      me             that (inaudible)                                                       --

                                                                                                                                                                                                                                                                                                                                                                                            if     they           -
                                                                                                                                                                                                                                                                                                                                                                                                                             you
        3                                        DR.        EŒTE:            I said any general surgeon should be                                                                                                      3       know,       it's           a        liver, it's                           (inaudible) the pancreas,                                                                           it's            --




        4       able to do that, unless you're telling                                                                                                    me         that            --

                                                                                                                                                                                                that you               4       you know, you got                             (inaudible)                                 --


        5       don't,              that you don't know how to do that.                                                                                                                                                5                            DR.             KOPIDAKIS:                               But         --

                                                                                                                                                                                                                                                                                                                                      but I won't know                                                  --




            6                                    DR.        KOPIDAKIS:                      Right, but                                      it             --

                                                                                                                                                                           it's           --

                                                                                                                                                                                                 it's                  6                            DR.             EUTE:                       (Inaudible)                               --




            7   still           a       trauma,                  it's still                     can be                  --
                                                                                                                                            it             can be other                                                7                                  (Talking simultaneously.)
        8       things.                                                                                                                                                                                                8                            DR.             KOPIDAKIS:                               But again                              --

                                                                                                                                                                                                                                                                                                                                                                  again, the                            CAT

            9                                    If        you want to                 --

                                                                                                 I'll              --

                                                                                                                                      I              --

                                                                                                                                                                I don't understand                                     9       scan    -       the            CAT         scan can be (inaudible)                                                                     --

                                                                                                                                                                                                                                                                                                                                                                                      CAT         scans can be
       10       why we're even arguing about                                                      this at this point.                                                                                                 10       90   percent accurate, and there's                                                                     a        10             percent                            it's        not.
       11                                        DR.        EŒTE:           I don't                    either.                                            Like I said, to                                  me         11   And        in that                 --
                                                                                                                                                                                                                                                                     it's       -
                                                                                                                                                                                                                                                                                                it's better for the patient                                                                                  --




       12       this is                 a        simple general surgery case.                                                                                                                                         12                            DR.             UNTE:                       (Inaudible)                               --




       13                                        DR.       KOPIDAKIS:                       I'm        --

                                                                                                                   I         --

                                                                                                                                                     again, I'm not                                   --
                                                                                                                                                                                                            I         13                            DR.             KOPIDAKIS:                               --
                                                                                                                                                                                                                                                                                                                        to be in                              a       trauma
       14       mean,          this is                      a    trauma case to me; and                                                                   if         you want to                                      14       (inaudible)                    -



       15       report              me,           you can report                            me    for that.                                                                                                           15                            DR.             FONTE:                      (Inaudible) I mean, but that's                                                                                    --

                                                                                                                                                                                                                                                                                                                                                                                                                             you
       16                                        I'm not           -
                                                                           I'm not                --

                                                                                                                  again, I'm not                                                     --

                                                                                                                                                                                                I don't               16       know, that                 -
                                                                                                                                                                                                                                                                    that's           --

                                                                                                                                                                                                                                                                                                    yeah; but you and I both know                                                                                      that,
       17       have the                    --

                                                       the       facilities                     to take care of                                                           a      trauma at that                       17       you know, most of the                                      injuries                             --

                                                                                                                                                                                                                                                                                                                                          again, just by what your
       18       place.                  I just don't.                                                                                                                                                                 18       testing is reading, the (inaudible) in                                                                                             the                 right lower
       19                                        DR.       EONTE:          You don't have the                                                                   facilities                        to do               19   quadrant possibly from bowels.                                                                            That's the way they're
       20       an exploratory                                  laparotomy                  with (inaudible)                                                              --

                                                                                                                                                                                                                      20       reading         it.                 And    that's                    --

                                                                                                                                                                                                                                                                                                                  that's going to                                                     be         specifically
       21                                        DR.       KOPIDAKIS:                       No,        it's                  --

                                                                                                                                                     it's                 more than                   that.           21   mesenteric bleed.
       22                                        DR.       EONTE:          So          what                 (inaudible)                                              --

                                                                                                                                                                                                                      22                            DR.             KOPIDAKIS:                               But that                          --

                                                                                                                                                                                                                                                                                                                                                              again, you know, like
       23                                        (Talking simultaneously.)                                                                                                                                            23       you said,             it's            possibly that.
       24                                        DR.       KOPIDAKIS:                       -
                                                                                                       (inaudible)                                              --

                                                                                                                                                                                                                      24                            DR.             FONTE:                And then                             --




       25                                        DR.       EONTE:           --
                                                                                            (inaudible)                                    --

                                                                                                                                                                                                                      25                            DR.             KOPIDAKIS:                               It's still                                  a        trauma.                          It's still


                                                                                                                                                                          U.S.                            LEGAL            SUPPORT
                                                                                                                                                                                               866-339-2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 66 of 114 PageID 347
                                                                                                                                                                                                                   File                       4
                                                                                                                                                                                                                                                                                                                                                                                   18 to                                          21
                                                                                                                                                                                              Page 18                        ,                                                                                                                                                                                Page 20
        1   a    stab wound.                     And        --

                                                                      and                 --                                                                                                                                          1                                 ER           DOCTOR:              It's        --
                                                                                                                                                                                                                                                                                                                                      it's                --
                                                                                                                                                                                                                                                                                                                                                                          it's           fine,                 because

        2                       DR.              NI'E:                I'll                          tell                      you what                              -                                                                 2           I    --
                                                                                                                                                                                                                                                            I've done it                      before.

        3                       DR.
                                            KOPIDAKIS•                                    --

                                                                                                          that                     --                                                                                                 3                                 I       mean, we've                     sent burns                                to Miami.                               We've sent

        4                       DR.         ENTE:                     --

                                                                                                    (inaudible)                                         and              if        you       find                                     4           splenic injuries that they didn't                                                                  want to                       do         over             at Lee.

        5   anything else, you leave her open and call                                                                                                                        me    and       I will                                  5           We've done                some            things;             so     it's                 no            problem.                            I        --




        6   transfer her to (inaudible)                                                              --                                                                                                                               6                                 6             FONTE:              Well,             so             100            percent of the time the

        7                       DR.         KOPIDAKIS:                                     I'm                      --
                                                                                                                               I'm not                              --

                                                                                                                                                                               no,       I'm not                   --
                                                                                                                                                                                                                             .        7           patients aren't                           coming to Lee, right?                                                         Because you've                                      had

        8   I'm not doing it.                               That's not what                                                                  --

                                                                                                                                                        you know, when I                                      --                      8           to send them elsewhere.                                        So         --




        9   DO.
                                                                                                                                                                                                                                      9                                 ER           DOCTOR:              Yeah,              I        --
                                                                                                                                                                                                                                                                                                                                             yeah,                        100           percent of the

       10                       DR.          ENTE:                     It's                          (inaudible)                                              --

                                                                                                                                                                         like           I said           --                          io           time      --




       11                        (Talking simultaneously.)                                                                                                                                                                           11                                  (Talking simultaneously.)

       U                        DR.
                                            KOPIDAKIS·                                    R.                                                                                                                                         12                                 DR.            FONTE:             They'll                     get             (inaudible)                                 --




       13                       DR.          EONTE:
                                                                       --

                                                                                      I             think you're totally                                                                 capable                   of                13                                 ER           DOCTOR:              I     mean, the splenic                                                  injuries                     --




       14   handling this.                        If        you                 --

                                                                                           are you                                  --

                                                                                                                                                        are you                                                                      14                                     (Talking simultaneously.)

       15   board-certified?                                                                                                                                                                                                         15                                 DR.            FONTE:             Well,             now             you're telling                                             me      100


       16                       DR.         KOPIDAKIS:                                    You                       don't                         have to get personal                                                               16           percent of the time,                               you (inaudible)                                                sending                   some             to Blake

       17   now.            I'm--      I'm telling                                    you                 -                                                                                                                          17           because              (inaudible)                  so         l'm         just trying                                    to put                  things in

       18                       DR.          EONTE:                   No, I                           am                 not                 --                                                                                      18           perspective                        (inaudible),                we          take                a             lot of (inaudible)                                             Lee


       19                       DR.          KOPIDAKIS:                                        --

                                                                                                          you can do whatever                                                                you want                                19           Ei?"           PL°netic) and                  we             know that you guys                                                  do         not have the

       20   to me, but I               --

                                                  just           --

                                                                                     just                 --                                                                                                                         20           services             there            to provide the care                                                    for the patient.                                              When


       21                        (Talking simultaneously.)                                                                                                                                                                           21           you've          got       a        simple         general surgical                                                exploratory                               laparotomy

       22                       DR.          EONTE:                             (Inaudible)                                             --                                                                                           22           with      a     possible bowel iniury, maybe                                                                  a        mesenteric ligation,

       23                       DR.          KOPIDAKIS:                                        --

                                                                                                          deal with                                            it        --                                                          23           that's          something                  that any general surgeon                                                              --
                                                                                                                                                                                                                                                                                                                                                                                              that's                     a



       24                       DR.          EONTE:                    You                     told                      me         you're not skilled                                              _                                24           second-year                   surgical             resident                         case.

       25                       DR.          KOPIDAKIS:                                        --
                                                                                                          just                          --                                                                                           25                                 And            so    you got                 (inaudible)                                    --




                                                                                                                                                                                              Page 19                                                                                                                                                                                                         Page 21
        1                        (Talking similtaneously.)                                                                                                                                                                                1                              DR.           KOPIDAKIS:                    All right.                                          Now,           you're just                               --




        2                       DR.          EONTE:
                                                                           --

                                                                                      at bowel work                                                           --                                                                          2                                 craning             simultaneously.)

        3                        DR.         KOPIDAKIS:                                        Just                      take care of                                          it       and then                    --                    3                              DR.           FONTE:             --
                                                                                                                                                                                                                                                                                                                     you don't                                 have           a    liver                    injury                --




        4                       DR.          EONTE:
                                                                           --

                                                                                      and                 -
                                                                                                                                   and                  I'm          good with                 that.                                      4                                 (Talking simultaneously.)

        5                        DR.         KOPIDAKIS:                                        --

                                                                                                                    and then                                   --
                                                                                                                                                                         then           we    can         talk                            i                              DE             °FID^KIS:                    All right.                                          Look,           I


        6   about           this in front                        of anybody else                                                                   --                                                                                     6           (inaudible)               --
                                                                                                                                                                                                                                                                                            that's             just              --




        7                        DR.         EONTE:                        I'm not accepting the transfer.                                                                                                         I'm                    2                              DE            FONTE:             --
                                                                                                                                                                                                                                                                                                                     (inaudible),                                        you don't have any

        8   not accepting the transfer.                                                                                                                                                                                                   8       evidence             of vascular                   injuries; that                                             is something                                  that you

        9                       ER     DOCTOR:                         Well, I can                                                      try              semeplace else.                                                                  9       should          be     able to handle there                                              locally                        without                       having                to

       10                        DR.         EONI'E:                            (Inaudible)                                             in              the energency                          room,                                 10           transfer             the patient                   out.

       11   that needs to be taken care of,                                                                                   and you are the general                                                                                11                                  ER          DOCTOR:                   (Inaudible)                           --




       12   surgeon on               call.             I think                                 you need to take care of your                                                                                                         12                                  DR.           FONTE:             Now,             we've                 spent                    a       lot of time                                on        the

       13   ptiBDt.                                                                                                                                                                                                                  13           phone, but basically                               --
                                                                                                                                                                                                                                                                                                                you know, you could have been done

       14                        ER    DOC'IOR:                             I've                    had patients                                                    that           go    to Blake                                    14           with the             case            by now.

       15       (phonetic) after Lee refused them; so I can                                                                                                                     try      that       --                               15                                  ER          DOCTOR:              Hey, Doug,                             I             got to sign-off                                   and

       16                        DR.         KOPIDAKIS:                                        Well, I don't understand.                                                                            This                             16           start          working               on    some         other entrants;                                                so       I'll                 let you guys

       17   is     a
                       --

                              this is             a
                                                       --

                                                                  like                         you said,                                            100 percent of these                                                             B            9°

       18   go.                                                                                                                                                                                                                      18                                  DOUG           MCKENNA:                     Thanks,                     Doctor                           (inaudible)                        .




       19                        ER     DOC2DR:                             I mean, I                                         --                                                                                                 i   19                                     meeping.)

       20                        DR.         EONTE:                         I would                                 like to differ.                                                                                                  20                                  DOUG           MCKENNA:                 (Inaudible)                                    Dr.           Fonte,                        thank            you

       21                        ER     DOCTOR:                            And                      I've                 flown them to Miami.                                                       So                   I           21           very much.

       22   can get           this          squared away.                                                                                                                                                                            22                                  Dr.           Kopidakis,                    (inaudible),                                        thank           --
                                                                                                                                                                                                                                                                                                                                                                                                            thank            you

       23                        So         if    you guys are                                                 --

                                                                                                                              are                  pretty                     much concluded,                                        23           very much, sir.

       24   I'll       --

                              I'll     get            it         squared away.                                                                    So
                                                                                                                                                         --

                                                                                                                                                                              that's fine.                                           24                                  DR.           KOPIDAKIS:                     I'll                 let Dr. Gatab work                                                  on            this.

       25                        DR.         KOPIDAKIS:                                        Well                      --                                                                                                          25           Thank you.




                                                                                                                                                                              U.S.                       LEGAL                                SUPPORT
                                                                                                                                                                                             866-339-2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 67 of 114 PageID 348
                                                                                                          File      4
                                                                                                                              22 to   23
                                                                                                   Page 22
               1    (End of        the   recording.




           4




      I    !




               6




          10


          11




          13


          14




          16




          19


          19


          20




          23


          ?4


          25



                                                                                                   Page 23
                                             EPTIFICATE



                              I,    JACKIE    MENTECKY,        do   hereby certify      that   I   was


           4        autholized to transcribe the foregoing                     iecorded    proceeding,        and


           5        that   the transciipt           is   a   true   and   accurate    transcription      of   my

           6        shorthand       notes to the best of             my   ability    taken while listenir.g

                    to the piovided          recording.


                   Dated this       23rd day    o




          14
                                                     /

                                                JACKIE        MENTECKY


          16




          20


          2J


          22


          23


          24




                                                                                       U.S.              LEGAL      SUPPORT
                                                                                                   866-339-2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 68 of 114 PageID 349




                                                   Attestation of Completion


    I acknowledge that attended the presentation that
                              I                                                 was   presented by   Risk   Management   on   4/12/18
    that addressed the following:

    Reviewof recent EMTALA citation               and   implications of that citation.

    Case study    of the   case   cited   in   the deficiency report from AHCA.


    EMTALA/Florida Access to Care
        •   What is it and what is required by statute
        •   Duties of on call specialists
            •   Requirements to accept transfers from other hospitals when they lack the servicecapability
            •   Clarification that sending hospital determines whether or not the individual has an emergency
                medical condition requiring transfer


    Reviewof     plan   of correction that will      be   submitted to AHCA.

    Reviewof transfer guidelines.

      understand my obligations under EMTALA/FloridaAccess to care regulations and will comply with the
        I                                                                                                       I




    regulations as discussed in this presentation. understand what contributed to the recent EMTALA
                                                                       I


    citation..I have had an opportunity to ask questions and obtain clarification as needed.




    Print Name:                                               C                Fo~k      a O
    Employee #:                                                   )
                                                                      fŠ
    Employee Signature:                                       c            c




    Date:                                                 I   L       / Y




                                                                                                      EXHIBIT
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 69 of 114 PageID 350
   From:AHCA       HEALTH     QUALITY       ASSURANCE           230    338        2372                04/05/2018    16:20          ©279        P.OOS/008


                                                                                                                                  PRINTED: 04/05/2018
                                                                                                                                    FORMAPPROVED
Agency for Health Care Administration
STATEMENT OF DEFICIENCIES        (X1) PROVIDERISUPPLIER/CUA           (X2) MULTIPLE CONSTRUCTION                                   (X3) DATE SURVEY
AND PLAN OF CORRECTION               IDENTIPICATION NUMBER                                                                             COMPLETED
                                                                      A BUILDING:


                                       HL100012                       B.   WING


NAME OF   PROVIDER OR SUPPLIER                          STREET ADDRESS. CITY, STATE, ZIP CODE

                                                        2776 CLE7ELAND AV                I
LEE MEMORIAL HOSPITAL
                                                        FORT MY       ERS, FL 33101

 (X4)10             SUMMARY STATEMENT OF DEFICIENCIES                        ID                   PROVIDER'S PLAN OF CORRECTION                                (xs)
                                                                                                (EACH CORRECTIVE ACTION SHOULO BE
                                                                                                                                                '




 PREFIK         (EACH DEFICIENCY MUST BE PRECEDED BY FULL                  PREFIX                                                                        COMPLETE
   TAG          REGULATORY OR LSC IDENTIFYING INFORMATION)                  TAG                CROSS-REFERENCED TO THE APPROPRiATE                  i
                                                                                                                                                               DATE

                                                                                                            DEFICLENCY)


   H 0001   INITIAL COMMENTS                                           H    000


            An unannounced complaint survey CCR#
                                                                                             Ily submitting this   Plan of
            2018004127 was conducted on 3/26/18 through                                      Correction, the hospital does not
            3/29/18 at Lee Memorial Hospital, a licensed                                     admit that it violated any rules,
            hospital (license# 4186) in Fort Myers, Florida.
                                                                                             regulations or statutes or agree that
            The following is a description of the deficiency.                                the citations are correct. The
                                                                                             hospital also reserves the right to
   H   035 59A-3.255(2)(c)   FAC; 395.1041(3)(e) FS                    H    035              contest the deficiencies, findings,
                                  - Txfr Proc Closest Hospital
             EMERGENCYCARE                                                                   conclusions and actions of the
            59A-3.255(2) TRANSFER PROCEDURES. Each                                           Agency/CMS. The hospital reserves
            hospltal providing emergency services and care                                   all rights afforded under the law.
            shall establish policies and procedures which
            incorporate the requirements of Chapter 395,
            F.S., relating to emergency services. The policies
            and procedures sha11 Incorporate:

             (c) A provision providing that all medically
                                                                                             Initial Action and Investigation:
             necessary transfers shall be made to the                                        Risk Manager II immediately
             geographically closest hospital with the service                                reported the allegation of      an
             capability, unless another prior arrangement is in
                                                                                             EMTALA violation to       3 rauma
             place or the geographically closest hospital is at
             service capacity as stated in Section 395.1041(3)                               Program Manager, investigated the
             (e), F.S·                                                                       case;and self-reported the
                                                                                             allegations and findings to the
           395.1041(3)
           (e) Except as otherwise provided by law, all                                      Agency for Health Care
           medically necessary transfers shall be made to                                    Administration. The Risk Manager
           the geographically closest hospital with the                                      then met with 3 rauma Program
           service capability, unless another prior
           arrangement Is in place or the geographically                                     Manager to discuss immediate
             losest hospital is at service capacity. When the                                correclive actions to be undertaken. 3/5/18
           condition of a medically necessary transferred
             atient improves so that the service capability of
            he recelving hospital is no longer required, the
           receiving hospital may transfer the patient back to
         'She transferring hospital and the transferring
           hòspital shall receive the patient within Its service
           capability.
   A Form 3020-0001    \
                                                   SENTATIVE'S StGNATURE                                 TITLE                                          (X6)   DATE
  ORATORY DIRECTOR SO        OVIDER/SUPPL



STATE FORM                                     \                      m                  05JI11                                      ff   continunt on sheet          1   of 4




                                                                                                                                                                EXHIBIT
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 70 of 114 PageID 351
   From:AHCA          HEALTH     QUALITY        ASSURANCE             289 888 2872                       04/08/2018    16:21         9279 P.OOS/OOS

                                                                                                                                PRINTED'04/05/2018
                                                                                                                                  FORM APPROVED
 Agencyfor Heptth Care Administration
 STATEMENT OF DEPICIENCIES          (X1) PROVIDERISUPPUERICUA             (x2) MULTIPl.E CONSTRUCTION                            (X3) DATE SURVEY
 AND PtAN OF CORRECWON                      IDENHFICARON   NUMBER
                                                                          A    sm.                                                    COMM.ETED



                                             NL100012                     B.   WING
                                                                                                                                       ggg gggggg
 NAME OF PROVIDER OR BUPPUER                                  STREET ADDRESS, CITY. STATE, ZIP CODE

                                                              2776 CLEVELAND AVE
 1.EE   MEMORIAL NOSPITA
                                                              FORT MYERS, FL 33901
  QC4)ID   :
                      SUMMARY STATEMENTOP DEFICIENCIES                           ID                  PRovlDERS Pt.AN OF CORRECTION                     ys)
  PREFO(   :      (EACH OEFICIENCY MUST BE PRECEDED BY FULL                    PREFD(   .
                                                                                                   (EACH CORRECTIVE ACTION SHOULD BE                 COMPLATE
   TAG            REGULATORY OR LSC IDENTIFYING INFORMARON)                     TAG               CROSS-REFERENCEO TO THE APPADPRIATE                  *
                                                                                                                                             1




                                                                                                               DEFICtENCY)


   H 035       Continued From page      i                                  H 035                                                             !
                                                                                            In addition the Risk Manager II also             :


                                                                                            met with the Acute Care Medical                  i




               This Statute or Rute is not met as evidenced
                                                                    by.                     Officer, VP of Patient Care Services,
               Based on staff Interview and clinical record                                 and Director of the Transfer Center                  '




               revlew, the geographicany closest facility refused                           to more fully develop, implement,
               to accept 1 (Patient #20) of 1 patient referred for                                                                                   3/29/18
                                                                                            and oversee the plan of correction.
                                                                                                                                 .




               transfer to a hospital with specianzed trauma
               services.
                                                                                             Action Plan:
               The findings included:
                                                                                             Counseling: Trauma Program
                                                                          HO35
               Patient #20 arrived at Hospital #1 on 3/1/18 at                               Manager met with the on-call
               10:51 p.m., with two stab wounds to the                                       Trauma Surgeon involved in the
               abdomen. Hospital #1's Emergency Department
                                                                                             case cited in person and counseled
               (ED) Physician obtained a CT (computerized
               tomography) scan of the abdomen and pelvis.                                   the surgeon concerning refusal of
               The CT resulta noted "Hemoperitoneum [blood                                   transfer under EMTALA, and re-
               accumulated in the space between the inner
                                                                                             enforced EMTALA transfer
               Uning of the abdominal wan and the Intemal
               organs]with considerable blood noted along the                                guidelines. Trauma Program
               11ver and extending in the right lower quadrant·                              Manager also re-enforced the
               Suspicious ifnear area of abnormal enhancement                                EMTALA transfer guidelines with
                most Ukely representing active bleeding.
                                                                                             all other Trauma Surgeons via                           3/5/18
               Patient #20's cinica1 record showed the patient                               email,
               was referred to Lee Memorla! Hospital which is a
               Level 2 Trauma Hospital. The Florida                                          Education: The Risk Manager II
               Department of Transportation city-to-city distance                            provided in-service training to all
               is 16 mHes,
                                                                                             trauma surgeons to reinforce
               Review of Patient #20's clinical "course" showed                              EMT ALA and Florida law,
               on 3/2M8, Hospital #1's ED Physician                                          including the following:
               documented the foOowing:
               "0051: Dr. (Trauma Surgeon] Lee Trauma
                                                                                              -
                                                                                               Duties of on-call specialists to
               Dec8nes transfer without OUR General Surgeon                                  come to the ED when requested by
               'coming in and examining the patlent and caling                               the ED physician;
               her himself. WHI discuss with surgeon.
               0056: Surgeon here says we is [sic] wtiln0 to talk
               to trauma surgeon himself.
               0114 Surgeon at Lee Refuses transfer. W10
AHCA Fann 3020.0004
                                                                          m                                                          Il conunusson sheet 2 of 4
gygg                                                                                        05Jt11
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 71 of 114 PageID 352
  Prom:AHCA                  HEALTH    GUALITY     ASSURANCE          289 SSB 2872                           04/05/2018   18:22    ©279 P.OO7/OOB


                                                                                                                                  PRINTED: 04M2018
                                                                                                                                    FORM APPROVED
Aqqncy for Heelth Care Adtp gistragon
STATEMENT OF DEF IENCIES                  (X1) PROV©EIWBUPPUEWCUA          (X2) MUURPI.E CONSTRUCTION                             (X3) DAFE SURVEY
AND PLAN OF CORRECTION                        [DENTIFICATION NUMBER                                                                  COMPLETED
                                                                           A   BUOW

                                               HL100012                    e. WING
                                                                                                                                      ggggg gggg
NAME OF PROVIDERORSUPPUER                                      STREET ADDRESS. CITY, STATE, ZIP CODE

                                                               2776 CLEVELAND AVE
LEE MEMORIAL HOSPITAL
                                                               FORT MYERS. FL $3001
 (K4) ID   ,
                              SUMMARY STATEMENT OF DEFICIENCIES                  [D                PROVIDERS PLAN OP CORRECTION             :
                                                                                                                                                              pg)
 PREFDC                   (EACH DEFICIENCY MUST BE PRECEDED BY FULL            PREFO(            (EACH CORRECTIVE ACTION SHOULD BE          :
                                                                                                                                                            COMPLETS
           \



                          REGULATORYOR LSC IDENTIFY0m INPORMATION)              TAG             CROSS·REFERENCED TO THE APPROPRIATE                           ORIE
  Tag      j
                                                                                                                                            .




                                                                                                             DEFICIENCY)


  H 035            Continued From page 2                                   H 035
                                                                                        -Requirements to accept transfers
                   discuss with [Hospital #3] medical center.
                   0124 Patient accepted [Hospital #3] medical                          of unstabilized emergency patients
                   center."                                                             from other hospitals when hospital                      ;




                                                                                        has capability and capacity;            i
                   The registered nurse (RN) documented in ED
                   Notes of 3/2/18 at
                                       2•11
                                            a.m., "Patient refused by
                                                                                        -
                                                                                           Florida law requiring transfer to                    i


                   [namel trauma surgeon. Patient accepted by                           closest hospital with capability and                    i




                   [Hospita1#3] trauma center. To be transported by                     capacity to provide emergency care
                   [ambulance service]critical care (au sem
                   unable to fly due to
                                        weather).•                                      needed by patient.
                                                                                        -EMTALA Guidelines for transfers
                       Review of the Lee Memorial ED log showed that                    of Trauma patients;
                       on 3/2/18 at 12:39 a.m., Hospital #1's ED
                       Physician called the Transfer Center. Hospital
                                                                                        -Review of case cited in deficiency
                       #1's ED Physician requested to transfer Patient                  report as case study;
                       #20 to Lee Memorial for surgical trauma                          -Review of deficiency statement
                       treatment. The Transfer Center nurse contacted
                                                                                        and plan of correction;
                       Lee Memoriars Trauma Surgeon. A3-way cal¡
                       was set up with Hospitat #1's ED Phyalcian.                      -Clarification that sending hospital
                       Hospita1#1's General Surgeon, and t.ee                           determines whether or not the
                       Memoriars Trauma Surgeon.                                                 .
                                                                                         individual has an emergency
                                                                                                         .




                On 3/27/18 at approximately 3:20 p.m., the audio                         medical condition requiring
                 recording of the transfer phone request was                             transfer; and
                 reviewed. Hospital#1's ED Physician reported                                                                     '
                                                                                         -Clarification that on-call
                 that the patient was stabbed in the belly, stable
                 with air and blood in the stomach, CT scan says                         specialists may discuss cases with                         !




                 considerable blood and he was told that the                             sending hospitals but may not
                 physician Interpreting the CT scan thought it was                       refuse transfers on behalf of the
                 from the bowel. Lee Memoriars Trauma Surgeon
               ! responded that the on-call surgeon from the                             hospital.
               i  referring hospital should be able to handle it. She                     All trauma surgeons and mid-level
               : stated 'fm not accepting the patient."
                   :
                                                                                          providers signed an attestation
               i       ReviewofLee Health Polloy & Procedures                             indicating that they attended the in-
               Í       (Chapter M14. Tab 01, #089). Emergency                             service and understand their
               i
                       Department Call Services (reviewed 4/17)                                      .
                                                                                          obhgations. The attestations are
                       revealed the Purpose including:
                   i
                                                                                          maintained by Risk Manager II.            '4/12/18
                   !
                       Expectations of Performance for Physicians                                                                                       '




                       Providin9 ED Call Services, items "8. Comply with
Rdumm aa2o.cood
                                                                           em               05JI11                                  IIcontinusilonsheet             3er4
STATEFORM
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 72 of 114 PageID 353
  From:ANCA                      MEALTH QUALITY         ASSURANCE            239 888 2872                     04/06/2018       18:22    @279 P.OOS/008


                                                                                                                                       PRINTED:04/05m018
                                                                                                                                         FORMAPPROVED
Aqeqcy for Health Care Adm nistration
STATEMENT OF OEFICIENCIES                      (X1) PROVIDERISUPPLIERICLIA         (x2) MULTIPLE CONSFRUCTION                          (X3) OATE SURVEY
AND Pihl OF CORRECTION                             IDENitPICATION   NUm            A.   BUILOING



                                                     HL100012                      B. WING


NAME   OP PROVIDER OR SUPPUER                                         STREET AO MESS, CirY, STATE.ZIPCODE

                                                                      2776 CLE IELAND AVE
LEE MEMORIAL HOSPITAL
                                                                      FORT MY !RS, FL 33901
 (X4)10   i
                                 SUMMARY STATEMENT OF DEFCIENCIES                         ID              PROVIDERS PLAN OF CORRECilON                ps)
 PREFD:                      (EACH DEPICIENCY MUST BE PRECEDED BY FULL                  PREFO(          (EACH CORRECTIVEACRON   SHOULD BE          C0mmE
  TAG                        REGULATORY OR LSC IDENTIFYlNG UGIORMATION)                  TAG           CROSS-REFERENCED TO THE APPROPRIATE            DAFE

                                                                                                                    OEFICIENCY)


  H 036                   Continued From page 3                                     H 035          Education: The Risk Manager II
              i           the requirements of the Emergency Medical                                will provide training to reinforce
              !           Trealment and Active Labor Act (EMTALA) and                              EMTALA and relevant Florida Law
                          the Florida Access to Emergency Services and                             requirements, to all Emergency
                          Care law, including accepting transfers as                                                       .

                          required under both laws; and 9. Provide care to
                                                                                                   Department Staff (mcluding
                          the patient that falls within the scope of the                           housekeeping, security and
                          physicians prMieges."                                                    registration staff that work in the
                                                                                                   Emergency Department) and
                          During an intervlew on 3/27/18 at 9:35 a.m.
                          Hospital #fs General Surgeon said, "The patient                          Physicians that will include a
                          had to travel 2 hours to the east coast. She had
                                                                                                                                                  4/29/18
                                                                                                   discussion of the case cited.
                          2 stab wounds in abdomen. Miami did another
                          CT did not find much; she did fine. I have taken
                          care of trauma in the past, it was better if you                         Education: The Risk Manager II is
                          start from scratch rather than find something after                      providing in-person training to all
                          you open the patient up. If trauma comes to us
                          there should not be a question about a hospital                          Transfer Center staff on how to
                          with a trauma team taking a trauma patient. I                            handle situations if an on-call
                          made sure they did another blood count before
                                                                      transfer..                   physician refuses an emergency
                          she left to make sure she was stable for
                                                                                                   transfer from another hospital when
                  :
                          The Lee Memorla! Hospital had the capacity to                            the hospital has capability and
                      !   treat Patient #20. The patlent had been stabinzed                        capacity to accept an emergency
                      :
                          and was approprlate for transfer. The transfer
                      i
                          was refused and the patient was sent, by
                                                                                                   transfer. Specifically, the Risk
                      :
                          ambulance to another trauma hospital In the                              Manager outlined the process
                      i   Miaml area for treatment. The Florida                                    available to the Transfer Center staff
                          Department of Transportation city-to-city distance
                          is 133 miles.
                                                                                                   to activate the chain of command
                                                                                                   and engage the assistance of the VP
                                                                                                   of Patient Care Services and the
                                                                                                   Acute Care Medical Officer if
                                                                                                    necessary.                                     4/16/18




  CA   Fem 3026·0001
                                                                                                   05Jill                                ticongrmadon sheet 4 of 4
STATE FORM
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 73 of 114 PageID 354




      HO35
     Continuefrom   page 4   of 4
                                    Monitoring to assure compliance: The Risk
                                    Manager conducts a weekly audit,
                                             11



                                    beginningApril 16, 2018 that will continue for
                                    a period of 3 consecutive months of

                                    substantial compliance is achievedof all
                                    requests for transfer from other hospital
                                    emergency departmentsthat did not result in
                                    a transfer to verify that all requests for

                                    transfer are being handled in accordance with
                                    the EMTALA regulations. The Risk Manager II
                                    is responsible for reporting aggregated data
                                    from the audit results to the monthly facility
                                    quality meeting for the audit period. If issues
                                    of concern are noted for trauma cases, the
                                    case is immediately escalated to the Trauma
                                    Medical Director and the Trauma Program
                                    Managerfor follow up action. If issues of
                                    concern are noted for non-trauma cases, the
                                    case is immediately reviewedwith the
                                    Emergency Department Medical Director. Any
                                    ongoingtrends of concern regardinga specific
                                    physician are referred to the Acute Care
                                    Medical Officer of the hospital for a corrective
                                    action plan. The Acute care Medical Officer
                                     reports any further variances or non-
                                    compliance to the medical executive
                                    committee and to the Board, alongwith
                                    summary data.                       4/16/18
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 74 of 114 PageID 355




   April   16,   2018

   Jon Seehawer, RN
   Field Officer Manager
   Agency for Health Care Administration
   2295 Victoria Avenue, Room 340
   Ft. Myers, FL 33901
   Fax (239) 338-2372

            RE:           CCR# 2018-4127
                          Survey date: 3/26/2018    -
                                                        3/29/2018

   Dear Mr. Seehawer,

   Attached      please    find the Plan of Corrections regarding the above referenced complaint survey.

   Please do not      hesitate to contact   us,   if you have any questions.

    Sincerel



    Kim' Groeneveld
    Paralegal

    Enclosure
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 75 of 114 PageID 356                    \




                                                                                         1/21/2020




                               EMTALA
                               Mary Lorah

                               4/12/2018




         What           is   it?

         •   Patient antidumping law

         •   Emergency Medical Treatment and Active Labor Act. Federal
             law enacted in 1986 intended to ensure that all people have
             equal access to emergency treatment regardless of their
             ability to pay

         •   Unfunded Mandate to Provide Medical Care




         What           is   it?

         •   Federal version of Florida s Access to Emergency Services
             and Care

         •   DifficulttoUnderstand

         •
             Easy to Violate

         •   Carries   Severe Penalties




                                                                               EXHIBIT
                                                                           i
                                                                                                 1
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 76 of 114 PageID 357

                                                                                      1/21/2020




            Requirements
            •     To provide an appropriate medical screening exam to any
                  individual who comes to the dedicated emergency department
                  regardless of their ability to pay.

            •     Provide necessary stabilizing treatment to an individual with
                  an emergency medical condition or an individual in labor.



            •     Hospitals have the ultimate responsibility for ensuring
                  adequate on call coverage. Hospitals participatng in the
                  Medicare Program must maintain a list of physicians on call
                  for duty after the initial examination to provide treatment
                  necessary to stabilizean individual with an EMC. Hospitals
                  have an EMTALAobligation to provide on call coverage for
                  patients in need of specialized treatment if the hospital has the
                  capacity to treat the individual.




        Requirements
       •        If a staff physician is on call to provide emergency services or to
                consult with an emergency room physician in the area of his or
                her expertise, that physician would be considered to be available
                at the hospital. A determination as to whether the on call
                physician must physically assess the patient in the emergency
                department is the decision of the treating emergency physician.



       •        Provide for an appropriate transfer of an individual if either the
                individual requests the transfer or the hospital does not have the
                capability or capacity to provide the treatment necessary to
                stabilize the emergency medical condition.




        Requirements

        •   Not delay examination and lor treatment in order to inquire
            about the individual's insurance or payment status.

        •   Accept appropriate transfers of individuals with emergency
            medical conditions if the hospital has specialized capabilities
            not availableat the transferring hospital and has the capacity to
            treat those individuals.

        •   Obtain or attempt to obtain written and informed refusal of
            examination, treatment or an appropriate transfer in the case of
            an indiedual who refuses examination, treatment or transfer.




                                                                                              2
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 77 of 114 PageID 358

                                                                                               1/21/2020




       How could we avoid this type of violation
       in the       future?

       Duty to Accept
       if a   hospital has specialized capabilities or facilities (including, but
       not limited to services such as burn units, shock trauma units,
       neonatal intensive care units) they may not refuse to accept from                   a


       referring   hospital within the boundaries of the United States an
       appropriate transfer of an individual who requires                 such   specialized
       capabilities or facilities     if   the receiving hospital has the capacity to
       treat the individual.




       Transfer Location


       Under Florida access to care,            all   medically necessary transfers shall

       be     made to the geographically closest hospital with the service

       capability, unless another prior arrangement is               in   place or the

       geographically closest hospital is             at   service capacity




        How could we avoid this type of violation
        in the future?



       The Emergency Department physician from the transferring

       hospital has the sole decision in determining if the patient needs

       to be    transferred to   a   facility with specialized capabilities.




                                                                                                       3
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 78 of 114 PageID 359

                                                                                        1/21/2020




       How could we avoid this type of violation
       in the future?



       Even if there is   a   question as    to   whether the patient needs

       specialized capabilities it    is   always better to take the patient in

       transfer and address the issue of           an   inappropriate transfer later.




                              Thank You




                                                                        LEE   HEALTH




                                                                                                4
    Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 79 of 114 PageID 360



                                                                                                                                            LEE MEMORIAL
Employee Conference                                                                                                                         mAI.Tu sysym
NAME: Nelayda Fonte                                                                             EMPLOYEE NUMBER: 22153
JOB TITLE: Trauma Surgeon                                                                       DEPT: Traume                          DATE: 04/26/2018

               DESCRIBE THE BEHAVIORIPERFORMANCE                 NEEDING IMPROVEMENTOR LIST INCIDENTS (Day, Month and Year) OF
               ABSENTEEISM AND TARDINESS DURING THE 12 MONTHS PRECEDING THE LATEST INCIDENT (or mason for
               termination): Information in include: Who was involved. When did the behavloriperformance occur (specific date or dates of a
               pattem). Whom/What has been impactedialfected. Describe the severity, IJstany policies (by name and number), protocols or practices
               that have been violatedibreached. If considered Gross Misconduct. IIst as such and include the letter and description from the
               corrective Action Pmcess policy 209 06 140, page 8. Document that the involved partles have been provided with copies of appileable
               policiestprotocois.

On March 3, 2018 Dr. Fonte was contacted by an outside facility for a patient transfer to trauma services. Patient had an injury pattern
consistent with need for trauma services and Dr. Fonte failed to accept the transfer. This issue resulted in a delay of care, transfer to
another trauma faciity for appropriate Intervention, and breach of EMTALA/ Florida AHCA dutles to accept for level of care.
Additiona0y Dr. Fonte's interaction in the physician to physician report was inappropriate, unprofesslonal, condescending,
argumentative, and faBed to uphold LHILPG physician compact for expected professional conduct and behavlor. These behavlors are
noncomplaint w¡th the LPG Physiclan Compact and also represent violations of the LH Corrective Action Process policy 800 06 140
and are considered Gross Mi6conduct in the form of letters q. Conduct detrimental to LH image and s. Disruptive behavlor, conduct
which disturbs a patient, visitor, physician, coworker, or others conducting business or performing services for Lee Health. Based upon
these behavlors and the incorrect medical decision making related to this situation Dr. Fonte is being issued a Final Waming. Should
Dr. Fonte persist In these behaviors by repeating the same or similar offenses her employment wiu be terminated.

Additionally, administration reserves the right to issue additional corrective action up to and including termination                       if   additional unknown
facts are discovered from the EMTALAI AH CA investigation.

               DESCRIBE EXPECTED PERFORMANCE: Refer to any poSolos identified in Section i that must be adhered to as wen as any related
               Code of Conduct, section of the Job description or perfonnance evaluation (e.g. Teamwork) and timaframes for adherenoelcompleSon
               (e.g. Immedlainly, Ongoing, At all times, etc.)

    EffecHve immedlately and on going, Dr. Fonte's behavlor, conduct and communicatlon must demonstrate the utmost professionallsm to
    peer physiclans, administration, management and staff and to ai afßllated with LH at all times. Demonstrate dramatic and sustained
    Improvement In Dr. Fonte's cooperation. Interpersonal Interactions, approachability and responstveness to the above named partles.
    At   al times adhere to and:
I         •       Abide by· ATLS, Florida Trauma Triage Criteria, EMTALA/AHCA and LHILPG physician compact and codes of conduct.
                  Seek additional education ihrough America Couege of Surgeons courses (ATOM/ATLS/ASSET).
          •       The Lee Health Physicians Staff Compact (Attached).
          •       Schedule 9.c.viil Conduct and Behavlor (Attached).
          •       Lee Health Corrective Acilon Process Policy and Procedure               80906 140    (Attached).



               ACTION PLAN glow       to achieve the expected performance, including specinc goats, action steps, dates forfogow.up, compleBon, etc.) - Employee
               to develop with follow-up by Supervisor: (may utilize Performance Improvement Planning (PIP) Form @0784) Include any EAP
               recommendations or referral.

    Dr. Fonte wiU develop an action plan [nclusive of meaningful and measureable action steps designed to ensure dectsfon                             maldng and
    doommunications
                that are     In aßgnment with the all Items listed In Box #2 above for approval and acceptance by admt                                 on

Dr. Fonte wlu seek additional education through Amedca College of                           rgeons courses (ATOM/ATLS/ASSET)and                   rovide too
completion of same to administration by XXX date.

               CORRECT1VE ACTION PROCESS:                 (cnock one):

4.        STEP ONE                                    STEP TWO                                  STEP THREE
          Behavior/Performance Only              A    (Ramalas acdve for 12 months and          (Remains acive for 18 months and
                                       and   a        employee may not transfer while active)   employee not eligible for medt per poicy)
          r*              n

          0     1ST WRITTEN REMINDER                  O    2ÑD WRITTEN REMINDER                 O   DECISION MAKING LEAVE                   O    TERMINATION
b.        STER OÑE         .                          STEP TWO                                  STEP THREE
          Absenteeism          or Tardiness      A    (12 months paceding last Incident and     initial lnti d ry period employees
          (12 montly precedinn lastin¢I¢enn           employee may not transfer while acilve)   only req             3

          O     18T WRITTEN REMINDER                  O    2ND WRITTEN REMINDER                 O   3RD WRITTEN REMINDER                         TERMINATION

Original to Human Resources                                  Retain Copy in Department                       Give Copy to Employee                       EXHIBlT
     Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 80 of 114 PageID 361



                                                                                                                                                        LEE    MEMORIAL
Employee Conference .   ,f
                                                                                                                                                        HEALTH SYSTEM
                                                                                                                                                                                       I




 c     x FI     LggR               G (action   in   and of itsett.   active indefinitely and employee noteilgible for merit per poiley)

        CONSEQUENCES OF CONTINUED PROBLEM PERFORMANCE, ABSENTEEISM, ANDIOR TARDINESS:

       O   In   refemnce to 4a and 4b, further behavlor/performance and/or excessive absenteelsm and/or tardiness may result                                         in   further
       corrective    action up to and including termination.
       x In   reference to 40, a repeat of the same or similar offense is grounds for termination.

        EMPLOYEE'S REMARKS:




 *SUPERVIS                   I                                                         D
                                                                                           pATE:œ     EMPLO EE             SIG      TcURE:                           DA     E




Witness sign                     fias that the named employee was counseled.                          NOTE:           employLs
                                                                                                                            signature      does not indicate agreement, but
WITNESS SIGNATURE:                                                                   DATE:            simply that helshe has read this report.




Linked to Policies: SOS 08 140. SO9 06 009. SO9 06 145. SO9 06 867



*SUPERVISORS:
CORRECTIVE ACTION SHOULD BE ENTERED ONLINE                                             IN   THE AUTOMATEDPAR SYSTEM BEFORE YOU PLACE THIS
DOCUMENT IN THE EMPLOYEE FILE.




Original to Human Resources                                            Retain Copy in Department                             Give Copy to Employee        FM# 1100        Rev. 12/12
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 81 of 114 PageID 362
       .sil T-Mobile 9              9:04 PM               V 100% (amm+




                                    Scott   >




                          Apr 30, 2018, 4:51 PM


                                 yapølogies for bëing
                                  istracted as I left- I'm
                                sure u understand


           No apologiesnecessary.                    I

           know this is difficult You
           are an excellent surgeon.
           Well respected. This was
           an  unfortunate
           circumstance you will
           learn from it and emerge a
           stronger better physician.

                            I wish administration              felt
                            the same way....




                            ® OG
       .sil T-Mobile 9                   9:04 PM                   V 100%   is   +
                                         Scott         >
           I understand. I will help in
           anyway. Let me know if
           you want to speak in
           person. Happy to do so
                                                                Thank you
                             May    1,   2018, TOO AM
           Are you in the house
                                                 Will b in by 710?
           Just wanted to                 see          if you
           tasarsk   fra   rereLa   a    res   slal;
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 82 of 114 PageID 363
                                               OO                                C
  Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 83 of 114 PageID 364


         LEE HEALTH                                                     Performance Improvement Planning Form


      Employee Name:        Nelayda Fonte, DO                                                            Employee #:            22153

      Department Name:      Trauma                                                                       Dept & Loc #:          386.9

      Supervisor Name:      Jose A. Diaz,   MD                                                           Review Date:           5/16/18


Use this form to document action plans when improvement is required for specific essential job standards or competencies.
Attach additional documentation as needed. *The Due Date should generally be no more than 30 days from the time this form
is completed. Use additional forms if more than five action plans are required.



                                                                                                                                        Successfully
                                                  Action Plan                                                        Due Date                        ,
                                                                                                                                        Completed?




                                                                                                                                           es




                                                                                                                                           es
                                                                                                                                          No*
                                                                                                                                   O



                                                                                                                                   O      Yes
                                                                                                                                          No*
                                                                                                                                   O




  Comments:




  Supervisor Signature                                           Date          Eríþ\oyee   S   nature                                           Date

*lf
   not successfully completed, please begin andlor continue the Corrective Action process as appropriate.
Please retain this form in the departmental personnel files. It Is not necessary to send this form to Human Resources.



Linked to Policy SO9 06 434, SO9 02 135



                                                                                                               EXHIBIT
                                                                                                                                        FM#0784 04/12
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 84 of 114 PageID 365
                                        437075    FONTE



    1


    2


    3


    4


    5                                    AUDIO    TRANSCRIPTION

    6                                        FILE:      437075
                                                                                    |




    7


    8


    9


   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

  20

  21

  22

  23

  24                                                               |   EXHIBIT



  25



                                 U.S.     LEGAL      SUPPORT
                                        866-339-2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 85 of 114 PageID 366
                                                                                                                                       437075                        FONTE
                                                                                                                                                                                                                                                                                                                                 2               to                          5

                                                                                                                                              Page          2                                                                                                                                                                                     Page                           4

        1                     SPFAKER:                    Can            you open up the (inaudible)                                         --

                                                                                                                                                                     1                             DR.        FUNTE:                    Right.                        I guess my                                -



        2                     TRISH:                Transfer Center;                                this is Trish.                                              I    2                             DR.        HEISLER:                             Right.
        3                     SPFAKER:                    Okay.                  Hold on.                                                                            3                             DR.        EONTE:
                                                                                                                                                                                                                                        --

                                                                                                                                                                                                                                                         my concern                         is, is if                       I         --

                                                                                                                                                                                                                                                                                                                                                 if           I
        4                     DR.        HEISLER:                        Hello?                                                                                      4   Can't do anything for him, then                                                                    --

                                                                                                                                                                                                                                                                                           then we've delayed                                                 his
        5                     TRISH:                Hi,            Dr. Heisler.                                                                                      5   transfer to the appropriate                                                                facility                 instead of trying to
        6                     DR.        HEISLER:                        Hey.                                                                                        6   get him there.
        7                     TRISH:                All right.                              So    let     me   get Dr. Fonte with                                    7                             You know, you've                                             got    --

                                                                                                                                                                                                                                                                                      so you said you've                                                  got
        8   trauma      --

                                                                                                                                                                     8   no     --

                                                                                                                                                                                          no pneumothoraxes,                                             right?                      So     it's                not like                    --




        9                     DR.        HEISLER:                        Thanks.                                                                                     9                             DR.        HEISLER:                             Right.
       10                     TRISH:                --

                                                               on the                 line.         Okay?                                                           10                             DR.        FONTE:                    --
                                                                                                                                                                                                                                                         it's a             --




       11                      DR.       HEISLER:                        Thank you.                                                                                 11                             DR.        HEISLER:                             But       it looks like                                           pulmonary                    --


       12                     TANYA:                SIC,                (phonetic) this is Tanya; can I help                                                        12   bilateral                 pulmonary                       contusions                          --




       13   you?                                                                                                                                                    13                             DR.        EDNTE:                    Right.
       14                     TRISH:                Hi.                 I was looking for Dr. Fonte,                                         please.                14                             DR.        HEISLER:                              --
                                                                                                                                                                                                                                                                and he keeps going                                          into                 PFA.

       15                     TANYA:                Okay.                    Hold on.                                                                               15   We've got, you know,                                       a              couple of lines going in with                                                                          a
                                                                                                                                                                                                                                                                                                                                                                  --

                                                                                                                                                                                                                                                                                                                                                                             a

       16                      SPFAKER:                    Is           it       for        me?                                                                     16
                                                                                                                                                                         --

                                                                                                                                                                                 you know,                    fluids going                                 --




       17                      SPFAKER:                    (Inaudible)                       .                                                                      17                             DR.        FONTE:                    Right.                        Right.
       18                      DR.       EŒfE:                     Hello.                   Dr. Fonte?                                                              18                             DR.        HEISLER:                              --

                                                                                                                                                                                                                                                                you know, and everything that                                                                               we

       19                      TRISH:               Dr. Fonte,                             it's    Trish at the Transfer                                            19   can do here; but his abdoen                                                                 is,             you know,                        starting to
       20   Center; I've got Dr. Heisler on the phone                                                             -
                                                                                                                                                                    20   distend and                     --

                                                                                                                                                                                                                    you know, I                                 just         --

                                                                                                                                                                                                                                                                                           the time                    it's                going to
       21                      DR.       EWTE:                     Okay.                                                                                            21   take to transfer him to Tarpa, I just feel like, you know,
       22                      TRISH:                --

                                                               fro               Lee High.                Hold on.                                                  22   he needs to go to the closest trauma                                                                                facility.
       23                      Dr. Heisler,                             I've got                 Dr. Fonte from trauma.                                             23                              DR.        EONTE:                        But he needs to go to the closest

       24                      DR.       EISLER:                         Hey.                                                                                       24   appropriate trauma                                    facility,                             I guess is my                                    point.
       25                      DR.       EŒrE:                     Hey; how are you?                                                                                25                              I    --

                                                                                                                                                                                                                    you know, I                                 -
                                                                                                                                                                                                                                                                        I            just         -




                                                                                                                                                  Page      3                                                                                                                                                                                     Page                           5
        1                      DR.       HEISLER:                        Hey.               So    we're getting                   a
                                                                                                                                       --

                                                                                                                                                  like an            1                              (Talking simultaneously.)
        2   intermittent pulse                            on       this child.                      He     goes       in     --

                                                                                                                                       in     and out                2                              DR.       EISLER:                               Yeah.               I mean                    --




        3   of   PFA    and     we       did         a     chest                 x-ray; I don't see any pneumos.                                                     3                              DR.       EONTE:                         --

                                                                                                                                                                                                                                                          I don't want to                                       --




        4   We   did get him intubated.                                              We're repeating his chest                                    x-ray.             4                              DR.       EISLER:                               -
                                                                                                                                                                                                                                                                they would have diverted to you

        5   It did look like                   he probably had                                    some     pulmonary                  contusion.                     5   though               if   he had             a        pulse; which he did                                                     --




        6                      His abdomen's got bruising                                                 on    that,        as well as his                          6                              DR.       FONTE:                     Right.                       Right.
        7   chest.           And his abdomen does seem to be expanding.                                                                                              7                              DR.       HEISLER:                               -
                                                                                                                                                                                                                                                                initially                    on scene                       --




        8                      I just          --

                                                           I don't                    think        he     is stable               enough to            --

                                                                                                                                                                     8                              DR.       FONTE:                         Ri‡t.                    Right.                      Right.
        9   to   go    up to Tampa.                        I       think that,                     you know, he would                                                9                              DR.       HEISIER:                              Now             that he has                             a        pulse, he would
       10   require to          go       to you and then be transferred                                                     up there.                               10   have         -
                                                                                                                                                                                               you know, normally cœe to you anyway; and then he

       11                      DR.       KNTE:                     The problem,                     Hope, is           --

                                                                                                                                  is I don't                        11   would have gone up there (inaudible)                                                                                --




       12   have      pediatric services here,                                              and he's           five.         So
                                                                                                                                      --

                                                                                                                                              you                   12                              DR.       EONTE:                    No. No.                         So
                                                                                                                                                                                                                                                                                      --

                                                                                                                                                                                                                                                                                             so the                    --

                                                                                                                                                                                                                                                                                                                                 so         the way
       13   know, when          we       get five-year-olds                                       and     stabilize               them enough                       13   it      goes,             it's like                   -
                                                                                                                                                                                                                                             it's like                           a    burn, right?
       14   to transfer anywhere,                                  we        send them to Tança.                                                                    14                              DR.       HEISLER:                              Yeah.

       15                      So    it    would be                          -
                                                                                                                                                                    15                              DR.       FONTE:                     You don't send us burns.                                                                      Burns go up

       16                      DR.       EISIER: Right.                                                                                                             16    to Tampa. And so                                --

                                                                                                                                                                                                                                    you know, when you've                                                             got         a        five-                       --

                                                                                                                                                                                                                                                                                                                                                                             I
       17                      DR.       KNTE:                     --

                                                                             you know,               it    would be negligent of                                    17   mean,            if       you said:                       Look, he's 16-years-old,                                                                 but he's adult
       18   me   to accept           a    patient to                             a
                                                                                      --

                                                                                             you know, to              --

                                                                                                                                  to us, as                         18        sized       -



       19   opposed to          trying to                      get him to the appropriate                                             facility,                     19                              DR.        HEISLER:                              Right.
       20   which would be the pediatric trauma center.                                                                                                             20                              DR.        EONTE:
                                                                                                                                                                                                                                              --

                                                                                                                                                                                                                                                          that's different.                                             You know what I

       21                      DR.       HEISIER:                        Right.                   Even    if    he's not really                                     21    mean?

       22   stabilized          enough to                      -
                                                                         to          go     up there?                                                               22                              DR.        HEISIER:                                  Right.
       23                      I mean, I feel                                like           he needs another step of                                                23                              DR.        FONTE:                         But when you're                                          talking                   about                a


       24   stabilization prior to going there;                                                          and I know, you know,                                      24        five-year-old                    --




       25   we've done that                in the past.                                                                                                             25                              DR.        HEISIER:                                  Right.
                                                                                                                                                                                                                                                                                                                                                                                     I




                                                                                                                      U.S.                         LEGAL                 SUPPORT
                                                                                                                                            866-339--2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 86 of 114 PageID 367
                                                                                                                                            437075                             FONTE
                                                                                                                                                                                                                                                                            6     to         9

                                                                                                                                                      Page                6                                       .                                                            Page              8
        1                     DR.           KNTE:            --

                                                                         you know,                       we    don't have                   a                                  1                 DR.    EISLER:                        He's not           really stable-stable.
        2   pediatric facility at                            my carpus.                              Right?                                                                    2   He's in and out; so                 that's the                      reason why I wanted to go to
        3                      DR.          EISLER:                Right.                                                                                                      3   you guys.
        4                     DR.           KNTE:            So          we        deal         --

                                                                                                          if it         coes in, and                                           4                 But     if   you, you know, don't want to acœpt him,
        5   it's an         emergency,                and I need to do what I need to do,                                                                      we              5   I'll   have to      call       Tanpa.
        6   do it.                                                                                                                                                             6                 DR.     FONTE:               I        just think             he needs to go to the
        7                      DR.          EISLER:                Yeah.                  Right.                                                                               7   appropriate         facility          --




        8                      DR.           EONTE:          But at                 this point, I'm taking                                            a                        8                 DR.     EISLER:                       All right.              -


        9   transfer,         and            it just         -
                                                                                                                                                                               9                 DR.     EONTE:               --

                                                                                                                                                                                                                                        fro the get-go.               Okay?
       10                     DR.           EISLER:                Right.                                                                                                     10                 DR.    UISLER:                        All right.
       11                      DR.           FOWE:           --          you know, we're not the                                                                              11                 DR.     EONTE:               All right.
       12   appropriate                facility         for that                     --

                                                                                                                                                                              12                 DR.     EISLER:                       Thanks.
       13                      DR.          EISLER:                 Right.                                                                                                    13                 IR.     EONTE:               Ch-huh.
       14                      DR.           EDNTE:          --           just like                       I wouldn't take                             a    burn;              14                 (End of the recording.)
       15   it     doesn't make sense for us to                                            --

                                                                                                                                                                              15


       16                      DR.           EISLER:                Right.                                                                                                    16


       17                      DR.           FONTE:          -           take him and                          --

                                                                                                                         and                                                  17


       18        (inaudible)           --

                                                                                                                                                                              18


       19                      (Talking simultaneously.)                                                                                                                      19

       20                      DR.           EISLER:                So
                                                                              --

                                                                                     I mean, you would                                 --

                                                                                                                                                                              20


       21                      DR.           EONTE:          Yeah.                  Yeah.                 I have          a         (inaudible)                      --

                                                                                                                                                                              21


       22                      (Talking simultaneously.)                                                                                                                      22

       23                      DR.           EISLER:                --

                                                                                   (inaudible) bleeding into his                                                              23

       24   belly?                                                                                                                                                            24


       25                      Huh?            Okay.               Yeah.             It         was diminished on the                                          left;          25



                                                                                                                                                      Page                7                                                                                                           Page       9
        1   tell         him to        pull        back.                                                                                                                       1                       CERT             I          F   I    C    A    TE
        2                      Okay.                                                                                                                                           2



        3                      DR.           EONTE:          Yeah.                  I would say                         try    to      --

                                                                                                                                                 try           to              3            I,   JACKIE ENTECKY,                            do       hereby   œrtify that   I   was

        4   get him up there as quickly as possible so that they can                                                                                                           4    authorized to transcribe the foregoing recorded proceeding,                                          and
        5   do      --
                          I mean, they've got the                                    pediatric                      surgeons;                   they've                        5    that the transcript is                         a   true and accurate transcription of                my

        6
            --

                    you know, they've got the                                       pediatric interventionalist,                                                               6    shorthand notes to the best of                                   my   ability   taken while   listening
        7   so      like if       --

                                                                                                                                                                               7    to the provided recording.
        8                      DR.           EISIER:                Uh-huh.                                                                                                    8


        9                      DR.           EWEE:           --

                                                                         it's        the             liver,             they can enbolize                                      9   Dated this 8th day of January,                                    2020.
       10   it.          I don't            have    pediatric embolization catheters                                                             --

                                                                                                                                                                              10


       11                      DR.           EISLER:                     (Inaudible)                      --

                                                                                                                                                                              11


       12                      (Talking simultaneously.)                                                                                                                      12

       13                      DR.           EWTE:           --

                                                                          you know what                             I   mean?               So        that                    13                              I




       14   sort of thing.                                                                                                                                                    14

       15                      DR.           EISIER: All right.                                                                                                               15                                      JACKIE               ENTECKY

       16                      DR.           EWTE:           And I don't want to waste time                                                               if    --

                                                                                                                                                                              16

       17   you know, you've                       got him back and you've got                                                 --

                                                                                                                                       you know,                              17


       18   you've         got vitals,                then          let's try                        to get him to the                                                        18

       19   appropriate                facility         --

                                                                                                                                                                              19

       20                      DR.           EISIER:                Yeah.                                                                                                     20

       21                      DR.           EWrE:            --

                                                                         where they have                                all    the          -
                                                                                                                                                                              21


       22                      (Talking simultaneously.)                                                                                                                      22


       23                      DR.           EISIER: They're                               back,               but they keep coming                                           23


       24   and going;            that's            what           I'm        saying                 -
                                                                                                                                                                              24


       25                      DR.           EWrE:            Yeah.                 Yeah.                 Yeah.                                                               25




                                                                                                                          U.S.                             LEGAL                   SUPPORT
                                                                                                                                                866-339--2608
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 87 of 114 PageID 368
       eill T-Mobile 9              6:35 PM                    V 54%    [       Pf




                                   Michael    >




                           Thu, Nov 15, 3:27 PM


                                                          Plz call me       -




           Hi. Will dotied up for
                            -




           about 35 min.

                                So I guess1'm meeting
                                with legal again?

           Give    me a     few. I'Il call        I



           U


                           Fri, Nov 16, 10:27 AM


           Hi! If that      was    you call           u   in                         EXHIBIT
                                                                                g

           5-7. In mtg.                                                     IM                 71



         mO)                                                        O
          •O®OG                                                             €
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 88 of 114 PageID 369
      alli   I   -IVIUutic   V      IL•   I   L arvi         y   4;   yo -




                                   Robert




             Simon Parsons          sP



             My number one go to guy
             at CompHealth. He's
             great!!

                                                       Thank u!!!
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 89 of 114 PageID 370
        .sil T-Mobile 9           5:51 PM                   V 12% [_>




                                    Ernst   >




                           Fri, Nov 16, 10:31 AM


           Focus on pt was never
           stable to transfer. Not
           where should have gone.

                           Ty- would ub willing to
                           talk to our legal people
                            about this? Jose in
                            meetings all day. Just for
                            urperspective on             our
                            practice

           That is stepping in his
           wheel house. I rather see if
           I can get someone   like
           lottenberg
           As   an   outside reviewer.



         O         O)                                             OI        EXHIBIT




          *       O®OO
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 90 of 114 PageID 371




                                  Michael




           Done




           Dr.   Lottenbergis             a   good
           choice for outside review
           if they are willing. He
           basicallybuilt most of the
           system in Florida

                                                     is conta


                         Ernst &  thought the
                                      i                     same
                         thing yesterday
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 91 of 114 PageID 372
       .sil T-Mobile ?           3:47 PM                   V 40% (-     )




        <
                                    O
                                    Ernst   >




            I   Head back to SD
            tomorrow.
            10F@
            Be well
            Ernst.


                             Wed, Jan 2, 3:45 PM


                         IHope u had a wonderful
                         birthday and I wish u an
                         even  better New Year. I
                         missed you too ® Im            .




                         hoping to start back soon
                         but I guess we will see
                         how this rides out. I'm
                         certainly feeling better and
                         have climbed out of the
                         bottomless pit I was in
                         before.

         O         O)                                             O           BHIBIT
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 92 of 114 PageID 373
       .sil T-Mobile 9            8:13 PM                  V 52% (- )


        <
                                    O
                                    Jose      >




                            Sun, Jan 6, 5:12 PM


                              o am allowed to ask
                                          I

                           what's on the agendafor
                            meeting?

            Hola. Unfortunate can't
            discuss that until Tuesday.
            Try not to think about that
            right know. I am working
            Tuesday but should be
            there   time for the
                    on
            meeting unless something
            happens.

                                      I   really want     u    there

                                                              Delivered
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 93 of 114 PageID 374
       .sil T-Mobile 9            3:47 PM                  V 40% -       4




        <
                                    O
                                    Ernst>


                           Sun, Jan 6, 8:08 PM


                         Hope ur havingfun. Give
                         rne a calHater this week
                         after ur back. It may b I no
                         longer work at Lee come
                         Tuesday. It has truly been
                         a pleasure working with
                         you my friend. Just
                         wanted you to know
                         before the craziness starts

                           Mon, Jan     7, 11:51 AM



            Got it late from hosp last
            night. Disappointed to
            hear that. Met a woman,
            trauma surgeon, who gave
            it up 2 years ago and only

         B         O)                                             O         EXHIBIT



          *       O®OG                                       n
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 94 of 114 PageID 375
                                                                     5¯>
       .sil T-Mobile 9              3:48 PM                 V 40%


        <
                                    O
                                    Ernst>

            does Locums ICU on
            wkend. Here for last two
            years. She loves it.



                           Tue, Jan 8, 3:04 PM


                         At your convenience can                   u
                         give me a call sometime?                     I

                         just need a friend but I
                         won't dump on u I
                         promise.

            I'II call you in a bit. And
            you   can    dump if need be.

                               Im getting gas. Take              ur
                               time



         me                                                       O
          +       O®OO                                      rc
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 95 of 114 PageID 376
       sail T-Mobile   9            10:19 PM                 V 80% W




                                   Michael   >




           all too human!! I'll try and
           give you a call on the eay
           afternoon if you are going
           to be around. I'd like to
           chat and see how things
           are    going.

                              U know I have meeting
                              with prasad on Tuesday

                           That may b rny          swan     song

           First I've heard... Please
           don't let anything throw
           you off track to feeling
           better just not worth it.
                       -




           Let's chat tomorrow.




         Wo                                                       og         EXHIBIT
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 96 of 114 PageID 377
                                           I




                                                                                         LEE HEAL
                                                                                    a    Lee Physician Group



 January 8,   2019



 Via Hand Delivery
 Nelayda Fonte, D.O.

 Re:     Employment with         Lee   Health

 Dear Dr. Fonte,


 We appreciate the multiple decades of service you have provided here at Lee Health and the Lee County Trauma
 Services District.

 However, this letter is to provide thirteen (13) weeks no cause notice of termination of your January 1, 2005
 Employment Agreement ("Employment Agreement") with Lee County Trauma Services District in accordance with
 paragraph 11(a) of that agreement. This letter shall serve as notice terminating all contractual relationships you
 have with Lee County Trauma Services District and Lee Health.

 Alsopursuant to paragraph 11(a), Lee Health is asking you to cease work immediately and will pay you a lump sum
 payment in the amount of $133,790.80, less applicable taxes, which is the salary you would have earned during the
 13 week notice period.


 If covered by Lee Health's Health Plan, it will cease on the
                                                              last day of this pay period.            If   you have additional
 questions about benefits, recommend you contact Nicole Davison, Senior Benefits Analyst
                             I                                                                    -
                                                                                                           Human     Resources,   at
 Nicole.Davison(d>leehealth.org
                              or 239-424-3265.


 Please contact Shelley Fay to          arrange for collection of your personal items and to return any other Lee Health
 property in your possession      and not     returned during our meeting. We appreciate your cooperation in ending our
 employment relationship on       a    positive and amicable note, and wish you the best of luck in the future.




  en at Pras d, M.D..    ·



 Chief Medical Officer
 Lee Physician Group




                                                                                                             Administration
                                                                                                 Med Plaza One, Suite 200
                                                                  EXHIBIT
                                                                                                  9800 S. Healthpark Drive
                                                                                                     Fort Myers, FL 33908
                                                                                           239-343-6525       •
                                                                                                                  fax 239-343-6143
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 97 of 114 PageID 378




                                             EMPLOYMENT AGREEMENT

                                            TRAUMA DISTRICT SURÇEON

              LEE COUNTY TRAUMA SERVICES DISTRICT("LCTSD"),                                  a   special purpose unit of

  local government created by the Florida Legislature, located at 2776 Cleveland Avenue; Fort Myers,

  Florida, employs Nelayda Fonte, D.O. ("Physician"),                a   clinical practitioner of surgery under the

  followingconditions and provisions:

              1.    Recitals. The Florida Legislature declared the operation and maintenance of Lee

  County Trauma Services District to be a public purpose. The availability of tmuma surgeons to

  provide surgical services to patients of Lee Memorial Health System's trauma center                          is   necessary in

  order to carry out the district's public purpose. In order to fulfill its duties to provide access to

  trauma services to residents and nonresidents          of Lee County seeking trauma services, LCTSD                        has


  determined it    is   necessary to employ physicians qualified to provide such services under the tenns

  and conditions and provisions set          forth herein.

              2.        Basis of Empleyment.      Physician   is   hired on   a   full-timebasis to primarily perform

  professional services as      a   trauma surgeon and surgical critical care specialist,          as   well   as   other

  professional services within the scope          of Physician's training as determined by the Medical Director

  of Trauma Services. Physician certifies that she            is   fully licensed in the State of Florida as          a   physician,

  and   has   met all the requirements       of the Lee Memorial Health System's (LMHS) medical staff for

  membership and privileges as          a   general surgeon in LMHS' hospitals.

              3.        Compliance    with Rules. Physician        is an   employee of LCTSD and shall comply                with,

  and be subject to, all the applicable policies, rules and regulations               of LCTSD. Physician shall report

  to the Medical Director       of Trauma Services. Said Medical Director shall have administrative

   oversight to ensure the Physician performs the obligations under this Agreement, including but not

   limited to, the Physician's obligation to maintain          a   work schedule and assignments as directed by the
                                                                                                                                   EXHIBIT
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 98 of 114 PageID 379




   Medical Director. In addition to the professional standards of practice established by LCTSD,

   Physician shall adhere to professional standards of practice established by LMHS' medical     stg      and

  in matters of professional practice shall be subject to the bylaws and rules and regulations   of the

  LMHS medical staff and the rules of the department ofthe medical staff to which assigned.

            4.    Professional Practice. The professional services to be provided by Physician shall be

  performed in accordance     with, and encompass those uninI and customary activities generally

  accepted by practitioners of trauma surgery and surgical critical care specialists, which shall include,

  but not be limited to:

            a.    Seeing, examining, and treating patients in the office setting,

            b.    Seeing, examining, and treating patients in the   LMHS' Emergency Rooms,

            c.    Acting   as a   specialist consultant to members of LMHS' medical   staffon request,

            d.    Performing surgery and invasive procedures within the scope of Physician's specialty,

            e     Preeparingappropriate notes, orders, opinions, reports, and other documents in




            f.    Performing examinations of patients in conjunction with providing expert testimony

  within the scope of Physician's specialty, in judicial and n<Iminierative proceedings and providing

  such testimony as a   treating physician,

            g.   Providing on-call coverage, and

            h.   Participating in peer review activities in accordance with LMHS and medical staff

  policy.

            5.    Other Responsibilities. In addition to the proféssional services to be provided by

  Physician, Physician shall also:



                                                        2
       a.         Participate in committee and other organizational activities of the LMHS medical staff

and LCTSD    as   requested,

       b.         Assist and advise the LCTSD Board and administration in program development and

improvement in areas of Physician's specialty or special knowledge,

       c.         Supervise other LCTSD personnel pursuant to requirements of LCTSD's

management, and

       d.         Other duties relating to Physician's specialty   as   assigned by the Medical Director        of

Trauma Services.

       6.         Compensation.

       a.         Physician shall be paid   an   annual base salary of $375,000.00. In addition to the          base


salary, Physician shall be eligible for additional compensation      as set   forth in Exhibit A for back-up

call coverage, excess primary call coverage, and productivity-based pay. Fw ther,           as set   forth in

Exhibit A, Physician shall be eligible for an annual bonus for achieving performance goals in the               areas


of quality of care initiatives and the ability to work with others,     as   defined and established by the

Chief Medical Officer-Clinical and Quality Services in conjunction with the Medical Director for

Trauma Services. Such bonus shall be in lieu         of annual merit evaluationincreases.

       b.         Compensation paid pursuant to this Agreement shall be consistent with fair market

value and shall not be determined in any manner that takes into account (directly or indirectly) the
                                                                                                                        Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 99 of 114 PageID 380




volume or value     of any referrals. Compensation will be reviewed annually to         ensure compliance       with

applicable state and federal laws and regulations governing physician compensation.
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 100 of 114 PageID 381




            c.              Staff physicians are classified    as    professional, exempt employees. An exempt

   employee       is   not eligible for overtime pay, nor       is   Physician eligible for shift differential pay. Physician

   will be paid every two weeks on LMHS' normal payday.

             7.             Benefits. Physician shall receive those benefits in accordance with LCTSD's policies,

   as   modified for staff physicians,            a   summary of which     is   attached   as   Exhibit B, and as modified by this

   Agreement. In addition to those benefits listed in Exhibit B, LCTSD                           will provide Physician with

   annual Continuing Medical Education opportunities not to exceed a cost of $3000.00, subject to

   LCTSD policies and approval of the Medical Director. Physician understands and agrees that

   LCTSD may, from time to time, amend such policies and manuals unilaterally, and that this

   Agreement           will be governed by such policies and manuals as they may be amended.

             8.             Public Employment.

             a.             Physician    is a   public employee under this Agreement, and is subject to the Florida

   Public Employees Code                of Ethics, which among other things, prohibits engaging in activities that

   might create         a   financial conflict of interest with LCTSD. In addition, Physician agrees that               she   shall

   conduct herself in an ethical and professional manner and adhere to such standards of conduct                              as   may

   be adopted by LCTDS.

             b.             Physician   is   protected by the provisions of the Florida Waiver of Sovereign Immunity

   Act, and LCTSD agrees to bear the expense of defense and to pay any settlement or judgment in any

   claim, action, or suit brought againe Physician arising out of employment by LCTSD, to the fullest

   extent permitted by law.

             9.             Employment Exclusive. Physician agrees that employment by LCTSD precludes all

   other professional practice, including professional writing, teaching and research, not associated with


                                                                       4
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 101 of 114 PageID 382




   employment by LCTSD, unless the Chief Medical Officer-Clinical and Quality Services, shall give

   express written consent to the      same.


          10.     Prior Employment Agreement. This Agreement amends that prior Employment

   Agreement between Lee Memorial Health System and Physician dated January                       1,   2003 and assigned

   to LCTSD effective January     1,   2005, and supercedes the        same.   However, this Agreement shall have

   no effect upon Physician's date      of service or seniority, and shall not constitute or cause          a   break in

   service or employment.

          11.     Term.

          a.      Employment pursuant to this Agreement shall begin January                  1,   2005, and continue

   until terminated by either party in accordance with the terms of this Agreement. Physician or

   LCTSD may terminate this Agreement by giving the other party thirteen (13) weeks advance written

   notice. LCTSD may elect to require Physician to            cease   working before the end of the applicable

   notice period and "pay out" Physician's         base   salary for the entire or remainder of the notice period

   applicable to Physician's   voluntaryor invohmtarytermination under section               11.a.     In the event

   LCTSD terminates this Agreement after December 31, 2006 due to the                 loss   of Trauma Center

   designation, LCTSD may give immediate notice              of termination of this Agreement and pay Physician

   an amount equal to six   (6) months      base   compensation    withinthirty (30) days of termination.

          b.      LCTSD agrees that from the effective date of this Agreement until December 31,

   2006, LCTSD shall tenninate Physician's employment only for cause, with cause being defined                        as


   termination under subsection     11 c.      of this Agreement. Should LCTSD terminate Physician's

   employment   without cause, Physician shall be entitled to her base salary from the date of termination




                                                               5
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 102 of 114 PageID 383




   through December 31, 2006, such remaining                base   salary to be paid    a   lump sum within fourteen (14)

   days of termination.

          c.           In addition to the termination provision set forth section 11.a., LCTSD may

   immediately terminate Physician's employment for disciplinary reasons pursuant to Personnel

   Policy 09 06 007,      as   the   same   may be in effect at the time       of discipline. (A copy of current Personnel

   Policy 09 06 007      is   attached hereto    for convenience only.) Should Physician have her license to

   practice medicine revoked, suspended, or not renewed; or should the LMHS medical staff or Board

   suspend Physician's medical          staff membership or privileges, employment hereunder shall terminate

   immediately.

          d.           Should Physician       voluntarilyterminate her employment with LCTSD, Physician

   agrees that   she   will not accept employment or alliliation with any entity in competition with LCTSD

   in Lee County for one (1) year from the date of voluntarytermination. This shall not be construed                          as


   prohibiting Physician from engaging in the private practice of medicine including group practice,                     so


   long as said group practice         is   not amnated   with any entity in competition with LCTSD. "AfBliation"

   shall not be construed to prohibit Physician from holding medical privileges at any hospital.

           e.          The parties agree that pursuant to §456.057, Fla. Stat., LMHS                 is   the "records owner"

   of medical records generated by Physician and that upon termination of employment, Physician shall

   fully cooperate with the transfer of such records to                a   physician designated by LMHS.

           12.         Amendments. This Agreement and other referenced and incorporated documents

   constitute the entire agreement between the parties, and with the exception of LCTSD's reservation

   of its right to unilaterally amend its policies and procedures, may be amended only by mutual written

   agreement     of the parties. Waiver of;        or   failure to demand performance of any term or condition of


                                                                   6
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 103 of 114 PageID 384




   this Agreement shall not constitute waiver of any other term or condition, or of the Agreement   as a


   whole.

            13.   Governing Law. This Agreement shall be governed by the laws of Florida and venue

   for any action hereunder shall be in Lee County, Florida.

          SIGNED BY the parties this 10         day   of       40   ,   2005.

   For: Physician




    eÏa      Fn     D O.


   Fo                              ervices District




   Chuck Krivenko, M.D.
   Chief Medical Officer
   Clinical and Quality Services


   ATTACHMENTS
          Exhibit A Additional Compensation and Bonus Pay
          Exhibit B Benefits Overview
          Policy & Procedure 09 06 007




                                                           7
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 104 of 114 PageID 385



                                                                                                      EXHIBIT A

        2005 Trauma Surgeons Additional Compensation and Bonus Pay

    TEAM BASED RVU PRODUCTIVITY
                              PAY:
    In addition to the base compensation, team based RVU productivity pay     is   available on the basis of
    WRVU production that exceeds a threshold that is determined annuaiy.

    For calendar year 2005, the annual team threshold is calculated by multiplyin0 4500 WRVU's by the
    number of trauma surgeons or their FTE equivalent employed at the beginning of the calendar year. The
    quarterlyteam threshold is calculated by dividing the annual team threshold by four. AII WRVU's
    exceedingthe threshold win be multiplied by a conversionfactor of $43.50 and placed in a pool. RVU-
    based productivity win be calculated and paid out quarterly by dividing the amount in the pool between
    each of the eligible Trauma Surgeons employed on the last day of the quarter based on their FTE status.

    The quarterly team threshold will be recalculated, effectivethe next quarter, based    on   additions or
    subtractions of Tmuma Surgeons.

    In the event any quarterly team threshold is not achieved, reconciliation shall occur to ensure the annual
    team threshold is achieved and the 4* quarter (or subsequentsuccessful quarter if the 4* quarter
    threshold is not met) shall be reduced if necessary to achieve such reconcliation.

    Trauma Surgeonswhose employment wnh LCTSD has ended for any reason, including but not limited to,
    resignation,termination for conduct and/or perfonnance, or retirement, will immediately lose their
    palticipation in this Plan and wi!I not be engiblefor any payments under the Plan.

    BACK UP CALL PAY and Excess Primary Call Pay:

    Backup call pay will be paid per pay period, at $500 per weekday, $1000 per weekend day, and $1000
    per designated holiday (Christmas, New Years Day, Thanksgivin0, Labor Day, Memorial Day and July 4*)
    based on assigned duties as lequired by the call schedule.

    Compensation for six (6) primary cais per month is included in the base compensationfor trauma
    surgeons. Primary call in excess of six (6) pdmary calls per month shall be paid at $2000 per excess call
    durin0 the pay period in which the excess primary call occuned. It is expected that the can schedule shall
    be managed in order to significantly minimize the use of excess primary call.


    BONW for QUALITYlPERFORMANCE
                               90ALS:
    At the beginning of each calendar year, the Trauma Center Medical Director and the Chief Medical
    ORicer-CIlnical and Quality Services shaH develop performance Ooals in the area of quality of care
    initiatives. Annually, in lieu of a melit increase, a Quality/Performanceevaluation shai be conducted by
    the Trauma Center's Medical Director to determine whether the Trauma Surgeon has achievedthose
    goals. Such evaluation shall include an assessment of the physician's abnity to work with others. Each
    Trauma Surgeon wiU be eligible for up to a maximum of $20,000.00dollars. The allocated amount, based
    on the qualitylevaluation score, will be paid in the form of a lump sum. Only Trauma Surgeons employed
    at the time of the annual evaluation will be eligible for a bonus payment. All bonus paymentswil be
    prorated based on length of service during the calendar year. Since the bonus program is in Heu of a
    merit inclease, the base pay will not increase. Trauma Surgeonswill not be eligible for participation in the
    Leadershlp Pay Plan. These payments will be in a separate check, which wlU be taxed at the participant's
    normal rate according to the W4 on file.

    Annually, LCTSD will engage a firm specializing in physician compensation arrangements in order to
    evaluate the compensation and recommend revisions, includingthe base salary, thlesholds and
    conversation rates, consistent with applicable state and federal laws and regulations goveming physician
    compensation.
                                                                                                                                                                                      EXHIBIT B
                                                           BENEFITS SUMMARY FOR LEE MEMORIAL HEALTH SYSTEM
                                                                             Tnme samen

     PLB¥LEF BBWF1TS                 WHO PAYS                           ELIRBILITY TIME           AND FLEX LEE DOLLARS                  WHAT YOU RECEIVE
     Medical                     LMHS                      FlexLee Dollars   after   3   months of employment                           Comprehensive   health coverage for employee, spouse and
                                                                                                                                        dependents
     Dental                      Employee                  Benefit available after       3   months of employment/ No FlexLee dollars   Basic and mqjor dental coverage for employee, spouse and
                                                                                                                                        dependents
     Life Insurance              LMHS/Employee             FlexLee dollars after 3 months of employment                                 1 i times annual salary
     LTD                         LMHS                      Benefit available after 3 months, FlexLee dollars after 3 months of          Financial protection against long term disability
                                                           employment
     STD                         LMHS/Employee             Benefit available after 3 months, No FlexLee dollars                         Financial protection aqalnet short term disability
     Vision                      Employee                  Benefit available after 3 months, No FlexLee dollars                         Basic eye coverage for employee, spouse and dependents
     Flexible Spending           Employee                  Benefit avullable after 3 months, No FlexLee dollars                         Employees may make pm-tax contributions for medical,
     (Medical)                                                                                                                          dental and vision exponess not covend by insurance
     Flexible Spending           Employee                  Benefit available after       3   months, No FlexLes dollars                 Employees may make pre-tax contributions for dependent
     (Dependent)                                                                                                                        care expenses
     07NE R REAEFZ75
     Retirement Plan Ta×        LMHS/Employee              On employment                                                                Tax deferred benefit     for retirement.      Employee may begin
     Sheltered 403(b)                                                                                                                   personal contributions upon employment. After one year of
                                                                                                                                        continuous full time employment, if the employee is
                                                                                                                                        contributing a minimumof 5%, LMHS will make a
                                                                                                                                        contribution equal to 5% of the employee's regular base
                                                                                                                                        wages (max subject to current IRS rules): 4% - S% LMHS
                                                                                                                                        will match 80% of the employes contribution: 3% - 4%
                                                                                                                                        LMHS will match 60% of the employee contribution: 2% -
                                                                                                                                        3% LMHS will match 40% of the employee contribution: 1%
                                                                                                                                        - 2% LMHS will match 20% of the employee contribution.


                                                                                                                                        Vesting occurs on 3" anniversary of full time service.
     College Bound Fund         Employee                   On employment                                                                Offend though Alliance Capital. Opportunityto
     (529) College    Savings                                                                                                           savefor college expenses with fund earnings tax
     Plan                                                                                                                               deferred. Minimum contribution of $25.00 per pay.
    '457(b) Retimment           Employee                   On employment                                                                Tax deferred benefit for retirement. Employee may
     Savings Plan                                                                                                                       begin personal contributionsupon employment.
     Deferred Compensation                                                                                                              Opportunity to defer compensation f or tax purposes f or
     Plan                                                                                                                               executives over $100,000.00
     Tuition reimbursement      LMHS                       After one year   of employment                                               For approved courses and proSrams
     Continuing                 LMHS                       After one year   of employment                                               For programs approved by LCTO Medical Olrector:
     MedicalEducation                                                                                                                   Up to $3000 per year.
     PTO                        LMHS                       After 3   months of employment                                               0-Syears      = 36 days = 11.08 hours per pay

                                                                                                                                        6 thre 9 years = 38 days = 11.70 hours per pay
                                                                                                                                        10 thru 14 yr. = 43 days = 13.24 hours per pay
                                                                                                                                        15 thru 19 yr. = 48 days = 14.77 hours per pay
                                                                                                                                        20 years plus   =   53 days   =   16.31 hours per pay
   Effective: January 2005
                                                                                                                                                                                                           Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 105 of 114 PageID 386




This information is a summary only. Actual contracts, plan document and policies take procedence over this information.
Information may be sub,|ect to change.
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 106 of 114 PageID 387


                                          LEE MEMORIAL HEALTH SYSTEM
                               INTEGRATED SERVICES MANUAL

     -       POUCY
     -       PROCEDURE                 CORRECTIVE ACTION PROCESS                               SECTION LOCATOR
     O       PROTOCOL
     POUCY TYPE:
         -    System-wide         a   Service Line Specific                o   Departmental   TAB:        Poe

      Date Originated: 4/79
      Date Reviewed:                                                                          SUB TAB:    os
      Date Revised: 4/83, 8/88, 5/90, 9/91, 3195, 8/97, 12/98, 5/00, 1/03, 6/03
                                                                                              POUCY8:     007

     Author(s): Employee Relations


     Approvals:
     FPO                                             Jon Cecli                                  6I30IO3
                                                                                                  oat.
     RI C Mamher                                      .lan Canii                                Bl20lna
                                                                                                  o.s.



    PURPOSE: To establish a Corrective Action Process that helps employees meet defined
    standards of conduct, work performance and a#endanœ. If corrective action becomes necessary,
    the purpose is to notify employees of problems and give them an opportunity to correct them.

    POLICY:
    A.         The policy is designed to ensure that there is equitable treatment for all employees.

    8.         This policy applies to non-exempt, exempt, management-level employees, and employed
               physicians. Management level employees and employed physicians may be counseled
               outside the scope of this policy at the discretion of Senior Leadership.

    C.         It isthe responsibility of every employee to be aware of and adhere to LMHS policies and
               procedures and to use good judgment in the performance of their duties. Employees are
               encouraged to take advantage of all available leaming opportunities and request additional
               instruction when needed.

    D.         This policy recommends that Coaching first be used to express to an employee the
               importance of meeting job expectations. Coaching is not a step in the Corrective Action
               Process, but rather an opportunity to help employees achieve the desired expectations. The
               Employee Performance Record (Form # 2092) or the Personal Management Interview (Form
               # 5338) can be used to document coaching sessions.


    Correclive Acdon Process                             Page   1   of 6                                        WO3
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 107 of 114 PageID 388


    E.       It is leadership's responsibility to initiate appropriate coaching and/or corrective action upon
             leaming of an individual employee's unacceptable behavior or performance. LMHS will not
             tolerate behavior that violates LMHS policies, behavloral expectations and/or perfonnance
             standards. LMHS refers to this as zero tolerance".

    F.       This policy is subject to the general policy of LMHS that employment is "at will". This means
             the employment relationship may be terminated at any time either by the employee or LMHS
             for any reason not expressly prohibited by law.

    G.       DEFINITIONS:

              1.      Performance: The acts of performing one's job duties in accordance with established
                      standards and conducting oneself in a business-Ilke manner. Examples of poor
                      performance include but are not limited to, patient or customer complaints,
                      endangering patients or co-workers, failing to follow established policies and
                      procedures and/or meeting defined standards of conduct.

             2.       Attendance: Refer to Excessive Absenteeism and Tardiness Policy         PO9 06 018.

    PROCEDURE:
    A.       Formal Steps in the Corrective Action Process:

             AII steps of Corrective Action must be documented on the Employee Conference (Form #
             1100).

             1.       Oral Reminder    -first step of Corrective Action (active for 9 months). The focus here
                      is on advising the employee that it is his/her responsibility to meet all job expectations.
                      The goal is to seek agreement and develop an action plan with the employee thereby
                      giving them the opportunity to improve. No more than two omI reminders in different
                      categories may be issued. A third incident requires a written reminder.

             2.       Written Reminder -second step of Corrective Action (active for 12 months). The
                      focus here is the same as outilned in the oral reminder. However, the manager should
                      advise the employee that they are now at the second step in the Corrective Action
                      Process and improvement is necessary. No more than two active written reminders in
                      different categories may be issued. The third incident requires a decision-making
                      leave.

             3.       Decision-making Leave Day (DML)- third step of Conective Action (active for 18
                      months). This is scheduled time off for the employee to think about his/her action
                      plan, make a final decision to correct the problem and remain employed with LMHS or
                      resign. The employee will receive four (4) hours of regular pay while on a DML and
                      accrued PTO may be used to complete the hours remaining in the regular shift.
                      Provide employee with Decision Making Leave Form (FM #2065). The Employee
                      Relation Specialist(s) should be consulted before placing an employee on a DML. No
                      more than one active DML may be issued. A second incident in any category,
                      performance/conduct and/or absenteeism or tardiness that would normally require
                      Corrective Action at the written level or above will result in termination.

    Correcthe AcUon Process                               Page 2 of 6                                        6/03
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 108 of 114 PageID 389


            Under normal circumstances, managers are expected to follow the above steps in
            sequence. However,there may be situations in which the seriousness of the offense
            justifies skipping one or more of the steps in the process. Likewise, there may be
            times when a manager may decide to repeat a disciplinarystep. Cases involving
            gross misconduct may result in immediate termination. Employee Relations Specialist
            should be consulted when skippinga step or termination is being considered.

    B.      CORRECTIVE ACTION GUIDELINES:

            These guidelinesshould be followed in order to handle Corrective Action
            appropriately, effectivelyand consistently.

            The Immediate Supervisor:

             1.      Approach Corrective Action in an objective manner by gathering the facts and
                     identifying the deficiency.

            2.       Provide the employee an opportunity to give their side of the story prior to determining
                     the appropriate level of corrective action. Consider if Coaching is more appropriate.

            3.       Ensure that there   is   equitable treatment for all employees.

            4.       Corrective Action should be constructive and not destructive or punitive.

            5.       Corrective Action should be considered training with reason and common sense.

            6.       Document all relevant communicatlons with the employee, ensure consistency and
                     provide a record for future reference.

            7.       Make sure the employee knows and understands what is expected. Assist the
                     employee develop an action plan. The plan needs to be the employee's, but guidance
                     on how to develop a plan is important.

            8.       Provide the employee incentive and opportunity to achieve expectations.

            9.       Plan and conduct follow-up meetings and document the employee's progress.

            The remedial steps of corrective action (oral, written reminder and decision-making leave) are
            essential components to achieving open honest dialogue, which is critical to the success of
            the employee. For this reason, employees wlII not be permitted to bring to a Corrective Action
            meeting an attomey or anyone else to act in the role of advocate or spokesperson. Another
            Supervisor should attend as a Witness. Employees and supervisors may have a person from
            the Human Resources department attend as an observer and/or to selve as a resource to
            both employee and supervisor regarding policies and procedures. Finally, current
            govemment regulations require that employers must allow an employee, if helshe so
            requests, to bring a co-worker into an investigative interview that could lead to discip11nary
            action towards the employee. The ccMuorker may attend in a witness capacity only, not as a
            participant in the process. However, this option does not apply to a meeting where the
            manager is merely informing the employee that a discipilnary decision has already been
            made. Refusal by the employee to comply with the requirements of this paragraph will be
    ConecMve AcMon Process                                  Page 3 of 6                                   WO3
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 109 of 114 PageID 390


             considered insubordination and gross misconduct. Following termination, employees will be
             entitled to legal counsel in any meeting with management. If the employee elects to have
             legal counsel present, LMHS will exercise the same right.

    C.       GROSS MISCONDUCT:

             Employment is subject to termination when an employee's conduct, performance, or
             attendance has not improved after adequate counseling or when the employee commits an
             offense of gross misconduct which is so serious that progression through the formal levels of
             Corrective Action is not required. Gross misconduct includes but is not Ilmited to the reasons
             listed below:

    1) Breech of patient confidentiality and/or               13) Being under the Influence of, or using,
    accessing records for personal gain or harm               alcohol, drugs, or narcotics while on the job, or
                                                              possession of any IIIegal substances, including
                                                              prescription drugs without a valid prescription
    2)   Revealing confidential inforrnation                  14) Falsification of personnel data, records,
                                                              reports, or Information

    3)   Theft                                                15) Gross negligence or reckless disregard for
                                                              the safety of persons or property in the course of
                                                              employment

    4) Acts of violence or threats of violence toward         16) Carrying concealed weapons
    anyone on or off company premises or when
    representing LMHS

    5) Willful unauthorized destruction of LMHS               17) Soliciting and/or reœIving tips or gratuities
    property or property of others

    6)  Insubordination or refusal to carry out               18) Sleeping on the job
    reasonable Instructions pertaining to your work
    7) Refusal to float, work another assignment or           19. Job Abandonment (no call/no show to work
    work at another LMHS facility                             for three consecutive shifts) or walking off the job

    8) Clocking another employee in or out or
                                                              20) Conduct detrimental to LMHS' image
    allowing another employee to clock you in or out

    9)   Falsification of reason for absence                  21) Mistreatment of patients

    10. Being convicted of a crime, adjudication              22) Disruptive behavior (conduct which disturbs
    withheld or guilty plea to a criminal offense             a patient, visitor, physician, coworker, or others
    (felonyor misdemeanor)                                    conducting business or performing services for
                                                              LMHS

    11. IIIegal discrimination and/or harassment              23) Inappropriate or unauthorized use of LMHS'
                                                              equipment

    12. Smoking      in   hazardous and/or unauthorized
    areas
    Correcuve AcDon Process                               Page 4 of 6
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 110 of 114 PageID 391



             Before any termination, managementwill discuss with the appropriateEmployee
             Relations Specialistthe reason(s) for termination and will review the Termination of
             Employment#PO9 06 071 and Grievance PO9 06 026 policies. Upon termination, the
             employee'ssupervisorwill providethe employee with a copy of the Grievance Policy.
             Resignationsmay be accepted during any formal step in the Corrective Action
             Process.

    D.       FINAL WARNING:

             There are limited situations where the nature of an employee's offense may warmnt a one
             time, final waming Instead of termination. If at any time during the course of employment the
             employee repeats the same or similar offense helshe will be terminated. The final waming is
             not a step in the Corrective Acilon Process, but rather an action in and of itself. Management
             will consult with the Employee Relation Specialist(s) to determine the fair and appropriate
             application of final waming. The final waming is also documented on the Employee
             Conference Form (#1100).

    E.       CRISIS LEAVE:

             Certain types of employee behavlor or performanœ Issues are so severe that in order to
             manage the situation, the employee should be removed from the workplace as necessary
             until an investigation can be completed. Crisis leave is not a step in the Corrective Action
             Process, but rather an action in and of itself. The manager or supervisor should consult with
             the appropriate Employee Relation Specialist(s) for guidance on situations that may require a
             crisis leave. Examples of some of the types of situations in which it may be necessary to
             plaœ an employee on a crisis leave are as follows:

             1.       Reporting to work impaired and/or unable to perform the requirements of the job.   In
                      cases  where it appears an employee may be intoxicated or impaired, drug testing   is
                      required (refer to the Drug Free Workplace Policy PO9 06 012).

             2.       Acts or threats of violence toward anyone on or off LMHS' premises. Fighting or
                      provoking a fight or any other incident that might cause injury or damage to persons
                      or property.

             3.       An allegation of sexual harassment.

             4.       An allegation of theft

             In such cases, the supervisor will conduct an immediate investigation of the incident,
             document the events leading to the crisis leave, notify the next level of department leadership
             as well as the Employee Relations Specialist(s) In the Human Resources Department. Upon
             completion of the Investigation, the appropriate level of Corrective Action will be determined
             (if applicable).

             Employees who are terminated will not be paid for any time after being placed on crisis leave.
             Employees who remain employed after a crisis leave will be paid for any regular hours helshe
             was scheduled to work during the investigative process. An exception to this policy is when
             an employee is placed on crisis leave for reasonable suspicion drug testing and retums to
    conec   . Acuan Process                             rage   s or e                                         em
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 111 of 114 PageID 392




                      SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

              This Second Amendment to Employment Agreement (the "Second Amendment") is
      effective September 17, 2017 ("Effective Date"), by and between the Lee County Trauma
      Services District ("LOTSD") and Neylada Fonte, D.O. ("Physician").




             A.      Effective January 1, 2005, LCTSD and Physician entered into that certain
      Employment Agreement Trauma District Surgeon (the "Agreement") as amended by that
      certain First Amendment to Employment Agreement Trauma District Surgeon dated July 25,
      2011 (the "First Amendment") for the provision of professional surgical services to patients of
      Lee Memorial Health System's Level II Trauma Center. The Agreement and the First
      Amendment shall sometimes be collectively referred to as the "EmploymentAgreement";

             B.     The physician compensation plan attached as Exhibit A to the Employment
      Agreement has been updated pursuant to a review to meet market standards and to remain
      consistent with fair market value; and

             C.   LCTSD and Physician each desire to amend the compensation terms of the
       Employment Agreement and to replace Exhibit A with a new Exhibit A, as set forth below.

             The parties agree as follows:

             1.         Recitals. The Recitals above   are true   and correct and are incorporated herein by
      reference as   if fully set forth below.

             2.       Section 6 "Compensation". Section 6.a. of the Employment Agreement shall            be
      deleted in its entirety and replaced with the following new Section 6.a.:

                      "6.     Compensation.

                       a.     Physician shall be paid pursuant to the compensation plan
                       attached hereto as Exhibit A, and incorporated herein by reference, as
                       such plan may be amended or superseded from time to time by
                       LOTSD upon notice to Physician. The compensation plan may not be
                       changed or modified during the course of this Agreement in any
                       manner  that reflects the volume or value of referrals by Physician."

             3.        Exhibit A.   Exhibit A to the Employment Agreement is hereby deleted in its
      entirety and replaced with    a new Exhibit A. attached hereto and incorporated herein by this
      reference.

             4.     Underlying Employment Agreement. Unless specifically addressed herein, the
      terms of the Employment Agreement will apply and govern this Second Amendment. In the
      event of any conflict between the terms of this Second Amendment and the terms of the
      Employment Agreement, the terms of this Second Amendment shall govern and control.

                                                                                                      g        EXHIBIT
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 112 of 114 PageID 393




             5.       Counterparts; Facsimile and Electrenie (i.es PDF) Signatures. This Second
      Amendment may be executed in one (1) or more counterparts each of which shall be deemed an
      original but all of which when taken together shall constitute one (1) and the same agreement.
      Facsimile and electronic (i.e., PDF) signatures to this Second Amendment shall be as effective as
      original signatures.

             6.     Superseding Effect, The Employment Agreement and this Second Amendment
      supersede all prior or contemporaneous negotiations, commitments, agreements and writings
      between LCTSD and Physician with respect to the subject matter.

              7.         Entire Agreement.     The Employment Agreement and this Second Amendment
      and any and  all exhibits referenced therein and herein constitute the entire agreement between
      the parties hereto with respect to its subject matter and there are no other representations,
      understandings      or   agreements, whether written or oral, between the parties relating to such
      subject matter.


              SIGNED BY the parties as of the dates          set   forth below.




      PHYSICIAN:                                              LCTSD:



      Neylada Fon    ,   D.O.                                           e   A     i   1   Û., Medical Director

                                '
      Date:                           (   1                   Date:


      Attachments:
      Exhibit A - Physician Compensation      Plan   Trauma Surgery Effective September       17, 2017
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 113 of 114 PageID 394


                                                     Exhibit A


                               PHYSICIAN           COMPENSATION PLAN
                                                  Trauma Surgery
                                         Effective September 17, 2017

                                      Guaranteed Base Salary
           Experienced with greater than 1 year service at LCTSD                     $535,171
           Experienced with less than 1 year service at LCTSD                        8459,452
           Inexperienced with less than 2 years of service at LCTSD                  $459,452

                                            Extra Shift Call Rates
           Extra Shift Call Rate   -    Primary                                       $1,350
           Extra Shift Call Rate   --   Backup                                         $750


      I.   Purpose. This Physician Compensation Plan ("Plan") describes the model used to calculate
           compensation paid by Lee County Trauma Services District (LCTSD) to its employed
           Physician in the specialty listed above. This Plan was designed to ensure that compensation
           paid by LCTSD is consistent with fair market value, is commercially reasonable, and is not
           determined in a manner that takes into account the volume or value of Physician's referrals.

     II.   Salary Guarantee Model. Physician will be paid a Guaranteed Base Salary in accordance
           with their experience and service level as detailed in Guaranteed Base Salary table above.
           For experienced physicians, the Physician's compensation will be based on the weighted
           average seventy-fifth (75th) percentile derived from national salary data for the specialty
           identified above, as reported in the most recent national market surveys. For experienced
           physicians with less than one (1) year of service at LCTSD, the Physician's compensation
           will be based on the weighted average median (506) percentile derived from national salary
           data for the specialty identified above, as reported in the most recent national market surveys.
           For inexperienced physicians with less than two (2) years of service at LCTSD, the
                                                                                        (506)
           Physician's compensation will be based on the weighted average median               percentile
           derived from national salary data for the specialty identified above, as reported in the most
           recent national market surveys.

           LMHS may update the Guaranteed Base Salary on an annual          basis   to ensure compensation
           remains consistent with the most recent market survey data.

    III.   Extra Shift Call Comnensation. The LCTSD is considered fully staffed with six full time
           Trauma Surgeons. In the event the LCTSD is staffed with less than six full time Trauma
           Surgeons, the Physician will be eligible to receive extra shift call pay for any shifts provided
           above the standard 5 primary shifts and 5 backup shifts per month. The compensation for
           Primary Call will be based on the seventy-fifth
                                                               (75*) percentile of the MGMA Surgical
           Specialist Daily On-Call Compensation Rate. The compensation for Backup Call will be
           based on the median
                                  (50*) percentile of the MGMA Surgical Specialist Daily On-Call
           Compensation Rate.
Case 2:19-cv-00054-SPC-NPM Document 38-5 Filed 04/30/20 Page 114 of 114 PageID 395




    IV.   Quality Enhancement Program. LCTSD may develop           a   Quality Enhancement Program
          ("QEP Plan") to be used as a component of the physician's compensation. Physician will not
          be paid any additional compensation under the QEP Plan, and a portion of the Guaranteed
          Base Salary will be allocated to be paid under the QEP Plan.

    V.    Plan Administration.

             A. Compensation Adjustments and Payment.             All compensation    subject to
                                                                                      is
                 proration and/or adjustment by LCTSD to reflect a less than full-time schedule,
                 changes in full-time status, actual work hours, related changes in schedule or
                 availability to work, or other factors necessitating a similar adjustment to
                 compensation.

             B. Fair Market Value. LCTSD is prohibited by law from paying total compensation
                that is not commercially reasonable, that exceeds fair market value for services
                rendered or that takes into account the volume or value of Physician's referrals.
                Physician's compensation may be reviewed periodically to ensure compliance with
                applicable state and federal laws and regulations goveming physician compensation.
